 

Exhibit 10.1

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF NOVEMBER 30, 2018

BY AND AMONG

QUALITYTECH, LP,

AS BORROWER

AND

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

AND

BANK OF AMERICA, N.A.,

REGIONS BANK,

AND

TD SECURITIES (USA) LLC,

AS CO-SYNDICATION AGENTS,

AND

CITIZENS BANK, NATIONAL ASSOCIATION,

PNC BANK, NATIONAL ASSOCIATION,

SUNTRUST BANK,

AS CO-DOCUMENTATION AGENTS,

AND

KEYBANC CAPITAL MARKETS, INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

REGIONS CAPITAL MARKETS,

AND

TD SECURITIES (USA) LLC,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made as
of the 30th day of November, 2018, by and among QUALITYTECH, LP, a Delaware
limited partnership (“QTLP” or the “Borrower”), KEYBANK NATIONAL ASSOCIATION
(“KeyBank”), the other lending institutions which are parties to this Agreement
as “Lenders”, and the other lending institutions that may become parties hereto
pursuant to §18 (together with KeyBank, the “Lenders”), and KEYBANK NATIONAL
ASSOCIATION, as Agent for the Lenders (the “Agent”), KEYBANC CAPITAL MARKETS,
INC.,  MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, REGIONS CAPITAL
MARKETS and TD SECURITIES (USA) LLC,  as Joint Lead Arrangers and Joint
Bookrunners (collectively, the “Joint Lead Arrangers and Bookrunners”), and BANK
OF AMERICA, N.A.,  REGIONS BANK, and TD SECURITIES (USA) LLC, as Co-Syndication
Agents.

 

R E C I T A L S

WHEREAS, the Borrower, KeyBank, individually and as administrative agent, and
the other parties thereto have entered into that certain Fifth Amended and
Restated Credit Agreement dated as of December 20, 2016, as amended by that
certain First Amendment to Fifth Amended and Restated Credit Agreement dated as
of December 15, 2017 (collectively, the “Fifth Amended and Restated Credit
Agreement”); and

WHEREAS, the parties desire to enter into this Agreement to amend and restate
the Fifth Amended and Restated Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree and
amend and restate as follows:

§1.       DEFINITIONS AND RULES OF INTERPRETATION.

§1.1     Definitions.  The following terms shall have the meanings set forth in
this §l or elsewhere in the provisions of this Agreement referred to below:

Absolute Rate Bid.  See §2.1(c)(ii).

Additional Commitment Request Notice.  See §2.11(b).

Additional Subsidiary Guarantor.  Each additional Subsidiary of Parent Company
which becomes a Guarantor pursuant to §5.3.

Adjusted Consolidated EBITDA.  On any date of determination, (a) the
Consolidated EBITDA for the prior two (2) fiscal quarters most recently ended,
multiplied by two (2), less (b) the Capital Reserve.

Adjusted Net Operating Income.  On any date of determination, (a) the Net
Operating Income for the prior two (2) fiscal quarters most recently ended,
multiplied by two (2), less (b) the Capital Reserve.





2

--------------------------------------------------------------------------------

 

 

 

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person or any Person who has a direct familial relationship by blood,
marriage, or otherwise with the Borrower or any Affiliate of either of
them.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “control”, “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote twenty-five percent (25%) or more of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or an Approved Foreign Entity, or (iii) a limited
partnership interest or preferred stock (or other ownership interest)
representing twenty-five percent (25%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.

Agent.  KeyBank National Association, acting as administrative agent for the
Lenders, and its successors and assigns.

Agent’s Head Office.  With respect to any currency, the Agent’s head office
located at 127 Public Square, Cleveland, Ohio 44114-1306, or at such other
location with respect to any currency as the Agent may designate from time to
time by notice to the Borrower and the Lenders.

Agent’s Special Counsel.  Dentons US LLP or such other counsel as selected by
Agent.

Agreement.  This Sixth Amended and Restated Credit Agreement, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees.  See §4.2.

Alternate Rate.  For any day, for any Alternative Currency, the sum of (a) a
rate per annum quoted or established as the “prime rate” appearing on a
nationally recognized screen (or if no such screen is available a similar rate
quoted by a nationally recognized bank) as determined by the Agent in its
reasonable discretion, in consultation with the Borrower and based on market
conditions, reflecting the cost to the Lenders of obtaining funds in such
Alternative Currency, plus (b) the Applicable Margin for LIBOR Rate Loans.  When
used in reference to any Loan, “Alternate Rate” refers to whether such Loan is
bearing interest at a rate determined by reference to the Alternate Rate.

Alternative Currency.  At any time, any of Euro, Sterling, Canadian Dollar, and
Australian Dollar, so long as, in each such case, at such time (i) such Currency
is dealt with in the London interbank deposit market or, in the case of Canadian
Dollars or Australian Dollars, the relevant local market for obtaining
quotations, (ii) such Currency is readily available to all Lenders and freely
transferable and convertible into Dollars in the London foreign exchange market,
(iii) the LIBOR Rate can be calculated therefor as provided in the definition
thereof for such Currency for an Interest Period of one month or such other
Interest Period selected by the Borrower pursuant





3

--------------------------------------------------------------------------------

 

 

 

to and in accordance with the terms of this Agreement (as reasonably determined
by the Agent), and (iv) no central bank or other governmental authorization in
the country of issue of such Currency is required to permit use of such Currency
by any Lender for making any Loan hereunder and/or to permit the Borrower to
borrow and repay the principal thereof and to pay the interest thereon, unless
such authorization has been obtained and is in full force and effect.

Alternative Currency Equivalent.  At any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Agent at such time on the
basis of the Spot Rate (determined on the relevant Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

Alternative Currency Lending Office.  Initially, the office of each Alternative
Currency/Dollar Revolving Credit Lender designated as such on Schedule 1.1
hereto; thereafter, such other office of such Lender, if any, that will be
making or maintaining Alternative Currency/Dollar Revolving Credit Loans in the
Alternative Currency.  Such office may include any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate.

Alternative Currency/Dollar Revolving Credit Commitment.  With respect to each
Alternative Currency/Dollar Revolving Credit Lender, the amount set forth on
Schedule 1.1 hereto as the amount of such Alternative Currency/Dollar Revolving
Credit Lender’s Alternative Currency/Dollar Revolving Credit Commitment to make
or maintain Alternative Currency/Dollar Revolving Credit Loans to the Borrower
in an aggregate principal amount at any one time outstanding the Dollar
Equivalent of which does not exceed the Dollar amount set forth on Schedule 1.1
hereto or as set forth in the applicable Assignment and Acceptance Agreement, as
the same may be changed from time to time in accordance with the terms of this
Agreement.  The Alternative Currency/Dollar Revolving Credit Commitment shall
not include any obligation to participate in Letters of Credit or in Swing
Loans.

Alternative Currency/Dollar Revolving Credit Commitment Percentage.  With
respect to each Alternative Currency/Dollar Revolving Credit Lender, the
percentage set forth on Schedule 1.1 hereto as such Alternative Currency/Dollar
Revolving Credit Lender’s percentage of the Total Alternative Currency/Dollar
Revolving Credit Commitment, as the same may be changed from time to time in
accordance with the terms of this Agreement; provided that if the Alternative
Currency/Dollar Revolving Credit Commitments of all of the Alternative
Currency/Dollar Revolving Credit Lenders have been terminated as provided in
this Agreement, then the Alternative Currency/Dollar Revolving Credit Commitment
Percentage of each Alternative Currency/Dollar Revolving Credit Lender shall be
determined based on the Alternative Currency/Dollar Revolving Credit Commitment
Percentage of such Alternative Currency/Dollar Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

Alternative Currency/Dollar Revolving Credit Lenders.  Collectively, the Lenders
which have an Alternative Currency/Dollar Revolving Credit Commitment, or if the
Alternative Currency/Dollar Revolving Credit Commitments have terminated or
expired, any Lender that has an Alternative Currency/Dollar Revolving Credit
Loan.  The initial Alternative Currency/Dollar Revolving Credit Lenders are
identified on Schedule 1.1 hereto.





4

--------------------------------------------------------------------------------

 

 

 

Alternative Currency/Dollar Revolving Credit Loan or Loans.  An individual
Alternative Currency/Dollar Revolving Credit Loan or the aggregate Alternative
Currency/Dollar Revolving Credit Loans, as the case may be, in the maximum
principal amount of $200,000,000.00 to be made by the Alternative
Currency/Dollar Revolving Credit Lenders hereunder as more particularly
described in §2.1(a)(ii).  Alternative Currency/Dollar Revolving Credit Loans
shall be funded in the Alternative Currency or Dollars, Alternative
Currency/Dollar Revolving Credit Loans shall not include Loans made pursuant to
§2.10(f).

Applicable Law.  Collectively, all international, non-U.S., Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

Applicable Time.  With respect to any borrowings and payments in any Alternative
Currency, the local time in the place of settlement for such Alternative
Currency as may be determined by the Agent to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

Approved Foreign Country.  Any country other than the United States of America
containing an International Investment that Agent has approved to become part of
the Unencumbered Asset Pool.

Approved Foreign Entity.  Any Foreign Subsidiary that is requested by Borrower
to become an Additional Subsidiary Guarantor hereunder, and Agent has received
adequate assurances reasonably acceptable to Agent of such Foreign Subsidiary’s
ability and authority to enter into a guaranty of the Obligations and of the
enforceability and collectability of such guaranty (including, any judgment
arising from such guaranty) against any such Foreign Subsidiary in its
jurisdiction of organization, the jurisdiction in which such International
Investment is located and such other jurisdictions as the Agent may reasonably
require.

Approved Foreign Guaranty.  See §5.3.

Assignment and Acceptance Agreement.  See §18.1.

Australian Dollar or AUD.  The lawful currency of Australia.

Authority.  Fulton County Development Authority, a body corporate and politic
created and existing under the laws of the State of Georgia.

Authorized Officer.  Any of the following Persons:  Shirley Goza, Dale Garlitz,
Jeff Berson, Bill Schafer or Chad L. Williams and such other Persons as the
Borrower shall designate in a written notice to Agent.

Automatic Alternative Currency Conversion Date.  Any date on which the Automatic
Alternative Currency Conversion Trigger shall have occurred.





5

--------------------------------------------------------------------------------

 

 

 

Automatic Alternative Currency Conversion Trigger.  Either (a) the occurrence of
an Event of Default under §12.1(h), (i), or (j), or (b) the Revolving Credit
Commitment shall have been terminated prior to the Revolving Credit Maturity
Date, and/or the Loans shall have been declared immediately due and payable, in
either case pursuant to §12.

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date.  September 30, 2018.

Bankruptcy Code.  Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate.  The greatest of (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate,” (b) one‑half of one percent (0.5%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR for a one month interest period plus
one percent (1.0%) per annum.  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind.

Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans, the Term
Base Rate Loans and the Swing Loans bearing interest calculated by reference to
the Base Rate.  All Base Rate Loans shall be denominated in Dollars.

BBSY Rate.  For any Interest Period with respect to LIBOR Rate Loans denominated
in Australian Dollars, the average bid reference rate administered by the
Australian Financial Markets Association (or any other Person which takes over
the administration of that rate) for deposits in Australian Dollar and having a
maturity approximately equal to the requested Interest Period displayed on page
BBSY of the Reuters screen (or any successor service, or if such Person no
longer reports such rate as determined by the Agent, by another commercially
available source providing such quotations approved by the Agent) at
approximately 11:00 a.m. (Sydney, Australia time) on the day that is two (2)
LIBOR Business Days prior to the first day of such Interest Period, adjusted for
reserves and taxes if required by future regulations.  In no event shall the
BBSY Rate be less than zero.

Beneficial Ownership Certification. As to Borrower, a certification regarding
beneficial ownership required by the Beneficial Ownership Regulation which is
otherwise in form and substance satisfactory to the Agent or any Lender
requesting the same.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.





6

--------------------------------------------------------------------------------

 

 

 

Bid Loan.  See §2.1(c)(i).

Bid Loan Borrowing.  See §2.1(c)(i).

Bid Loan Lender.  A U.S. Dollar Revolving Credit Lender who has made a Bid Loan
to Borrower.

Bid Loan Note.  See §2.1(c)(ii)(6).

Bid Loan Quote.  See §2.1(c)(ii)(2).

Bid Loan Quote Request.  See §2.1(c)(ii)(1).

Bid Loan Sublimit.  An amount equal to fifty percent (50%) of the Total U.S.
Dollar Revolving Credit Commitment.  The Bid Loan Sublimit is part of, and not
in addition to, the Total U.S. Dollar Revolving Credit Commitment.

Bond.  See §6.31(f).

Bond Subordinate Debt.  All amounts loaned to the Authority and which are
subject to the Bond Subordination and Standstill Agreement.

Bond Subordination and Standstill Agreement.  Collectively, (i) the Sixth
Amended and Restated Subordination and Standstill Agreement dated as of November
30, 2018, by and between QIPM and Agent, and (ii) the Second Amended and
Restated Subordination and Standstill Agreement dated as of November 30, 2018,
by and between QAE Acquisition Company, LLC, a Georgia limited liability
company, and Agent, which relate to the Bond Subordinate Debt, as the same may
be modified or amended.

Borrower.  As stated in the preamble hereto.

Breakage Costs.  The cost to any Lender of re-employing funds bearing interest
at LIBOR incurred (or reasonably expected to be incurred) in connection with
(i) any payment of any portion of the Loans bearing interest at LIBOR prior to
the termination of any applicable Interest Period, (ii) the conversion of a
LIBOR Rate Loan to any other applicable interest rate on a date other than the
last day of the relevant Interest Period, or (iii) the failure of the Borrower
to draw down, on the first day of the applicable Interest Period, any amount as
to which the Borrower has elected a LIBOR Rate Loan, in each case, regardless of
whether such LIBOR Rate Loans are denominated in Dollars or an Alternative
Currency.  The maximum Breakage Cost will not exceed the positive difference
between the existing LIBOR rate for the LIBOR Rate Loan being paid, converted or
failed to be drawn down, if higher, and the then current LIBOR rate for LIBOR
Rate Loans on such date for a similar Interest Period multiplied by the amount
being repaid times the number of days remaining in the existing LIBOR rate
divided by 365.

Building.  With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.





7

--------------------------------------------------------------------------------

 

 

 

Business Day.  Any day on which banking institutions located in the same city
and State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Canadian CDOR Rate. For any Interest Period with respect to LIBOR Rate Loans
denominated in Canadian Dollars, the rate determined by the Agent by reference
to the average rate quoted on the Reuters screen (page CDOR, or such other page
as may replace such page on such screen for the purpose of displaying Canadian
interbank bid rates for Canadian Dollar bankers’ acceptances) applicable to
Canadian Dollars bankers’ acceptances with a term comparable to such Interest
Period as of 10:00 a.m. (Toronto, Canada time) on the first day of such Interest
Period (or, if such first day is not a Business Day, then at 10:00 a.m. Toronto,
Canada time on the immediately preceding Business Day), adjusted for reserves
and taxes if required by future regulations.  If for any reason the Reuters
Monitor Screen rates are unavailable, the Canadian CDOR Rate, in respect of any
Interest Period applicable to a LIBOR Loan, shall be determined from such
financial reporting service as the Agent shall reasonably determine as of 10:00
a.m. (Toronto, Canada time) on the first day of such Interest Period (or, if
such first day is not a Business Day, then at 10:00 a.m. Toronto, Canada time on
the immediately preceding Business Day) and reported to the Borrower from time
to time.  In no event shall the Canadian CDOR Rate be less than zero.

Canadian Dollar or CAD.  The lawful currency of Canada.

Capital Reserve.  For any period and with respect to any improved portion of a
Stabilized Property, an amount equal to $0.25 multiplied by the total raised
square footage of the Buildings in such Real Estate. If the term Capital Reserve
is used without reference to any specific Real Estate, then the amount shall be
determined on a pro rata aggregate basis with respect to all Real Estate of the
Borrower and its Subsidiaries and a proportionate share of all Real Estate of
all Unconsolidated Affiliates of Parent Company. The Capital Reserve shall be
calculated based on the total raised square footage of the Buildings owned (or
ground leased) at the end of each fiscal quarter, less the total raised square
footage of unoccupied space held for development or redevelopment.

Capitalization Rate.

(a)        With respect to any Stabilized Property owned or leased pursuant to a
Ground Lease by Borrower or any of its Subsidiaries, an amount equal to seven
and three-quarter percent (7.75%) (the “Primary Capitalization Rate”).

(b)        (i) with respect to any Stabilized Property of Borrower or any of its
Subsidiaries that is a Leased Property with a remaining lease term of greater or
equal to ten (10) years (including available extension options that are at
Borrower’s sole discretion), an amount equal to ten percent (10.00%), or (ii)
with respect to any Stabilized Property of Borrower or any of its Subsidiaries
that is a Leased Property with a remaining lease term of less than ten (10)
years (including available extension options that are at Borrower’s sole
discretion), an amount (expressed as a percentage) equal to (a) one (1), divided
by (b) the balance of the remaining lease term in years and months rounded down
to the next full calendar month (e.g., five years, six months and five days of
remaining lease term would be equal to 5.5) minus one (1) ((i) or (ii), as
applicable,





8

--------------------------------------------------------------------------------

 

 

 

being the “Leased Property Capitalization Rate”). For the avoidance of doubt,
the Leased Property Capitalization Rate shall never be less than zero.

(c)        With respect to any Data Center Property being managed by the Parent
Company or any of its Subsidiaries for an unaffiliated third party under a CFM
Agreement acceptable to the Agent in its reasonable discretion, an amount equal
to twenty percent (20.0%) (the “CFM Capitalization Rate”).

Capitalized Lease.  Any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations of
the lessee or the obligor are required to be capitalized on the balance sheet of
such Person in accordance with GAAP.

Capitalized Lease Obligations.  With respect to any Person, the obligations of
such Person to pay rent or other amounts under any Capitalized Lease the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the final maturity of such obligations shall be the
date of the last payment of such amounts due under such capital lease (or other
arrangement) prior to the first date on which such capital lease (or other
arrangement) may be terminated by the lessee without payment of a premium or a
penalty.

Carpathia Amsterdam.  Collectively, (a) Luttenbergweg 4, 1100 AL Amsterdam, The
Netherlands, (b) Postbox/Postbus 12478 1100 AL, Amsterdam, The Netherlands, and
(c) Luttenbergweg 2-4 1101 EC Amsterdam Zuidoost,  Luttenbergweg 2-4 1101 EC
Amsterdam Zuidoost, The Netherlands.

Carpathia Ashburn.  Collectively, 21701 Filigree Ct., Ashburn, Virginia 20147;
21715 Filigree Ct., Ashburn, Virginia 20147; 21551 Beaumeade Cir., Ashburn,
Virginia 20147; and 44470 Chilum Pl., Ashburn, Virginia 20147.

Carpathia Data Centers.  Collectively, the Carpathia US Data Centers and the
Carpathia International Data Centers.

Carpathia DRT-PHX.  120 E. Van Buren Street, Suite 120, Phoenix, Arizona 85004.

Carpathia Hong Kong.  1/F Kerry Warehouse, 3 Shing Yiu Street, Kwai Chung, Hong
Kong.

Carpathia International Data Centers.  Collectively, Carpathia Amsterdam,
Carpathia Hong Kong, Carpathia London and Carpathia Toronto.

Carpathia London.  8 Buckingham Avenue, Slough Trading Estate, Slough, Berkshire
SL1 4AX, England.

Carpathia San Jose.  Collectively, 9 Great Oaks Boulevard, San Jose, California
95119; and 1735 Lundy Avenue, San Jose, California 95131.

Carpathia Secaucus.  755 Secaucus Road, Secaucus, New Jersey 07094.





9

--------------------------------------------------------------------------------

 

 

 

Carpathia Toronto.  151 Front Street West, Suite 600, Toronto, ON M5J 2N1.

Carpathia US Data Centers.  Collectively, Carpathia DRT-PHX, Carpathia Ashburn,
Carpathia San Jose and Carpathia Secaucus.

Carpathia Vault. Collectively, 1506 Moran Road, Dulles, Virginia 20166 and 44874
Moran Road, Dulles, Virginia 20166.

Cash Collateralize.  To pledge and deposit with or deliver to the Agent, for the
benefit of the Agent, the Issuing Lender, the Swing Loan Lender, or the U.S.
Dollar Revolving Credit Lenders (as applicable), as collateral for the Letter of
Credit Liabilities, Swing Loans or obligations of the Revolving Credit Lenders
to fund participations in respect of either thereof (as the context may
require), cash or, if the Issuing Lender or Swing Loan Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Agent and (b) the Issuing Lender or Swing Loan Lender, as applicable. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date; (ii) demand deposits, time deposits and certificates of deposits having
maturities of not more than one year from such date and issued by any domestic
commercial bank having, (A) senior long term unsecured debt rated at least A‑ or
the equivalent thereof by S&P or A3 or the equivalent thereof by Moody’s and
(B) capital and surplus in excess of $100,000,000.00; (iii) commercial paper
rated at least A-1 or the equivalent thereof by S&P or P-1 or the equivalent
thereof by Moody’s and in either case maturing within one hundred twenty (120)
days from such date; and (iv) shares of any money market mutual fund rated at
least AAA or the equivalent thereof by S&P or at least AAA or the equivalent
thereof by Moody’s.

CERCLA.  The federal Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended from time to time, and regulations promulgated
thereunder.

CFM Agreement.  Any agreement pursuant to which a Subsidiary of Parent Company
provides CFM Services to any third party that is not an Affiliate of Borrower,
provided any such CFM Agreement shall be subject to the approval of Agent, which
shall not be unreasonably withheld, conditioned or delayed.

CFM Cash Flow.  For each Data Center Property being managed by the Parent
Company or any of its Subsidiaries for an unaffiliated third party under a CFM
Agreement, the gross revenue recognized by the Parent Company and its
Subsidiaries less the direct costs accrued by the Parent Company and its
Subsidiaries in providing such CFM Services (but not less than zero) for the
prior two (2) fiscal quarters multiplied by two (2).

CFM Services.  Critical facilities management services provided by a Subsidiary
of Parent Company to a third party that owns a Data Center Property, which
services are similar to those provided to Data Center Properties owned or leased
by Subsidiaries of Borrower under management agreements.





10

--------------------------------------------------------------------------------

 

 

 

Change of Control.  A Change of Control shall exist upon the occurrence of any
of the following:

(a)        Any Person (including a Person’s Affiliates and associates) or group
(as that term is understood under Section 13(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), other than Chad L. Williams, his controlled Affiliates, and
Permitted Transferees, shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of a percentage (based on voting
power, in the event different classes of stock or voting interests shall have
different voting powers) of the voting stock or voting interests of REIT equal
to at least thirty percent (30.0%); or

(b)        As of any date a majority of the Board of Directors or Trustees or
similar body (the “REIT Board”) of REIT consists of individuals who were not
either (i) directors or trustees of REIT as of the corresponding date of the
previous year, or (ii) whose election or nomination to become directors or
trustees was approved by the REIT Board, a majority of which consisted of
individuals described in clause (b)(i) above, or (iii) whose election or
nomination to become directors or trustees was approved by the REIT Board a
majority of which consisted of individuals described in clause (b)(i) above and
individuals described in clause (b)(ii) above; or

(c)        REIT shall fail to be the sole general partner of the Borrower, shall
fail to own such general partnership interest in the Borrower free of any Lien
(other than Liens permitted by §8.2(i)), or shall fail to control the management
and policies of the Borrower, or shall, together with Chad L. Williams and his
Permitted Transferees, cease to own and control, directly or indirectly, at
least eighty percent (80%) of the outstanding partnership interests of QTLP; or

(d)        The financial results of the Borrower and its Subsidiaries shall fail
to be Consolidated with the accounts of REIT; or

(e)        The Borrower or any Guarantor consolidates with, is acquired by, or
merges into or with any Person (other than as permitted by §8.4).

For the avoidance of doubt, the term “Change of Control” does not include, and
shall not be deemed to occur as a result of, so long as any class of shares in
REIT are traded on a nationally recognized securities exchange, the issuance,
trading, and redemption of the Equity Interests in REIT, except as expressly set
forth in sub-paragraph (a) above of this definition.

Chicago Property.  All that certain property located at 2800 S. Ashland Ave.,
Chicago, Illinois 60608.

Closing Date.  The date of this Agreement.

Code.  The Internal Revenue Code of 1986, as amended, and all regulations and
formal guidance issued thereunder.

Commitment.  With respect to each Lender, the aggregate of (a) the U.S. Dollar
Revolving Credit Commitment of such Lender, (b) the Alternative Currency/Dollar
Revolving Credit Commitment of such Lender, (c) the Term Loan A Commitment of
such Lender and (d) the Term Loan B Commitment of such Lender.





11

--------------------------------------------------------------------------------

 

 

 

Commitment Increase.  An increase in the Total U.S. Dollar Revolving Credit
Commitment, Total Alternative Currency/Dollar Revolving Credit Commitment, Total
Term Loan A Commitment and/or Total Term Loan B Commitment to an aggregate Total
Commitment of not more than $2,020,000,000.00 in the aggregate pursuant to
§2.11.

Commitment Percentage.  With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the aggregate Commitments of
all of the Lenders, as the same may be changed from time to time in accordance
with the terms of this Agreement; provided that if all or any portion of the
Commitments of the Lenders have been terminated as provided in this Agreement,
then the Commitment Percentage of each Lender shall be determined based on the
Commitment Percentage of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof.

Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Compliance Certificate.  See §7.4(c).

Consolidated.  With reference to any term defined herein, that term as applied
to the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated EBITDA.  With respect to any period, an amount equal to the EBITDA
of Parent Company and its Subsidiaries for such period determined on a
Consolidated basis.

Consolidated Fixed Charges.  For any period, the sum of (i) Consolidated
Interest Expense for such period, plus (ii) all regularly scheduled principal
payments made with respect to Indebtedness of Parent Company and its
Subsidiaries during such period, other than any balloon or bullet payments
necessary to repay maturing debt in full, plus (iii) all Preferred Distributions
paid during such period.  Parent Company’s pro rata share of the fixed charges
(the sum of (i), (ii), and (iii) in the preceding sentence) of Unconsolidated
Affiliates of Parent Company shall be included in determination of Consolidated
Fixed Charges.

Consolidated Interest Expense.  For any period, without duplication, (a) the
total Interest Expense of Parent Company and its Subsidiaries determined on a
consolidated basis, plus (b) such Person’s Equity Percentage of Interest Expense
of its Unconsolidated Affiliates for such period.

Consolidated Tangible Net Worth.  The amount by which Gross Asset Value exceeds
Consolidated Total Indebtedness.

Consolidated Total Indebtedness.  All Indebtedness of Parent Company and its
Subsidiaries determined on a consolidated basis and shall include (without
duplication) such Person’s Equity Percentage of the Indebtedness of its
Unconsolidated Affiliates.





12

--------------------------------------------------------------------------------

 

 

 

Consolidated Total Unsecured Debt.  As of any date of determination, all
Unsecured Debt of Parent Company and its Subsidiaries determined on a
consolidated basis and shall include (without duplication) such Person’s Equity
Percentage of the Unsecured Debt of its Unconsolidated Affiliates.

Contribution Agreement.  That certain Sixth Amended and Restated Contribution
Agreement dated of even date herewith among the Borrower, the Guarantors a party
thereto and each Additional Subsidiary Guarantor which may hereafter become a
party thereto, as the same may be modified, amended or ratified from time to
time.

Conversion/Continuation Request.  A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Credit Rating.  As of any date of determination, the higher of the credit
ratings (or their equivalents) then assigned to Borrower’s long-term senior
unsecured non-credit enhanced debt by any of the Rating Agencies.  A credit
rating of BBB- from S&P or Fitch is equivalent to a credit rating of Baa3 from
Moody’s and vice versa.  A credit rating of BBB from S&P or Fitch is equivalent
to a credit rating of Baa2 from Moody’s and vice versa.  A credit rating of BBB+
from S&P or Fitch is equivalent to a credit rating of Baa1 by Moody’s and vice
versa.  A credit rating of A- from S&P or Fitch is equivalent to a credit rating
of A3 from Moody’s and vice versa.  It is the intention of the parties that if
the Borrower shall only obtain a credit rating from one of the Rating Agencies
without seeking a credit rating from the other Rating Agencies, the Borrower
shall be entitled to the benefit of the Credit Rating Level for such credit
rating.  If the Borrower shall have obtained a credit rating from more than one
of the Rating Agencies, the higher of the  ratings shall control, provided that
the lower rating for such Person is only one level below that of the higher
rating.  If the lower rating for such Person is more than one level below that
of the higher credit rating for such Person, the operative rating would be
deemed to be one rating level lower than the higher of the two ratings.  In the
event that Borrower shall have obtained a credit rating from any of the Rating
Agencies and shall thereafter lose such rating or ratings (whether as a result
of withdrawal, suspension, election to not obtain a rating, or otherwise) from
such Rating Agencies and as a result does not have a credit rating from any
Rating Agency, or if the only credit rating the REIT or Borrower shall have is
provided by Fitch, Borrower shall be deemed for the purposes hereof not to have
a credit rating.  Notwithstanding anything to the contrary contained herein, if
at any time none of the Rating Agencies shall perform the functions of a
securities rating agency, then the Borrower and the Agent shall promptly
negotiate in good faith to agree upon a substitute rating agency (and to
correlate the system of ratings of such substitute rating agency with that of
the rating agency being replaced), and pending such amendment, the Credit Rating
of any Rating Agency in effect immediately prior to such time, shall continue to
apply, provided that the designation of such replacement agency and such
amendment are completed within thirty (30) days of such event, and if not so
completed within such thirty (30) day period, Credit Rating Level 5 shall be the
applicable Credit Rating Level until such time as Borrower obtains a Credit
Rating from a Rating Agency.

Credit Rating Level.  One of the following five pricing levels, as applicable,
and provided, further, that, from and after the time that Agent receives written
notice that Borrower has first obtained an Investment Grade Rating from (i) S&P
or Moody’s, or (ii) a combination of





13

--------------------------------------------------------------------------------

 

 

 

Fitch and S&P or Moody’s, during any period that Borrower has no Credit Rating
Level, Credit Rating Level 5 shall be the applicable Credit Rating Level:

“Credit Rating Level 1” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to A- by S&P, A3 by
Moody’s or A- by Fitch;

“Credit Rating Level 2” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB+ by S&P, Baa1
by Moody’s or BBB+ by Fitch and Credit Rating Level 1 is not applicable;

“Credit Rating Level 3” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB by S&P, Baa2 by
Moody’s or BBB by Fitch and Credit Rating Levels 1 and 2 are not applicable;

“Credit Rating Level 4” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is greater than or equal to BBB- by S&P, Baa3
by Moody’s or BBB- by Fitch and Credit Rating Levels 1, 2 and 3 are not
applicable; and

“Credit Rating Level 5” means the Credit Rating Level which would be applicable
for so long as the Credit Rating is less than BBB- by S&P, Baa3 by Moody’s or
BBB- by Fitch or there is no Credit Rating.

Cross-Collateralize.  With respect to any Person, shall mean (a) the granting of
a Lien by such Person on all or a portion of the assets of such Person to secure
Indebtedness owing by such Person to a lender and the granting of a Lien by such
Person on the same group of assets to secure Indebtedness owing by such Person
to (i) the same lender under a different agreement, note or other instrument or
(ii) one or more other lenders, or (b) the granting of a Lien by such Person on
more than one project (including its related assets) of such Person to secure
Indebtedness owing by such Person to one or more lenders under one agreement,
note or other instrument or (c) the granting of a Lien by such Person on all or
a portion of its assets to secure Indebtedness owing by another Person.

Currency.  Dollars or any Alternative Currency.

Currency of Payment. See §4.4(a).

DAFC.  The Development Authority of Fulton County, Georgia.

DAFC Transaction.  The conveyance of the Metro Property and the consummation of
the transactions evidenced and contemplated by the Metro Indenture and the Metro
Ground Lease.

Data Center Property.  (i) Highly specialized, secure single or multi‑tenant
facilities used in whole or in substantial part for housing a large number of
computer servers and the key infrastructure, including generators and heating,
ventilation and air conditioning, or HVAC systems, necessary to power and cool
the servers and ancillary office and storage space related thereto, (ii) any
facilities used in whole or in substantial part for technological purposes
similar to





14

--------------------------------------------------------------------------------

 

 

 

those described in sub-part (i) above including, without limitation,
manufacturing of semi-conductors or other special purpose buildings requiring
custom security or environmental controls, (iii) any office building that is
part of a complex or group of buildings containing the types of facilities
described in sub-parts (i) or (ii) above, (iv) the Real Estate of the Borrower
located in Sandston, Virginia commonly known as 6000 Technology Boulevard,
Sandston, Virginia  23150 which shall be used in whole or in part for the uses
described in clauses (i)-(iii) above, and (v) the Real Estate owned by Borrower
or its Subsidiaries located at 8007 Bond Street, Lenexa, Kansas 66215.

Debt Offering.  The issuance and sale by Parent Company or any of its
Subsidiaries of any debt securities of such Person.

Default.  See §12.1.

Default Rate.  See §4.12.

Defaulting Lender.  Any Lender that, as reasonably determined by the Agent, (a)
has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit or Swing
Loans, within two (2) Business Days of the date required to be funded by it
hereunder and such failure is continuing, unless such failure arises out of a
good faith dispute between such Lender and the Borrower or the Agent, (b) (i)
has notified the Borrower, the Agent or any Lender that it does not intend to
comply with its funding obligations hereunder or (ii) has made a public
statement to that effect with respect to its funding obligations hereunder,
unless with respect to this clause (b), such failure is subject to a good faith
dispute, (c) has failed, within two (2) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations hereunder; provided that, notwithstanding
the provisions of §2.14, such Lender shall cease to be a Defaulting Lender upon
the Agent’s receipt of confirmation that such Defaulting Lender will comply with
its funding obligations, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any bankruptcy,
insolvency, reorganization, liquidation, conservatorship, assignment for the
benefit of creditors, moratorium, receivership, rearrangement or similar debtor
relief law of the United States or other applicable jurisdictions from time to
time in effect, including any law for the appointment of the Federal Deposit
Insurance Corporation or any other state or federal regulatory authority as
receiver, conservator, trustee, administrator or any similar capacity, (ii) had
a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts of the
United States or from the enforcement of judgments or writs of attachment of its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow, or disaffirm any contracts or agreements made
with such Person).  Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d)





15

--------------------------------------------------------------------------------

 

 

 

above shall be conclusive and binding absent demonstrable error, and such Lender
shall be deemed to be a Defaulting Lender (subject to §2.14(g)) upon delivery of
written notice of such determination to the Borrower and each Lender.

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Derivatives Termination Value.  In respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

Designated Person.  See §6.30.

Development Property.  Any Real Estate owned, leased or acquired by Parent
Company and its Subsidiaries and on which such Person is pursuing construction
of one or more buildings for use as a Data Center Property and for which
construction is proceeding to completion without undue delay from permit denial,
construction delays or otherwise, all pursuant to the ordinary course of
business of Parent Company and its Subsidiaries; provided that any Data Center
Property will no longer be considered to be a Development Property at the
earlier of (a) the date on which such Development Property’s capitalized value
determined in accordance with GAAP exceeds its undepreciated book value
determined in accordance with GAAP, (b) the date on which all improvements
related to the development of such Development Property have been substantially
completed (excluding tenants improvements) for eighteen (18) months, or (c) the
date upon which notice is received by Agent from the Borrower that it elects to
designate such Development Property as a Stabilized Property.  Each individual
phase of a given development will be considered a separate and distinct project
for purposes of this definition.

Disclosed Competitors.  Any of the companies listed on Schedule 1.3 attached
hereto and made a part hereof.





16

--------------------------------------------------------------------------------

 

 

 

Distribution.  Any (a) dividend or other distribution, direct or indirect, on
account of any Equity Interest of Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding, except a dividend or
distribution payable solely in Equity Interests of identical class to the
holders of that class; (b) redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of Guarantors, the Borrower, or any of their
respective Subsidiaries now or hereafter outstanding (other than exchange of an
Equity Interest for another Equity Interest of the same Person); and (c) payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of Guarantors, the Borrower, or
any of their respective Subsidiaries now or hereafter outstanding.

Dollar Equivalent. At any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the Agent (absent manifest error) at such time on the basis of the Spot Rate
(determined on the relevant Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

Dollars or $.  Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Lender designated as
such on Schedule 1.1 hereto; thereafter, such other office of such Lender, if
any, located within the United States that will be making or maintaining Base
Rate Loans denominated in Dollars.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable, is converted in accordance with §4.1.

EBITDA.  With respect to Parent Company and its Subsidiaries for any period
(without duplication):  (a) Net Income (or Loss) on a Consolidated basis, in
accordance with GAAP, exclusive of the following (but only to the extent
included in determination of such Net Income (Loss)):  (i) depreciation and
amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) non‑recurring charges and unusual or non-recurring gains and losses; and
(v) other non-cash items, including without limitation, non-cash deferred
compensation expense for officers and employees and amortization of stock
grants; plus (b) such Person’s pro rata share of EBITDA of its Unconsolidated
Affiliates as provided below.  With respect to Unconsolidated Affiliates, EBITDA
attributable to such entities shall be excluded but EBITDA shall include a
Person’s Equity Percentage of Net Income (or Loss) from such Unconsolidated
Affiliates plus its Equity Percentage of (i) depreciation and amortization
expense; (ii) Interest Expense; (iii) income tax expense; (iv) non‑recurring
charges and extraordinary or non-recurring gains and losses; and (v) other
non-cash items, including without limitation, non-cash deferred compensation
expense for officers and employees and amortization of stock grants from such
Unconsolidated Affiliates.  EBITDA shall be adjusted to remove (i) any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R, and (ii) merger and
acquisition costs required to be expensed under FAS 141R.  Notwithstanding the
foregoing, property management fees (also known as property level general and
administrative expense) shall be adjusted for the greater of (i) actual property
management expenses of such Real Estate, or (ii) an amount equal to four percent
(4.0%) of the gross revenues from such Real Estate excluding





17

--------------------------------------------------------------------------------

 

 

 

straight line leveling adjustments required under GAAP and amortization of
intangibles pursuant to FAS 141R.

EEA Financial Institution.  EEA Financial Institution means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System.  See §7.4.

Eligible Real Estate.  Real Estate:

(a)      which is wholly-owned in fee (or leased under (i) a Ground Lease,
acceptable to Agent in its reasonable discretion, or (ii) an Operating Lease
acceptable to the Required Lenders in their reasonable discretion where no Lease
Default exists under such Ground Lease or Operating Lease that is attributable
to Borrower or a Subsidiary Guarantor) by the Borrower or a Subsidiary
Guarantor;

(b)      which is located within the 50 States of the United States or the
District of Columbia, or is an International Investment approved by Agent;

(c)      which is a Development Property or a Stabilized Property;

(d)      as to which all of the representations set forth in §6 of this
Agreement concerning such Unencumbered Asset Pool Property are true and correct;

(e)      as to which the Agent has received and approved all Eligible Real
Estate Qualification Documents, or will receive and approve them prior to
inclusion of such Real Estate in the Unencumbered Asset Pool; and

(f)       as to which, notwithstanding anything to the contrary contained herein
, the Agent has approved for inclusion in the Unencumbered Asset Pool subject to
the terms of Section 7.18(b).

Eligible Real Estate Qualification Documents.  See Schedule 1.2 attached hereto.





18

--------------------------------------------------------------------------------

 

 

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Engineer.  A firm of independent professional engineers or other
scientists generally recognized as expert in the detection, analysis and
remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws.  Any agreement or restriction pertaining to any Mold
Condition or any United States federal, state or local statute, regulation,
ordinance, code, rule, regulation or rule of common law or any United States
judicial or administrative decree or decision, whether now existing or
hereinafter enacted, promulgated or issued, with respect to any Hazardous
Substances, Mold, drinking water, groundwater, wetlands, landfills, open dumps,
storage tanks, underground storage tanks, solid waste, waste water, storm water
run-off, waste emissions or wells.  Without limiting the generality of the
foregoing, the term shall encompass each of the following statutes and their
state and local equivalents, and regulations promulgated thereunder, and
amendments and successors to such statutes and regulations, as are applicable
and as may be enacted and promulgated from time to time:  (i) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (codified in
scattered sections of 26 U.S.C.; 33 U.S.C.; 42 U.S.C. and 42 U.S.C. §9601 et
seq.); (ii) the Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901
et seq.); (iii) the Hazardous Materials Transportation Act (49 U.S.C. §1801 et
seq.); (iv) the Toxic Substances Control Act (15 U.S.C. §2061 et seq.); (v) the
Clean Water Act (33 U.S.C. §1251 et seq.); (vi) the Clean Air Act (42 U.S.C.
§7401 et seq.); (vii) the Safe Drinking Water Act (21 U.S.C. §349; 42 U.S.C.
§201 and §300f et seq.); (viii) the National Environmental Policy Act of 1969
(42 U.S.C. §4321); (ix) the Superfund Amendment and Reauthorization Act of 1986
(codified in scattered sections of 10 U.S.C., 29 U.S.C., 33 U.S.C. and 42
U.S.C.); and (x) Title III of the Superfund Amendment and Reauthorization Act
(40 U.S.C. §1101 et seq.), or any comparable statutes, regulations, ordinances,
orders or decrees from time to time in effect in any of the Approved Foreign
Countries.

Equity Interests.  With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Offering.  The issuance and sale after the Closing Date by Parent Company
or any of its Subsidiaries of any Equity Interests of such Person.

Equity Percentage.  The aggregate ownership percentage of the Borrower, a
Guarantor or their respective Subsidiaries in each Unconsolidated Affiliate.





19

--------------------------------------------------------------------------------

 

 

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time and all regulations and formal guidelines issued
thereunder.

ERISA Affiliate.  Any Person which is treated as a single employer with REIT or
its Subsidiaries under §414 of the Code or §4001 of ERISA and any predecessor
entity of any of them.

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived or any
other event with respect to which Borrower, a Guarantor or an ERISA Affiliate
could have liability under §4062(e) or §4063 of ERISA.

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

EURIBOR Rate. For any Interest Period with respect to LIBOR Rate Loans
denominated in Euro, the euro interbank offered rate administered by the
European Money Markets Institute (or any other Person which takes over the
administration of that rate) for deposits in Euro and having a maturity
approximately equal to the requested Interest Period displayed on page EURIBOR01
of the Reuters screen (or any successor service, or if such Person no longer
reports such rate as determined by the Agent, by another commercially available
source providing such quotations approved by the Agent) at approximately 11:00
a.m. (Brussels time) on the day that is two (2) LIBOR Business Days prior to the
first day of such Interest Period, adjusted for reserves and taxes if required
by future regulations.  In no event shall the EURIBOR Rate be less than zero.

Euro or €.  The single currency of the Participating Member States.

Event of Default.  See §12.1.

Excluded Hedge Obligation.  With respect to any Guarantor, any Hedge Obligation,
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation.  If a Hedge Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Existing Letters of Credit.  The Letters of Credit issued by Issuing Lender and
described on Schedule 2.10 hereto.

Extension Request.  See §2.15(a).





20

--------------------------------------------------------------------------------

 

 

 

Facility Fee.  See §2.3(b).

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations
promulgated thereunder or official interpretations thereof.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded upward
to the nearest one-hundredth of one percent (1/100 of 1%)) announced by the
Federal Reserve Bank of Cleveland on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate.”

Fifth Amended and Restated Credit Agreement.  As defined in the recitals.

Fitch.  Fitch Ratings, Inc.

Foreign Subsidiary.  Any Subsidiary of Parent Company that is not organized
under the laws of any jurisdiction of the United States of America.

Fronting Exposure.  At any time there is a Defaulting Lender, (a) with respect
to the Issuing Lender, such Defaulting Lender’s U.S. Dollar Revolving Credit
Commitment Percentage of the outstanding Letter of Credit Liabilities other than
Letter of Credit Liabilities as to which such Defaulting Lender’s participation
obligation has been reallocated to other U.S. Dollar Revolving Credit Lenders or
cash collateral or other credit support acceptable to the Issuing Lender shall
have been provided in accordance with the terms hereof and (b) with respect to
the Swing Loan Lender, such Defaulting Lender’s U.S. Dollar Revolving Credit
Commitment Percentage of Swing Loans other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other U.S.
Dollar Revolving Credit Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swing Loan Lender shall
have been provided in accordance with the terms hereof.

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority.  Any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau, commission, board, department or other entity
(including, without limitation, the Federal Deposit Insurance Corporation, the
Comptroller of the Currency or the Federal Reserve Board, any central bank or
any comparable authority) or any arbitrator with authority to bind a party at
law, and including any supra-national bodies such as the European Union or the
European Central Bank.





21

--------------------------------------------------------------------------------

 

 

 

Gross Asset Value.  On a consolidated basis for Parent Company and its
Subsidiaries, Gross Asset Value shall mean the sum of (without duplication with
respect to any Real Estate):

(i)         the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Stabilized
Property and is (a) owned or (b) leased pursuant to a Ground Lease divided by
the Primary Capitalization Rate; plus

(ii)       the Adjusted Net Operating Income (but not less than zero) of any
Real Estate of Parent Company or any of its Subsidiaries which is a Leased
Property divided by the applicable Leased Property Capitalization Rate; plus

(iii)      the CFM Cash Flow with respect to any Data Center Property being
managed by Parent Company or any of its Subsidiaries for an unaffiliated third
party under a CFM Agreement divided by the CFM Capitalization Rate; plus

(iv)       the undepreciated cost basis book value determined in accordance with
GAAP of all Real Estate acquired by Parent Company or any of its Subsidiaries
during the two (2) fiscal quarters most recently ended prior to the date of
determination (provided that Borrower shall have the right to make an
irrevocable election to value such Real Estate at its capitalized value
(determined pursuant to clause (i), (ii) or (iii) of this definition of Gross
Asset Value, as applicable,  and measured on the most recent fiscal quarter
annualized until the Real Estate has been owned for two (2) full fiscal
quarters) after such Real Estate has been owned by Parent Company or its
Subsidiaries for at least one fiscal quarter); plus

(v)        the undepreciated book value determined in accordance with GAAP of
all Development Properties owned by Parent Company or any of its Subsidiaries;
plus

(vi)       the undepreciated book value determined in accordance with GAAP of
all Land Assets of Parent Company and its Subsidiaries; plus

(vii)     the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Parent Company and its Subsidiaries as of the date of determination; plus

(viii)    the amount of cash contained in any accounts established by or for the
benefit of Parent Company or its Subsidiaries to effectuate a tax-deferred
exchange (also known as a “1031” exchange) in connection with the purchase
and/or sale of all or a portion of Real Estate; plus

(ix)       to the extent approved by Agent, the aggregate amount of all cash and
Cash Equivalents (excluding amounts included in (vii) and (viii) above) of
Parent Company and its Subsidiaries as of the date of determination that does
not qualify as “Unrestricted” as defined in the definition of Unrestricted Cash
and Cash Equivalents.

Gross Asset Value will be adjusted, as appropriate, for acquisitions,
dispositions and other changes to the portfolio during the two fiscal quarters
most recently ended prior to a date of determination.  All income, expense and
value associated with assets included in Gross Asset Value disposed of during
the two fiscal quarters most recently ended prior to a date of





22

--------------------------------------------------------------------------------

 

 

 

determination will be eliminated from calculations.  Additionally, without
limiting or affecting any other provision hereof, Gross Asset Value shall not
include any income or value associated with Real Estate which is not operated or
intended to be operated principally as a Data Center Property.  Gross Asset
Value will be adjusted to include an amount equal to Parent Company or any of
its Subsidiaries’ pro rata share (based upon the greater of such Person’s Equity
Percentage in such Unconsolidated Affiliate or such Person’s pro rata liability
for the Indebtedness of such Unconsolidated Affiliate) of the Gross Asset Value
attributable to any of the items listed above in this definition owned by such
Unconsolidated Affiliate.  For purposes of this definition, to the extent that
Gross Asset Value attributable to (i) Real Estate assets which are Leased
Properties (excluding any Tax Driven Lease) would exceed fifteen percent (15%)
of the Gross Asset Value, (ii) Real Estate assets which are on Ground Leases
(excluding any Tax Driven Lease) would exceed twenty-five percent (25%) of the
Gross Asset Value or (iii) Development Properties, Land Assets, Unconsolidated
Affiliates and International Investments would exceed forty percent (40%) of
Gross Asset Value, then in each case such excess shall be excluded.

Ground Lease.  A ground lease relating to Real Estate as to which no default or
event of default has occurred or with the passage of time or the giving of
notice would occur and which contains the following terms and conditions:  (a) a
remaining term (exclusive of any unexercised extension options that are subject
to terms or conditions not yet agreed upon and specified in such ground lease or
an amendment thereto, other than a condition that the lessee not be in default
under such ground leases) of at least thirty (30) years or more from the date
such Real Estate becomes an Unencumbered Asset Pool Property, or in the event
such Real Estate is not an Unencumbered Asset Pool Property, then at least
thirty (30) years or more from the date such Real Estate asset was acquired by a
Subsidiary of Parent Company; (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor;
(c) the obligation of the lessor to give the holder of any mortgage lien on such
leased property written notice of any defaults on the part of the lessee and
agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosure, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including the ability to sublease; (e) such other rights customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, and (f ) if such ground
lease relates to an Unencumbered Asset Pool Property, such ground lease is
approved by the Agent in its reasonable discretion.  Notwithstanding the
foregoing, the Metro Ground Lease, the West Midtown Ground Lease and the Santa
Clara Ground Lease are each a Ground Lease.

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantors.  Collectively, REIT and those Subsidiaries of Borrower set forth on
Schedule 1.5 hereto, together with any Additional Subsidiary Guarantor.

Guarantor Joinder Agreement.  The Guarantor Joinder Agreement with respect to
the Guaranty and Contribution Agreement to be executed and delivered pursuant to
§5.3, such Guarantor Joinder Agreement to be substantially in the form of
Exhibit E‑2 hereto.





23

--------------------------------------------------------------------------------

 

 

 

Guaranty.  Individually or collectively, as the context requires, (a) that
certain Sixth Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith given by the Guarantors a party thereto,
each Additional Subsidiary Guarantor which may hereafter become a party thereto
and, for the limited purposes described therein, Borrower, to and for the
benefit of Agent and the Lenders, as the same may be modified, amended, restated
or ratified, and (b) any other Unconditional Guaranty of Payment and Performance
made by an Approved Foreign Entity which becomes an Additional Subsidiary
Guarantor hereunder, as the same may be modified, amended, restated or ratified,
each such Guaranty to be in form and substance satisfactory to the Agent.

Hazardous Substances.  Each and every element, compound, chemical mixture,
contaminant, pollutant, toxic substance, oil, material, waste or other substance
which is defined, determined or identified as hazardous or toxic under any
Environmental Law.  Without limiting the generality of the foregoing, the term
shall mean and include: “hazardous substances” as defined in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Superfund
Amendment and Reauthorization Act of 1986, or Title III of the Superfund
Amendment and Reauthorization Act, each as amended, and regulations promulgated
thereunder; “hazardous waste” and “regulated substances” as defined in the
Resource Conservation and Recovery Act of 1976, as amended, and regulations
promulgated thereunder; “hazardous materials” as defined in the Hazardous
Materials Transportation Act, as amended, and regulations promulgated
thereunder; and “chemical substance or mixture” as defined in the Toxic
Substances Control Act, as amended, and regulations promulgated thereunder.

Hedge Obligations.  All obligations of the Borrower or a Subsidiary to any
Lender Hedge Provider to make any payments under any agreement with respect to
(x) an interest rate swap, collar, cap or floor or a forward rate agreement or
other agreement regarding the hedging of interest rate risk exposure relating to
the Obligations, (y) any exchange-rate transaction, including any cross-currency
interest-rate swap, any forward foreign-exchange contract, any currency option,
and any other instrument linked to exchange rates that gives rise to similar
credit risks, and (z) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks and, in each case, any
confirming letter executed pursuant to such hedging agreement, and which shall
include, without limitation, any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, all as amended, restated or
otherwise modified.  Under no circumstances shall any of the Hedge Obligations
secured or guaranteed by any Loan Document as to a Guarantor include any
obligation that constitutes an Excluded Hedge Obligation of such Guarantor.

Increase Date.  See §2.11(b).

Increase Notice.  See §2.11(a).

Indebtedness.  With respect to a Person, at the time of computation thereof, all
of the following (without duplication):  (a) all obligations of such Person in
respect of money borrowed (other than trade debt incurred in the ordinary course
of business which is not more than one hundred eighty (180) days past due);
(b) all obligations of such Person, whether or not for





24

--------------------------------------------------------------------------------

 

 

 

money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered; (c)
obligations of such Person as a lessee or obligor representing the principal
portion under a Capitalized Lease; (d) all reimbursement obligations of such
Person under any letters of credit or acceptances (whether or not the same have
been presented for payment), but excluding any such reimbursement obligations to
the extent such obligations have been cash collateralized; (e) Off-Balance Sheet
Obligations; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding (i) any
such obligation to the extent the obligation can be solely satisfied by the
issuance of Equity Interests and (ii) any purchases of Real Estate, inventory or
equipment in the ordinary course of business of such Person); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (h) all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person (except for guaranties of Non-Recourse
Exclusions until a claim is made with respect thereto, and then shall be
included only to the extent of the amount of such claim), including liability of
a general partner in respect of liabilities of a partnership in which it is a
general partner which would constitute “Indebtedness” hereunder, any obligation
to supply funds to or in any manner to invest directly or indirectly in a
Person, to maintain working capital or equity capital of another Person or
otherwise to maintain net worth, solvency or other financial condition of
another Person, to purchase indebtedness, or to assure the owner of indebtedness
against loss, including, without limitation, through an agreement to purchase
property, securities, goods, supplies or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise;
(i) all Indebtedness of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property or assets owned by such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation; and (j) such Person’s pro rata share of the Indebtedness
(based upon its Equity Percentage in such Unconsolidated Affiliate) of any
Unconsolidated Affiliate of such Person.  “Indebtedness” shall be adjusted to
remove any impact of intangibles pursuant to FAS 141R, as issued by the
Financial Accounting Standards Board in December of 2007.  Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venture only to the extent of such
Person’s pro rata share of the ownership of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person’s pro rata portion of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person).

Indenture.  The Indenture dated as of November 8, 2017 by and among QualityTech,
LP, QTS Finance Corporation, QTS Realty Trust, Inc., each of the subsidiary
guarantors a party thereto and Deutsche Bank Trust Company Americas, as
supplemented by that certain Supplemental Indenture dated as of December 22,
2017, as further supplemented by that certain Supplemental Indenture dated as
of  June 1, 2018.

Information Materials.  See §7.4.





25

--------------------------------------------------------------------------------

 

 

 

Initial Subsidiary Guarantors.  The Subsidiary Guarantors of the Borrower that
have executed the Guaranty as of the Closing Date.

Initial Unencumbered Asset Pool Properties.  The Eligible Real Estate so
identified in Schedule 1.6.

Interest Expense.  For any period with respect to Parent Company and its
Subsidiaries, without duplication, (a) interest (whether accrued or paid)
actually payable (without duplication), excluding non-cash interest expense but
including capitalized interest not funded under an interest reserve pursuant to
a specific debt obligation, together with the interest portion of payments on
Capitalized Leases, plus (b) Parent Company’s and its Subsidiaries’ Equity
Percentage of Interest Expense of their Unconsolidated Affiliates for such
period.

Interest Payment Date.  As to each Base Rate Loan or Alternate Rate Loan, the
first (1st) day of each calendar month during the term of such Base Rate Loan or
Alternate Rate Loan. As to each LIBOR Rate Loan and Bid Loan, the last day of
each Interest Period relating thereto.

Interest Period.  With respect to each (a) LIBOR Rate Loan (i) initially, the
period commencing on the Drawdown Date of such LIBOR Rate Loan and ending one,
two or three  months thereafter, and (ii) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request or Conversion/Continuation
Request, and (b) Bid Loan, the period commencing on the date of such Bid Loan
and ending on the date specified in the Bid Loan Quote Request in which the Bid
Loan Quote to make such Bid Loan was extended; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i)         if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London;

(ii)       if the Borrower shall fail to give notice as provided in §4.1, the
Borrower shall be deemed to have requested a continuation of the affected LIBOR
Rate Loan as a LIBOR Rate Loan on the last day of the then current Interest
Period with respect thereto as provided in and subject to the terms of §4.1(c);

(iii)      any Interest Period pertaining to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month;

(iv)       no Interest Period relating to any Revolving Credit LIBOR Rate Loan
shall extend beyond the Revolving Credit Maturity Date, no Interest Period
relating to any Term A LIBOR Rate Loan shall extend beyond the Term Loan A
Maturity Date and no Interest





26

--------------------------------------------------------------------------------

 

 

 

Period relating to any Term B LIBOR Rate Loan shall extend beyond the Term Loan
B Maturity Date; and

(v)     no Interest Period with respect to a Bid Loan shall have a duration of
more than 180 days.

International Investments.  Investments in fee or leasehold interests in Data
Center Properties located in Canada, Europe, Asia, Australia or New
Zealand.  Such Data Center Properties must be located in sizeable cities (unless
otherwise approved in writing by Agent) and, if located in Europe or Asia, in
countries with well-developed real estate debt and equity capital markets, as
reasonably determined by Agent.

Investment Grade Rating.  A Credit Rating from at least one (1) of the Rating
Agencies of BBB- or better by S&P, Baa3 or better by Moody’s or BBB- or better
by Fitch (in each case without regard to watch status). For the avoidance of
doubt, if the only credit rating the REIT or Borrower shall have is provided by
Fitch, then Borrower shall be deemed for the purposes hereof not to have an
Investment Grade Rating.

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit (other than
endorsements for collection) to, or contributions to the capital of, any other
Person, all purchases of the securities or business or integral part of the
business of any other Person and commitments and options to make such purchases,
all interests in real property, and all other investments; provided,  however,
that the term “Investment” shall not include (i) inventory and other tangible
personal property acquired in the ordinary course of business, (ii) current
trade and customer accounts receivable for services rendered in the ordinary
course of business and payable in accordance with customary trade terms, (iii)
prepaid expenses incurred in the ordinary course of business, (iv) advances in
the ordinary course of business to employees for travel expenses, relocation
expenses and similar expenditures, (v) obligations under Derivatives Contracts
to the extent permitted under §8.12, or (vi) investments consisting of cash
collateral to secure (x) letters of credit, (y) Derivative Contracts permitted
under §8.12 or (z) payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations.  In determining the
aggregate amount of Investments outstanding at any particular time:  (a) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(b) there shall be deducted in respect of each Investment any amount received as
a return of capital; (c) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (a) may be deducted when paid; and (d) there
shall not be deducted in respect of any Investment any decrease in the value
thereof.

Issuing Lender.  KeyBank, in its capacity as the Lender issuing the Letters of
Credit and any successor thereto.

Jersey City Data Center.  The Data Center located at 95 Christopher Columbus
Drive, 16th Floor, Jersey City, NJ 07302.





27

--------------------------------------------------------------------------------

 

 

 

Joint Lead Arrangers and Bookrunners.  Each of (i)  KeyBanc Capital Markets,
Inc., (ii) Merrill Lynch, Pierce, Fenner & Smith Incorporated, (iii) Regions
Capital Markets, and (iv) TD Securities (USA) LLC.

KCM.  KeyBanc Capital Markets, Inc.

KeyBank.  As defined in the preamble hereto.

Land Assets.  Land to be developed as a Data Center Property with respect to
which the commencement of grading, construction of improvements (other than
improvements that are not material and are temporary in nature) or
infrastructure has not yet commenced and for which no such work is reasonably
scheduled to commence within the following twelve (12) months.

Lease Default.  With respect to any Operating Lease or Ground Lease pertaining
to an Unencumbered Asset Pool Property, any of the following: (a) a monetary
breach or default, (b) a failure to cure any non-monetary breach or default
after notice and opportunity to cure, or (c) any other non-monetary breach or
default or event that with the giving of notice or passage of time would
constitute a material breach or default.

Leased Property.  A completed and operational Data Center Property that is
leased by Borrower or a Subsidiary pursuant to an Operating Lease.  For the
avoidance of doubt, the properties known as Jersey City Data Center and the
Carpathia Data Centers are each a Leased Property.

Leases.  Leases and all subleases, tenancies, shared space agreements, master
space agreement, frame agreements, occupancies, licenses and agreements, whether
written or oral, relating to the use or occupation of space in any Building or
of any Real Estate.

Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders.  KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); and collectively, the
Revolving Credit Lenders, the Term Loan Lenders, the Issuing Lender, the Bid
Loan Lender and the Swing Loan Lender.  The Swing Loan Lender and Issuing Lender
shall be a Revolving Credit Lender, as applicable.

Lending Office.  With respect to a Lender, its Domestic Lending Office, LIBOR
Lending Office or Alternative Currency Lending Office, as applicable.

Lessor.  The applicable owner of the fee interest in an Unencumbered Asset Pool
Property that is subject to a Ground Lease, and the applicable landlord or
sub-landlord with respect to a Leased Property that is an Unencumbered Asset
Pool Property.

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and for the account of the Borrower or its Subsidiaries in accordance
with §2.10.





28

--------------------------------------------------------------------------------

 

 

 

Letter of Credit Expiration Date.  The day that is thirty (30) days prior to the
Revolving Credit Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a U.S.
Dollar Revolving Credit Loan).  For purposes of this Agreement, a U.S. Dollar
Revolving Credit Lender (other than the U.S. Dollar Revolving Credit Lender
acting as the Issuing Lender) shall be deemed to hold a Letter of Credit
Liability in an amount equal to its participation interest in the related Letter
of Credit under §2.10, and the U.S. Dollar Revolving Credit Lender acting as the
Issuing Lender shall be deemed to hold a Letter of Credit Liability in an amount
equal to its retained interest in the related Letter of Credit after giving
effect to the acquisition by the U.S. Dollar Revolving Credit Lenders other than
the U.S. Dollar Revolving Credit Lender acting as the Issuing Lender of their
participation interests under such Section.

Letter of Credit Request.  See §2.10(a).

LIBOR.  (A) For any LIBOR Rate Loan denominated in any Currency other than
Canadian Dollars, EURO or Australian Dollars, for any Interest Period, the
London interbank offered rate administered by ICE Benchmark Administration
Limited (or any other Person which takes over the administration of that rate)
for such Currency and having a maturity approximately equal to the requested
Interest Period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or
any successor service, or if such Person no longer reports such rate as
determined by the Agent, by another commercially available source providing such
quotations approved by the Agent) at approximately 11:00 a.m. (London time) on
the day that is two (2) LIBOR Business Days prior to the first day of such
Interest Period, with a maturity approximately equal to such Interest Period and
in an amount approximately equal to the amount to which such Interest Period
relates, adjusted for reserves and taxes if required by future regulations, (B)
for any LIBOR Rate Loan denominated in Euro, LIBOR shall deemed to be the
EURIBOR Rate, and (C) for any LIBOR Rate Loan denominated in Canadian Dollars,
LIBOR shall deemed to be the Canadian CDOR Rate, and (D) for any LIBOR Rate Loan
denominated in Australian Dollars, LIBOR shall deemed to be the BBSY Rate.  For
any period during which a Reserve Percentage shall apply, LIBOR with respect to
LIBOR Rate Loans shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.  If at any time the rate
determined pursuant to this definition for any relevant Currency and period
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.  If such service or such other Person approved by Agent
described above no longer reports such rate or Agent determines in good faith
that the rate so reported no longer accurately reflects the rate available to
Agent in the London Interbank Market or the local equivalent markets, Loans
(other than Alternate Rate Loans) shall accrue interest at the Base Rate plus
the Revolving Credit Applicable Margin for Revolving Credit Loans or Base Rate
plus the Term Loan Applicable Margin for Term Loans.

LIBOR Business Day.  (a) Relative to the making, continuing, conversion into,
prepaying or repaying of any LIBOR Rate Loans (other than a LIBOR Rate Loan made
in Canadian Dollars or Australian Dollars), any day which is a Business Day and
which is also a day





29

--------------------------------------------------------------------------------

 

 

 

on which dealings in Dollars or the applicable Alternative Currency, as the case
may be, are carried on in the London interbank market; (b) relative to the
making, continuing, conversion into, prepaying or repaying of any LIBOR Rate
Loan that is made in Canadian Dollars, any day which is a Business Day and which
is also a day on which banks are not authorized or required to be closed in
Toronto, Canada; (c) relative to the making, continuing, conversion into,
prepaying or repaying of any LIBOR Rate Loan that is made in Australian Dollars,
any day which is a Business Day and which is also a day on which banks are not
authorized or required to be closed in Sydney, Australia; (d) when used in
connection with a LIBOR Rate Loan denominated in Euro, the term “LIBOR Business
Day” shall exclude any day which is not a TARGET Day (as determined by the
Agent); and (e) when used in connection with the borrowing, payment or
prepayment of any LIBOR Rate Loan denominated in an Alternative Currency, the
term “Business Day” shall exclude any day in which commercial banks or foreign
exchange markets are not open for business in the city where disbursements or
payments of any such LIBOR Loans are to be made.

LIBOR Lending Office.  Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining LIBOR Rate Loans.

LIBOR Margin Bid.  See §2.1(c)(ii)(1).

LIBOR Rate Loans.  Collectively, the Revolving Credit LIBOR Rate Loans, the Term
LIBOR Rate Loans and any Bid Loans made pursuant to a LIBOR Margin Bid.

LIBOR Termination Date.  See §4.16.

Lien.  See §8.2.

LLC Division.  With respect to any Person that is a limited liability company,
(i) the division of such Person into two or more newly formed limited liability
companies (whether or not such Person is a surviving entity following any such
division) pursuant to, in the event such Person is organized under the laws of
the State of Delaware, Section 18-217 of the Delaware Limited Liability Company
Act or, in the event such Person is organized under the laws of a State or
Commonwealth of the United States (other than Delaware) or of the District of
Columbia, any similar provision under any similar act governing limited
liability companies organized under the laws of such State or Commonwealth or of
the District of Columbia, or (ii) the adoption of a plan contemplating, or the
filing of any certificate with any applicable Governmental Authority that
results or may result in, any such division.

Loan Documents.  This Agreement, the Notes, any Letter of Credit Request, the
Guaranty, the Springing Guaranty, the Contribution Agreement, and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of the Borrower or the Guarantors in connection with the Loans.

Loan Request.  See §2.7.

Loan and Loans.  An individual loan or the aggregate loans (including a
Revolving Credit Loan (or Loans), a Term Loan (or Loans), a Swing Loan (or
Loans) or a Bid Loan (or Loans), as the case may be, to be made by the Lenders
hereunder.  All Loans, other than Alternative





30

--------------------------------------------------------------------------------

 

 

 

Currency/Dollar Revolving Credit Loans denominated in the Alternative Currency,
shall be made in Dollars.  All Alternative Currency/Dollar Revolving Credit
Loans shall be made in the applicable Alternative Currency.  Amounts drawn under
a Letter of Credit shall also be considered U.S. Dollar Revolving Credit Loans
as provided in §2.10(f).

Majority Alternative Currency/Dollar Revolving Credit Lenders.  As of any date,
any Alternative Currency/Dollar Revolving Credit Lender or collection of
Alternative Currency/Dollar Revolving Credit Lenders whose aggregate Alternative
Currency/Dollar Revolving Credit Commitment Percentage is greater than fifty
percent (50%); provided that in determining said percentage at any given time,
all the existing Alternative Currency/Dollar Revolving Credit Lenders that are
Defaulting Lenders will be disregarded and excluded and the Alternative
Currency/Dollar Revolving Credit Commitment Percentages of the Alternative
Currency/Dollar Revolving Credit Lenders shall be redetermined for voting
purposes only to exclude the Alternative Currency/Dollar Revolving Credit
Commitments of such Defaulting Lenders.

Majority Revolving Credit Lenders.  As of any date, any Revolving Credit Lender
or collection of Revolving Credit Lenders whose aggregate Revolving Credit
Commitment Percentage is greater than fifty percent (50%); provided that in
determining said percentage at any given time, all the existing Revolving Credit
Lenders that are Defaulting Lenders will be disregarded and excluded and the
Revolving Credit Commitment Percentages of the Revolving Credit Lenders shall be
redetermined for voting purposes only to exclude the Revolving Credit
Commitments of such Defaulting Lenders.  For purposes of this definition, all
Outstanding Bid Loans shall be disregarded in determining the Majority Revolving
Credit Lenders.

Majority U.S. Dollar Revolving Credit Lenders.  As of any date, any U.S. Dollar
Revolving Credit Lender or collection of U.S. Dollar Revolving Credit Lenders
whose aggregate U.S. Dollar Revolving Credit Commitment Percentage is greater
than fifty percent (50%); provided that in determining said percentage at any
given time, all the existing U.S. Dollar Revolving Credit Lenders that are
Defaulting Lenders will be disregarded and excluded and the Revolving U.S.
Dollar Credit Commitment Percentages of the U.S. Dollar Revolving Credit Lenders
shall be redetermined for voting purposes only to exclude the U.S. Dollar
Revolving Credit Commitments of such Defaulting Lenders.  For purposes of this
definition, all Outstanding Bid Loans shall be disregarded in determining the
Majority U.S. Dollar Revolving Credit Lenders.

Majority Term Loan A Lenders.  As of any date, any Term Loan A Lender or
collection of Term Loan A Lenders whose aggregate Term Loan A Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Term Loan A Lenders that are
Defaulting Lenders will be disregarded and excluded and the Term Loan A
Commitment Percentages of the Term Loan A Lenders shall be redetermined for
voting purposes only to exclude the Term Loan A Commitments of such Defaulting
Lenders.

Majority Term Loan B Lenders.  As of any date, any Term Loan B Lender or
collection of Term Loan B Lenders whose aggregate Term Loan B Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Term Loan B Lenders that are
Defaulting Lenders will be disregarded and excluded





31

--------------------------------------------------------------------------------

 

 

 

and the Term Loan B Commitment Percentages of the Term Loan B Lenders shall be
redetermined for voting purposes only to exclude the Term Loan B Commitments of
such Defaulting Lenders.

Material Acquisition.  A single acquisition by Borrower or any of its
Subsidiaries of properties or assets for a gross purchase price equal to or in
excess of fifteen percent (15%) of Gross Asset Value as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are publicly available (determined without giving effect to such
acquisition).

Material Adverse Effect.  A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise) or results of operations
of Parent Company and its Subsidiaries considered as a whole; (b) the ability of
the Borrower or any Guarantor to perform any of its material obligations under
the Loan Documents; or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of Agent or the Lenders thereunder.

Material Subsidiary.  Any Subsidiary of the Parent Company which is a guarantor
of or otherwise liable with respect to any other Unsecured Debt of Parent
Company or any of its Subsidiaries (other than any of such Subsidiaries that are
not organized under the laws of any political subdivision of the United States
and which are not borrowers, guarantors or otherwise liable with respect to any
Unsecured Debt of Parent Company or any of its Subsidiaries which are organized
under the laws of any political subdivision of the United States).

Metro Ground Lease.  The Lease Agreement dated as of December 1, 2006 between
the Authority, as lessor, and Quality Investment Properties Atlanta Tech Centre
South, L.L.C., as lessee, a short form of which was recorded in the Fulton
County Real Estate Records, on December 29, 2006 in Book 44177, Page 662, as
assigned to and assumed by QIPM, with respect to the tenant’s interest
thereunder, pursuant to that certain Assignment of Lease, Deed to Secure Debt
and Other Documents, dated as of February 28, 2007 and as amended on March 9,
2007 by that certain Lessor Estoppel and Agreement, and as the same may
hereafter be amended, restated or modified from time to time.

Metro Indenture.  That certain Bond Purchase Loan Agreement, dated as of
December 1, 2006, between the DAFC and Quality Investment Properties Atlanta
Tech Centre South, L.L.C., a Georgia limited liability company.

Metro Property.  All that certain property located at 1033 Jefferson Street, NW,
Atlanta, Georgia 30318-8024.

Mold.  Surficial or airborne microbial constituents, regardless of genus,
species, or whether commonly referred to as mildew, mold, mold spores, fungi,
bacteria or similar description.

Mold Condition.  The growth or existence of Mold, in such condition, location or
quantity as would, individually or in the aggregate, pursuant to applicable
Environmental Law or commercially reasonable industry standards, have a material
adverse effect on (i) human health or the environment, or (ii) the value or
condition of the Real Estate.

Monthly Recurring Charges.  For any period, the amount due under Leases for
Unencumbered Asset Pool Properties for recurring rent and services as shown
under the heading





32

--------------------------------------------------------------------------------

 

 

 

of “MRR” on the Rent Roll for such Unencumbered Asset Pool Properties, and which
shall be calculated in a manner consistent with the Rent Roll delivered to the
Agent in connection with the execution of this Agreement.

Moody’s.  Moody’s Investors Service, Inc.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower, any Guarantor or any ERISA
Affiliate.

Net Cash Proceeds.  With respect to the incurrence by the Borrower,  REIT or any
of its Subsidiaries of any Unsecured Debt for borrowed money (other than the
Obligations), the aggregate amount of cash received for such Unsecured Debt, net
of reasonable and customary transaction costs properly attributable to such
transaction and payable by the Borrower, REIT or such Subsidiary, as the case
may be, to a non-Affiliate in connection with such issuance or incurrence
(provided that legal fees and expenses that are part of such transaction costs
may be estimated in good faith).

Net Income (or Loss).  With respect to any Person (or any asset of any Person)
for any period, the net income (or loss) of such Person (or attributable to such
asset), determined in accordance with GAAP.

Net Offering Proceeds.  The gross cash proceeds received by Parent Company or
any of its Subsidiaries as a result of an Equity Offering less the customary and
reasonable costs, expenses, fees, commissions and discounts paid by Parent
Company or such Subsidiary in connection therewith.

Net Operating Income.  For any Real Estate and for a given period, an amount
equal to the sum of (a) the rents, common area reimbursements, and service and
other income for such Real Estate for such period received in the ordinary
course of business from tenants or licensees paying rent, and termination fees
received for such period of not greater than one percent (1.0%) of the aggregate
Monthly Recurring Charges for such period (excluding pre-paid rents and revenues
and security deposits except to the extent applied in satisfaction of tenants’
or licensees’ obligations for rent and any non-recurring fees, charges or
amounts (excluding Set-up Fees) minus (b) all expenses paid or accrued and
related to the ownership, operation or maintenance of such Real Estate for such
period, including, but not limited to, taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Real Estate, but specifically
excluding general overhead expenses of Parent Company and its Subsidiaries, any
property management fees and non‑recurring charges), minus (c) the greater of
(i) actual property management expenses of such Real Estate, or (ii) an amount
equal to four percent (4.0%) of the gross revenues from such Real Estate
excluding straight line leveling adjustments required under GAAP and
amortization of intangibles pursuant to FAS 141R, minus (d) all rents, common
area reimbursements and other income for such Real Estate received from tenants
or licensees in default of payment obligations under their lease unless such
tenants or licensees have made a payment of such amounts in each month due other
than amounts contested, in which case only amounts contested and not paid are
excluded, or with respect to leases as to which the tenant or licensee or





33

--------------------------------------------------------------------------------

 

 

 

any guarantor thereunder is subject to any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution, liquidation or
similar debtor relief proceeding.  The Borrower’s and the Guarantors’ pro rata
share (based upon the greater of such Person’s Equity Percentage in such
Unconsolidated Affiliate or such Person’s pro rata liability for the
Indebtedness of such Unconsolidated Affiliate) of the Net Operating Income of
Unconsolidated Affiliates of the Borrower and the Guarantors shall be included
in determinations of Net Operating Income for the purposes of the calculation of
Gross Asset Value.  Notwithstanding anything to the contrary contained herein,
Set-up Fees that are amortized over the term of the applicable Lease shall be
included in determinations of Net Operating Income.

Nokia Agreement.  Collectively, (a) that certain Frame Agreement for Ongoing
Services, dated December 15, 2009, as amended December 28, 2012, by and between
Nokia Corporation, a public limited liability company incorporated under the
laws of Finland, and the Borrower, and (b) any and all other agreements,
instruments, contracts or work orders related to or in connection with (a) above
and any further amendments, modifications, restatements or extensions of (a)
above.

Non-Defaulting Lender.  At any time, any Lender that is not a Defaulting Lender
at such time.

Non-Recourse Exclusions.  With respect to any Non-Recourse Indebtedness of any
Person, any usual and customary exclusions from the non‑recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication of funds, gross negligence or willful misconduct, (ii) result
from intentional mismanagement of or waste at the Real Property securing such
Non-Recourse Indebtedness, (iii) arise from the presence of Hazardous Substances
on the Real Property securing such Non-Recourse Indebtedness; (iv) are the
result of any unpaid real estate taxes and assessments (whether contained in a
loan agreement, promissory note, indemnity agreement or other document), (v) are
the result of unpaid amounts that could result in the creation of a Lien on the
Real Property securing the Non-Recourse Indebtedness, (vi) arise from the filing
of a petition under the Bankruptcy Code or seeking relief under other laws
relating to insolvency or protection from creditors, (vii) arise from asserting
defenses to the Non-Recourse Indebtedness that are without merit or unwarranted,
(viii) arise from the forfeiture under any law of the Real Property securing the
Non-Recourse Indebtedness, (ix) arise from the failure of any borrower or
guarantor of the Non-Recourse Indebtedness to maintain its status as a single
purpose entity, or (x) arises from the failure to obtain any required consent of
the lender of the Non-Recourse Indebtedness to any other debt or voluntary lien
encumbering the Real Property securing the Non-Recourse Indebtedness.

Non-Recourse Indebtedness.  Indebtedness of the Borrower, the Guarantors, their
Subsidiaries or an Unconsolidated Affiliate which is secured by one or more
parcels of Real Estate or interests therein or equipment and which is not a
general obligation of the Borrower, such Guarantor, such Subsidiary or
Unconsolidated Affiliate, the holder of such Indebtedness having recourse solely
to the parcels of Real Estate, or interests therein, securing such Indebtedness,
the leases thereon and the rents, profits and equity thereof or equipment, as
applicable (except for recourse against the general credit of the Borrower, the
Guarantors or their Subsidiaries or an Unconsolidated Affiliate for any
Non‑Recourse Exclusions), provided that in calculating the





34

--------------------------------------------------------------------------------

 

 

 

amount of Non-Recourse Indebtedness at any time, the amount of any Non-Recourse
Exclusions which are the subject of a claim shall not be included in the
Non-Recourse Indebtedness but shall constitute recourse
Indebtedness.  Non-Recourse Indebtedness shall also include Indebtedness of one
or more Subsidiaries of Parent Company that is a special purpose entity  (each a
“SPE Subsidiary”) provided that all of the following conditions are satisfied to
Agent’s reasonable satisfaction: (i) the Indebtedness is recourse solely to such
SPE Subsidiary and, if applicable, a separate Subsidiary of Parent Company that
guarantees such Indebtedness and whose sole assets are ownership of the Equity
Interests in the SPE Subsidiary that is primarily liable (each a “SPE
Guarantor”) (except for guaranties of customary Non-Recourse Exclusions until a
claim is made with respect thereto, and then shall be included only to the
extent of the amount of such claim), (ii) neither the SPE Subsidiary nor the SPE
Guarantor are the Borrower, a Guarantor or the owner of any direct or indirect
interest in a Guarantor, (iii) such Indebtedness is not cross-defaulted to other
Indebtedness of the Borrower, the Guarantors or their respective Subsidiaries,
(iv) such Indebtedness does not constitute Indebtedness of any other Person
(other than such the SPE Subsidiary which is the borrower thereunder or the
SPE  Guarantor which is the guarantor thereunder) (except for guaranties of
customary Non-Recourse Exclusions until a claim is made with respect thereto,
and then shall be included only to the extent of the amount of such claim) and
(v) the only collateral for such Indebtedness are the assets owned by the SPE
Subsidiaries incurring such Indebtedness.

Notes.  Collectively, the Revolving Credit Notes, the Term Loan Notes, the Swing
Loan Note and the Bid Loan Notes.

Notice.  See §19.

Obligations.  All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Lenders or the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Notes, the Letters of Credit or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America, or any successor thereto carrying out similar
functions.

Off-Balance Sheet Obligations.  Liabilities and obligations of REIT or any of
its Subsidiaries or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act, which REIT would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of REIT’s report on Form 10-Q or Form 10-K (or their
equivalents) which REIT is required to file with the SEC or would be required to
file if it were subject to the jurisdiction of the SEC (or any Governmental
Authority substituted therefor).

Operating Lease.  Any lease (other than a Ground Lease) with a remaining term
(including tenant extension rights) of at least fifteen (15) years pursuant to
which the Borrower or its Subsidiaries leases an Unencumbered Asset Pool
Property or another Data Center Property, and





35

--------------------------------------------------------------------------------

 

 

 

if such lease relates to an Unencumbered Asset Pool Property it is approved by
the Required Lenders in their reasonable discretion; provided that the
requirement that the remaining lease term (including tenant extension rights)
extend for at least fifteen (15) years shall not apply (a) to the lease of the
Real Estate known as the Jersey City Data Center, or (b) to any of the Carpathia
Data Centers.

Outstanding.  With respect to the Loans, the Dollar Equivalent of the aggregate
unpaid principal thereof as of any date of determination.

Parent Company.  REIT.

Participating Member States.  Those members of the European Union from time to
time which adopt a single, shared currency under the applicable legislative
measures of the European Council for the introduction of, changeover to or
operation of a single or unified European currency.

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Permitted Debt.  Indebtedness permitted by §8.1.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Permitted Transferee.  With respect to Chad L. Williams, (i) any transfer to the
spouse of such Person; (ii) any transfer to a lineal descendant, natural or
adopted, of such Person or to the spouse of any such lineal descendant; and
(iii) any transfer to the trustee of a trust, to a partnership or to any other
entity, for the substantial benefit of such Person and/or one or more Persons
described in clauses (i) or (ii) above, in each case done for bona fide estate
planning purposes.

Person.  Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, business, or other legal entity (including,
without limitation, any Foreign Subsidiary), and any government or any
governmental agency or political subdivision thereof.

Plan Assets.  Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Preferred Distributions.  For any period and without duplication, all
Distributions paid, declared but not yet paid or otherwise due and payable
during such period on Preferred Securities issued by Parent Company or any of
its Subsidiaries.  Preferred Distributions shall not include dividends or
distributions paid or payable solely in Equity Interests of identical class
payable to holders of such class of Equity Interests.





36

--------------------------------------------------------------------------------

 

 

 

Preferred Securities.  With respect to any Person, Equity Interests in such
Person, which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Pricing Level.  Such term shall have the meaning established within the
definition of Revolving Credit Applicable Margin or Term Loan Applicable Margin,
as applicable.

QIPM.  Quality Investment Properties Metro, LLC, a Delaware limited liability
company.

QIPS.  Quality Investment Properties, Suwanee, LLC, a Delaware limited liability
company.

QTLP.  QualityTech, LP, a Delaware limited partnership.

QTS Holding.  Quality Technology Services Holding, LLC, a Delaware limited
liability company.

QTS Metro TRS.  Quality Technology Services Metro II, LLC, a Delaware limited
liability company.

QTS Suwanee TRS.  Quality Technology Services, Suwanee II, LLC, a Delaware
limited liability company.

Rating Agencies.  S&P, Moody’s, Fitch and any substitute rating agency appointed
by the Borrower and the Agent pursuant to the definition of “Credit Rating”,
collectively, and Rating Agency means either S&P, Moody’s, Fitch or such
substitute rating agency.

Real Estate.  All real property or facilities (and all fixtures, improvements,
appurtenances and related assets thereon or therein) at any time owned or leased
(as lessee or sublessee) by the Parent Company or any of its Subsidiaries
including, without limitation, the Unencumbered Asset Pool Properties and any
Data Center Property.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by the Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness.  As of any date of determination, any Indebtedness
(whether secured or unsecured) which is recourse to Parent Company or any of its
Subsidiaries.  Recourse Indebtedness shall not include Non-Recourse
Indebtedness.

Register.  See §18.2.

REIT.  QTS Realty Trust, Inc., a Maryland corporation.

REIT Status.  With respect to a Person, its status as a real estate investment
trust as defined in §856(a) of the Code.





37

--------------------------------------------------------------------------------

 

 

 

Related Parties.  Chad Williams’ parents, spouse, siblings or any of his or
their direct or indirect lineal descendants (including by adoption) and trust,
partnership, limited liability company, corporation or other legal entity
established for estate planning purposes for the benefit of any of the
foregoing.

Release.  See §6.20(c)(iii).

Rent Roll.  A report prepared by the Borrower showing for each of the
Unencumbered Asset Pool Properties, its occupancy, lease expiration dates, lease
rent and other information in substantially the form presented to Agent prior to
the date hereof or in such other form as may be reasonably acceptable to the
Agent.

Required Lenders.  As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is equal to or greater than fifty-one percent (51.0%) of
the Total Commitment; provided that in determining said percentage at any given
time, all then existing Defaulting Lenders will be disregarded and excluded and
the Commitment Percentages of the Lenders shall be redetermined for voting
purposes only to exclude the Commitments of such Defaulting Lenders.

Required Permits.  Each building permit, certificate of occupancy (or
equivalent), environmental permit, air emission or air quality permit, utility
permit, land use permit, wetland permit and any other permits, approvals or
licenses issued by any Governmental Authority which are required in connection
the construction or operation of any of the Unencumbered Asset Pool Properties.

Reserve Percentage.  For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting or including (among other liabilities)
liabilities currently referred to as “Eurocurrency Liabilities” in Regulation D
of the Board of Governors of the Federal Reserve System in an amount equal to
that portion of the Loan affected by such Interest Period and with a maturity
equal to such Interest Period.

Revaluation Date.  (a) For purposes of borrowing, converting or continuing a
Loan or issuing, amending or extending a Letter of Credit (including for
purposes of calculating the Outstanding amount of Loans and the amount of
outstanding Commitments and Letter of Credit Liabilities on such date),
including, any Loans which are made by the U.S. Dollar Revolving Credit Lenders
for purposes of reimbursing the Issuing Lender with respect to amounts drawn
under a Letter of Credit pursuant to §2.10(f) or for refinancing or
participating in a Swing Loan pursuant to §2.5(d) or (e), respectively, the date
on which notice of such borrowing, conversion, continuation, issuance,
participation, amendment or extension is deemed given pursuant to this Agreement
(or, if no such notice is required (or such requirement for giving notice is
waived), the date of such borrowing, conversion, continuation, issuance,
amendment or extension); (b) for purposes of determining the amount of any
Commitment Increase or the aggregate amount of the Revolving Credit Commitments
the Borrower elects to extend pursuant to §2.15, or determining





38

--------------------------------------------------------------------------------

 

 

 

compliance with any applicable covenant or condition precedent for any such
Commitment Increase or extension of the Revolving Credit Maturity Date which
requires determination as of the date of such Increase Notice or Extension
Request is given, on the date that the applicable Increase Notice or Extension
Request is deemed given pursuant to this Agreement (or, if the requirement for
providing such notice is waived, any Increase Date or the date on which Borrower
elects to extend Revolving Credit Commitments pursuant to §2.15, as applicable);
(c) for purposes of determining compliance with any applicable covenant or
condition precedent for any Commitment Increase or extension of the Revolving
Credit Maturity Date pursuant to §2.15 (other than the requirement for providing
notice thereof or any determining compliance with any applicable covenant or
condition precedent which requires determination as of the date of the Increase
Notice or Extension Request, as applicable, which shall be governed by clause
(b) above), on the applicable Increase Date or the date on which the Revolving
Credit Maturity Date is extended pursuant to §2.15, as the case may be; (d) for
purposes of optionally prepaying Loans or optionally reducing the Revolving
Credit Commitments (including for purposes of calculating the Outstanding amount
of Loans and the amount of outstanding Revolving Credit Commitments and Letter
of Credit Liabilities on such date), the date notice of such prepayment or
reduction is deemed given pursuant to this Agreement (or, if no such notice is
required (or the requirement for such notice is waived), the date of such
optional prepayment or reduction of Commitments); (e) for purposes of
calculating any fee or mandatory prepayment or mandatory commitment termination
due hereunder, the date upon which such fee became due and payable or the date
upon which such mandatory prepayment or mandatory commitment termination arose,
provided that for purposes of making any prepayment required pursuant to §3.2,
the Revaluation Date applicable to such prepayment shall be the last calendar
day of each calendar quarter prior to the Revolving Credit Maturity Date,
provided, further, that, for the avoidance of doubt, any payments or prepayments
of principal amounts of Loans and repayments of drawings on Letters of Credit
will be made in the currency in which such Loan or Letter of Credit is
denominated; (f) for purposes of calculating any financial covenant in §9 or any
applicable monetary limit in §8 with respect to all amounts not denominated in
Dollars, the date of determination for such financial covenant (except, in each
case, (i) the Dollar Equivalent of any Derivatives Termination Value shall be
determined as of the day set forth in the definition of “Indebtedness”, and (ii)
the calculation of any such covenant which requires the determination of an
Income Component of REIT, Borrower or any of their respective Subsidiaries or
Unconsolidated Affiliates for amounts not denominated in Dollars shall be
determined in accordance with the last sentence of §1.3(b)); (g) any Automatic
Alternative Currency Conversion Date; (h) any other date under this Agreement
when the Dollar Equivalent or Alternative Currency Equivalent is to be
determined; and (i) at any time that a Default or Event of Default exists or an
Automatic Alternative Currency Conversion Trigger has occurred and is
continuing, such additional dates as the Agent shall determine.

Revolving Credit Applicable Margin.  (a) On any date the Revolving Credit
Applicable Margin for Revolving Credit LIBOR Rate Loans and Revolving Base Rate
Loans shall be as set forth below based on the ratio of the Consolidated Total
Indebtedness of Parent Company and its respective Subsidiaries to the Gross
Asset Value of Parent Company and its respective Subsidiaries:

 





39

--------------------------------------------------------------------------------

 

 

 

Pricing Level

Ratio

Revolving Credit LIBOR Rate Loans

Revolving Credit Base Rate Loans

Pricing Level 1

Less than or equal to 35%

1.35%

0.35%

Pricing Level 2

Greater than 35% but less than or equal to 40%

1.45%

0.45%

Pricing Level 3

Greater than 40% but less than or equal to 45%

1.60%

0.60%

Pricing Level 4

Greater than 45% but less than or equal to 50%

1.75%

0.75%

Pricing Level 5

Greater than 50%

1.95%

0.95%

 

The initial Revolving Credit Applicable Margin shall be at Pricing Level 1.  The
Revolving Credit Applicable Margin shall not be adjusted based upon such ratio,
if at all, until the first (1st) day of the first (1st) month following the
delivery by Parent Company to the Agent of the Compliance Certificate after the
end of a calendar quarter.  In the event that Parent Company shall fail to
deliver to the Agent a quarterly Compliance Certificate on or before the date
required by §7.4(c), then without limiting any other rights of the Agent and the
Lenders under this Agreement, the Revolving Credit Applicable Margin for
Revolving Credit Loans shall be at Pricing Level 5 until such failure is cured
within any applicable cure period, or waived in writing by the Required Lenders,
in which event the Revolving Credit Applicable Margin shall adjust, if
necessary, on the first (1st) day of the first (1st) month following receipt of
such Compliance Certificate.

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or the Revolving Credit Commitments are in effect when
such inaccuracy is discovered), and such inaccuracy, if corrected, would have
led to the application of a higher Revolving Credit Applicable Margin for any
period (a “Revolving Credit Applicable Period”) than the Revolving Credit
Applicable Margin applied for such Revolving Credit Applicable Period, then (i)
the Borrower shall as soon as practicable deliver to the Agent the corrected
financial statements for such Revolving Credit Applicable Period, (ii) the
Revolving Credit Applicable Margin shall be determined as if the Pricing Level
for such higher Revolving Credit Applicable Margin were applicable for such
Revolving Credit Applicable Period, and (iii) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Revolving Credit
Applicable Margin for such Revolving Credit Applicable Period, which payment
shall be promptly applied by the Agent in accordance with this Agreement.

(b)        From and after the date that Agent first receives written notice from
REIT or Borrower that Borrower has first obtained an Investment Grade Rating
from (i) S&P or Moody’s, or (ii) a combination of Fitch and S&P or Moody’s and
the Borrower delivers a written notice to Agent irrevocably electing to have the
Revolving Credit Applicable Margin determined pursuant to this





40

--------------------------------------------------------------------------------

 

 

 

subparagraph (b), the Revolving Credit Applicable Margin shall mean, as of any
date of determination, a percentage per annum determined by reference to the
Credit Rating Level as set forth below:

 

Pricing
Level

Credit Rating Level

Revolving Credit
LIBOR Rate Loans

Revolving Credit Base Rate Loans

I

Credit Rating Level 1

0.775%

0.00%

II

Credit Rating Level 2

0.825%

0.00%

III

Credit Rating Level 3

0.900%

0.00%

IV

Credit Rating Level 4

1.100%

0.10%

V

Credit Rating Level 5

1.450%

0.45%

 

At such time as this subparagraph (b) is applicable, the Revolving Credit
Applicable Margin for each Base Rate Revolving Credit Loan shall be determined
by reference to the Credit Rating Level in effect from time to time, and the
Revolving Credit Applicable Margin for any Interest Period for all Revolving
Credit LIBOR Rate Loans comprising part of the same borrowing shall be
determined by reference to the Credit Rating Level in effect on the first day of
such Interest Period; provided, however that no change in the Revolving Credit
Applicable Margin resulting from the application of the Credit Rating Levels or
a change in the Credit Rating Level shall be effective until three (3) Business
Days after the date on which the Agent receives written notice of the
application of the Credit Rating Levels and Borrower’s irrevocable election to
have the Revolving Credit Applicable Margin determined pursuant to this
subparagraph (b) or a change in such Credit Rating Level.  From and after the
first date that the Revolving Credit Applicable Margin is based on Borrower’s
Investment Grade Rating pursuant to this subparagraph (b), the Revolving Credit
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Revolving Credit Applicable Margin determined by
reference to the ratio of Consolidated Total Indebtedness to Gross Asset Value
prior to such date shall be payable as provided in §2.6).

Revolving Credit Base Rate Loans.  U.S. Dollar Revolving Credit Loans bearing
interest calculated by reference to the Base Rate.





41

--------------------------------------------------------------------------------

 

 

 

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1.1 hereto as the amount in Dollars of such
Revolving Credit Lender’s Revolving Credit Commitment to make or maintain
Revolving Credit Loans (other than Swing Loans and Bid Loans) to the Borrower,
to participate in Letters of Credit for the account of the Borrower and to
participate in Swing Loans to the Borrower, as the same may be changed from time
to time in accordance with the terms of this Agreement.  The Alternative
Currency/Dollar Revolving Credit Commitment is separate from and not a part of
the U.S. Dollar Revolving Credit Commitment.

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Lender’s percentage of the Total Revolving Credit Commitment, as the same may be
changed from time to time in accordance with the terms of this Agreement;
provided that if the Revolving Credit Commitments of the Revolving Credit
Lenders have been terminated as provided in this Agreement, then the Revolving
Credit Commitment of each Revolving Credit Lender shall be determined based on
the Revolving Credit Commitment Percentage of such Revolving Credit Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

Revolving Credit Lenders.  Collectively, the Lenders which have a Revolving
Credit Commitment, the initial Revolving Credit Lenders being identified on
Schedule 1.1 hereto.

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to LIBOR.

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, in the maximum principal
amount of $820,000,000.00 (subject to increase as provided in §2.11) to be made
by the Revolving Credit Lenders hereunder as more particularly described in §2.
Without limiting the foregoing, Revolving Credit Loans shall also include
Revolving Credit Loans made pursuant to §2.10(f).

Revolving Credit Maturity Date.  December 17, 2022, as such date may be extended
as provided in §2.15, or such earlier date on which the Revolving Credit Loans
shall become due and payable pursuant to the terms hereof.

Revolving Credit Notes.  Collectively, the Revolving Credit Notes (U.S. Dollar)
and Revolving Credit Notes (Alternative Currency/Dollar).

Revolving Credit Notes (Alternative Currency/Dollar).  See §2.1(b).

Revolving Credit Notes (U.S. Dollar).  See §2.1(b).

Same Day Funds.  With respect to disbursements and payments in Dollars,
immediately available funds and with respect to disbursements and payments in an
Alternative Currency, same day or other funds as may be determined by the Agent
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in such Alternative Currency.





42

--------------------------------------------------------------------------------

 

 

 

Sanctions Laws and Regulations.  Any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC or any successor to OFAC carrying out
functions similar to the foregoing, the United States Department of State, the
Office of the United States Treasury, the United Nations Security Council, the
European Union or Her Majesty’s Treasury.

Santa Clara Ground Lease.  The Ground Lease dated October 2, 1997 between
Mission-West Valley Land Corporation, as lessor, and Nexus Properties, Inc.,
Kinetic Systems, Inc., Digital Square, Inc., R. Darrell Gary, Michael J. Reidy,
Michael J. Reidy as Trustee of the Ronald Bonaguidi Irrevocable Trust, as
lessee, as described in that certain Memorandum of Ground Lease filed for record
in the Office of the Records of the County of Santa Clara on May 15, 1998 as
Instrument No. 14187699, as amended by that certain Assignment of Lease,
effective as of October 10, 1997, wherein Digital Square, Inc. assigned its
interest to Nexus Properties, Inc., as described in that certain Assignment of
Lease filed for record in the Office of the Records of the County of Santa Clara
on May 15, 1998, under Instrument No. 14187705, as amended by that certain First
Amendment to Ground Lease dated April 29, 1998, as described in that certain
Memorandum of First Amendment to Ground Lease filed for record in the Office of
the Records of the County of Santa Clara on May 15, 1998, under Instrument No.
1418770, as amended by that certain Assignment and Assumption of Ground Lease
dated October 31, 2007 wherein lessee assigned its interest to Quality
Investment Properties Santa Clara, LLC, a Delaware limited liability company, as
amended by that certain Second Amendment to Ground Lease dated September 24,
2009, and as amended by that certain Third Amendment to Ground Lease dated
November 17, 2011, and as the same may hereafter be amended, restated or
modified from time to time, which ground lease is subject to that certain Master
Ground Lease – Parcel 12 dated October 2, 1997 between West Valley-Mission
Community College District, a California community college district, as master
lessor, and Mission-West Valley Land Corporation, a California non-profit public
benefit corporation, as master lessee, as described in that certain Memorandum
of Master Ground Lease filed for record in the Office of the Records of the
County of Santa Clara on May 15, 1998 as Instrument No. 14187697, as amended by
that certain First Amendment to Master Ground Lease dated April 29, 1998, as
described in that certain Memorandum of First Amendment to Master Ground Lease
filed for record in the Office of the Records of the County of Santa Clara on
May 15, 1998 as Instrument No. 14187698, and as the same may hereafter be
amended, restated or modified from time to time.

SEC.  The federal Securities and Exchange Commission.

Secured Debt.  With respect to Parent Company or any of its Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated basis outstanding at such date and that is secured in
any manner by any Lien.

Set-up Fees.  Amounts paid by a tenant or licensee under the Leases for
installation and other set-up activities performed by the Borrower, a Subsidiary
Guarantor or an Additional Subsidiary Guarantor.

S&P.  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
limited liability company business.





43

--------------------------------------------------------------------------------

 

 

 

Spot Rate.  For a Currency, the rate reasonably determined by the Agent to be
the rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such Currency with another Currency through its
principal foreign exchange trading office at approximately 11:00 a.m. (London
time) on the date two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Agent may obtain such
spot rate from another financial institution designated by the Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such Currency.

Specified Currency.  See §38.

Springing Guaranty.  The Fourth Amended and Restated Unconditional Guaranty of
Payment and Performance dated of even date herewith given by the REIT to and for
the benefit of Agent and the Lenders, as the same may be modified, amended,
restated or ratified.

Stabilized Property.  A completed Data Center Property on which all improvements
related to the development of such Real Estate have been substantially completed
(excluding tenant/licensee improvements) for eighteen (18) months, or which has
a capitalized value determined in accordance with GAAP that exceeds its
undepreciated book value determined in accordance with GAAP, shall constitute a
Stabilized Property.  Additionally, the Borrower may elect to designate a
project as a Stabilized Property as provided for in the definition of
Development Property.  Once a project becomes a Stabilized Property under this
Agreement, it shall remain a Stabilized Property.

State.  A state of the United States of America and the District of Columbia.

Sterling or £.  The lawful currency of the United Kingdom.

Sublessor.  See §6.32(a).

Subsidiary.  For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantors.  The Persons that are a party to the Guaranty from time
to time, including any and all Additional Subsidiary Guarantors.

Suwanee Property.  All that certain property located at 300 Satellite Boulevard
NW, Suwanee, Georgia 30024.

Swing Loan.  See §2.5(a).

Swing Loan Lender.  KeyBank, in its capacity as Swing Loan Lender and any
successor thereof.





44

--------------------------------------------------------------------------------

 

 

 

Swing Loan Commitment.  The sum of Fifty Million and No/100 Dollars
($50,000,000.00), as the same may be changed from time to time in accordance
with the terms of this Agreement.

Swing Loan Note.  See §2.5(b).

TARGET Day. Any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Agent to be a suitable replacement) is open for the settlement of payments in
Euro.

Tax Driven Lease.  Any Operating Lease or Ground Lease that is included in the
Tax Driven Lease Transaction Documents.

Tax Driven Lease Transaction.  (i) the DAFC Transaction and (ii) any transaction
pursuant to which the Borrower or a Subsidiary Guarantor conveys record title to
a real property asset to a governmental entity and then leases such asset back
from the governmental entity for the purposes of effecting a reduction in real
property taxes where (a) the Borrower or the conveying Subsidiary Guarantor can
repurchase the conveyed asset at any time (subject to any customary lock-out
provisions) for nominal consideration, (b) no Indebtedness is incurred by the
Borrower or such Subsidiary Guarantor under GAAP; provided, that, if the
structure of any such transaction requires the issuance of bonds by the
applicable governmental entity, such bonds are purchased by the Borrower or the
Subsidiary Guarantor as consideration for the applicable real property transfer
and the amounts receivable by the Borrower or a Subsidiary Guarantor on such
bonds equals the rent payable under the applicable lease, (c) no net payments
are required to be made to any third party as a result of such transaction and
the corresponding Tax Driven Lease Transaction Documents (other than the reduced
real property taxes and customary closing costs and fees), and (d) such
transaction, however structured, is consummated on terms substantially similar
to the DAFC Transactions including, without limitation, a subordination and
standstill agreement substantially in the form as the Bond Subordination and
Standstill Agreement.

Tax Driven Lease Transaction Documents.  (i) the Metro Indenture and Metro
Ground Lease and (ii) with respect to any Tax Driven Lease Transaction other
than the DAFC Transaction, leases, indentures and such other documents that are
customarily required for a transaction of that type and that satisfy the
requirements of the definition of Tax Driven Lease Transaction.

Tax Protection Agreement.  The Tax Protection Agreement dated as of
October 15, 2013 made by REIT, Borrower and each of parties identified as a
signatory on Schedule 2.1(a) thereto as a “Protected Partner”, as the same may
be further varied, amended, restated, renewed, consolidated, extended or
otherwise supplemented from time to time with the approval of Agent.

Term A LIBOR Rate Loans.  The Term Loans A bearing interest by reference to
LIBOR.

Term B LIBOR Rate Loans.  The Term Loans B bearing interest by reference to
LIBOR.





45

--------------------------------------------------------------------------------

 

 

 

Term Base Rate Loans.  The Term Loans bearing interest by reference to the Base
Rate.

Term LIBOR Rate Loans.  Collectively, the Term A LIBOR Rate Loans and the Term B
LIBOR Rate Loans.

Term Loan or Term Loans.  Collectively, the Term Loans A and the Term Loans B.

Term Loan A or Term Loans A.  An individual Term Loan  or the aggregate Term
Loans, as the case may be, in the maximum principal amount of $350,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan A Lenders
hereunder.

Term Loan A Commitment.  As to each Term Loan A Lender, the amount equal to such
Term Loan A Lender’s Term Loan A Commitment Percentage of the aggregate
principal amount of the Term Loans A from time to time Outstanding to the
Borrower.

Term Loan A Commitment Percentage.  With respect to each Term Loan A Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan A Lender’s
percentage of the aggregate Term Loans A to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

Term Loan A Lenders.  Collectively, the Lenders which have a Term Loan A
Commitment, the initial Term Loan A Lenders being identified on Schedule 1.1
hereto.

Term Loan A Maturity Date.   December 17, 2023, or such earlier date on which
the Term Loans A shall become due and payable pursuant to the terms hereof.

Term Loan A Notes.  A promissory note or notes made by the Borrower in favor of
a Term Loan A Lender in the principal face amount equal to such Term Loan A
Lender’s Term Loan A Commitment, in substantially the form of Exhibit A-3
hereto.

Term Loan Applicable Margin.  (a) On any date the Term Loan Applicable Margin
for Term LIBOR Rate Loans and Term Base Rate Loans shall be as set forth below
based on the ratio of the Consolidated Total Indebtedness of Parent Company and
its respective Subsidiaries to the Gross Asset Value of Parent Company and its
respective Subsidiaries:

 

 

 

 

 

Pricing Level

Ratio

Term LIBOR Rate Loans

Term Base Rate Loans

Pricing Level 1

Less than or equal to 35%

1.30%

0.30%

Pricing Level 2

Greater than 35% but less than or equal to 40%

1.40%

0.40%

Pricing Level 3

Greater than 40% but less than or equal to 45%

1.55%

0.55%

Pricing Level 4

Greater than 45% but less than or equal to 50%

1.70%

0.70%

46

--------------------------------------------------------------------------------

 

 

 

 

 

 

Pricing Level

Ratio

Term LIBOR Rate Loans

Term Base Rate Loans



Pricing Level 5

Greater than 50%

1.90%

0.90%





47

--------------------------------------------------------------------------------

 

 

The initial Term Loan Applicable Margin shall be at Pricing Level 1.  The Term
Loan Applicable Margin shall not be adjusted based upon such ratio, if at all,
until the first (1st) day of the first (1st) month following the delivery by
Parent Company to the Agent of the Compliance Certificate after the end of a
calendar quarter.  In the event that Parent Company shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Term Loan Applicable Margin for Term Loans shall be at
Pricing Level 5 until such failure is cured within any applicable cure period,
or waived in writing by the Required Lenders, in which event the Term Loan
Applicable Margin shall adjust, if necessary, on the first (1st) day of the
first (1st) month following receipt of such Compliance Certificate.

In the event that the Agent and the Borrower determine that any financial
statements previously delivered were incorrect or inaccurate (regardless of
whether this Agreement or Term Loan Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Term Loan Applicable Margin for any period (a “Term
Loan Applicable Period”) than the Term Loan Applicable Margin applied for such
Term Loan Applicable Period, then (i) the Borrower shall as soon as practicable
deliver to the Agent the corrected financial statements for such Term Loan
Applicable Period, (ii) the Term Loan Applicable Margin shall be determined as
if the Pricing Level for such higher Term Loan Applicable Margin were applicable
for such Term Loan Applicable Period, and (iii) the Borrower shall within three
(3) Business Days of demand thereof by the Agent pay to the Agent the accrued
additional amount owing as a result of such increased Term Loan Applicable
Margin for such Term Loan Applicable Period, which payment shall be promptly
applied by the Agent in accordance with this Agreement.

(b)        From and after the date that Agent first receives written notice from
REIT or Borrower that Borrower has first obtained an Investment Grade Rating
from (i) S&P or Moody’s, or (ii) a combination of Fitch and S&P or Moody’s and
the Borrower delivers a written notice to Agent irrevocably electing to have the
Term Loan Applicable Margin determined pursuant to this subparagraph (b), the
Term Loan Applicable Margin shall mean, as of any date of determination, a
percentage per annum determined by reference to the Credit Rating Level as set
forth below:

 





48

--------------------------------------------------------------------------------

 

 

 

Pricing
Level

Credit Rating Level

Term
LIBOR Rate Loans

Term Base Rate Loans

I

Credit Rating Level 1

0.825%

0.00%

II

Credit Rating Level 2

0.875%

0.00%

III

Credit Rating Level 3

1.00%

0.00%

IV

Credit Rating Level 4

1.25%

0.25%

V

Credit Rating Level 5

1.65%

0.65%

 

At such time as this subparagraph (b) is applicable, the Term Loan Applicable
Margin for each Base Rate Term Loan shall be determined by reference to the
Credit Rating Level in effect from time to time, and the Term Loan Applicable
Margin for any Interest Period for all Term LIBOR Rate Loans comprising part of
the same borrowing shall be determined by reference to the Credit Rating Level
in effect on the first day of such Interest Period; provided, however that no
change in the Term Loan Applicable Margin resulting from the application of the
Credit Rating Levels or a change in the Credit Rating Level shall be effective
until three (3) Business Days after the date on which the Agent receives written
notice of the application of the Credit Rating Levels and Borrower’s irrevocable
election to have the Term Loan Applicable Margin determined pursuant to this
subparagraph (b) or a change in such Credit Rating Level.  From and after the
first date that the Term Loan Applicable Margin is based on Borrower’s
Investment Grade Rating pursuant to this subparagraph (b), the Term Loan
Applicable Margin shall no longer be calculated by reference to the ratio of
Consolidated Total Indebtedness to Gross Asset Value (provided that any accrued
interest payable at the Term Loan Applicable Margin determined by reference to
the ratio of Consolidated Total Indebtedness to Gross Asset Value prior to such
date shall be payable as provided in §2.6).

Term Loan B or Term Loans B.  An individual Term Loan or the aggregate Term
Loans, as the case may be, in the maximum principal amount of $350,000,000.00
(subject to increase as provided in §2.11) made by the Term Loan B Lenders
hereunder.

Term Loan B Commitment.  As to each Term Loan B Lender, the amount equal to such
Term Loan B Lender’s Term Loan B Commitment Percentage of the aggregate
principal amount of the Term Loans B from time to time Outstanding to the
Borrower.





49

--------------------------------------------------------------------------------

 

 

 

Term Loan B Commitment Percentage.  With respect to each Term Loan B Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan B Lender’s
percentage of the aggregate Term Loans B to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

Term Loan B Lenders.  Collectively, the Lenders which have a Term Loan B
Commitment, the initial Term Loan B Lenders being identified on Schedule 1.1
hereto.

Term Loan B Maturity Date.  April 27, 2024, or such earlier date on which the
Term Loans B shall become due and payable pursuant to the terms hereof.

Term Loan B Notes.  A promissory note or notes made by the Borrower in favor of
a Term Loan B Lender in the principal face amount equal to such Term Loan B
Lender’s Term Loan B Commitment, in substantially the form of Exhibit A-4
hereto.

Term Loan Commitment.  As to each Term Loan Lender, the amount equal to such
Term Loan Lender’s Term Loan Commitment Percentage of the aggregate principal
amount of the Term Loans from time to time Outstanding to the Borrower.

Term Loan Commitment Percentage.  With respect to each Term Loan Lender, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Lender’s
percentage of the aggregate Term Loans to the Borrower, as the same may be
changed from time to time in accordance with the terms of this Agreement.

Term Loan Lenders.  Collectively, the Term Loan A Lenders and the Term Loan B
Lenders.

Term Loan Notes.  Collectively, the Term Loan A Notes and the Term Loan B Notes.

Titled Agents.  The Joint Lead Arrangers and Bookrunners, and any syndication
agent or documentation agent.

Total Alternative Currency/Dollar Revolving Credit Commitment. The sum of the
Alternative Currency/Dollar Revolving Credit Commitments of the Alternative
Currency/Dollar Revolving Credit Lenders, as in effect from time to time. As of
the date of the Agreement, the Total Alternative Currency/Dollar Revolving
Credit Commitment is Two Hundred Million and No/100 Dollars
($200,000,000.00).  The Total Alternative Currency/Dollar Revolving Credit
Commitment may be increased in accordance with §2.11.

Total Commitment.  The sum of the Dollar Equivalent of the Commitments of the
Lenders, as in effect from time to time.  As of the date of this Agreement, the
Total Commitment is One Billion Five Hundred Twenty Million and No/100 Dollars
($1,520,000,000.00).  The Total Commitment may increase in accordance with
§2.11.

Total Revolving Credit Commitment.  The Dollar Equivalent of the sum of the
Total U.S. Dollar Revolving Credit Commitment and Total Alternative
Currency/Dollar Revolving Credit Commitment.





50

--------------------------------------------------------------------------------

 

 

 

Total U.S. Dollar Revolving Credit Commitment. The sum of the U.S. Dollar
Revolving Credit Commitments of the U.S. Dollar Revolving Credit Lenders, as in
effect from time to time. As of the date of this Agreement, the Total U.S.
Dollar Revolving Credit Commitment is Six Hundred Twenty Million and No/100
Dollars ($620,000,000.00). The Total U.S. Dollar Revolving Credit Commitment may
increase in accordance with §2.11.

Total Term Loan A Commitment.  The sum of the Term Loan A Commitments of the
Term Loan A Lenders, as in effect from time to time.  As of the date of this
Agreement, the Total Term Loan A Commitment is Three Hundred Fifty Million and
No/100 Dollars ($350,000,000.00).  The Total Term Loan A Commitment may increase
in accordance with §2.11.

Total Term Loan B Commitment.  The sum of the Term Loan B Commitments of the
Term Loan B Lenders, as in effect from time to time.  As of the date of this
Agreement, the Total Term Loan B Commitment is Three Hundred Fifty Million and
No/100 Dollars ($350,000,000.00).  The Total Term Loan B Commitment may increase
in accordance with §2.11.

Total Term Loan Commitment.  Collectively, the sum of the Total Term Loan A
Commitment and the Total Term Loan B Commitment.

Transfer.  Any sale, conveyance, assignment, alienation, mortgage,
hypothecation, encumbrance, grant or a lien over or a security interest in,
pledge or other transfer.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate.  In respect of any Person, any other Person in whom
such Person holds an Investment, (a) which Investment is accounted for in the
financial statements of such Person on an equity basis of accounting and whose
financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or (b) which is not a Subsidiary of such first Person.

Unencumbered Asset Pool.  All of the Unencumbered Asset Pool Properties.

Unencumbered Asset Pool Availability.  The Unencumbered Asset Pool Availability
shall be the amount which is the lowest of (a) the maximum principal amount of
Loans and Letter of Credit Liabilities, which when added to all Unsecured Debt
other than the Loans and Letter of Credit Liabilities, would not cause the
Consolidated Total Unsecured Debt plus any Capitalized Lease Obligations of
Borrower and its Subsidiaries with respect to any of the Unencumbered Asset Pool
Properties to be greater than sixty percent (60.0%) (or sixty-five percent (65%)
if such percentage is the applicable percentage pursuant to the terms of
§9.1(a)) of Unencumbered Asset Pool Value as most recently determined under this
Agreement, and (b) the maximum principal amount of Loans and Letter of Credit
Liabilities, which when added to all Unsecured Debt other than the Loans and
Letter of Credit Liabilities, would not cause the Unencumbered Asset Pool Debt
Yield to be less than twelve percent (12.0%) (or eleven and one-half percent
(11.5%) if such percentage is the applicable percentage pursuant to the terms of
§9.1(b)).

Unencumbered Asset Pool Value.  On a Consolidated basis for Borrower and the
Subsidiary Guarantors which own an Unencumbered Asset Pool Property,
Unencumbered Asset





51

--------------------------------------------------------------------------------

 

 

 

Pool Value shall mean the sum of (without duplication with respect to any
Unencumbered Asset Pool Property):

(a)   the aggregate sum of the Adjusted Net Operating Income for an Unencumbered
Asset Pool Property that is owned or leased pursuant to a Ground Lease by
Borrower or any of the Subsidiary Guarantors divided by the Primary
Capitalization Rate; plus

(b)   the aggregate sum of the Adjusted Net Operating Income for each
Unencumbered Asset Pool Property that is a Leased Property divided by the
applicable Leased Property Capitalization Rate; plus

(c)   the undepreciated cost basis book value determined in accordance with GAAP
of all Unencumbered Asset Pool Properties acquired by Borrower or any of the
Subsidiary Guarantors during the two (2) fiscal quarters most recently ended
prior to the date of determination (provided that Borrower shall have the right
to make an irrevocable election to value such Unencumbered Asset Pool Property
at its capitalized value (as determined pursuant to clause (a) or (b) of this
definition, as applicable, and measured on the most recent fiscal quarter
annualized until the Unencumbered Asset Pool Property has been owned for two (2)
full fiscal quarters) after it has owned by Borrower or any of the Subsidiary
Guarantors for at least one (1) fiscal quarter); plus

(d)   the undepreciated book value determined in accordance with GAAP of all
Development Properties that are Unencumbered Asset Pool Properties owned by
Borrower or any of the Subsidiary Guarantors; plus

(e)   the aggregate amount of all Unrestricted Cash and Cash Equivalents of
Borrower and the Subsidiary Guarantors as of the date of determination
determined in accordance with GAAP.

Unencumbered Asset Pool Value will be adjusted, as appropriate, for
acquisitions, dispositions and other changes to the portfolio during the two
fiscal quarters most recently ended prior to a date of determination. For
purposes of this definition, to the extent that Unencumbered Asset Pool Value
attributable to (i) Unencumbered Asset Pool Properties which are Leased
Properties (excluding any Tax Driven Lease) would exceed ten percent (10%) of
the Unencumbered Asset Pool Value, (ii) Unencumbered Asset Pool Properties which
are on Ground Leases (excluding any Tax Driven Lease) would exceed twenty
percent  (20%) of the Unencumbered Asset Pool Value, or (iii) Unencumbered Asset
Pool Properties which are Development Properties would exceed twenty-five
percent (25%) of the Unencumbered Asset Pool Value, or (iv) Unencumbered Asset
Pool Properties which are International Investments would exceed seven and
one-half (7.5%) of the Unencumbered Asset Pool Value, or (v) Unencumbered Asset
Pool Properties which are Leased Properties, Ground Leases, or International
Investments would combined exceed twenty-five percent (25%) of Unencumbered
Asset Pool Value, then in each case such excess shall be excluded.

Unencumbered Asset Pool Debt Yield.  The quotient of (a) Adjusted Net Operating
Income of the Unencumbered Asset Pool divided by (b) the sum of (i) Consolidated
Total Unsecured Debt plus (ii) all Capitalized Lease Obligations of Borrower and
its Subsidiaries with





52

--------------------------------------------------------------------------------

 

 

 

respect to any of the Unencumbered Asset Pool Properties, expressed as a
percentage.  For the purposes of calculating Unencumbered Asset Pool Debt Yield,
when calculating Adjusted Net Operating Income for Unencumbered Asset Pool
Properties not owned and operated by the Borrower or a Guarantor for two (2)
full fiscal quarters, the Adjusted Net Operating Income attributable to such
Unencumbered Asset Pool Properties shall be calculated by using the actual
historical results for such Unencumbered Asset Pool Properties (x) for the two
(2) full fiscal quarters most recently ended as if the Unencumbered Asset Pool
Properties had been owned by the Borrower or a Guarantor during such period;
 provided, however, to the extent actual historical Adjusted Net Operating
Income attributable to such Unencumbered Asset Pool Properties is unavailable,
the Borrower may include such calculation of Adjusted Net Operating Income
attributable to such Unencumbered Asset Pool Properties calculated on a proforma
basis, so long as the Agent shall have given its prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
 Additionally, for Unencumbered Asset Pool Properties that have been disposed of
during the period of two fiscal quarters most recently ended, the Adjusted Net
Operating Income attributable to such Unencumbered Asset Pool Properties shall
be excluded from the calculation of Adjusted Net Operating Income. For purposes
of this definition, to the extent that Adjusted Net Operating Income
attributable to (i) Unencumbered Asset Pool Properties which are Leased
Properties (excluding any Tax Driven Lease) would exceed ten percent (10%) of
the Adjusted Net Operating Income, (ii) Unencumbered Asset Pool Properties which
are on Ground Leases (excluding any Tax Driven Lease) would exceed twenty
percent  (20%) of the Adjusted Net Operating Income, (iii) Unencumbered Asset
Pool Properties which are Development Properties would exceed twenty-five
percent (25%) of the Adjusted Net Operating Income, (iv) Unencumbered Asset Pool
Properties which are International Investments would exceed seven and one-half
(7.5%) of Adjusted Net Operating Income, or (v) Unencumbered Asset Pool
Properties which are Leased Properties, Ground Leases, or International
Investments would combined exceed twenty-five percent (25%) of Adjusted Net
Operating Income, then in each case such excess shall be excluded.

Unencumbered Asset Pool Property.  Eligible Real Estate which satisfies all the
conditions set forth in §7.18(a) or which have been included in the calculation
of the Unencumbered Asset Pool Availability pursuant to §7.18(b).  The Initial
Unencumbered Asset Pool Properties are described on Schedule 1.6 hereto.

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, cash trap, reserves or Liens or claims of any kind in favor of any
Person.

Unsecured Debt.  Indebtedness of Parent Company and its Subsidiaries outstanding
at any time which is not Secured Debt.

Unused Fee.  See §2.3(a).

Unused Fee Percentage.  With respect to any day during a calendar quarter, (a)
0.15% per annum, if the sum of the Dollar Equivalent of the Revolving Credit
Loans, Swing Loans and Letter of Credit Liabilities outstanding on such day is
50% or more of the Total Revolving





53

--------------------------------------------------------------------------------

 

 

 

Credit Commitment, or (b) 0.25% per annum if the sum of the Dollar Equivalent of
the Revolving Credit Loans, Swing Loans and Letter of Credit Liabilities
outstanding on such day is less than 50% of the Total Revolving Credit
Commitment.

U.S. Dollar Revolving Credit Commitment.  With respect to each U.S. Dollar
Revolving Credit Lender, the amount set forth on Schedule 1.1 hereto as the
amount of such U.S. Dollar Revolving Credit Lender’s U.S. Dollar Revolving
Credit Commitment to make or maintain U.S. Dollar Revolving Credit Loans (other
than Swing Loans) to the Borrower, to participate in Letters of Credit for the
account of the Borrower and to participate in Swing Loans to the Borrower, as
the same may be changed from time to time in accordance with the terms of this
Agreement.

U.S. Dollar Revolving Credit Commitment Percentage.  With respect to each U.S.
Dollar Revolving Credit Lender, the percentage set forth on Schedule 1.1 hereto
as such U.S. Dollar Revolving Credit Lender’s percentage of the Total U.S.
Dollar Revolving Credit Commitment, as the same may be changed from time to time
in accordance with the terms of this Agreement; provided that if the U.S. Dollar
Revolving Credit Commitments of all of the U.S. Dollar Revolving Credit Lenders
have been terminated as provided in this Agreement, then the U.S. Dollar
Revolving Credit Commitment Percentage of each U.S. Dollar Revolving Credit
Lender shall be determined based on the U.S. Dollar Revolving Credit Commitment
Percentage of such U.S. Dollar Revolving Credit Lender immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms hereof.

U.S. Dollar Revolving Credit Lenders.  Collectively, the Lenders which have a
U.S. Dollar Revolving Credit Commitment, or if the U.S. Dollar Revolving Credit
Commitments have terminated or expired, any Lender that has a U.S. Dollar
Revolving Credit Loan, or participation in a Letter of Credit or Swing
Loan.  The initial U.S. Dollar Revolving Credit Lenders are identified on
Schedule 1.1 hereto.

U.S. Dollar Revolving Credit Loan or Loans.  An individual U.S. Dollar Revolving
Credit Loan or the aggregate U.S. Dollar Revolving Credit Loans, as the case may
be, in the maximum principal amount of $620,000,000.00 (subject to increase as
provided in §2.11) to be made by the U.S. Dollar Revolving Credit Lenders
hereunder as more particularly described in §2.  Without limiting the foregoing,
U.S. Dollar Revolving Credit Loans shall also include U.S. Dollar Revolving
Credit Loans made pursuant to §2.10(f).

West Midtown Ground Lease.  The Indenture of Lease dated as of November 30, 1965
between Briton, LLC, as successor-in-interest to Belton Troy Holder, as lessor,
and Westrock Timber Note Holding Company III, a Delaware corporation, as
successor-in-interest to MW Custom Papers, LLC, a Delaware limited liability
company, successor by conversion to MW Custom Papers, Inc., an Ohio corporation,
successor to MW Custom Papers, Inc., a Delaware corporation, successor-by-merger
to The Mead Corporation, an Ohio corporation, as lessee, recorded in the Fulton
County Real Estate Records in Book 4522, Page 208, which was assigned by
Westrock Timber Note Holding Company III to West Midtown Acquisition Company,
LLC pursuant to that certain Assignment of Ground Lease, effective as of October
5, 2018, as the same may hereafter be amended, restated or modified from time to
time.





54

--------------------------------------------------------------------------------

 

 

 

Wholly Owned Subsidiary.  As to a Person, any Subsidiary of Parent Company that
is directly or indirectly owned 100% by such Person.  Subject to the compliance
by Borrower and the Subsidiary Guarantors with §8.18 of this Agreement, the
Agent and the Lenders agree that, for so long as any real property asset of
Borrower or any Subsidiary Guarantor is subject to a Tax Driven Lease
Transaction, such property shall be treated as though it is owned by a Wholly
Owned Subsidiary for all purposes under this Agreement.  Furthermore, for so
long as net cash received (whether in the form of interest on bonds or
otherwise) in connection with any Tax Driven Lease Transaction equals the net
cash paid (whether in the form of rent or otherwise) under the applicable Tax
Driven Lease Transaction Documents, such amounts shall be disregarded for
purposes of calculating the financial covenants in §9.

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2     Rules of Interpretation.

(a)        A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)        The singular includes the plural and the plural includes the
singular.

(c)        A reference to any law includes any amendment or modification of such
law.

(d)        A reference to any Person includes its permitted successors and
permitted assigns and in the event such Person is a limited liability company
and shall undertake an LLC Division, shall be deemed to include each limited
liability company resulting from any such LLC Division.

(e)        Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.

(f)        The words “include”, “includes” and “including” are not limiting.

(g)        The words “approval” and “approved”, as the context requires, means
an approval in writing given to the party seeking approval after full and fair
disclosure to the party giving approval of all material facts necessary in order
to determine whether approval should be granted.

(h)        All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of Georgia,
have the meanings assigned to them therein.

(i)         Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.





55

--------------------------------------------------------------------------------

 

 

 

(j)         The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

(k)        In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of the Borrower, Guarantors or Agent, the Borrower, the Guarantors, the Agent
and the Lenders shall negotiate promptly, diligently and in good faith in order
to amend the provisions of the Loan Documents such that such financial covenant,
ratio or other requirement shall continue to provide substantially the same
financial tests or restrictions of the Borrower and the Guarantors as in effect
prior to such accounting change, as determined by the Required Lenders in their
good faith judgment.  Until such time as such amendment shall have been executed
and delivered by the Borrower, the Guarantors, the Agent and the Required
Lenders, such financial covenants, ratio and other requirements, and all
financial statements and other documents required to be delivered under the Loan
Documents, shall be calculated and reported as if such change had not
occurred.  Notwithstanding the forgoing, whenever in this Credit Agreement it is
necessary to determine whether a lease is a Capitalized Lease or an operating
lease, such determination shall be made on the basis of GAAP as in effect on the
date hereof.

(l)         Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of Parent Company or any of its Subsidiaries at “fair value”, as
defined therein, (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (iii) in
a manner such that any obligations relating to a lease that was accounted for by
a Person as an operating lease as of the Closing Date and any similar lease
entered into after the date of this Agreement by such Person shall be accounted
for as obligations relating to an operating lease under GAAP as in effect on the
Closing Date.

(m)       For all purposes under the Loan Documents, in connection with any LLC
Division: (a) if any asset, right, obligation or liability of any Person becomes
the asset, right, obligation or liability of a different Person, then it shall
be deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its Equity Interests at such time.

§1.3     Currencies; Currency Equivalents.

(a)        At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the Currency of any
particular nation





56

--------------------------------------------------------------------------------

 

 

 

shall mean the then lawful currency of such nation at such time whether or not
the name of such Currency is the same as it was on the date of this Agreement.

(b)        The Agent shall determine the Spot Rates as of each Revaluation Date
to be used for calculating the Dollar Equivalent of Outstanding Loans and Letter
of Credit Liabilities denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable Currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered hereunder or calculating covenants hereunder or except as otherwise
provided herein, the applicable amount of any Currency (other than Dollars) for
purposes of the Loan Documents shall be the Dollar Equivalent of such amount as
so determined by the Agent. All financial statements delivered hereunder and
covenants (including the respective components of such covenants) calculated
hereunder by Borrower shall be calculated in Dollars using, for amounts
denominated in currencies other than Dollars, the Spot Rate then in effect or
such other rate as may be approved by Agent in its reasonable discretion;
provided, however, that for any such financial statements or covenant
calculations that require the determination of Net Operating Income, Net Income
(or Loss) and/or EBITDA (each, an “Income Component”) of REIT, Borrower or any
of their respective Subsidiaries or Unconsolidated Affiliates, any amounts
comprising such Income Components that are denominated in currencies other than
Dollars shall be converted to Dollars using the same exchange rates used by REIT
for its financial statements filed (or to be filed) with the SEC for the
applicable period.

(c)        For purposes of determining (i) whether the amount of any Loan,
together with all other Loans and Letter of Credit Liabilities then outstanding,
would exceed the aggregate amount of Term Loan Commitments or the Revolving
Credit Commitments (as applicable) or would cause a violation of any covenants
contained herein, (ii) the aggregate unutilized amount of the Revolving Credit
Commitments and (iii) the outstanding aggregate principal amount of the Loans or
the Letter of Credit Liabilities, in each case, the outstanding principal amount
of any Alternative Currency Loan shall be deemed to be the Dollar Equivalent of
the amount of the Alternative Currency of such Loan determined by the Agent as
of the applicable Revaluation Date.

(d)        For purposes of determining, in connection with the borrowing,
converting, continuing or prepaying of a Loan hereunder on any date, any amount
(including, without limitation, any required minimum or multiple amount) is
expressed in Dollars, but such Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest 1,000 units of such Alternative Currency), as
determined by the Agent, as of the applicable Revaluation Date.

(e)        The Agent does not warrant, or accept responsibility for, nor shall
the Agent have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR” or with
respect to any comparable or successor rate thereto.  Any determination by the
Agent under this section shall be conclusive absent manifest error.

§2.       THE CREDIT FACILITY.

§2.1     Revolving Credit Loans; Bid Loans.





57

--------------------------------------------------------------------------------

 

 

 

(a)        Subject to the terms and conditions set forth in this Agreement,

(i)         each of the U.S. Dollar Revolving Credit Lenders severally agrees to
lend to the Borrower, and the Borrower may borrow (and repay and reborrow) from
time to time between the Closing Date and the Revolving Credit Maturity Date in
Dollars as U.S. Dollar Revolving Credit Loans requested by the Borrower upon
notice by the Borrower to the Agent given in accordance with §2.7, such sums as
are requested by the Borrower for the purposes set forth in §2.9 up to a maximum
aggregate principal amount outstanding (after giving effect to all amounts
requested) at any one time equal to the lesser of (i) such U.S. Dollar Revolving
Credit Lender’s U.S. Dollar Revolving Credit Commitment and (ii) such U.S.
Dollar Revolving Credit Lender’s Revolving Credit Commitment Percentage of the
Unencumbered Asset Pool Availability; and provided, further, that in all events
no Default or Event of Default shall have occurred and be continuing; and
provided, further, that the outstanding principal amount of the U.S. Dollar
Revolving Credit Loans (after giving effect to all amounts requested), the
Dollar Equivalent of the Alternative Currency/Dollar Revolving Credit Loans,
Swing Loans, Bid Loans and Letter of Credit Liabilities shall not at any time
exceed the Total Revolving Credit Commitment and the outstanding principal
amount of the U.S.  Revolving Credit Loans (after giving effect to all amounts
requested), the Dollar Equivalent of the Alternative Currency/Dollar Revolving
Credit Loans, Term Loans, Swing Loans, Bid Loans and Letter of Credit
Liabilities shall not at any time exceed the Total Commitment or cause a
violation of the covenants set forth in §9.1.   Each U.S. Dollar Revolving
Credit Loan shall be made pro rata by the U.S. Dollar Revolving Credit Lenders
in accordance with each U.S. Dollar Revolving Credit Lender’s U.S. Dollar
Revolving Credit Commitment Percentage.  Each request for a U.S. Dollar
Revolving Credit Loan hereunder shall constitute a representation and warranty
by the Borrower that all of the conditions required of the Borrower set forth in
§10 and §11 have been satisfied on the date of such request.  The Agent may
assume that the conditions in §10 and §11 have been satisfied unless it receives
prior written notice from a U.S. Dollar Revolving Credit Lender that such
conditions have not been satisfied.  No U.S. Dollar Revolving Credit Lender
shall have any obligation to make U.S. Dollar Revolving Credit Loans to the
Borrower in the maximum aggregate principal outstanding balance of more than the
principal face amount of its Revolving Credit Note (U.S. Dollar).

(ii)       Subject to the terms and conditions set forth in this Agreement, each
of the Alternative Currency/Dollar Revolving Credit Lenders severally agrees to
lend to the Borrower, and the Borrower may borrow (and repay and reborrow) from
time to time between the Closing Date and the Revolving Credit Maturity Date in
Dollars or in any Alternative Currency as Alternative Currency/Dollar Revolving
Credit Loans requested by the Borrower upon notice by the Borrower to the Agent
given in accordance with §2.7, such sums as are requested by the Borrower for
the purposes set forth in §2.9 up to a maximum aggregate principal amount
outstanding (after giving effect to all amounts requested) at any one time equal
to the lesser of (i) such Alternative Currency/Dollar Revolving Credit Lender’s
Alternative Currency/Dollar Revolving Credit Commitment and (ii) such
Alternative Currency/Dollar Revolving Credit Lender’s Alternative
Currency/Dollar Revolving Credit Commitment Percentage of the Unencumbered Asset
Pool Availability; and provided, further, that in all events no Default or Event
of Default shall have occurred and be continuing; and provided, further, that
the outstanding principal amount of the U.S. Dollar Revolving Credit Loans, the
Dollar Equivalent of the Alternative Currency/Dollar Revolving Credit Loans
(after giving effect to all amounts requested),





58

--------------------------------------------------------------------------------

 

 

 

Swing Loans, Bid Loans and Letter of Credit Liabilities shall not at any time
exceed the Total Revolving Credit Commitment and the outstanding principal
amount of the U.S. Dollar Revolving Credit Loans, the Dollar Equivalent of the
Alternative Currency/Dollar Revolving Credit Loans (after giving effect to all
amounts requested), Term Loans, Swing Loans, Bid Loans and Letter of Credit
Liabilities shall not at any time exceed the Total Commitment or cause a
violation of the covenants set forth in §9.1, and provided, further, that all
borrowings, conversions and continuations of Alternative Currency/Dollar
Revolving Credit Loans and all selection of Interest Periods shall be in such
amounts and be made pursuant to such elections so that the Dollar Equivalent of
the aggregate principal amount of all Alternative Currency/Dollar Revolving
Credit Loans and the Letter of Credit Liabilities denominated in any Alternative
Currency shall not exceed the Total Alternative Currency/Dollar Revolving Credit
Commitment at any one time.  Each Alternative Currency/Dollar Revolving Credit
Loan shall be made of the same Currency and Type and made by the Alternative
Currency/Dollar Revolving Credit Lenders pro rata in accordance with each
Alternative Currency/Dollar Revolving Credit Lender’s Alternative
Currency/Dollar Revolving Credit Commitment Percentage.  Each request for an
Alternative Currency/Dollar Revolving Credit Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions required
of the Borrower set forth in §10 and §11 have been satisfied on the date of such
request.  The Agent may assume that the conditions in §10 and §11 have been
satisfied unless it receives prior written notice from an Alternative
Currency/Dollar Revolving Credit Lender that such conditions have not been
satisfied.  No Alternative Currency/Dollar Revolving Credit Lender shall have
any obligation to make Alternative Currency/Dollar Revolving Credit Loans to the
Borrower in the Dollar Equivalent of maximum aggregate principal outstanding
balance of more than the principal face amount of its Revolving Credit Note
(Alternative Currency/Dollar).

(b)        The U.S. Dollar Revolving Credit Loans shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit A-1(A)
hereto (collectively, the “Revolving Credit Notes (U.S. Dollar)”), dated of even
date with this Agreement (except as otherwise provided in §2.11 or §18.3) and
completed with appropriate insertions.  One Revolving Credit Note (U.S. Dollar)
shall be payable to the order of each U.S. Dollar Revolving Credit Lender in the
principal amount equal to such U.S. Dollar Revolving Credit Lender’s U.S. Dollar
Revolving Credit Commitment.  The Borrower irrevocably authorizes Agent to make
or cause to be made, at or about the time of the Drawdown Date of any U.S.
Dollar Revolving Credit Loan or the time of receipt of any payment of principal
thereof, an appropriate notation on Agent’s Record reflecting the making of such
U.S. Dollar Revolving Credit Loan or (as the case may be) the receipt of such
payment.  The outstanding amount of the U.S. Dollar Revolving Credit Loans set
forth on Agent’s Record shall be prima facie evidence of the principal amount
thereof owing and unpaid to each U.S. Dollar Revolving Credit Lender, but the
failure to record, or any error in so recording, any such amount on Agent’s
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Revolving Credit Note (U.S. Dollar) to make payments of
principal of or interest on any Revolving Credit Note (U.S. Dollar) when
due.  The Alternative Currency/Dollar Revolving Credit Loans shall be evidenced
by separate promissory notes of the Borrower in substantially the form of
Exhibit A-1(B) hereto (collectively, the “Revolving Credit Notes (Alternative
Currency/Dollar)”), dated of even date with this Agreement (except as otherwise
provided in §2.11 or §18.3) and completed with appropriate insertions.  One
Revolving Credit Note (Alternative Currency/Dollar) shall be payable to the
order of each Alternative Currency/Dollar Revolving Credit Lender in the
principal amount equal to such Alternative





59

--------------------------------------------------------------------------------

 

 

 

Currency/Dollar Revolving Credit Lender’s Alternative Currency/Dollar Revolving
Credit Commitment.  The Borrower irrevocably authorizes Agent to make or cause
to be made, at or about the time of the Drawdown Date of any Alternative
Currency/Dollar Revolving Credit Loan or the time of receipt of any payment of
principal thereof, an appropriate notation on Agent’s Record reflecting the
making of such Alternative Currency/Dollar Revolving Credit Loan or (as the case
may be) the receipt of such payment.  The outstanding amount of the Alternative
Currency/Dollar Revolving Credit Loans set forth on Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
Alternative Currency/Dollar Revolving Credit Lender, but the failure to record,
or any error in so recording, any such amount on Agent’s Record shall not limit
or otherwise affect the obligations of the Borrower hereunder or under any
Revolving Credit Note (Alternative Currency/Dollar) to make payments of
principal of or interest on any Revolving Credit Note (Alternative
Currency/Dollar) when due.  There shall not be deemed to have occurred, and
there has not otherwise occurred, any payment in full, satisfaction or novation
of the indebtedness evidenced by the “Revolving Credit Notes”, as defined in the
Fifth Amended and Restated Credit Agreement, which indebtedness is instead
allocated among the Revolving Credit Lenders as of the date hereof, as
applicable, in accordance with their respective Revolving Credit Commitment
Percentages.  On the Closing Date, the U.S. Dollar Revolving Credit Lenders
shall make adjustments among themselves so that the outstanding U.S. Dollar
Revolving Credit Loans are consistent with their U.S. Dollar Revolving Credit
Commitment Percentages.

(c)        Bid Loans.

(i)         From and after the date that Agent receives written notice that
Borrower has first obtained an Investment Grade Rating from (i) S&P or Moody’s,
or (ii) a combination of Fitch and S&P or Moody’s and that Borrower has
irrevocably elected to have the Applicable Margin determined pursuant to
subparagraph (b) of the definition of Revolving Credit Applicable Margin, then
prior to the date that is five (5) days prior to the Revolving Credit Maturity
Date, Borrower may make a written request for the Agent to solicit competitive
bids from the U.S. Dollar Revolving Credit Lenders in the manner set forth in
§2.1(c)(ii) below.  The U.S. Dollar Revolving Credit Lenders may make offers to
make bid loans (each a “Bid Loan”) in Dollars only as requested by Borrower
provided that (i) the sum of all Outstanding Bid Loans shall not exceed the Bid
Loan Sublimit, (ii) in all events in accordance with §11.2 no Default or Event
of Default shall have occurred and be continuing, (iii) the Outstanding Bid
Loans, Outstanding Revolving Credit Loans (including the Alternative
Currency/Dollar Revolving Credit Loans) and Outstanding Swing Loans (after
giving effect to all amounts requested) plus Letter of Credit Liabilities shall
not at any time exceed the Total Revolving Credit Commitment, (iv) the
Outstanding Bid Loans, Outstanding U.S. Dollar Revolving Credit Loans and
Outstanding Swing Loans (after giving effect to all amounts requested) plus
Letter of Credit Liabilities denominated in Dollars shall not at any time exceed
the Total U.S. Dollar Revolving Credit Commitment, (v) the Outstanding Bid
Loans, Outstanding Revolving Credit Loans, the Outstanding Term Loans and
Outstanding Swing Loans (after giving effect to all amounts requested), plus
Letter of Credit Liabilities shall not at any time exceed the Total Commitment,
(vi) the aggregate amount of Bid Loans requested for any date and with the same
Interest Period (each a “Bid Loan Borrowing”) shall be at least $2,000,000 and
in integral multiples of $1,000,000 in excess thereof, (vii) all Interest
Periods applicable to Bid Loans shall be subject to and comply with the
definition of Interest Period.  The U.S. Dollar Revolving Credit Lenders may,
but shall have no obligation to, make such offers, and the Borrower may, but





60

--------------------------------------------------------------------------------

 

 

 

shall have no obligation to, accept any such offers in the manner set forth in
this §2.1(c).  In no event shall Bid Loans be made to Borrower unless, at the
time such Bid Loans are made, Borrower has obtained an Investment Grade Rating
from (i) S&P or Moody’s, or (ii) a combination of Fitch and S&P or Moody’s.

(ii)       Bid Loan Procedures.

(1)        When Borrower wishes to request offers to make Bid Loans, it shall
provide telephonic or electronic notice to the Agent (who shall promptly notify
the U.S. Dollar Revolving Credit Lenders) followed promptly by written notice
substantially in the form of Exhibit M-1 (each, a “Bid Loan Quote Request”) duly
completed and executed by an Authorized Officer, so as to be received no later
than 10:00 a.m. (Cleveland time) on the second Business Day before the proposed
Drawdown Date (or such other time and date as Borrower and Agent, with the
consent of the Majority U.S. Dollar Revolving Credit Lenders, may agree).  Each
Bid Loan Quote Request shall specify the relevant date, amount and maturity for
the proposed Bid Loan, and shall state whether a Bid Loan Quote is requested on
the basis of a fixed interest rate (an “Absolute Rate Bid”) or on the basis of a
margin over or under LIBOR (a “LIBOR Margin Bid”), shall state whether or not
the requested Bid Loan is open to prepayment, and which shall be accompanied by
payment of a nonrefundable $2,500 competitive bid request fee for the account of
the Agent.  No Bid Loan Quote Request shall be made for a Bid Loan with a
maturity of less than seven (7) days or more than one hundred eighty (180) days
or with a maturity date subsequent to the Revolving Credit Maturity Date.  If a
LIBOR Margin Bid is requested, the maturity date shall be one of the Interest
Periods, and any such advance shall be a LIBOR Rate Loan.  The proposed funding
date shall be a Business Day.  The Agent shall incur no liability whatsoever
hereunder in acting upon any Bid Loan Quote Request purportedly made by an
Authorized Officer of Borrower.  Subject to the definition of “Interest Period”,
Borrower may request offers for up to three (3) different Bid Loan Borrowings in
a single Bid Loan Quote Request, in which case such Bid Loan Quote Request shall
be deemed a separate Bid Loan Quote Request for each such borrowing.  Except as
otherwise provided in this Section, no Bid Loan Quote Request shall be given
within five (5) Business Days (or such other number of days as Borrower and
Agent, with the consent of the Majority U.S. Dollar Revolving Credit Lenders,
may agree) of any other Bid Loan Quote Request.  Each Bid Loan Quote Request
shall also contain the statements and certifications required by §2.7(i) and
(ii).

(2)        Each U.S. Dollar Revolving Credit Lender may, but shall not be
obligated to, in response to any Bid Loan Quote Request submit one or more
written quotes substantially in the form of Exhibit M-2 (each a “Bid Loan
Quote”), duly completed, each containing an offer to make a Bid Loan for the
Interest Period requested and setting forth the rates of interest so offered by
such U.S. Dollar Revolving Credit Lender to be applicable to such Bid Loan;
provided that (a) a U.S. Dollar Revolving Credit Lender may make a single
submission containing one or more Bid Loan Quotes in response to several Bid
Loan Quote Requests given at the same time; and (b) the principal amount of the
Bid Loan for which each such offer is being made shall be at least $2,000,000
and multiples of $1,000,000 in excess thereof; provided that the aggregate
principal amount of all Bid Loans for which a U.S. Dollar Revolving Credit
Lender submits Bid Loan Quotes (i) may be greater or less than the U.S. Dollar
Revolving Credit Commitment of such U.S. Dollar Revolving Credit Lender but (ii)
may not exceed the principal amount of the Bid Loan Borrowing for which offers
were requested.  Each Bid Loan Quote by a





61

--------------------------------------------------------------------------------

 

 

 

U.S. Dollar Revolving Credit Lender other than the Person serving as the Agent
must be submitted to Agent by fax not later than 8:00 a.m. (Cleveland time) on
the Drawdown Date (or such other time and date as Borrower and Agent, with the
consent of the Majority U.S. Dollar Revolving Credit Lenders, may agree);
provided that any Bid Loan Quote may be submitted by the Person serving as
Agent, in its capacity as a U.S. Dollar Revolving Credit Lender, only if the
Person serving as Agent notifies Borrower of the terms of the offer contained
therein not later than 7:45 a.m. (Cleveland time) on the Drawdown Date.  The
Agent shall incur no liability whatsoever hereunder in acting upon any Bid Loan
Quote purportedly made by a representative of a Lender, each of which hereby
agrees to indemnify the Agent from any loss, cost, expense or liability as a
result of so acting with respect to that Lender.  Subject to §11 and §12, any
Bid Loan Quote so made shall be irrevocable except with the consent of Agent
given on the instructions of Borrower.  Unless otherwise agreed by Agent and
Borrower, no Bid Loan Quote shall contain qualifying, conditional or similar
language or propose terms other than or in addition to those set forth in the
applicable Bid Loan Quote Request and, in particular, no Bid Loan Quote may be
conditioned upon acceptance by Borrower of all (or some specified minimum) of
the principal amount of the Bid Loan for which such Bid Loan Quote is being
made.

(3)        Agent shall, as promptly as practicable after any Bid Loan Quote is
submitted (but in any event not later than 8:30 a.m. (Cleveland time) on the
Drawdown Date, or 7:45 a.m. (Cleveland time) on the Drawdown Date with respect
to any Bid Loan Quote submitted by the Person serving as Agent, in its capacity
as a U.S. Dollar Revolving Credit Lender), notify Borrower of the terms (1) of
any Bid Loan Quote submitted by a U.S. Dollar Revolving Credit Lender that is in
accordance with this §2.1(c)(ii) and (2) of any Bid Loan Quote that amends,
modifies or is otherwise inconsistent with a previous Bid Loan Quote submitted
by such U.S. Dollar Revolving Credit Lender with respect to the same Bid Loan
Quote Request.  Any subsequent Bid Loan Quote shall be disregarded by Agent
unless the subsequent Bid Loan Quote is submitted solely to correct a manifest
error in a former Bid Loan Quote.  Agent’s notice to Borrower shall specify (x)
the aggregate principal amount of the Bid Loan Borrowing for which Bid Loan
Quotes have been received and (y) (I) the respective principal amounts and (II)
the rates of interest so offered by each U.S. Dollar Revolving Credit Lender
(identifying the U.S. Dollar Revolving Credit Lender that made each such Bid
Loan Quote).

(4)        Not later than 9:00 a.m. (Cleveland time) on the Drawdown Date (or
such other time and date as Borrower and Agent may agree, with the consent of
each U.S. Dollar Revolving Credit Lender that has submitted a Bid Loan Quote),
Borrower shall notify Agent of its acceptance or nonacceptance of the Bid Loan
Quotes so notified to it, and Agent shall promptly notify each affected U.S.
Dollar Revolving Credit Lender.  Failure of Borrower to timely give such notice
shall constitute nonacceptance of the Bid Loan Quotes.  In the case of
acceptance, such notice shall specify the aggregate principal amount of offers
for each Interest Period that are accepted.  Borrower may accept any Bid Loan
Quote in whole or in part; provided that (1) any Bid Loan Quote accepted in part
shall be at least $1,000,000 and multiples of $1,000,000 in excess thereof; (2)
the aggregate principal amount of each Bid Loan Borrowing may not exceed the
applicable amount set forth in the related Bid Loan Quote Request; (3) the
aggregate principal amount of each Bid Loan Borrowing shall be at least
$2,000,000 and multiples of $1,000,000 in excess thereof and shall not cause the
limits specified above to be violated; (4) Borrower must accept all Absolute
Rate Bids at all lower fixed interest rates before accepting any portion of an
Absolute Rate Bid at a higher fixed interest rate; (5) Borrower must accept all
LIBOR Margin Bids





62

--------------------------------------------------------------------------------

 

 

 

at all lower margins over (or greater margins under) LIBOR before accepting any
portion of a LIBOR Margin Bid at a higher margin above (or lower margin under);
and (6) Borrower may not accept any offer where Agent has advised Borrower that
such offer fails to comply with this §2.1(c)(ii) or otherwise fails to comply
with the requirements of this Agreement.  If offers are made by two or more U.S.
Dollar Revolving Credit Lenders with the same interest rates for a greater
aggregate principal amount than the amount in respect of which offers are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Loans in respect of which such offers are accepted shall be allocated by
Borrower among such U.S. Dollar Revolving Credit Lenders as nearly as possible
(in amounts of at least $1,000,000 and multiples of $500,000 in excess thereof)
in proportion to the aggregate principal amount of such offers.  Determinations
by Borrower of the amounts of Bid Loans shall be conclusive in the absence of
manifest error.  Notwithstanding anything else contained herein, Borrower shall
have no obligation to accept any Bid Loan Quote by a Defaulting Lender.

(5)        Subject to the terms set forth in this Agreement, any U.S. Dollar
Revolving Credit Lender whose offer to make any Bid Loan has been accepted
shall, prior to 10:00 a.m. (Cleveland time) on the date specified for the making
of such Loan, make the amount of such Loan available to Agent in immediately
available funds, for the account of Borrower. The amount so received by Agent
shall, subject to the terms and conditions of this Agreement, be made available
to Borrower on or before 11:00 a.m. (Cleveland time) on such date by depositing
the same, in immediately available funds, in an account of Borrower designated
by Borrower and maintained with Agent.

(6)        The Bid Loans shall be evidenced by separate promissory notes of
Borrower in substantially the form of Exhibit D hereto (collectively, the “Bid
Loan Notes”), dated of even date with this Agreement (except as otherwise
provided in §2.11 or §18.3) in the amount of the Bid Loan Sublimit and completed
with appropriate insertions.  One Bid Loan Note shall be payable to each U.S.
Dollar Revolving Credit Lender in the principal amount equal to the Bid Loan
Sublimit.  Borrower irrevocably authorizes Agent to make or cause to be made, at
or about the time of the Drawdown Date of any Bid Loan or the time of receipt of
any payment of principal thereof, an appropriate notation on Agent’s Record
reflecting the making of such Bid Loan or (as the case may be) the receipt of
such payment.  The Outstanding Bid Loans set forth on Agent’s Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to each
applicable U.S. Dollar Revolving Credit Lender, but the failure to record, or
any error in so recording, any such amount on Agent’s Record shall not limit or
otherwise affect the obligations of Borrower hereunder or under any Bid Loan
Note to make payments of principal of or interest on any Bid Loan Note when
due.  There shall not be deemed to have occurred, and there has not otherwise
occurred, any payment in full, satisfaction or novation of the indebtedness
evidenced by the “Bid Loan Notes”, as defined in the Fifth Amended and Restated
Credit Agreement.

(7)        Each Bid Loan shall be subject to all of the terms of this Agreement
generally, provided that any U.S. Dollar Revolving Credit Lender who makes a Bid
Loan to Borrower shall not, subject to the terms of §2.1(a), be relieved of its
obligation to make U.S. Dollar Revolving Credit Loans to Borrower.  Unless the
Bid Loan Quote Request specifies that the requested Bid Loan is prepayable and,
no Bid Loan may be voluntarily prepaid without the prior written consent of the
affected Lender.





63

--------------------------------------------------------------------------------

 

 

 

§2.2     Commitment to Lend Term Loan.

(a)        Subject to the terms and conditions set forth in this Agreement, each
of the Term Loan A Lenders severally agrees to lend to the Borrower such Term
Loan A Lender’s Term Loan A Commitment denominated in Dollars only.  The Term
Loans A shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit A‑3 hereto, dated of even date with this
Agreement (except as otherwise provided in §2.11 or §18.3) and completed with
appropriate insertions.  One Term Loan A Note shall be payable to the order of
each Term Loan A Lender in the principal amount equal to such Term Loan A
Lender’s Term Loan Commitment.  There shall not be deemed to have occurred, and
there has not otherwise occurred, any payment in full, satisfaction or novation
of the indebtedness evidenced by the “Term Loan A Notes”, as defined in the
Fifth Amended and Restated Credit Agreement, which indebtedness is instead
allocated among the Term Loan A Lenders as of the date hereof, as applicable, in
accordance with their respective Term Loan A Commitment Percentages.  On the
Closing Date, the Term Loan A Lenders shall make adjustments among themselves so
that the Outstanding Term Loans A are consistent with their Term Loan A
Commitment Percentages.

(b)        Subject to the terms and conditions set forth in this Agreement, each
of the Term Loan B Lenders severally agrees to lend to the Borrower such Term
Loan B Lender’s Term Loan Commitment denominated in Dollars only.  The Term
Loans B shall be evidenced by separate promissory notes of the Borrower in
substantially the form of Exhibit A-4 hereto, dated of even date with this
Agreement (except as otherwise provided in §2.11 or §18.3) and completed with
appropriate insertions.  One Term Loan B Note shall be payable to the order of
each Term Loan B Lender in the principal amount equal to such Term Loan B
Lender’s Term Loan Commitment.  There shall not be deemed to have occurred, and
there has not otherwise occurred, any payment in full, satisfaction or novation
of the indebtedness evidenced by the “Term Loan B Notes”, as defined in the
Fifth Amended and Restated Credit Agreement, which indebtedness is instead
allocated among the Term Loan B Lenders as of the date hereof, as applicable, in
accordance with their respective Term Loan B Commitment Percentages.  On the
Closing Date, the Term Loan B Lenders shall make adjustments among themselves so
that the Outstanding Term Loans B are consistent with their Term Loan B
Commitment Percentages.

§2.3     Facility Unused Fee; Facility Fee.

(a)        The Borrower agrees to pay to the Agent for the account of each
Revolving Credit Lender an unused facility fee (the “Unused Fee”) equal to an
aggregate amount computed on a daily basis for such calendar year by multiplying
the Unused Fee Percentage applicable to such day, calculated as a per diem rate,
times the excess of the Total Revolving Credit Commitment over the Dollar
Equivalent of the Outstanding Revolving Credit Loans (including Alternative
Currency/Dollar Revolving Credit Loans), the Outstanding Swing Loans, and the
aggregate Letter of Credit Liabilities on such day.  The Unused Fee shall be
payable quarterly in arrears on the first Business Day after the last day of
each calendar quarter for the immediately preceding calendar quarter or portion
thereof, and on any earlier date on which the Revolving Credit Commitments shall
be reduced or shall terminate as provided in §2.4, with a final payment on the
Revolving Credit Maturity Date.





64

--------------------------------------------------------------------------------

 

 

 

(b)        From and after the third Business Day after Agent receives written
notice that Borrower has first obtained an Investment Grade Rating from (i) S&P
or Moody’s, or (ii) a combination of Fitch and S&P or Moody’s and that Borrower
has irrevocably elected to have the Applicable Margin determined pursuant to
subparagraph (b) of the definition of Revolving Credit Applicable Margin, the
Unused Fee shall no longer accrue (but any accrued Unused Fee shall be payable
as provided in §2.3(a)), and from and thereafter, the Borrower agrees to pay to
the Agent for the account of the Revolving Credit Lenders that are
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages a facility fee (the “Facility Fee”) calculated at the
rate per annum set forth below based upon the applicable Credit Rating Level on
the Total Revolving Credit Commitment:

 

Credit Rating Level

Facility Fee Rate

Credit Rating Level 1

0.125%

Credit Rating Level 2

0.15%

Credit Rating Level 3

0.20%

Credit Rating Level 4

0.25%

Credit Rating Level 5

0.30%

 

The Facility Fee shall be calculated for each day and shall be payable quarterly
in arrears on the first (1st) day of each fiscal quarter for the immediately
preceding fiscal quarter or portion thereof, and on any earlier date on which
the Revolving Credit Commitments shall be reduced or shall terminate as provided
in §2.4, with a final payment on the Revolving Credit Maturity Date.  The
Facility Fee shall be determined by reference to the Credit Rating Level in
effect from time to time; provided, however, that no change in the Facility Fee
rate resulting from a change in the Credit Rating Level shall be effective until
three (3) Business Days after the date on which the Agent receives written
notice of a change.

§2.4     Reduction and Termination of the Revolving Credit Commitments.  The
Borrower shall have the right at any time and from time to time upon five (5)
Business Days’ prior written notice to the Agent to reduce by $5,000,000 or an
integral multiple of $1,000,000 in excess thereof (provided that in no event
shall the Total Revolving Credit Commitment be reduced in such manner to an
amount less than $50,000,000.00) or to terminate entirely the Revolving Credit
Commitments, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Revolving
Credit Commitment Percentages of the amount specified in such notice or, as the
case may be, terminated, any such termination or reduction to be without penalty
except as otherwise set forth in §4.8; provided,  however, that no such
termination or reduction shall be permitted if, after giving effect thereto, (a)
the Dollar Equivalent of the sum of Outstanding U.S. Dollar Revolving Credit
Loans, Outstanding





65

--------------------------------------------------------------------------------

 

 

 

Alternative Currency/Dollar Revolving Credit Loans, Outstanding Swing Loans, the
Outstanding Bid Loans and the Letter of Credit Liabilities would exceed the
Revolving Credit Commitments of the Revolving Credit Lenders as so terminated or
reduced, (b) the Dollar Equivalent of the sum of Outstanding U.S. Dollar
Revolving Credit Loans, Outstanding Swing Loans, the Outstanding Bid Loans and
the Letter of Credit Liabilities would exceed the U.S. Dollar Revolving Credit
Commitments of the U.S. Dollar Revolving Credit Lenders as so terminated or
reduced, (c) the Dollar Equivalent of the sum of the Alternative Currency/Dollar
Revolving Credit Loans would exceed the Alternative Currency/Dollar Revolving
Credit Commitment of the Alternative Currency/Dollar Revolving Credit Lenders as
so terminated and reduced, or (d) the Outstanding Bid Loans would exceed the Bid
Loan Sublimit as so terminated or reduced.  Any reduction of the Total Revolving
Credit Commitment shall be allocated pro rata between the U.S. Dollar Revolving
Credit Commitment and the Alternative Currency/Dollar Revolving Credit
Commitment, with such pro rata allocation determined by the amount that the
Total U.S. Dollar Revolving Credit Commitment and the Total Alternative
Currency/Dollar Revolving Credit Commitments, respectively, bear to the Total
Revolving Credit Commitment, and shall be applied to each Revolving Credit
Lender in accordance with its U.S. Dollar Revolving Credit Commitment Percentage
and Alternative Currency/Dollar Revolving Credit Commitment Percentage,
respectively.  Promptly after receiving any notice from the Borrower delivered
pursuant to this §2.4, the Agent will notify the Revolving Credit Lenders of the
substance thereof.  Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the maximum amount of Swing Loans, Bid Loans and
Letters of Credit.  Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Agent for the respective accounts of
the Revolving Credit Lenders the full amount of any Unused Fee or Facility Fee
under §2.3 then accrued on the amount of the reduction.  No reduction or
termination of the Revolving Credit Commitments may be reinstated.

§2.5     Swing Loan Commitment.

(a)        Subject to the terms and conditions set forth in this Agreement,
Swing Loan Lender agrees to lend to the Borrower (the “Swing Loans”), and the
Borrower may borrow (and repay and reborrow) in Dollars only, from time to time
between the Closing Date and the date which is five (5) Business Days prior to
the Revolving Credit Maturity Date upon notice by the Borrower to the Swing Loan
Lender given in accordance with this §2.5, such sums as are requested by the
Borrower for the purposes set forth in §2.9 in an aggregate principal amount at
any one time outstanding not exceeding the Swing Loan Commitment; provided that
in all events (i) no Default or Event of Default shall have occurred and be
continuing; (ii) the Dollar Equivalent of the Outstanding U.S. Dollar Revolving
Credit Loans, Outstanding Swing Loans (after giving effect to all amounts
requested), Outstanding Bid Loans and Letter of Credit Liabilities shall not at
any time exceed the Total U.S. Dollar Revolving Credit Commitment; and (iii) the
Dollar Equivalent of the Outstanding Revolving Credit Loans (including the
Alternative Currency/Dollar Revolving Credit Loans), Outstanding Term Loans,
Outstanding Swing Loans (after giving effect to all amounts requested),
Outstanding Bid Loans and Letter of Credit Liabilities, shall not at any time
exceed





66

--------------------------------------------------------------------------------

 

 

 

the lesser of (A) the Total Commitment, or (B) the Unencumbered Asset Pool
Availability.  Swing Loans shall constitute “Revolving Credit Loans” for all
purposes hereunder and whenever any calculation under this Agreement requires
adding Outstanding Revolving Credit Loans and Outstanding Swing Loans, such
calculation shall be made without duplication.  Notwithstanding anything to the
contrary contained in this §2.5, the Swing Loan Lender shall not be obligated to
make any Swing Loan at a time when any other U.S. Dollar Revolving Credit Lender
is a Defaulting Lender, unless the Swing Loan Lender is satisfied that the
participation therein will otherwise be fully allocated to the U.S. Dollar
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.14(c) and the Defaulting Lender shall not participate therein, except to the
extent the Swing Loan Lender has entered into arrangements with the Borrower or
such Defaulting Lender that are satisfactory to the Swing Loan Lender in its
good faith determination to eliminate the Swing Loan Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral.  The funding of a Swing Loan hereunder shall constitute a
representation and warranty by the Borrower that all of the conditions set forth
in §10 and §11 have been satisfied on the date of such funding.  The Swing Loan
Lender may assume that the conditions in §10 and §11 have been satisfied unless
Swing Loan Lender has received written notice from a U.S. Dollar Revolving
Credit Lender that such conditions have not been satisfied.  Each Swing Loan
shall be due and payable within five (5) Business Days of the date such Swing
Loan was provided and the Borrower hereby agrees (to the extent not repaid as
contemplated by §2.5(d) below) to repay each Swing Loan on or before the date
that is five (5) Business Days from the date such Swing Loan was provided.

(b)        The Swing Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit A-2 hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions (except as provided in §2.11).  The Swing Loan Note shall be payable
to the order of the Swing Loan Lender in the principal face amount equal to the
Swing Loan Commitment and shall be payable as set forth below.  The Borrower
irrevocably authorizes the Swing Loan Lender to make or cause to be made, at or
about the time of the Drawdown Date of any Swing Loan or at the time of receipt
of any payment of principal thereof, an appropriate notation on the Swing Loan
Lender’s Record reflecting the making of such Swing Loan or (as the case may be)
the receipt of such payment.  The outstanding amount of the Swing Loans set
forth on the Swing Loan Lender’s Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to the Swing Loan Lender, but the
failure to record, or any error in so recording, any such amount on the Swing
Loan Lender’s Record shall not limit or otherwise affect the obligations of the
Borrower hereunder or under the Swing Loan Note to make payments of principal of
or interest on any Swing Loan Note when due.

(c)        The Borrower shall request a Swing Loan by delivering to the Swing
Loan Lender a Loan Request executed by an Authorized Officer no later than 11:00
a.m. (Cleveland time) on the requested Drawdown Date specifying the amount of
the requested Swing Loan (which shall be in the minimum amount of $1,000,000.00)
and providing the wire instructions for the delivery of the Swing Loan
proceeds.  The Loan Request shall also contain the statements and certifications
required by §2.7(i) and (ii).  Each such Loan Request shall be irrevocable and
binding on the Borrower and shall obligate the Borrower to accept such Swing
Loan on the Drawdown Date.  Notwithstanding anything herein to the contrary, a
Swing Loan shall be a Base Rate Loan and shall bear interest at the greater of
(i) the Federal Funds Effective Rate, or (ii) the Base Rate plus, in each case,
the Revolving Credit Applicable Margin for Base Rate Loans.  The proceeds of





67

--------------------------------------------------------------------------------

 

 

 

the Swing Loan will be disbursed by wire by the Swing Loan Lender to the
Borrower no later than 1:00 p.m. (Cleveland time).

(d)        The Swing Loan Lender shall, within two (2) Business Days after the
Drawdown Date with respect to such Swing Loan, request each U.S. Dollar
Revolving Credit Lender, including the Swing Loan Lender, to make a U.S. Dollar
Revolving Credit Loan pursuant to §2.1 in an amount equal to such U.S. Dollar
Revolving Credit Lender’s U.S. Dollar Revolving Credit Commitment Percentage of
the amount of the Swing Loan outstanding on the date such notice is given.  In
the event that the Borrower does not notify the Agent in writing otherwise on or
before noon (Cleveland Time) of the second (2nd) Business Day after the Drawdown
Date with respect to such Swing Loan, Agent shall notify the U.S. Dollar
Revolving Credit Lenders that such U.S. Dollar Revolving Credit Loan shall be a
Revolving Credit LIBOR Rate Loan with an Interest Period of one (1) month,
provided that the making of such Revolving Credit LIBOR Rate Loan will not be in
contravention of any other provision of this Agreement, or if the making of a
Revolving Credit LIBOR Rate Loan would be in contravention of this Agreement,
then such notice shall indicate that such loan shall be a Revolving Credit Base
Rate Loan.  The Borrower hereby irrevocably authorizes and directs the Swing
Loan Lender to so act on its behalf, and agrees that any amount advanced to the
Agent for the benefit of the Swing Loan Lender pursuant to this §2.5(d) shall be
considered a U.S. Dollar Revolving Credit Loan pursuant to §2.1.  Unless any of
the events described in paragraph (h), (i) or (j) of §12.1 shall have occurred
(in which event the procedures of §2.5(e) shall apply), each U.S. Dollar
Revolving Credit Lender shall make the proceeds of its U.S. Dollar Revolving
Credit Loan available to the Swing Loan Lender for the account of the Swing Loan
Lender at the Agent’s Head Office prior to 12:00 noon (Cleveland time) in funds
immediately available no later than the third (3rd) Business Day after the date
such notice is given just as if the U.S. Dollar Revolving Credit Lenders were
funding directly to the Borrower, so that thereafter such Obligations shall be
evidenced by the Revolving Credit Notes (U.S. Dollar).  The proceeds of such
U.S. Dollar Revolving Credit Loan shall be immediately applied to repay the
Swing Loans.

(e)        If for any reason a Swing Loan cannot be refinanced by a U.S. Dollar
Revolving Credit Loan pursuant to §2.5(d), each U.S. Dollar Revolving Credit
Lender will, on the date such U.S. Dollar Revolving Credit Loan pursuant to
§2.5(d) was to have been made, purchase an undivided participation interest in
the Swing Loan in an amount equal to its U.S. Dollar Revolving Credit Commitment
Percentage of such Swing Loan.  Each U.S. Dollar Revolving Credit Lender will
immediately transfer to the Swing Loan Lender in immediately available funds the
amount of its participation and upon receipt thereof the Swing Loan Lender will
deliver to such U.S. Dollar Revolving Credit Lender a Swing Loan participation
certificate dated the date of receipt of such funds and in such amount.

(f)        Whenever at any time after the Swing Loan Lender has received from
any U.S. Dollar Revolving Credit Lender such U.S. Dollar Revolving Credit
Lender’s participation interest in a Swing Loan, the Swing Loan Lender receives
any payment on account thereof, the Swing Loan Lender will distribute to such
U.S. Dollar Revolving Credit Lender its participation interest in such amount
(appropriately adjusted in the case of interest payments to reflect the period
of time during which such U.S. Dollar Revolving Credit Lender’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Loan Lender is required to be returned, such
U.S. Dollar Revolving Credit Lender will





68

--------------------------------------------------------------------------------

 

 

 

return to the Swing Loan Lender any portion thereof previously distributed by
the Swing Loan Lender to it.

(g)        Each U.S. Dollar Revolving Credit Lender’s obligation to fund a U.S.
Dollar Revolving Credit Loan as provided in §2.5(d) or to purchase participation
interests pursuant to §2.5(e) shall be absolute and unconditional and shall not
be affected by any circumstance, including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such U.S. Dollar
Revolving Credit Lender or the Borrower or Guarantors may have against the Swing
Loan Lender, the Borrower or Guarantors or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
the Borrower or Guarantors or any of their respective Subsidiaries; (iv) any
breach of this Agreement or any of the other Loan Documents by the Borrower,
Guarantors or any Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.  Any portions of a
Swing Loan not so purchased or converted may be treated by the Agent and Swing
Loan Lender as against such U.S. Dollar Revolving Credit Lender as a U.S. Dollar
Revolving Credit Loan which was not funded by the non-purchasing U.S. Dollar
Revolving Credit Lender as contemplated by §2.8 and §12.5, and shall have such
rights and remedies against such U.S. Dollar Revolving Credit Lender as are set
forth in this Agreement.  Each Swing Loan, once so sold or converted, shall
cease to be a Swing Loan for the purposes of this Agreement, but shall be a U.S.
Dollar Revolving Credit Loan made by each U.S. Dollar Revolving Credit Lender
under its U.S. Dollar Revolving Credit Commitment.

§2.6     Interest on Loans.

(a)        Each Revolving Credit Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the date on which
such Revolving Credit Base Rate Loan is repaid or converted to a Revolving
Credit LIBOR Rate Loan at the rate per annum equal to the sum of the Base Rate
plus the Revolving Credit Applicable Margin for Base Rate Loans.

(b)        Each Revolving Credit LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
each Interest Period with respect thereto at the rate per annum equal to the sum
of LIBOR determined for such Interest Period plus the Revolving Credit
Applicable Margin for Revolving Credit LIBOR Rate Loans.

(c)        Each Term Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate Loan at a
rate per annum equal to the sum of the Term Loan Applicable Margin for Base Rate
Loans plus the Base Rate.

(d)        Each Term LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Term Loan Applicable Margin
for Term LIBOR Rate Loans.





69

--------------------------------------------------------------------------------

 

 

 

(e)        Each Bid Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the date on which such Bid Loan is repaid at
the rate per annum quoted by the Lender or Lenders making such Bid Loan pursuant
to §2.1(c).

(f)        The Borrower promises to pay interest on each Loan in arrears on each
Interest Payment Date with respect thereto.

(g)        Base Rate Loans and LIBOR Rate Loans may be converted to Loans of the
other Type as provided in §4.1.

(h)        For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.

Unless the Alternate Rate is applicable pursuant to the terms of §4.1, §4.6 or
§4.7, all Alternative Currency/Dollar Revolving Credit Loans shall be LIBOR Rate
Loans.

§2.7     Requests for Revolving Credit Loans.  Except with respect to the
initial Revolving Credit Loan made in Dollars on the Closing Date, the Borrower
shall give to the Agent written notice executed by an Authorized Officer in the
form of Exhibit G hereto (or telephonic notice confirmed in writing in the form
of Exhibit G hereto) of each Revolving Credit Loan requested hereunder (a “Loan
Request”) (a) by 11:00 a.m. (Cleveland time) one (1) Business Day prior to the
proposed Drawdown Date with respect to Revolving Credit Base Rate Loans and
two (2) Business Days prior to the proposed Drawdown Date with respect to
Revolving Credit LIBOR Rate Loans denominated in Dollars, (b) by 11:00 a.m.
(Cleveland time) three (3) Business Days prior to the proposed Drawdown Date
with respect to Revolving Credit LIBOR Rate Loans to be determined in an
Alternative Currency other than Australian Dollars, and (c) by 11:00 a.m.
(Cleveland time) four (4) Business Days prior to the proposed Drawdown Date with
respect to Revolving Credit LIBOR Rate Loans to be determined in an Australian
Dollars.  Each such notice shall specify with respect to the requested Revolving
Credit Loan the proposed principal amount of such Revolving Credit Loan, if such
Revolving Credit Loan is to be denominated in Dollars, whether such Loan is to
be a U.S. Dollar Revolving Credit Loan or an Alternative Currency/Dollar
Revolving Credit Loan, the Type of Revolving Credit Loan (provided that all
Alternative Currency/Dollar Revolving Credit Loans shall be LIBOR Rate Loans),
the Currency in which such Loan is to be made, the initial Interest Period (if
applicable) for such Revolving Credit Loan and the Drawdown Date.  Each such
notice shall also contain (i) a general statement as to the purpose for which
such advance shall be used (which purpose shall be in accordance with the terms
of §2.9) and (ii) a certification by the Executive Vice President Finance, the
chief financial officer or chief accounting officer of Parent





70

--------------------------------------------------------------------------------

 

 

 

Company that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making and use of
such Revolving Credit Loan.  If the Borrower fails to specify a Currency in a
Loan Request requesting a Revolving Credit Loan, then the requested Revolving
Credit Loan shall be made in Dollars and, if the Borrower fails to specify
whether a Revolving Credit Loan to be made in Dollars is to be a U.S. Dollar
Revolving Credit Loan or an Alternative Currency/Dollar Revolving Credit Loan,
such request shall be deemed a request for a U.S. Dollar Revolving Credit
Loan.  Promptly upon receipt of any such notice, the Agent shall notify each of
the Revolving Credit Lenders thereof.  Each such Loan Request shall be
irrevocable and binding on the Borrower and shall obligate the Borrower to
accept the Revolving Credit Loan requested from the applicable Revolving Credit
Lenders on the proposed Drawdown Date.  Nothing herein shall prevent the
Borrower from seeking recourse against any Revolving Credit Lender that fails to
advance its proportionate share of a requested Revolving Credit Loan as required
by this Agreement.  Each Loan Request shall be (a) for a Revolving Credit Base
Rate Loan in a minimum aggregate amount of $1,000,000.00 or an integral multiple
of $100,000.00 in excess thereof; or (b) for a Revolving Credit LIBOR Rate Loan
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof; provided,  however, that there shall be no more
than eight (8) Revolving Credit LIBOR Rate Loans (excluding any Bid Loans)
outstanding at any one time.  If the Borrower fails to specify a Currency in a
Loan Request requesting a Revolving Credit Loan, then the requested Revolving
Credit Loan shall be made in Dollars.

§2.8     Funds for Loans.

(a)        Not later than 1:00 p.m. (Cleveland time) on the proposed Drawdown
Date of any Revolving Credit Loans denominated in Dollars or on the Effective
Date or any Increase Date with respect to any Term Loans, each of the applicable
Revolving Credit Lenders or Term Loan Lenders, as applicable, will make
available to the Agent, at the Agent’s Head Office, in Same Day Funds in the
applicable Currency, the amount of such Lender’s applicable Commitment
Percentage of the amount of the requested Loans which may be disbursed pursuant
to §2.1 or §2.2.  In the case of a borrowing denominated in an Alternative
Currency, each Alternative Currency/Dollar Revolving Credit Lender will make
available to the Agent, at the Agent’s Head Office, in Same Day Funds in the
applicable Currency not later than the Applicable Time specified by the Agent on
the Business Day specified in the applicable Loan Request.  A Lender at its
option may, upon reasonable prior notice to Agent, make a LIBOR Rate Loan by
causing any U.S. or non-U.S. branch or Affiliate of such Lender to make such
Loan and any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this
Agreement.  Upon receipt from each such Revolving Credit Lender or Term Loan
Lender, as applicable, of such amount, and upon receipt of the documents
required by §10 and §11 and the satisfaction of the other conditions set forth
therein, to the extent applicable, the Agent will make available to the Borrower
the aggregate amount of such Revolving Credit Loans or Term Loans made available
to the Agent by the Revolving Credit Lenders or Term Loan Lenders, as
applicable, in like funds as received by the Agent by crediting such amount to
the account of the Borrower maintained at the Agent’s Head Office.  The failure
or refusal of any Revolving Credit Lender or Term Loan Lender to make available
to the Agent at the aforesaid time and place on any





71

--------------------------------------------------------------------------------

 

 

 

Drawdown Date of any Revolving Credit Loans or on the Effective Date or any
Increase Date with respect to any Term Loans the amount of its applicable
Commitment Percentage of the requested Loans shall not relieve any other
Revolving Credit Lender or Term Loan Lender from its several obligation
hereunder to make available to the Agent the amount of such other Lender’s
applicable Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans or Term Loans that may be requested subject to
the terms and conditions hereof to provide funds to replace those not advanced
by the Lender so failing or refusing.  In the event of any such failure or
refusal, the Lenders not so failing or refusing shall be entitled to a priority
secured position as against the Lender or Lenders so failing or refusing to make
available to the Borrower the amount of its or their applicable Commitment
Percentage for such Loans as provided in §12.5.

(b)        Unless the Agent shall have been notified by any Lender prior to the
applicable Drawdown Date of any Revolving Credit Loans or on the Effective Date
or any Increase Date with respect to any Term Loans that such Lender will not
make available to Agent, in the applicable Currency, such Lender’s applicable
Commitment Percentage of a proposed Loan, Agent may in its discretion assume
that such Lender has made such Loan available to Agent in the applicable
Currency in accordance with the provisions of this Agreement and the Agent may,
if it chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance.  If such Lender does not pay such corresponding amount in the
applicable Currency upon the Agent’s demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent.  The Agent shall also be entitled to recover from the
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Agent to the Borrower to the date such corresponding amount is
recovered by the Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for such Loan or (ii) from a Lender at the Federal Funds
Effective Rate, plus with respect to any payment to be made by a Lender that is
denominated in an Alternative Currency, the cost to Agent of funding such amount
(as determined by Agent).

(c)        Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

§2.9     Use of Proceeds.  The Borrower will use the proceeds of the Loans
solely (a) to pay closing costs in connection with this Agreement, (b) to repay
and satisfy existing financing, (c) to fund future development projects,
property and equipment acquisitions and (d) for general corporate purposes.

§2.10   Letters of Credit.

(a)        Subject to the terms and conditions set forth in this Agreement, at
any time and from time to time from the Closing Date through the day that is
ninety (90) days prior to the Revolving Credit Maturity Date, the Issuing Lender
shall issue such Letters of Credit in Dollars as the Borrower may request,
either for itself or on behalf of any of its Subsidiaries, upon the delivery of
a written request in the form of Exhibit H hereto (a “Letter of Credit Request”)
to the Issuing Lender, provided that (i) no Default or Event of Default shall
have occurred and be continuing, (ii) upon issuance of such Letter of Credit,
the Letter of Credit Liabilities shall not





72

--------------------------------------------------------------------------------

 

 

 

exceed Fifty Million Dollars ($50,000,000.00), (iii) in no event shall the sum
of the Outstanding U.S. Dollar Revolving Credit Loans, Outstanding Swing Loans,
Outstanding Bid Loans and Letters of Credit Liabilities denominated in Dollars
(after giving effect to all Letters of Credit requested) exceed the Total U.S.
Dollar Revolving Credit Commitment, (iv) in no event shall the Dollar Equivalent
of the sum of the Outstanding Revolving Credit Loans (including Alternative
Currency/Dollar Revolving Credit Loans), Outstanding Swing Loans, Outstanding
Bid Loans and Letters of Credit Liabilities (after giving effect to all Letters
of Credit requested) exceed the Total Revolving Credit Commitment, (iv) in no
event shall the Dollar Equivalent of the sum of the Outstanding Alternative
Currency/Dollar Revolving Credit Loans exceed the Total Alternative
Currency/Dollar Revolving Credit Commitment, (vi) in no event shall the
Outstanding Revolving Credit Loans (including Alternative Currency/Dollar
Revolving Credit Loans), Outstanding Term Loans, Outstanding Swing Loans,
Outstanding Bid Loans and Letters of Credit Liabilities (after giving effect to
all Letters of Credit requested) exceed the Total Commitment or cause a
violation of the covenants set forth in §9.1, (vii) in no event shall the
Outstanding Revolving Credit Loans (including Alternative Currency/Dollar
Revolving Credit Loans), Outstanding Term Loans, Outstanding Swing Loans,
Outstanding Bid Loans and Letters of Credit Liabilities (after giving effect to
all Letters of Credit requested), exceed the Unencumbered Asset Pool
Availability, (viii) the conditions set forth in §10 and §11 shall have been
satisfied, and (ix) in no event shall any amount drawn under a Letter of Credit
be available for reinstatement or a subsequent drawing under such Letter of
Credit.  Notwithstanding anything to the contrary contained in this §2.10, the
Issuing Lender shall not be obligated to issue, amend, extend, renew or increase
any Letter of Credit at a time when any other U.S. Dollar Revolving Credit
Lender is a Defaulting Lender, unless the Issuing Lender is satisfied that the
participation therein will otherwise be fully allocated to the U.S. Dollar
Revolving Credit Lenders that are Non-Defaulting Lenders consistent with
§2.14(c) and the Defaulting Lender shall have no participation therein, except
to the extent the Issuing Lender has entered into arrangements with the Borrower
or such Defaulting Lender which are satisfactory to the Issuing Lender in its
good faith determination to eliminate the Issuing Lender’s Fronting Exposure
with respect to any such Defaulting Lender, including the delivery of cash
collateral.  The Issuing Lender may assume that the conditions in §10 and §11
have been satisfied unless it receives written notice from a U.S. Dollar
Revolving Credit Lender that such conditions have not been satisfied.  Each
Letter of Credit Request shall be executed by an Authorized Officer.  The
Issuing Lender shall be entitled to conclusively rely on such Person’s authority
to request a Letter of Credit on behalf of the Borrower or any of its
Subsidiaries.  The Issuing Lender shall have no duty to verify the authenticity
of any signature appearing on a Letter of Credit Request.  The Borrower assumes
all risks with respect to the use of the Letters of Credit.  Unless the Issuing
Lender and the Majority U.S. Dollar Revolving Credit Lenders otherwise consent,
the term of any Letter of Credit shall not exceed a period of time commencing on
the issuance of the Letter of Credit and ending one year after the date of
issuance thereof, subject to extension pursuant to an “evergreen” clause
reasonably acceptable to Agent and Issuing Lender (but in any event the term
shall not extend beyond the Revolving Credit Maturity Date); provided however,
that subject to the terms and conditions of §2.13, a Letter of Credit may, as a
result of its express terms or as the result of the effect of an “evergreen”
clause, have an expiration of not more than one year beyond the Revolving Credit
Maturity Date so long as no Default or Event of Default then exists and is
continuing and prior to the Letter of Credit Expiration Date, the Borrower shall
Cash Collateralize all Letters of Credit having an expiry date after the Letter
of Credit Expiration Date and failure to do so shall constitute an Event of
Default.  The amount available to be drawn under any Letter of





73

--------------------------------------------------------------------------------

 

 

 

Credit shall reduce on a dollar-for-dollar basis the amount available to be
drawn under the Total U.S. Dollar Revolving Credit Commitment as a U.S. Dollar
Revolving Credit Loan.  Each of the Existing Letters of Credit shall upon the
Closing Date be deemed to be a Letter of Credit under this Agreement.

(b)        Each Letter of Credit Request shall be submitted to the Issuing
Lender at least five (5) Business Days (or such shorter period as the Issuing
Lender may approve) prior to the date upon which the requested Letter of Credit
is to be issued.  Each such Letter of Credit Request shall contain (i) a
statement as to the purpose for which such Letter of Credit shall be used (which
purpose shall be in accordance with the terms of this Agreement), and (ii) a
certification by the Executive Vice President Finance, the chief financial or
chief accounting officer of the Borrower that the Borrower is and will be in
compliance with all covenants under the Loan Documents after giving effect to
the issuance of such Letter of Credit.  The Borrower shall further deliver to
the Issuing Lender such additional applications (which application as of the
date hereof is in the form of Exhibit L attached hereto) and documents as the
Issuing Lender may require, in conformity with the then standard practices of
its letter of credit department, in connection with the issuance of such Letter
of Credit; provided that in the event of any conflict, the terms of this
Agreement shall control.

(c)        The Issuing Lender shall, subject to the conditions set forth in this
Agreement, issue the Letter of Credit on or before five (5) Business Days
following receipt of the documents last due pursuant to §2.10(b).  Each Letter
of Credit shall be in form and substance reasonably satisfactory to the Issuing
Lender in its reasonable discretion.

(d)        Upon the issuance of a Letter of Credit, each U.S. Dollar Revolving
Credit Lender shall be deemed to have purchased a participation therein from
Issuing Lender in an amount equal to its respective U.S. Dollar Revolving Credit
Commitment Percentage of the amount of such Letter of Credit.  No U.S. Dollar
Revolving Credit Lender’s obligation to participate in a Letter of Credit shall
be affected by any other U.S. Dollar Revolving Credit Lender’s failure to
perform as required herein with respect to such Letter of Credit or any other
Letter of Credit.

(e)        Upon the issuance of each Letter of Credit, the Borrower shall pay to
the Issuing Lender (i) for its own account, a Letter of Credit fronting fee
calculated at the rate of one eighth of one percent (0.125%) per annum of the
amount available to be drawn under such Letter of Credit (which fee shall not be
less than $1,500 in any event), and (ii) for the accounts of the U.S. Dollar
Revolving Credit Lenders (including the Issuing Lender) that are Non-Defaulting
Lenders in accordance with their respective percentage shares of participation
in such Letter of Credit, a Letter of Credit fee calculated at the rate per
annum equal to the Revolving Credit Applicable Margin then applicable to
Revolving Credit LIBOR Rate Loans on the amount available to be drawn under such
Letter of Credit.  Such fees under §2.10(e)(ii) shall be payable in quarterly
installments in arrears with respect to each Letter of Credit on the first day
of each calendar quarter following the date of issuance and continuing on each
quarter or portion thereof thereafter, as applicable, or on any earlier date on
which the U.S. Dollar Revolving Credit Commitments shall terminate and on the
expiration or return of any Letter of Credit.

(f)        In the event that any amount is drawn under a Letter of Credit by the
beneficiary thereof, the Borrower shall reimburse the Issuing Lender by having
such amount drawn





74

--------------------------------------------------------------------------------

 

 

 

treated as an outstanding Revolving Credit Base Rate Loan under this Agreement
(the Borrower being deemed to have requested a Revolving Credit Base Rate Loan
on such date in an amount equal to the Dollar Equivalent of the amount of such
drawing and such amount drawn shall be treated as an outstanding Revolving
Credit Base Rate Loan under this Agreement) and the Agent shall promptly notify
each U.S. Dollar Revolving Credit Lender by telex, telecopy, telegram, telephone
(confirmed in writing) or other similar means of transmission, and each U.S.
Dollar Revolving Credit Lender shall promptly and unconditionally pay to the
Agent, for the Issuing Lender’s own account, an amount equal to such U.S. Dollar
Revolving Credit Lender’s U.S. Dollar Revolving Credit Commitment Percentage of
such Letter of Credit (to the extent of the Dollar Equivalent of the amount
drawn).  If and to the extent any U.S. Dollar Revolving Credit Lender shall not
make such amount available on the Business Day on which such draw is funded,
such Lender agrees to pay such amount to the Agent forthwith on demand, together
with interest thereon, for each day from the date on which such draw was funded
until the date on which such amount is paid to the Agent, at the Federal Funds
Effective Rate until three (3) days after the date on which the Agent gives
notice of such draw and at the Federal Funds Effective Rate plus one percent
(1.0%) for each day thereafter.  Further, such U.S. Dollar Revolving Credit
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its U.S. Dollar Revolving Credit Loans, amounts due with respect
to its participations in Letters of Credit and any other amounts due to it
hereunder to the Agent to fund the amount of any drawn Letter of Credit which
such U.S. Dollar Revolving Credit Lender was required to fund pursuant to this
§2.10(f) until such amount has been funded (as a result of such assignment or
otherwise).  In the event of any such failure or refusal, the U.S. Dollar
Revolving Credit Lenders not so failing or refusing shall be entitled to a
priority secured position for such amounts as provided in §12.5.  The failure of
any U.S. Dollar Revolving Credit Lender to make funds available to the Agent in
such amount shall not relieve any other U.S. Dollar Revolving Credit Lender of
its obligation hereunder to make funds available to the Agent pursuant to this
§2.10(f).

(g)        If after the issuance of a Letter of Credit pursuant to §2.10(c) by
the Issuing Lender, but prior to the funding of any portion thereof by a U.S.
Dollar Revolving Credit Lender, for any reason a drawing under a Letter of
Credit cannot be refinanced as a U.S. Dollar Revolving Credit Loan, each U.S.
Dollar Revolving Credit Lender will, on the date such U.S. Dollar Revolving
Credit Loan pursuant to §2.10(f) was to have been made, purchase an undivided
participation interest in the Letter of Credit in an amount equal to its U.S.
Dollar Revolving Credit Commitment Percentage of the amount of such Letter of
Credit in the applicable Currency.  Each U.S. Dollar Revolving Credit Lender
will immediately transfer to the Issuing Lender in immediately available funds
the amount of its participation and upon receipt thereof the Issuing Lender will
deliver to such U.S. Dollar Revolving Credit Lender a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount.

(h)        Whenever at any time after the Issuing Lender has received from any
U.S. Dollar Revolving Credit Lender any such U.S. Dollar Revolving Credit
Lender’s payment of funds under a Letter of Credit and thereafter the Issuing
Lender receives any payment on account thereof, then the Issuing Lender will
distribute to such U.S. Dollar Revolving Credit Lender its participation
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such U.S. Dollar Revolving Credit
Lender’s participation interest was outstanding and funded); provided, however,
that in the event that such payment received by the Issuing Lender is required
to be returned, such U.S. Dollar Revolving Credit





75

--------------------------------------------------------------------------------

 

 

 

Lender will return to the Issuing Lender any portion thereof previously
distributed by the Issuing Lender to it.

(i)         The issuance of any supplement, modification, amendment, renewal or
extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.

(j)         The Borrower assumes all risks of the acts, omissions, or misuse of
any Letter of Credit by the beneficiary thereof.  Neither Agent, Issuing Lender
nor any Lender will be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any Letter of Credit or any document
submitted by any party in connection with the issuance of any Letter of Credit,
even if such document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of any beneficiary of any Letter of Credit to comply fully with the conditions
required in order to demand payment under a Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document or draft required by or from a beneficiary in order to make a
disbursement under a Letter of Credit or the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of Agent or any Lender.  None of the foregoing
will affect, impair or prevent the vesting of any of the rights or powers
granted to Agent, Issuing Lender or the Lenders hereunder.  In furtherance and
extension and not in limitation or derogation of any of the foregoing, any act
taken or omitted to be taken by Agent, Issuing Lender or the other Lenders in
good faith will be binding on the Borrower and will not put Agent, Issuing
Lender or the other Lenders under any resulting liability to the Borrower;
provided nothing contained herein shall relieve Issuing Lender for liability to
the Borrower arising as a result of the gross negligence or willful misconduct
of Issuing Lender as determined by a court of competent jurisdiction after the
exhaustion of all applicable appeal periods.

(k)        There shall be no amendment, modification or waiver of any provision
in the Loan Documents with respect to Letters of Credit without the consent of
the Issuing Lender.

§2.11   Increase in Total Commitment.

(a)        Provided that no Default or Event of Default has occurred and is
continuing, subject to the terms and conditions set forth in this §2.11, the
Borrower shall have the option at any time and from time to time prior to the
applicable maturity date of such U.S. Dollar Revolving Credit Loans, Alternative
Currency/Dollar Revolving Credit Loans, Term A Loans or Term B Loans to request
an increase in the Total U.S. Dollar Revolving Credit Commitment, Total
Alternative Currency/Dollar Revolving Credit Commitment, the Total Term Loan A
Commitment and/or the Total Term Loan B Commitment, each in increments of
$10,000,000.00 by an aggregate amount of increases to the Total U.S. Dollar
Revolving Credit Commitment, Total Alternative Currency/Dollar Revolving Credit
Commitment, the Total Term A Loan Commitment and Total





76

--------------------------------------------------------------------------------

 

 

 

Term Loan B Commitment of up to $500,000,000.00 (the amount of the requested
increase to be set forth in the Increase Notice) (which, assuming no previous
reduction in the Revolving Credit Commitments or the Term Loan Commitments,
would result in a maximum Total Commitment of $2,020,000,000.00), written notice
to the Agent (an “Increase Notice”; and the amount of such requested increase is
the “Commitment Increase”).  The execution and delivery of the Increase Notice
by the Borrower shall constitute a representation and warranty by the Borrower
that all the conditions set forth in this §2.11 shall have been satisfied on the
date of such Increase Notice.  The Commitment Increase may be allocated (1) to
the then existing U.S. Dollar Revolving Credit Commitments, (2) to the then
existing Alternative Currency/Dollar Revolving Credit Commitments, (3) as a new
revolving tranche having the same terms as the then existing Revolving Credit
Commitments, (4) to the then existing Term Loan A Commitments having the same
terms as the existing Term Loan A Commitments, (5) to the then existing Term
Loan B Commitments having the same terms as the existing Term Loan B
Commitments, or (6) any combination thereof satisfactory to Agent and existing
or additional U.S. Dollar Revolving Credit Lenders, Alternative Currency/Dollar
Revolving Credit Lenders, Term Loan A Lenders or Term Loan B Lenders, as
applicable, providing such additional U.S. Dollar Revolving Credit Commitments,
Alternative Currency/Dollar Revolving Credit Commitments, Term Loan A
Commitments or Term Loan B Commitments, as applicable.

(b)        Upon receipt of any Increase Notice, the Agent shall consult with KCM
and shall notify the Borrower of the amount of facility fees to be paid to any
Lenders who provide an additional U.S. Dollar Revolving Credit Commitment,
Alternative Currency/Dollar Revolving Credit Commitment, Term Loan A Commitment
or Term Loan B Commitment, as applicable, in connection with such increase in
the Total U.S. Dollar Revolving Credit Commitment, Total Alternative
Currency/Dollar Revolving Credit Commitment, Total Term Loan A Commitment or
Total Term Loan B Commitment, as applicable (which shall be in addition to the
fees to be paid to Agent or KCM pursuant to the Agreement Regarding Fees).  If
the Borrower agrees to pay the facility fees so determined, then the Agent shall
send a notice to all U.S. Dollar Revolving Credit Lenders, Alternative
Currency/Dollar Revolving Credit Lenders, Term Loan A Lenders or Term Loan B
Lenders, as applicable, (the “Additional Commitment Request Notice”) informing
them of the Borrower’s request to increase the Total U.S. Dollar Revolving
Credit Commitment, Total Alternative Currency/Dollar Revolving Credit
Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment, as
applicable, and of the facility fees to be paid with respect thereto.  Each
Lender who desires to provide an additional U.S. Dollar Revolving Credit
Commitment, Alternative Currency/Dollar Revolving Credit Commitment, Term Loan A
Commitment or Term Loan B Commitment, as applicable, upon such terms shall
provide Agent with a written commitment letter specifying the amount of the
additional U.S. Dollar Revolving Credit Commitment, Alternative Currency/Dollar
Revolving Credit Commitment, Term Loan A Commitment or Term Loan B Commitment,
as applicable, which it is willing to provide prior to such deadline as may be
specified in the Additional Commitment Request Notice.  If the requested
increase is oversubscribed then the Agent and KCM shall allocate the Commitment
Increase among the U.S. Dollar Revolving Credit Lenders, Alternative
Currency/Dollar Revolving Credit Lenders, Term Loan A Lenders or Term Loan B
Lenders, as applicable, who provide such commitment letters on such basis as the
Agent and KCM shall determine after consultation with the Borrower.  If the
additional U.S. Dollar Revolving Credit Commitments, Alternative Currency/Dollar
Revolving Credit Commitments, Term Loan A Commitments or Term Loan B
Commitments, as applicable, so provided are not sufficient to provide the full
amount of the





77

--------------------------------------------------------------------------------

 

 

 

Commitment Increase requested by the Borrower, then the Agent, KCM or the
Borrower may, but shall not be obligated to, invite one or more banks or lending
institutions (which banks or lending institutions shall be acceptable to Agent,
KCM and the Borrower) to become a U.S. Dollar Revolving Credit Lender,
Alternative Currency/Dollar Revolving Credit Lender, Term Loan A Lender or Term
Loan B Lender and provide an additional U.S. Dollar Revolving Credit Commitment,
Alternative Currency/Dollar Revolving Credit Commitment, Term Loan A Commitment
or Term Loan B Commitment, as applicable.  The Agent shall provide all U.S.
Dollar Revolving Credit Lenders, Alternative Currency/Dollar Revolving Credit
Lenders, Term Loan A Lenders or Term Loan B Lenders, as applicable, with a
notice setting forth the amount, if any, of the additional U.S. Dollar Revolving
Credit Commitment, Alternative Currency/Dollar Revolving Credit Commitment, Term
Loan A Commitment or Term Loan B Commitment, to be provided by each U.S. Dollar
Revolving Credit Lender, Alternative Currency/Dollar Revolving Credit Lender,
Term Loan A Lender or Term Loan B Lender, as applicable, and the revised U.S.
Dollar Revolving Credit Commitment Percentages, Alternative Currency/Dollar
Revolving Credit Commitment Percentages, Term Loan A Commitment Percentages or
Term Loan B Commitment Percentages, as applicable, which shall be applicable
after the effective date of the Commitment Increase specified therein (the
“Increase Date”).  In no event shall any Lender be obligated to provide an
additional U.S. Dollar Revolving Credit Commitment, Alternative Currency/Dollar
Revolving Credit Commitment, Term Loan A Commitment or Term Loan B Commitment.

(c)        On any Increase Date the outstanding principal balance of the U.S.
Dollar Revolving Credit Loans, Alternative Currency/Dollar Revolving Credit
Loans, Term Loans A or Term Loans B, as applicable, shall be reallocated among
the U.S. Dollar Revolving Credit Lenders, Alternative Currency/Dollar Revolving
Credit Lenders, Term Loan A Lenders or Term Loan B Lenders, as applicable, such
that after the applicable Increase Date the outstanding principal amount of U.S.
Dollar Revolving Credit Loans, Alternative Currency/Dollar Revolving Credit
Loans, Term Loans A or Term Loans B owed to each Lender shall be equal to such
Lender’s U.S. Dollar Revolving Credit Commitment Percentage, Alternative
Currency/Dollar Revolving Credit Commitment Percentage, Term Loan A Commitment
Percentage or Term Loan B Commitment Percentage (as in effect after the
applicable Increase Date) of the outstanding principal amount of all U.S. Dollar
Revolving Credit Loans, Alternative Currency/Dollar Revolving Credit Loans, Term
Loans A or Term Loans B, as applicable.  On any Increase Date with respect to an
increase in the Total U.S. Dollar Revolving Credit Commitment, the Swing Loan
Commitment shall increase proportionately (rounded to the next lowest integral
multiple of $100,000).  The participation interests of the U.S. Dollar Revolving
Credit Lenders in Swing Loans and in  Letters of Credit shall be similarly
adjusted.  On any Increase Date those U.S. Dollar Revolving Credit Lenders,
Alternative Currency/Dollar Revolving Credit Lenders, Term Loan A Lenders or
Term Loan B Lenders whose U.S. Dollar Revolving Credit Commitment Percentage,
Alternative Currency/Dollar Revolving Credit Commitment Percentage, Term Loan A
Commitment Percentage or Term Loan B Commitment Percentage is increasing shall
advance the funds (in each case, in the applicable Currency) to the Agent and
the funds so advanced shall be distributed among the U.S. Dollar Revolving
Credit Lenders, Alternative Currency/Dollar Revolving Credit Lenders, Term Loan
A Lenders or Term Loan B Lenders, as applicable, whose U.S. Dollar Revolving
Credit Commitment Percentage, Alternative Currency/Dollar Revolving Credit
Commitment Percentage, Term Loan A Commitment Percentage or Term Loan B
Commitment Percentage, as applicable, is decreasing as necessary to accomplish
the required reallocation of the outstanding U.S. Dollar Revolving Credit Loans,
Alternative Currency/Dollar Revolving Credit Loans, Term Loans A or





78

--------------------------------------------------------------------------------

 

 

 

Term Loans B, as applicable.  The funds so advanced in Dollars shall be Base
Rate Loans until converted to LIBOR Rate Loans which are allocated among all
Lenders based on their Commitment Percentages.  The Borrower further agrees to
pay the Breakage Costs, if any, resulting from any Commitment Increase.

(d)        Upon the effective date of each increase in the Total U.S. Dollar
Revolving Credit Commitment, Total Alternative Currency/Dollar Revolving Credit
Commitment, Total Term Loan A Commitment or Total Term Loan B Commitment
pursuant to this §2.11, the Agent may unilaterally revise Schedule 1.1 and the
Borrower shall execute and deliver to the Agent new Revolving Credit Notes (U.S.
Dollar), Revolving Credit Notes (Alternative Currency/Dollar), Term Loan A
Notes, Term Loan B Notes and a Swing Loan Note for each Lender whose Commitment
has changed and for the Swing Loan Lender so that the principal amount of such
U.S. Dollar Revolving Credit Lender’s Revolving Credit Note (U.S. Dollar) shall
equal its U.S. Dollar Revolving Credit Commitment, such Alternative
Currency/Dollar Revolving Credit Lender’s Revolving Credit Note (Alternative
Currency/Dollar) shall equal its Alternative Currency/Dollar Revolving Credit
Commitment, such Term Loan A Lender’s Term Loan A Note shall equal its Term Loan
Commitment such Term Loan B Lender’s Term Loan B Note  and the Swing Loan
Lender’s Swing Loan Note shall equal its Swing Loan Commitment.  If there is an
increase to the U.S. Dollar Revolving Credit Commitment, Borrower shall also
execute and deliver to each U.S. Dollar Revolving Credit Lender a Bid Loan Note
in the face amount of the new Bid Loan Sublimit.  The Agent shall deliver such
replacement Revolving Credit Notes (U.S. Dollar), Revolving Credit Notes
(Alternative Currency/Dollar), Term Loan A Notes, Term Loan B Notes, Bid Loan
Notes and Swing Loan Note to the respective Lenders in exchange for the
Revolving Credit Notes (U.S. Dollar), Revolving Credit Notes (Alternative
Currency/Dollar), Term Loan A Notes, Term Loan B Notes, Bid Loan Notes and Swing
Loan Note replaced thereby which shall be surrendered by such Lenders.  Such new
Revolving Credit Notes (U.S. Dollar), Revolving Credit Notes (Alternative
Currency/Dollar), Term Loan A Notes, Term Loan B Notes, Bid Loan Notes and Swing
Loan Note shall provide that they are replacements for the surrendered Revolving
Credit Notes (U.S. Dollar), Revolving Credit Notes (Alternative
Currency/Dollar), Term A Loan Notes, Term Loan B Notes, Bid Loan Notes or Swing
Loan Note, as applicable, and that they do not constitute a novation, shall be
dated as of the Increase Date and shall otherwise be in substantially the form
of the replaced Revolving Credit Notes (U.S. Dollar), Revolving Credit Notes
(Alternative Currency/Dollar), Term Loan A Notes, Term Loan B Notes, Bid Loan
Notes or Swing Loan Note, as applicable.  In connection therewith, the Borrower
shall deliver an opinion of counsel, addressed to the Lenders and the Agent,
relating to the due authorization, execution and delivery of such new Revolving
Credit Notes (U.S. Dollar), Revolving Credit Notes (Alternative
Currency/Dollar), Term A Loan Notes, Term Loan B Notes, Bid Loan Notes and Swing
Loan Note and the enforceability thereof, in form and substance substantially
similar to the opinion delivered in connection with the first disbursement under
this Agreement.  The surrendered Revolving Credit Notes (U.S. Dollar), Revolving
Credit Notes (Alternative Currency/Dollar), Term Loan A Notes, Term Loan B
Notes, Bid Loan Notes and Swing Loan Note shall be canceled and returned to the
Borrower.

(e)        Notwithstanding anything to the contrary contained herein, the
obligation of the Agent and the U.S. Dollar Revolving Credit Lenders to increase
the Total U.S. Dollar Revolving Credit Commitment, the Agent and the Alternative
Currency/Dollar Revolving Credit Lenders to increase the Total Alternative
Currency/Dollar Revolving Credit Commitment, the





79

--------------------------------------------------------------------------------

 

 

 

Agent and the Term Loan A Lenders to increase the Total Term Loan A Commitment
or the Agent and the Term Loan B Lenders to increase the Total Term Loan B
Commitment, as applicable, pursuant to this §2.11 shall be conditioned upon
satisfaction of the following conditions precedent which must be satisfied prior
to the effectiveness of any increase of the Total U.S. Dollar Revolving Credit
Commitment, the Total Alternative Currency/Dollar Revolving Credit Commitment,
the Total Term Loan A Commitment or Total Term Loan B Commitment, as applicable:

(i)         Payment of Activation Fee.  The Borrower shall pay (A) to the Agent
those fees described in and contemplated by the Agreement Regarding Fees with
respect to the applicable Commitment Increase, and (B) to KCM such facility fees
as the U.S. Dollar Revolving Credit Lenders, Alternative Currency/Dollar
Revolving Credit Lenders, Term Loan A Lenders or Term Loan B Lenders, as
applicable, who are providing an additional Commitment may require to increase
the aggregate U.S. Dollar Revolving Credit Commitment, Alternative
Currency/Dollar Revolving Credit Commitment, Term Loan A Commitment or Term Loan
B Commitment, which fees shall, when paid, be fully earned and non-refundable
under any circumstances.  KCM shall pay to the Lenders acquiring the applicable
Commitment Increase certain fees pursuant to their separate agreement; and

(ii)       No Default.  On the date any Increase Notice is given and on the date
such increase becomes effective, both immediately before and after the Total
U.S. Dollar Revolving Credit Commitment, Total Alternative Currency/Dollar
Revolving Credit Commitment, Total Term Loan A Commitment or Total Term Loan B
Commitment is increased, there shall exist no Default or Event of Default; and

(iii)      Representations True.  The representations and warranties made by the
Borrower and the Guarantors in the Loan Documents or otherwise made by or on
behalf of the Borrower or the Guarantors in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) on the date of such Increase Notice
and on the date the Total U.S. Dollar Revolving Credit Commitment, Total
Alternative Currency/Dollar Revolving Credit Commitment, Total Term Loan A
Commitment or Total Term Loan B Commitment is increased, both immediately before
and after the Total U.S. Dollar Revolving Credit Commitment, Total Alternative
Currency/Dollar Revolving Credit Commitment Total Term Loan A Commitment or
Total Term Loan B Commitment is increased, except that if any representation and
warranty is as of a specified date, such representation and warranty shall be
true and correct in all material respects as of such date; and

(iv)       Additional Documents.  The Borrower and the Guarantors shall execute
and deliver to Agent and the Lenders such additional documents, instruments,
certifications and opinions as the Agent may reasonably require in its sole and
absolute discretion, including, without limitation, a Compliance Certificate,
demonstrating compliance with all covenants, representations and warranties set
forth in the Loan Documents after giving effect to the increase; and





80

--------------------------------------------------------------------------------

 

 

 

(v)        Beneficial Ownership Certification.  If requested by the Agent or any
Lender in order to comply with its ongoing obligations under the Beneficial
Ownership Regulation, Borrower shall have delivered, at least two (2) Business
Days prior to the Increase Date, to the Agent (and any such Lender) a completed
and executed Beneficial Ownership Certification; and

(vi)       Other.  The Borrower and the Guarantors shall satisfy such other
conditions to such increase as Agent may require in its reasonable discretion.

§2.12   Cash Collateral.

(a)        Certain Credit Support Events.  Upon the request of the Agent or the
Issuing Lender (i) if the Issuing Lender has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in Letter of
Credit Liabilities that remain unpaid, or (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit Liabilities for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then outstanding amount of all Letter of Credit Liabilities.  At any time
that there shall exist a Defaulting Lender that is a U.S. Dollar Revolving
Credit Lender, promptly upon the written request of the Agent, the Issuing
Lender or the Swing Loan Lender, as applicable, the Borrower shall deliver to
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure as
provided in §2.14(e).  Such cash collateral or other credit support provided
under the immediately preceding sentence will be promptly returned to the
Borrower at such time as the U.S. Dollar Revolving Credit Lender is no longer a
Lender that is a Defaulting Lender.

(b)        Grant of Security Interest.  All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at KeyBank.  Amounts deposited in the
deposit accounts shall not be invested and will earn interest at a rate paid by
KeyBank with respect to money market accounts.  The Borrower, and to the extent
provided by any U.S. Dollar Revolving Credit Lender, such U.S. Dollar Revolving
Credit Lender, hereby grants to (and subjects to the control of) the Agent, for
the benefit of the Agent, the Issuing Lender and the U.S. Dollar Revolving
Credit Lenders, and agrees to maintain, a first priority security interest in
all such cash, deposit accounts and all balances therein, and all other property
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to §2.12(c).  If at any time the Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure and other obligations secured thereby including,
without limitation, §2.10, the Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Agent, pay or provide to the Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral previously provided).

(c)        Application.  Notwithstanding anything to the contrary contained in
this Agreement, (i) Cash Collateral provided under this Credit Agreement in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific Letter of Credit Liabilities, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was





81

--------------------------------------------------------------------------------

 

 

 

so provided, prior to any other application of such property as may be provided
for herein, and (ii) Cash Collateral provided under this Credit Agreement in
respect of Swing Loans shall be held and applied to the satisfaction of the
specific Swing Loan liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)        Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable U.S. Dollar Revolving Credit Lender
(or, as appropriate, its assignee following compliance with §18)), the return or
cancellation of the Letter of Credit or the term of the Letter of Credit not
going beyond the Letter of Credit Expiration Date or (ii) the Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this §2.12 may be otherwise applied in accordance
with §12.5), and (y) the Person providing Cash Collateral and the Issuing
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

§2.13   Termination of Agreement.  This Agreement shall terminate at such time
as (a) all of the Commitments have been terminated, (b) all Letters of Credit
(other than Letters of Credit the expiration dates of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect of
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) have expired, have been cancelled or have otherwise terminated, (c)
none of the Lenders nor the Swing Loan Lender is obligated any longer under this
Agreement to make any Loans and (d) all Obligations (other than obligations
which survive as provided in the following proviso and as set forth in §15 and
§16) and Hedge Obligations have been paid and satisfied in full; provided,
however, if on the Revolving Credit Maturity Date or any other date that this
Agreement terminates any Letters of Credit permitted under §2.10 to have
expiration dates that extend beyond the Letter of Credit Expiration Date remain
outstanding, then the provisions of this Agreement applicable to the Agent,
Issuing Lender and the Borrower with respect to Letters of Credit, including,
without limitation, the Borrower’s reimbursement obligations under §2.10(f),
shall remain in effect until all such Letters of Credit have expired, have been
cancelled or have otherwise terminated; provided, however, notwithstanding
anything else provided herein or otherwise, after the Revolving Credit Maturity
Date, no Lender (other than the Issuing Lender) shall have any liability or
obligation relating to any Letter of Credit Liabilities (including, without
limitation, in respect of any Letter of Credit that has an expiry date after
such date).

§2.14   Defaulting Lenders.

(a)     If for any reason any Lender shall be a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Agent or the
Borrower under this Agreement





82

--------------------------------------------------------------------------------

 

 

 

or Applicable Law, except as otherwise provided under §27, such Defaulting
Lender’s right to participate in the administration of the Loans, this Agreement
and the other Loan Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the Agent or to
be taken into account in the calculation of the Majority Revolving Credit
Lenders, the Majority U.S. Dollar Revolving Credit Lenders, the Majority
Alternative Currency/Dollar Revolving Credit Lenders, the Majority Term Loan A
Lenders, the Majority Term Loan B Lenders, the Required Lenders or all of the
Lenders, shall be suspended during the pendency of such failure or refusal.  If
a Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  Any amounts received by the Agent in respect of a
Defaulting Lender’s Loans shall be applied as set forth in
§2.14(d).  Notwithstanding anything else provided herein or otherwise, no
limitation on such Defaulting Lender’s right to participate in the
administration of the Loans shall mean or be deemed to limit or otherwise
impair, such Defaulting Lender’s right to attend, but not participate or vote
(except as otherwise provided under §27), in any bank meeting or to request or
receive any information in connection with or as provided under any of the Loan
Documents.

(b)     Any Non-Defaulting Lender may, but shall not be obligated, in its sole
discretion, to acquire all or a portion of a Defaulting Lender’s Commitment at
par.  Any Lender desiring to exercise such right shall give written notice
thereof to the Agent and the Borrower no sooner than two (2) Business Days and
not later than five (5) Business Days after such Defaulting Lender became a
Defaulting Lender.  If more than one Lender exercises such right, each such
Lender shall have the right to acquire an amount of such Defaulting Lender’s
Commitment in proportion to the Commitments of the other Lenders exercising such
right.  If after such fifth (5th) Business Day, the Lenders have not elected to
purchase all of the Commitment of such Defaulting Lender, then the Borrower (so
long as no Default or Event of Default exists) or the Required Lenders may, by
giving written notice thereof to the Agent, such Defaulting Lender and the other
Lenders, demand (but shall have no obligation to so demand) that such Defaulting
Lender assign its Commitment to an eligible assignee subject to and in
accordance with the provisions of §18.1 for the purchase price provided for
below and upon any such demand such Defaulting Lender shall comply with such
demand and shall consummate such assignment (subject to and in accordance with
the provisions of §18.1).  No party hereto shall have any obligation whatsoever
to initiate any such replacement or to assist in finding an eligible
assignee.  Upon any such purchase or assignment, and any such demand with
respect to which the conditions specified in §18.1 have been satisfied, the
Defaulting Lender’s interest in the Loans and its rights hereunder (but not its
liability in respect thereof or under the Loan Documents or this Agreement to
the extent the same relate to the period prior to the effective date of the
purchase) shall terminate on the date of purchase, and the Defaulting Lender
shall promptly execute all documents reasonably requested to surrender and
transfer such interest to the purchaser or assignee thereof, including an
appropriate





83

--------------------------------------------------------------------------------

 

 

 

Assignment and Acceptance Agreement.  The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the principal balance of the
Loans (including the Dollar Equivalent of any Alternative Currency/Dollar
Revolving Credit Loans) outstanding and owed by the Borrower to the Defaulting
Lender plus any accrued but unpaid interest thereon and accrued but unpaid
fees.  Prior to payment of such purchase price to a Defaulting Lender, the Agent
shall apply against such purchase price any amounts retained by the Agent
pursuant to §2.14(d).

(c)     During any period in which there is a Defaulting Lender, all or any part
of such Defaulting Lender’s obligation to acquire, refinance or fund
participations in Letters of Credit pursuant to §2.10(g) or Swing Loans pursuant
to §2.5(e) shall be reallocated among the applicable U.S. Dollar Revolving
Credit Lenders that are Non-Defaulting Lenders in accordance with their
respective U.S. Dollar Revolving Credit Commitment Percentages (computed without
giving effect to the U.S. Dollar Revolving Credit Commitment of such Defaulting
Lender; provided that (i) each such reallocation shall be given effect only if,
at the date the applicable U.S. Dollar Revolving Credit Lender becomes a
Defaulting Lender, no Default or Event of Default exists, (ii) the conditions
set forth in §10 and §11 are satisfied at the time of such reallocation (and,
unless the Borrower shall have notified the Agent at such time, the Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at the time), (iii) the representations and warranties in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such reallocation with the same effect as though made on and as of such
date, except to the extent of changes resulting from transactions permitted by
the Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct only as of such specified date), and (iv) the aggregate
obligation of each U.S. Dollar Revolving Credit Lender that is a Non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Loans shall not exceed the positive difference, if any, of (A) the U.S.
Dollar Revolving Credit Commitment of that Non-Defaulting Lender minus (B) the
sum of (1) the aggregate outstanding principal amount of the U.S. Dollar
Revolving Credit Loans of that Lender plus (2) such Lender’s pro rata portion in
accordance with its U.S. Dollar Revolving Credit Commitment Percentage of
outstanding Letter of Credit Liabilities and Swing Loans.  Subject to §36, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(d)     Any payment of principal, interest, fees or other amounts received by
the Agent for the account of such Defaulting Lender (whether voluntary or
mandatory, at maturity, or otherwise, and including any amounts made available
to the Agent for the account of such Defaulting Lender pursuant to §13), shall
be applied at such time or times as may be determined by the Agent as follows: 
first, to the payment of any amounts owing by such Defaulting Lender to the
Agent (other than with respect to Letter of Credit Liabilities) hereunder
(including, without limitation, in the case of a payment made by such Defaulting
Lender that is denominated in an Alternative Currency, the cost to the Agent of
funding such payment (as determined by the Agent)); second, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lender (with respect
to Letter of Credit Liabilities) and/or the Swing Loan Lender hereunder; third,
if so determined by the Agent or requested by the Issuing Lender or the Swing
Loan Lender, to be held as cash collateral for future funding obligations of
such Defaulting Lender of any participation in any Letter of Credit or Swing
Loan; fourth, as the Borrower may request (so long as no Default





84

--------------------------------------------------------------------------------

 

 

 

or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
pro rata in order to (x) satisfy obligations of such Defaulting Lender to fund
Loans or participations under this Agreement and (y) be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Letter of Credit or Swing Loan; sixth, to the payment of any amounts owing
to the Agent or the Lenders (including the Issuing Lender and the Swing Loan
Lender) as a result of any judgment of a court of competent jurisdiction
obtained by the Agent or any Lender (including the Issuing Lender and the Swing
Loan Lender) against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (i) such payment is a payment of the principal
amount of any Loans or funded participations in Letters of Credit or Swing Loans
in respect of which such Defaulting Lender has not fully funded its appropriate
share and (ii) such Loans or funded participations in Letters of Credit or Swing
Loans were made at a time when the conditions set forth in §10 and §11, to the
extent required by this Agreement, were satisfied or waived, such payment shall
be applied solely to pay the Loans of, and funded participations in Letters of
Credit or Swing Loans owed to, all Non-Defaulting Lenders on a pro rata basis
until such time as all Loans and funded and unfunded participations in Letters
of Credit and Swing Loans are held by the Lenders pro rata in accordance with
their Revolving Credit Commitment Percentages and Term Loan Commitment
Percentages, as applicable, without regard to §2.14(c), prior to being applied
to the payment of any Loans of, or funded participations in Letters of Credit or
Swing Loans owed to, such Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
§2.14(d) shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto, and to the extent allocated to the
repayment of principal of the Loan, shall not be considered outstanding
principal under this Agreement.

(e)     Within five (5) Business Days of demand by the Issuing Lender or Swing
Loan Lender from time to time, the Borrower shall deliver to the Agent for the
benefit of the Issuing Lender and the Swing Loan Lender Cash Collateral in an
amount sufficient to cover all Fronting Exposure with respect to the Issuing
Lender and Swing Loan Lender (after giving effect to §2.5(a), §2.10(a) and
§2.14(c)) on terms reasonably satisfactory to the Issuing Lender and/or Swing
Loan Lender in its good faith determination (and such Cash Collateral shall be
in Dollars or in the Alternative Currency of the cash collateralized
obligation).  Any such Cash Collateral shall be deposited in the collateral
account described in §2.12 as collateral (solely for the benefit of the Issuing
Lender and/or the Swing Loan Lender) for the payment and performance of each
Defaulting Lender’s pro rata portion in accordance with their respective U.S.
Dollar Revolving Credit Commitment Percentages of outstanding Letter of Credit
Liabilities and Swing Loans.  Moneys in such account deposited pursuant to this
section shall be applied by the Agent to reimburse the Issuing Lender and/or the
Swing Loan Lender immediately for each Defaulting Lender’s pro rata portion in
accordance with their respective U.S. Dollar Revolving Credit





85

--------------------------------------------------------------------------------

 

 

 

Commitment Percentages of any funding obligation with respect to a Letter of
Credit or Swing Loan which has not otherwise been reimbursed by the Borrower or
such Defaulting Lender.

(i)         Each Revolving Credit Lender that is a Defaulting Lender shall not
be entitled to receive any Unused Fee or Facility Fee pursuant to §2.3 for any
period during which that Revolving Credit Lender is a Defaulting Lender.

(ii)       Each U.S. Dollar Revolving Credit Lender that is a Defaulting Lender
shall not be entitled to receive Letter of Credit fees pursuant to §2.10(e) for
any period during which that U.S. Dollar Revolving Credit Lender is a Defaulting
Lender.

(iii)      With respect to any Unused Fee, Facility Fee or Letter of Credit fees
not required to be paid to any Defaulting Lender pursuant to clause (i) or (ii)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that is a U.S.
Dollar Revolving Credit Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to §2.14(c), (y) pay to the Issuing Lender and
Swing Loan Lender the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or Swing Loan
Lender’s Fronting Exposure to such Defaulting Lender and (z) not be required to
pay any remaining amount of any such fee.

(f)        If the Borrower (so long as no Default or Event of Default exists)
and the Agent agree in writing in their reasonable discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase that portion of outstanding Loans of the other Lenders or take such
other actions as the Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Loans to be
held on a pro rata basis by the Lenders in accordance with their Commitments
(without giving effect to §2.14(c)), whereupon such Lender will cease to be a
Defaulting Lender and any applicable cash collateral provided by the Borrower
shall be promptly refunded to the Borrower; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.

§2.15   Extension of Revolving Credit Maturity Date.  The Borrower shall have
the one-time right and option to extend the Revolving Credit Maturity Date to
December 17, 2023, upon satisfaction of the following conditions precedent,
which must be satisfied prior to the effectiveness of any extension of the
Revolving Credit Maturity Date:

(a)        Extension Request.  The Borrower shall deliver written notice of such
request (the “Extension Request”) to the Agent not later than the date which is
ninety (90) days





86

--------------------------------------------------------------------------------

 

 

 

prior to the Revolving Credit Maturity Date (as determined without regard to
such extension).  Any such Extension Request shall be irrevocable and binding on
the Borrower.

(b)        Payment of Extension Fee.  The Borrower shall pay to the Agent for
the pro rata accounts of the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments an extension fee in an amount equal to
ten (10) basis points on the Total Revolving Credit Commitment in effect on the
Revolving Credit Maturity Date (as determined without regard to such extension),
which fee shall, when paid, be fully earned and non-refundable under any
circumstances.

(c)        No Default.  On the date the Extension Request is given and on the
Revolving Credit Maturity Date (as determined without regard to such extension)
there shall exist no Default or Event of Default.

(d)        Representations and Warranties.  The representations and warranties
made by the Borrower and the Guarantors in the Loan Documents or otherwise made
by or on behalf of the Borrower and the Guarantors in connection therewith or
after the date thereof shall have been true and correct in all material respects
when made and shall also be true and correct in all material respects (except to
the extent that any representation or warranty that is qualified by materiality
shall be true and correct in all respects) on the date the Extension Request is
given and on the Revolving Credit Maturity Date (as determined without regard to
such extension), except to the extent any representation or warranty is as of a
specific date, in which case such representation or warranty shall be correct in
all material respects as of such earlier date.

(e)        Pro Forma Covenant Compliance.  Borrower shall have delivered to
Agent evidence reasonably satisfactory to Agent that Borrower will be in pro
forma compliance with the covenants set forth in §9 immediately after giving
effect to the extension.

(f)        Additional Documents and Expenses.  The Borrower and the Guarantors
shall execute and deliver to Agent and Lenders such additional consents and
affirmations and other documents as the Agent may reasonably require

(g)        Beneficial Ownership Certification.  If requested by the Agent or any
Lender in order to comply with its ongoing obligations under the Beneficial
Ownership Regulation, Borrower shall have delivered, at least two (2) Business
Days prior to the Revolving Credit Maturity Date (as determined without regard
to such extension), to the Agent (and any such Lender) a completed and executed
Beneficial Ownership Certification.

§3.       REPAYMENT OF THE LOANS.

§3.1     Stated Maturity.  The Borrower promises to pay on the Revolving Credit
Maturity Date and there shall become absolutely due and payable on the Revolving
Credit Maturity Date all of the Revolving Credit Loans, Swing Loans and the
Letter of Credit Liabilities outstanding on such date, together with any and all
accrued and unpaid interest thereon.  Borrower promises to pay all Outstanding
Bid Loans in full, together with any and all accrued and unpaid interest
thereon, on the maturity date thereof as provided in the applicable Bid Loan
Quote Request, but in any event not later than the Revolving Credit Maturity
Date.  The Borrower promises to pay





87

--------------------------------------------------------------------------------

 

 

 

on the Term Loan A Maturity Date and there shall become absolutely due and
payable on the Term Loan A Maturity Date all of the Term Loans A Outstanding on
such date, together with any and all accrued and unpaid interest thereon.  The
Borrower promises to pay on the Term Loan B Maturity Date and there shall become
absolutely due and payable on the Term Loan B Maturity Date all of the Term
Loans B Outstanding on such date, together with any and all accrued and unpaid
interest thereon.

§3.2     Mandatory Prepayments.

(a)        If at any time the sum of the aggregate Outstanding Revolving Credit
Loans, Outstanding Swing Loans, Outstanding Bid Loans and the aggregate Letter
of Credit Liabilities exceeds the Total Revolving Credit Commitment, then the
Borrower shall, within five (5) Business Days of such occurrence pay the amount
of such excess to the Agent for the respective accounts of the Revolving Credit
Lenders, as applicable, for application to the Revolving Credit Loans as
provided in §3.4, together with any additional amounts payable pursuant to §4.8,
except that the amount of any Swing Loans shall be paid solely to the Swing Loan
Lender and the amount of any Bid Loan shall be paid solely to the applicable Bid
Loan Lender.

(b)        If at any time the sum of the aggregate Outstanding Revolving Credit
Loans, Outstanding Swing Loans, Outstanding Bid Loans, Outstanding Term Loans
and the aggregate Letter of Credit Liabilities exceeds (i) the Total Commitment,
or (ii) the Unencumbered Asset Pool Availability, then the Borrower shall,
within five (5) Business Days of such occurrence pay the amount of such excess
to the Agent for the respective accounts of the Lenders, as applicable, for
applications to the Loans as provided in §3.4, together with any additional
amounts payable pursuant to §4.8, except that the amount of any Swing Loans
shall be paid solely to the Swing Loan Lender and the amount of any Bid Loan
shall be paid solely to the applicable Bid Loan Lender.

(c)       If at any time the sum of the aggregate outstanding principal amount
of the Bid Loans exceeds the Bid Loan Sublimit, then Borrower shall, within five
(5) Business Days of such occurrence pay the amount of such excess to the Agent
for the respective accounts of the Bid Loan Lenders, as applicable, for
application to the Bid Loans as provided in §3.4, together with any additional
amounts payable pursuant to §4.8.

(d)        If at any time the sum of the aggregate Outstanding U.S. Dollar
Revolving Credit Loans, Outstanding Swing Loans, Outstanding Bid Loans and the
aggregate Letter of Credit Liabilities exceeds the Total U.S. Dollar Revolving
Credit Commitment, then the Borrower shall, within five (5) Business Days of
such occurrence pay the amount of such excess to the Agent for the respective
accounts of the U.S. Dollar Revolving Credit Lenders, as applicable, for
applications to the U.S. Dollar Revolving Credit Loans as provided in §3.4,
together with any additional amounts payable pursuant to §4.8.

(e)        If at any time the sum of Dollar Equivalent of the aggregate
Outstanding Alternative Currency/Dollar Revolving Credit Loans exceeds 105% of
the Total Alternative Currency/U.S. Dollar Revolving Credit Commitment, then the
Borrower shall, within five (5) Business Days of such occurrence pay an
aggregate amount equal to the amount by which the





88

--------------------------------------------------------------------------------

 

 

 

aggregate Outstanding Alternative Currency/Dollar Revolving Credit Loans exceeds
the Total Alternative Currency/U.S. Dollar Revolving Credit Commitment to the
Agent for the respective accounts of the Alternative Currency/Dollar Revolving
Credit Lenders as provided in §3.4, together with any additional amounts payable
pursuant to §4.8.

(f)        For purposes of determining compliance with §3.2(a), §3.2(b), §3.2(e)
, the Outstanding amount of the Alternative Currency/Dollar Revolving Credit
Loans which are denominated in Alternative Currencies shall be re-determined on
the Revaluation Date occurring on the last calendar day of each calendar quarter
prior to the Revolving Credit Maturity Date based on the Dollar Equivalent of
the aggregate outstanding principal amount of such Alternative Currency/Dollar
Revolving Credit Loans (determined as of such day prior to 11:00 a.m. Cleveland,
Ohio time).  If, as a result of such re-determination, a prepayment of such
Alternative Currency/Dollar Revolving Credit Loans shall be required under
§3.2(a), §3.2(b) or §3.2(e), the Agent shall promptly notify the Lenders and the
Borrower thereof and Borrower shall within five (5) Business Days of receiving
such notice from Agent make a prepayment of such Alternative Currency/Dollar
Revolving Credit Loans to the extent required under §3.2(a), §3.2(b) or §3.2(e).

§3.3     Optional Prepayments.

(a)        The Borrower shall have the right, at its election, to prepay the
Outstanding Revolving Credit Loans and Outstanding Swing Loans, as a whole or in
part, at any time without penalty or premium, and except as provided in the
applicable Bid Loan Quote Request, Bid Loans may not be voluntarily prepaid at
any time without the prior written consent of the Bid Loan Lender(s) making such
Bid Loans; provided, that if any prepayment of the outstanding amount of any
Revolving Credit LIBOR Rate Loans pursuant to this §3.3 is made on a date that
is not the last day of the Interest Period relating thereto, such prepayment
shall be accompanied by the payment of any amounts due pursuant to §4.8.

(b)        The Borrower shall have the right, at its election, to prepay the
outstanding amount of the Term Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any Term LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not
the last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of any amounts due pursuant to §4.8.

(c)        The Borrower shall give the Agent, no later than 10:00 a.m.
(Cleveland time) at least three (3) days’ prior written notice (or, in the case
of LIBOR Rate Loans denominated in an Alternative Currency, three (3) Business
Days) of any prepayment pursuant to this §3.3 of LIBOR Rate Loans unless a
shorter notice period is agreed to in writing by the Agent, and one Business
Day’s prior written notice of any prepayment pursuant to this §3.3 of Base Rate
Loans, in each case specifying the proposed date of prepayment of the Loans, the
Currency of the Loans being prepaid, and the principal amount to be prepaid
(provided that any such notice may be revoked or modified upon one (1) day’s
prior notice to the Agent). Notwithstanding the foregoing, no prior notice shall
be required for the prepayment of any Swing Loan.

§3.4     Partial Prepayments.  Each partial prepayment of the Loans under §3.3
shall be in a minimum amount of $1,000,000.00 or an integral multiple of
$100,000.00 in excess thereof (or, in the case of LIBOR Rate Loans that are
denominated in an





89

--------------------------------------------------------------------------------

 

 

 

Alternative Currency, an amount for which the Dollar Equivalent is not less than
$1,000,000 or $100,000, respectively), shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of payment.  Each partial
payment under §3.2 and §3.3 (other than §3.2(e)) shall be applied first to the
principal of any Outstanding Swing Loans, then, in the absence of instruction by
the Borrower, pro rata to the principal of any Outstanding Bid Loans (subject to
the terms of §2.1(c)), then pro rata to the principal of U.S. Dollar Revolving
Credit Loans and the principal of the Alternative Currency/Dollar Revolving
Credit Loans, and then pro rata to the principal of Outstanding Term Loans A and
Outstanding Term Loans B.  Each partial payment under §3.3(e) shall be applied
pro rata to the Alternative Currency/Dollar Revolving Credit Loans.  Each
partial payment under §3.2 and §3.3 shall be applied first pro rata to the
principal of Base Rate Loans or Loans bearing interest at the Alternate Rate, as
applicable, second to the principal of LIBOR Rate Loans denominated in Dollars
(unless such partial prepayment is required under §3.2(e) and then in such case
to the principal of LIBOR Rate Loans denominated in Alternative Currencies),
and, if applicable, then to the principal of LIBOR Rate Loans denominated in
Alternative Currencies.

§3.5     [Intentionally Omitted.]

§3.6     Effect of Prepayments.  Amounts of the Revolving Credit Loans prepaid
under §3.2 and §3.3 prior to the Revolving Credit Maturity Date may be
reborrowed as provided in §2.  Any portion of the Term Loans that is prepaid may
not be reborrowed.

§4.       CERTAIN GENERAL PROVISIONS.

§4.1     Conversion Options.

(a)        The Borrower may elect from time to time to convert any of its
outstanding U.S. Dollar Revolving Credit Loans, Alternative Currency/Dollar
Revolving Credit Loans denominated in Dollars or Term Loans to a U.S. Dollar
Revolving Credit Loan, Alternative Currency/Dollar Revolving Credit Loan
denominated in Dollars or Term Loan of another Type and such U.S. Dollar
Revolving Credit Loan, Alternative Currency/Dollar Revolving Credit Loan
denominated in Dollars or Term Loan shall thereafter bear interest as a Base
Rate Loan or a LIBOR Rate Loan, as applicable; provided that (i) with respect to
any such conversion of a LIBOR Rate Loan denominated in Dollars to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Days’ prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan; (ii) with
respect to any such conversion of a Base Rate Loan to a LIBOR Rate Loan
denominated in Dollars, the Borrower shall give the Agent at least two (2) LIBOR
Business Days’ prior written notice of such election and the Interest Period
requested for such Loan, the principal amount of the Loan so converted shall be
in a minimum aggregate amount of $1,000,000.00 or an integral multiple of
$250,000.00 in excess thereof and, after giving effect to the making of such
Loan, there shall be no more than eight (8) Revolving Credit LIBOR Rate Loans
(excluding any Bid Loans), two (2) Term A LIBOR Rate Loans and two (2) Term B
LIBOR Rate Loans outstanding at any one time; (iii) no Loan may be converted
into a LIBOR Rate Loan when any Default or Event of Default has





90

--------------------------------------------------------------------------------

 

 

 

occurred and is continuing, and (vi) no Alternative Currency/Dollar Revolving
Credit Loan shall be converted to a Base Rate Loan.  All or any part of the
outstanding U.S. Dollar Revolving Credit Loans, Alternative Currency/Dollar
Revolving Credit Loans denominated in Dollars or Term Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Revolving Credit Base Rate Loan or Term Base Rate Loan in a principal
amount of less than $1,000,000.00 or an integral multiple of $100,000.00 or a
Revolving Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in a principal amount
of less than $1,000,000.00 or an integral multiple of $250,000.00.  On the date
on which such conversion is being made, each Lender shall take such action as is
necessary to transfer its applicable Commitment Percentage of such Loans to its
Domestic Lending Office or its LIBOR Lending Office, as the case may be.  Each
Conversion/Continuation Request relating to the conversion of a Base Rate Loan
to a LIBOR Rate Loan shall be irrevocable by the Borrower.  A Bid Loan may not
be continued or converted.  No Alternative Currency/Dollar Revolving Credit Loan
or U.S. Dollar Revolving Credit Loan may be converted into or continued as a
Revolving Credit Loan denominated in a different Currency, but instead must be
prepaid in the original Currency of such Revolving Credit Loan and reborrowed in
the other Currency.

(b)        Any LIBOR Rate Loan may be continued as such Type upon the expiration
of an Interest Period with respect thereto by compliance by the Borrower with
the terms of §4.1; provided that no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but shall
be automatically converted to a Base Rate Loan on the last day of the Interest
Period relating thereto ending during the continuance of any Default or Event of
Default (except for a LIBOR Rate Loan denominated in an Alternative Currency
which, during the continuance of a Default, shall continue as a LIBOR Rate Loan
with an Interest Period of one (1) month, and during the continuance of an Event
of Default, shall be converted to an Alternate Rate Loan).

(c)        In the event that the Borrower does not notify the Agent at least one
(1) Business Day prior of its election hereunder with respect to any LIBOR Rate
Loan, such Loan shall be automatically continued at the end of the applicable
Interest Period as a LIBOR Rate Loan (and with respect to any LIBOR Rate Loan
denominated in an Alternative Currency, such Loan shall be continued in the then
applicable Alternative Currency) for an Interest Period of one month unless such
Interest Period shall be greater than the time remaining until the applicable
Revolving Credit Maturity Date, Term Loan A Maturity Date or Term Loan B
Maturity Date in which case such Loan shall be automatically converted to a Base
Rate Loan at the end of the applicable Interest Period (except for a LIBOR Rate
Loan denominated in an Alternative Currency which, if the Borrower shall be
precluded from obtaining a LIBOR Rate Loan, shall be converted to an Alternate
Rate Loan).

Notwithstanding anything to the contrary contained herein, a LIBOR Rate Loan
denominated in an Alternative Currency may be continued in the same Interest
Period or converted to a different Interest Period in accordance with this §4.1
in an amount equal to the same number of units of the relevant Currency for
which such LIBOR Rate Loan was initially made regardless of whether the
principal amount of such Loan as of such date of continuation or conversion is
less than $1,000,000.00 or is not an integral multiple of $250,000.00 in excess
thereof.

 





91

--------------------------------------------------------------------------------

 

 

 

§4.2     Fees.  The Borrower and the Guarantors agree to pay to KeyBank and the
Joint Lead Arrangers and Bookrunners for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to those certain fee letters dated on or near the date hereof between
the Borrower and the Joint Lead Arrangers (the “Agreement Regarding Fees”).  All
such fees shall be fully earned when paid and nonrefundable under any
circumstances.

§4.3     Agent Fee.  The Borrower shall pay to the Agent, for the Agent’s own
account, a non-refundable Agent’s administrative fee pursuant to the Agreement
Regarding Fees.  The Agent’s fee shall be payable upon the Closing Date and on
each annual anniversary date thereof until the termination of the Commitment and
the indefeasible repayment in full and satisfaction of the Obligations and Hedge
Obligations.

§4.4     Funds for Payments.

(a)        All payments in Dollars of principal, interest, facility fees, Letter
of Credit Fees, closing fees and any other amounts due hereunder or under any of
the other Loan Documents shall be made to the Agent, for the respective accounts
of the Lenders and the Agent, as the case may be, at the Agent’s Head Office,
not later than 2:00 p.m. (Cleveland time) on the day when due, in each case in
lawful money of the United States in Same Day Funds.  All payments in any
Alternative Currency hereunder or otherwise under the Loan Documents shall be
made to the Agent’s Head Office for payments in such Alternative Currency and in
Same Day Funds not later than the Applicable Time specified by the Agent on the
date specified herein.  Without limiting the generality of the foregoing, the
Agent may require that any payments due under this Agreement be made in the
United States.  If, for any reason, the Borrower or any Guarantor is prohibited
by any Applicable Law from making any required payment hereunder in an
Alternative Currency, the Borrower or Guarantor shall make such payment in
Dollars in the Dollar Equivalent of the Alternative Currency payment
amount.  All payments of principal of and interest on any Loan shall be payable
in the same Currency as the Loan is denominated other than as provided in the
preceding sentence, and all other fees and other amounts payable under this
Agreement shall be payable in Dollars.  With respect to the payment of any
amount denominated in the Alternative Currency, the Agent shall not be liable to
the Borrower or any Revolving Credit Lender in any way whatsoever for any delay,
or the consequences of any delay, in the crediting to any account of any amount
required by this Agreement to be paid by the Agent if the Agent shall have taken
all relevant steps to achieve, on the date required by this Agreement, the
payment of such amount in Same Day Funds in the applicable Alternative Currency
to the account with Agent designated by Borrower or the applicable LIBOR Lending
Office.  For purposes of this clause, “all relevant steps” means all such steps
as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Agent may from time to
time determine for the purpose of clearing or settling payments of the
applicable Alternative Currency.  The obligation of the Borrower and the
Guarantors to pay any amount pursuant to this Agreement or any other Loan
Document in Dollars or any particular Alternative Currency (the “Currency of
Payment”) shall, notwithstanding any payment in any other currency (including
pursuant to the judgment of a court), be discharged only to the extent that the
Lender receiving such payment may, in accordance with its normal banking
procedures on the Business Day following receipt of any such payment, purchase
with the sum paid in such other currency (after payment of any premium





92

--------------------------------------------------------------------------------

 

 

 

and costs of exchange) the Currency of Payment on the Business Day on which such
Lender receives such payment.  If the amount of the Currency of Payment that is
purchased by any Lender is less than the amount owing to such Lender in the
applicable currency pursuant to this Agreement or any other Loan Document, the
Borrower agrees, as a separate and independent obligation and notwithstanding
any of the other terms contained in this Agreement or any other Loan Document,
to pay such additional amount so that the applicable Lender receives payment in
full in the applicable Currency of Payment all of the relevant monetary
Obligations in accordance with the terms of this clause and the other terms of
this Agreement.  If the amount of the Currency of Payment that is purchased by
any Lender exceeds the sum due in the applicable currency to such Lender, such
Lender shall promptly pay the excess over to the Borrower in the currency and to
the extent actually received by such Lender. To the extent not already paid
pursuant to this paragraph, the Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank, on the dates when the amount thereof
shall become due and payable, with the amounts of the principal of and interest
on the Loans and all fees, charges, expenses and other amounts owing to the
Agent and/or the Lenders (including the Swing Loan Lender and any applicable Bid
Loan Lender) under the Loan Documents.  Subject to the foregoing, all payments
made to Agent on behalf of the Lenders, and actually received by Agent, shall be
deemed received by the Lenders on the date actually received by Agent.

(b)        All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made without setoff or counterclaim and free and clear
of and without deduction for any taxes (other than (i) income or franchise taxes
imposed on any Lender and (ii) U.S. federal taxes imposed by reason of a
Lender’s failure to comply with the requirements of FATCA to establish that such
payment is exempt from withholding tax thereunder), levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrower with respect to any amount payable
by it hereunder or under any of the other Loan Documents, the Borrower will pay
to the Agent, for the account of the Lenders (including the Swing Loan Lender)
or (as the case may be) the Agent, on the date on which such amount is due and
payable hereunder or under such other Loan Document, such additional amount in
Dollars as shall be necessary to enable the Lenders or the Agent to receive the
same net amount which the Lenders or the Agent would have received on such due
date had no such obligation been imposed upon the Borrower.  The Borrower will
deliver promptly to the Agent certificates or other valid vouchers for all taxes
or other charges deducted from or paid with respect to payments made by the
Borrower hereunder or under any other Loan Document.

(c)        Each Lender organized under the laws of a jurisdiction outside the
United States, if requested in writing by the Borrower (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower with such
duly executed form(s) or statement(s) which may, from time to time, be
prescribed by law and, which, pursuant to applicable provisions of  (i) an
income tax treaty between the United States and the country of residence of such
Lender, (ii) the Code, or (iii) any applicable rules or regulations in effect
under (i) or (ii) above, indicates the withholding status of such Lender;
provided that nothing herein (including without limitation the failure or
inability to provide such form or statement) shall relieve the Borrower of its
obligations under §4.4(b).  In the event that the Borrower shall have delivered
the certificates or





93

--------------------------------------------------------------------------------

 

 

 

vouchers described above for any payments made by the Borrower and such Lender
receives a refund of any taxes paid by the Borrower pursuant to §4.4(b), such
Lender will pay to the Borrower the amount of such refund promptly upon receipt
thereof; provided that if at any time thereafter such Lender is required to
return such refund, the Borrower shall promptly repay to such Lender the amount
of such refund.  Without limitation of the foregoing, if a payment made to a
Lender under any Loan Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by Applicable Law (including as prescribed by Sections 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower and the Agent to comply with
their obligations under FATCA and to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA or, as necessary, to
determine the amount to deduct and withhold from such payment.

(d)        The obligations of the Borrower to the Lenders under this Agreement
(and of the U.S. Dollar Revolving Credit Lenders to make payments to the Issuing
Lender with respect to Letters of Credit and to the Swing Loan Lender with
respect to Swing Loans) shall be absolute, unconditional and irrevocable, and
shall be paid and performed strictly in accordance with the terms of this
Agreement, under all circumstances whatsoever, including, without limitation,
the following circumstances: (i) any lack of validity or enforceability of this
Agreement, any Letter of Credit or any of the other Loan Documents; (ii) any
improper use which may be made of any Letter of Credit or any improper acts or
omissions of any beneficiary or transferee of any Letter of Credit in connection
therewith; (iii) the existence of any claim, set-off, defense or any right which
the Borrower or any of its Subsidiaries or Affiliates may have at any time
against any beneficiary or any transferee of any Letter of Credit (or persons or
entities for whom any such beneficiary or any such transferee may be acting) or
the Lenders (other than the defense of payment to the Lenders in accordance with
the terms of this Agreement) or any other person, whether in connection with any
Letter of Credit, this Agreement, any other Loan Document, or any unrelated
transaction; (iv) any draft, demand, certificate, statement or any other
documents presented under any Letter of Credit proving to be insufficient,
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect whatsoever; (v) any breach of any agreement
between the Borrower or any of its Subsidiaries or Affiliates and any
beneficiary or transferee of any Letter of Credit; (vi) any irregularity in the
transaction with respect to which any Letter of Credit is issued, including any
fraud by the beneficiary or any transferee of such Letter of Credit; (vii)
payment by the Issuing Lender under any Letter of Credit against presentation of
a sight draft, demand, certificate or other document which does not comply with
the terms of such Letter of Credit, provided that such payment shall not have
constituted gross negligence or willful misconduct on the part of the Issuing
Lender as determined by a court of competent jurisdiction after the exhaustion
of all applicable appeal periods; (viii) any non-application or misapplication
by the beneficiary of a Letter of Credit of the proceeds of such Letter of
Credit; (ix) the legality, validity, form, regularity or enforceability of the
Letter of Credit; (x) the failure of any payment by Issuing Lender to conform to
the terms of a Letter of Credit (if, in Issuing Lender’s good faith judgment,
such payment is determined to be appropriate); (xi) the surrender or impairment
of any security for the performance or observance of any of the terms of any of
the Loan Documents; (xii)





94

--------------------------------------------------------------------------------

 

 

 

the occurrence of any Default or Event of Default; and (xiii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.

§4.5     Computations.  All computations of interest on the Loans and of other
fees to the extent applicable shall be based on a 360‑day year (or a 365 day
year in the case of Base Rate Loans and Alternate Rate Loans) and paid for the
actual number of days elapsed.  Except as otherwise provided in the definition
of the term “Interest Period” with respect to LIBOR Rate Loans, whenever a
payment hereunder or under any of the other Loan Documents becomes due on a day
that is not a Business Day, the due date for such payment shall be extended to
the next succeeding Business Day, and interest shall accrue during such
extension.  The Outstanding Loans and Letter of Credit Liabilities as reflected
on the records of the Agent from time to time shall be considered prima facie
evidence of such amount absent manifest error.

§4.6     Suspension of LIBOR Rate Loans.  In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan or any
Currency, the Agent shall determine that adequate and reasonable methods do not
exist for ascertaining LIBOR with respect to borrowings of such Currency for
such Interest Period, or that deposits (whether denominated in Dollars or an
Alternative Currency) are not being offered to banks in the London or other
applicable interbank market, or the Agent shall reasonably determine that LIBOR
with respect to borrowings of such Currency will not accurately and fairly
reflect the cost of the Lenders making or maintaining LIBOR Rate Loans of such
Currency for such Interest Period, the Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrower and the
Lenders absent manifest error) to the Borrower and the Lenders.  In such event
(a) any Loan Request with respect to a LIBOR Rate Loan of such affected Currency
shall be automatically withdrawn and shall be deemed a request for a Base Rate
Loan or Alternate Rate Loan, as applicable, and (b) if such event relates to
LIBOR Rate borrowings denominated in Dollars, each LIBOR Rate Loan denominated
in Dollars will automatically, on the last day of the then current Interest
Period applicable thereto, become a Base Rate Loan, and (c) if such event
relates to LIBOR Rate borrowings denominated in any Alternative Currency, each
LIBOR Rate Loan denominated in such Alternative Currency will automatically, on
the last day of the then current Interest Period applicable thereto, become an
Alternate Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans
of such Currency shall be suspended until the Agent determines that the
circumstances giving rise to such suspension no longer exist, whereupon the
Agent shall so notify the Borrower and the Lenders; provided that, for the
avoidance of doubt, if the circumstances giving rise to the notice referenced
above affect only the LIBOR Rate with respect to borrowings denominated in a
single Currency, the provisions of this §4.6 shall apply only to LIBOR Rate
borrowings denominated in such Currency, and borrowings of LIBOR Rate Loans
denominated in other Currencies shall be permitted.

§4.7     Illegality.  Notwithstanding any other provisions herein, if any
present or future law, regulation, treaty or directive or the interpretation or
application thereof shall





95

--------------------------------------------------------------------------------

 

 

 

make it unlawful, or any central bank or other Governmental Authority having
jurisdiction over a Lender or its LIBOR Lending Office shall assert that it is
unlawful, for any Lender to make or maintain LIBOR Rate Loans denominated in any
Currency, or any Governmental Authority has imposed material restrictions on the
authority of a Revolving Credit Lender to purchase or sell, or to take deposit
of, Dollars or Alternative Currency in the applicable offshore interbank market
for such currency in the London or other applicable interbank market, such
Lender shall forthwith give notice of such circumstances to the Agent and the
Borrower and thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans denominated in such Currency shall forthwith be suspended, (b) if such
event relates to LIBOR Rate borrowings denominated in Dollars, the LIBOR Rate
Loans then outstanding which are denominated in Dollars shall be converted
automatically to Base Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law, and (c) if such event relates to LIBOR Rate borrowings
denominated in an Alternative Currency, the LIBOR Rate Loans then outstanding
which are denominated in such Alternative Currency shall be converted
automatically to Alternate Rate Loans on the last day of each Interest Period
applicable to such LIBOR Rate Loans or within such earlier period as may be
required by law; provided that, for the avoidance of doubt, if the circumstances
giving rise to the notice referenced above affect only the LIBOR Rate with
respect to borrowings denominated in a single Currency, the provisions of this
§4.7 shall apply only to LIBOR Rate borrowings denominated in such Currency, and
borrowings of LIBOR Rate Loans denominated in other Currencies shall be
permitted.  Notwithstanding the foregoing, before giving such notice, the
applicable Lender shall designate a different lending office if such designation
will void the need for giving such notice and will not, in the judgment of such
Lender, be otherwise materially disadvantageous to such Lender or increase any
costs payable by the Borrower hereunder.

§4.8     Additional Interest.  If any LIBOR Rate Loan (whether in Dollars or the
Alternative Currency, and including, without limitation, any Bid Loan that has a
LIBOR Margin Bid) or any portion thereof is repaid or is converted to a Base
Rate Loan or an Alternate Rate Loan for any reason on a date which is prior to
the last day of the Interest Period applicable to such LIBOR Rate Loan, or if
repayment of the Loans (whether in Dollars or the Alternative Currency) has been
accelerated as provided in §12.1, or if the Borrower fails to draw down on the
first day of the applicable Interest Period any amount as to which Borrower has
elected a LIBOR Rate Loan (whether in Dollars or the Alternative Currency,
including, without limitation, any Bid Loan that has a LIBOR Margin Bid) or the
Borrower makes any payment in a different currency than is required by this
Agreement, the Borrower will pay to the Agent upon demand for the account of the
applicable Lenders in accordance with their respective Commitment Percentages
(or to the Swing Loan Lender with respect to a Swing Loan or to the Bid Loan
Lender with respect to a Bid Loan), in addition to any amounts of interest
otherwise payable hereunder, the Breakage Costs.  The Borrower understands,
agrees and acknowledges the following:  (i) no Lender has any obligation to
purchase, sell and/or match funds in an applicable





96

--------------------------------------------------------------------------------

 

 

 

currency or in connection with the use of LIBOR as a basis for calculating the
rate of interest on a LIBOR Rate Loan (including, without limitation, any Bid
Loan that has a LIBOR Margin Bid); (ii) LIBOR is used merely as a reference in
determining such rate; and (iii) the Borrower has accepted LIBOR as a reasonable
and fair basis for calculating such rate and any Breakage Costs.  The Borrower
further agrees to pay the Breakage Costs, if any, whether or not a Lender elects
to purchase, sell and/or match funds.  For the purpose of calculating amounts
payable to a Lender under this Section, each Lender shall be deemed to have
actually funded its relevant LIBOR Rate Loan through the purchase of a deposit
in Dollars or an applicable Alternative Currency bearing interest at LIBOR in an
amount equal to the amount of that LIBOR Rate Loan and having a maturity
comparable to the relevant Interest Period; provided, that each Lender may fund
each of its LIBOR Rate Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this Section.

§4.9     Additional Costs, Etc..  Notwithstanding anything herein to the
contrary, if any present or future Applicable Law, which expression, as used
herein, includes statutes, rules and regulations thereunder and interpretations
thereof by any Governmental Authority charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Agent by any Governmental Authority (whether or not having the force of
law), shall:

(a)        subject any Lender or the Agent to any tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature with respect to this
Agreement, the other Loan Documents, such Lender’s Commitment, a Letter of
Credit or the Loans, whether in Dollars or an Alternative Currency (other than
taxes based upon or measured by the gross receipts, income or profits of such
Lender or the Agent or its franchise tax), or

(b)        materially change the basis of taxation (except for changes in taxes
on gross receipts, income or profits or its franchise tax) of payments to any
Lender of the principal of or the interest on any Loans or any other amounts
payable to any Lender under this Agreement or the other Loan Documents, or

(c)        impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by the Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

(d)        impose on any Lender or the Agent any other conditions, cost, expense
or requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment, a Letter of Credit or any class of loans or
commitments of which any of the Loans or such Lender’s Commitment forms a part;
and the result of any of the foregoing is:





97

--------------------------------------------------------------------------------

 

 

 

(i)         to increase the cost to any Lender of making, funding, issuing,
renewing, extending, continuing, converting or maintaining any of the Loans, the
Letters of Credit or such Lender’s Commitment, or

(ii)       to reduce the amount of principal, interest or other amount payable
to any Lender or the Agent hereunder on account of such Lender’s Commitment or
any of the Loans or the Letters of Credit, or

(iii)      to require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, within
fifteen (15) days of demand made by such Lender or (as the case may be) the
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender or the Agent such additional amounts as such
Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum.  Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent.  The Borrower’s obligations under this §4.9
shall survive the resignation or replacement of the Agent or any assignment of
rights, by or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations and the
Hedge Obligations.  Notwithstanding the foregoing, the Borrower shall not be
required to compensate any Lender pursuant to this §4.9 for any increased costs
or reductions incurred more than 180 days prior to the date of such Lender’s
demand; or

(e)        impose on any Lender or Issuing Lender, the London interbank market
or the relevant local market for obtaining quotations for Canadian CDOR Rate or
BBSY Rate any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans (whether in Dollars or an Alternative Currency) made by such
Lender or any Letter of Credit or participation therein.

Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law, rule,
regulation or guidelines or the interpretation thereof for the purposes of this
Section regardless of the date enacted, adopted or issued.

§4.10   Capital Adequacy.  If after the date hereof any Lender determines that
(a) the adoption of or change in any law, rule, regulation or guideline
regarding capital or liquidity (including, without limitation, on account of
Basel III) ratios or requirements for banks or bank holding companies or any
change in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (b) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity





98

--------------------------------------------------------------------------------

 

 

 

regarding capital adequacy or liquidity ratios or requirements (whether or not
having the force of law), has the effect of reducing the return on such Lender’s
or such holding company’s capital as a consequence of such Lender’s commitment
to make Loans or participate in Letters of Credit hereunder to a level below
that which such Lender or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Lender’s or such
holding company’s then existing policies with respect to capital adequacy or
liquidity position and assuming the full utilization of such entity’s capital)
by any amount deemed by such Lender to be material, then such Lender may notify
the Borrower thereof.  The Borrower agrees to pay to such Lender the amount of
such reduction in the return on capital as and when such reduction is
determined, upon presentation by such Lender of a statement of the amount
setting forth the Lender’s calculation thereof.  In determining such amount,
such Lender may use any reasonable averaging and attribution methods generally
applied by such Lender.  The Borrower’s obligations under this §4.10 shall
survive the resignation or replacement of the Agent or any assignment of rights,
by or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all of the Obligations and the Hedge
Obligations.  Notwithstanding the foregoing, the Borrower shall not be required
to compensate any Lender pursuant to this §4.10 for any such amounts incurred
more than 180 days prior to the date of such Lender’s demand.  Notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules guidelines or directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change in law, rule, regulation or guidelines or the
interpretation thereof for the purposes of this Section regardless of the date
enacted, adopted or issued.

§4.11   Breakage Costs.  The Borrower shall pay all Breakage Costs required to
be paid by them pursuant to this Agreement and incurred from time to time by any
Lender upon demand within fifteen (15) days from receipt of written notice from
Agent, or such earlier date as may be required by this Agreement.

§4.12   Default Interest.  Following the occurrence and during the continuance
of any Event of Default, and regardless of whether or not the Agent or the
Lenders shall have accelerated the maturity of the Loans, all principal of the
Loans and, to the extent permitted by Applicable Law, overdue installments of
interest, shall bear interest payable on demand at a rate per annum equal to
(such rate, the “Default Rate”): (a) in the case of Loans of any Type
denominated in any Currency, the rate per annum then in effect for each such
Loan of such Type denominated in such Currency (inclusive of the Applicable
Margin) plus a margin of 2% per annum; and (b) in the case of Letters of Credit
and other Obligations payable hereunder, the rate per annum equal to, (i) in the
case of Letters of Credit, the Applicable Margin for Base Rate Loans plus 2% per
annum, and (ii) in the case of such other Obligations, the rate applicable to
Base Rate Loans plus the Applicable Margin for Base Rate Loans





99

--------------------------------------------------------------------------------

 

 

 

plus 2% per annum, in each case from the date of such non-payment until such
amount shall be paid in full (after as well as before judgment); provided that
if any of such amounts shall exceed the maximum rate permitted by law, then at
the maximum rate permitted by law.

§4.13   Certificate.  A certificate setting forth any amounts payable pursuant
to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed explanation of
such amounts which are due, submitted by any Lender or the Agent to the
Borrower, shall be conclusive in the absence of manifest error.

§4.14   Limitation on Interest.  Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under Applicable Law.  If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under Applicable Law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
Applicable Law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by Applicable Law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by Applicable Law.  This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent.

§4.15   Certain Provisions Relating to Increased Costs and Non-Funding
Lenders.  If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or costs to be
reimbursed pursuant to any one or more of the provisions of §4.4(b) (as a result
of the imposition of U.S. withholding taxes on amounts paid to such Lender under
this Agreement), §4.9 or §4.10, then, upon request of the Borrower, such Lender,
as applicable, shall use reasonable efforts in a manner consistent with such
institution’s practice in connection with loans like the Loan of such Lender to
eliminate, mitigate or reduce amounts that would otherwise be payable by the
Borrower under the foregoing provisions, provided that such action would not be
otherwise prejudicial to such Lender, including, without limitation, by
designating another of such Lender’s offices, branches or affiliates; the
Borrower agreeing to pay all reasonably incurred costs and expenses incurred by
such Lender in connection with any such action.  Notwithstanding anything to the
contrary contained herein, if no Default or Event





100

--------------------------------------------------------------------------------

 

 

 

of Default shall have occurred and be continuing, and if any Lender (a) has
given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of the Borrower has been
unable to take the steps described above to mitigate such amounts (each, an
“Affected Lender”) or (b) has failed to make available to Agent its pro rata
share of any Loan or participation in a Letter of Credit or Swing Loan and such
failure has not been cured (a “Non-Funding Lender”), then, within thirty (30)
days after such notice or request for payment or compensation or failure to
fund, as applicable, the Borrower shall have the one-time right as to such
Affected Lender or Non-Funding Lender, as applicable, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender or
Non-Funding Lender, as applicable, within thirty (30) days of receipt of such
notice or failure to fund, as applicable, to elect to cause the Affected Lender
or Non-Funding Lender, as applicable, to transfer its Commitment.  The Agent
shall promptly notify the remaining Lenders that each of such Lenders shall have
the right, but not the obligation, to acquire a portion of the Commitment, pro
rata based upon their relevant Commitment Percentages, of the Affected Lender or
Non-Funding Lender, as applicable (or if any of such Lenders does not elect to
purchase its pro rata share, then to such remaining Lenders in such proportion
as approved by the Agent after consultation with the Borrower so long as no
Default or Event of Default exists thereunder).  In the event that the Lenders
do not elect to acquire all of the Affected Lender’s or Non-Funding Lender’s
Commitment, then the Agent shall endeavor to obtain a new Lender to acquire such
remaining Commitment.  Upon any such purchase of the Commitment of the Affected
Lender or Non-Funding Lender, as applicable, the Affected Lender’s or
Non-Funding Lender’s interest in the Obligations and its rights hereunder and
under the Loan Documents shall terminate at the date of purchase, and the
Affected Lender or Non-Funding Lender, as applicable, shall promptly execute all
documents reasonably requested to surrender and transfer such interest.  The
purchase price for the Affected Lender’s or Non-Funding Lender’s Commitment
shall equal any and all amounts outstanding and owed by the Borrower to the
Affected Lender or Non-Funding Lender, as applicable, including principal, and
all accrued and unpaid interest or fees (including the Dollar Equivalent of any
Loans denominated in the Alternative Currency).

§4.16   Successor LIBOR Rate Index

(a).       If the Agent determines (which determination shall be final and
conclusive, absent manifest error) or the Required Lenders notify the Agent
(with, in the case of the Required Lenders, a notice to Borrower) that the
Required Lenders have determined either (i)(x) the circumstances set forth in
§4.6 have arisen and are unlikely to be temporary, or (y) the circumstances set
forth in §4.6 have not arisen but the applicable supervisor or administrator (if
any) of LIBOR or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying the specific date after which LIBOR shall no
longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (ii) a rate other than





101

--------------------------------------------------------------------------------

 

 

 

LIBOR has become a widely recognized benchmark rate for newly originated loans
in Dollars in the U.S. market, then the Agent may (in consultation with the
Borrower) choose a replacement index for LIBOR and make adjustments to
applicable margins and related amendments to this Agreement as referred to below
such that, to the extent practicable, the all-in interest rate for the
applicable Interest Period based on the replacement index will be generally
equivalent to the all-in LIBOR based interest rate for the equivalent Interest
Period in effect prior to its replacement.

(b).       The Agent and the Borrower shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the Agent and
approved by the Borrower, for the implementation and administration of the
replacement index-based rate.  Notwithstanding anything to the contrary in this
Agreement or the other Loan Documents (including, without limitation, §27), such
amendment shall become effective without any further action or consent of any
other party to this Agreement at 5:00 p.m. (Cleveland, Ohio time) on the tenth
(10th) Business Day after the date a draft of the amendment is provided to the
Lenders, unless the Agent receives, on or before such tenth (10th) Business Day,
a written notice from the Required Lenders stating that such Lenders object to
such amendment.

(c).       Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR based rate to a replacement index-based rate,
and (ii) may also reflect adjustments to account for (x) the effects of the
transition from LIBOR to the replacement index and (y) yield or risk-based
differences between LIBOR and the replacement index.

(d).       Until an amendment reflecting a new replacement index in accordance
with this §4.16 is effective, each advance, conversion and renewal of a LIBOR
Rate Loan will continue to bear interest with reference to LIBOR; provided
however, that if the Agent determines (which determination shall be final and
conclusive, absent manifest error) or the Required Lenders notify the Agent
(with, in the case of the Required Lenders, a notice to Borrower)  that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Rate Loans shall automatically be converted to Base Rate Loans until such
time as an amendment reflecting a replacement index and related matters as
described above is implemented.

(e).       Notwithstanding anything to the contrary contained herein, if at any
time the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

§5.       UNENCUMBERED ASSET POOL.

§5.1     Unsecured Obligations.  The Lenders have agreed to make the Loans to
the Borrower and issue Letters of Credit for the account of the Borrower on an
unsecured basis.  Notwithstanding the foregoing, the Obligations shall be
guaranteed pursuant to the terms of the Guaranty.





102

--------------------------------------------------------------------------------

 

 

 

§5.2     Initial Unencumbered Asset Pool.  As of the Closing Date, the parties
hereto agree that the Real Estate identified on Schedule 1.6 are the Initial
Unencumbered Asset Pool Properties; provided, that if any Real Estate included
as an Initial Unencumbered Asset Pool Property is Real Estate that does not
satisfy the requirements in clauses (a)-(e) of the definition of “Eligible Real
Estate” or in §7.18(a), it shall cease to be included in the calculation of
Unencumbered Asset Pool Availability if it fails to satisfy any such
requirements in addition to those it failed to satisfy on the Closing Date.

§5.3     Additional Subsidiary Guarantors.  In the event that the Borrower shall
request that certain Real Estate of a Subsidiary of Parent Company be included
in the Unencumbered Asset Pool and such Real Estate is approved for inclusion in
the Unencumbered Asset Pool in accordance with the terms hereof, Parent Company
shall cause each such Subsidiary (and any entity having an interest in such
Subsidiary of Parent Company unless not required by the Agent) that directly or
indirectly owns or that provides services to the Real Estate similar to those
provided by QTS Metro TRS at the Metro Property or which receives consideration
from a tenant or licensee of such Real Estate, to execute and deliver to Agent a
Guarantor Joinder Agreement, and such Subsidiary shall become an “Additional
Subsidiary Guarantor” hereunder; provided that any Foreign Subsidiary will not
be required to become an “Additional Subsidiary Guarantor” hereunder if Agent
does not require the same as part of its approval of an International Investment
being included as an Unencumbered Asset Pool Property. In addition, in the event
any Subsidiary of the Borrower shall constitute a Material Subsidiary, the
Borrower shall cause such Subsidiary, as a condition to such Subsidiary’s
becoming a guarantor or other obligor with respect to such other Unsecured Debt
described therein, cause each such Subsidiary to execute and deliver to Agent a
Joinder Agreement, and such Subsidiary shall become a Subsidiary Guarantor
hereunder.  Each such Additional Subsidiary Guarantor shall be specifically
authorized, in accordance with its respective organizational documents, to
guarantee the Obligations and the Hedge Obligations and become a party to the
Contribution Agreement.  Parent Company shall further cause all representations,
covenants and agreements in the Loan Documents with respect to the Borrower and
Guarantors to be true and correct with respect to each such Additional
Subsidiary Guarantor, and the schedules to this Agreement shall be updated to
reflect the addition of such Subsidiary as a Guarantor.  Additionally,
notwithstanding anything to the contrary contained herein, for any Foreign
Subsidiary which is required by Agent to become an Additional Subsidiary
Guarantor pursuant to this Agreement, Agent may require that such Foreign
Subsidiary to execute and deliver a separate Guaranty (in addition to or in lieu
of a Joinder Agreement), which Guaranty shall contain such provisions as are
reasonably required by Agent for purposes of aiding in the enforceability and
collectability of such Guaranty (including, any judgment arising thereunder)
against any such Foreign Subsidiary in its jurisdiction of organization, the
jurisdiction in which Real Estate or other assets owned by such Foreign
Subsidiary are located and in such other jurisdictions as the Agent may
reasonably require (each an “Approved Foreign Guaranty”).  Without limiting the
foregoing, each such Subsidiary shall be in compliance with the representations
contained in §6.30,





103

--------------------------------------------------------------------------------

 

 

 

which may not be waived without the written consent of each Lender.  In
connection with the delivery of any Guarantor Joinder Agreement or Approved
Foreign Guaranty, the Borrower shall deliver to the Agent such organizational
agreements, resolutions, consents, opinions and other documents and instruments
as the Agent may reasonably require.

§5.4     Removal of Real Estate from the Unencumbered Asset Pool.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this §5.4), the Agent shall remove Real Estate from the Unencumbered Asset Pool
upon the request of the Borrower subject to and upon the following terms and
conditions:

(a)        If the Unencumbered Asset Pool Value attributable to such Real Estate
to be removed is greater than $10,000,000, the Borrower shall deliver to the
Agent a written notice of its desire to obtain such removal no later than ten
(10) days prior to the date on which such removal is to be effected;

(b)        If the Unencumbered Asset Pool Value attributable to such Real Estate
to be removed is greater than $10,000,000, Parent Company shall submit to the
Agent with such request a Compliance Certificate prepared using the financial
statements of Parent Company most recently provided or required to be provided
to the Agent under §6.4 or §7.4 adjusted in the best good faith estimate of
Parent Company to give effect to the proposed removal and demonstrating that no
Default or Event of Default with respect to the covenants referred to therein
shall exist after giving effect to such removal;

(c)        the Borrower remains in compliance with the covenants set forth in
§9; and

(d)        the Borrower shall pay all reasonable out-of-pocket costs and
expenses of the Agent in connection with such removal, including without
limitation, reasonable attorney’s fees.

Notwithstanding the foregoing, in the event that the conditions set forth above
in this §5.4 are not satisfied and no Default or Event of Default shall have
occurred and be continuing, the Borrower may still remove Real Estate from the
Unencumbered Asset Pool upon the request of Borrower and the prior written
consent of Agent and the Required Lenders.

§5.5     Release of Certain Guarantors.  In the event that (a) all Unencumbered
Asset Pool Properties either owned by or serviced by a Subsidiary of Parent
Company that is a Guarantor shall have been removed from the Unencumbered Asset
Pool in accordance with the terms of this Agreement (or were never part of the
Unencumbered Asset Pool Properties), and (b) such Subsidiary Guarantor will not,
upon giving effect to such requested release, be a guarantor of or otherwise
liable with respect to any other Unsecured Debt of the Parent Company or any of
its Subsidiaries of the type described in the definition of Material Subsidiary
which would require it to be a Guarantor, then such Guarantor shall be released
by Agent from liability under the Guaranty.  The provisions of this §5.5 shall
not apply to any Subsidiary of Parent Company which still owns or services an
Unencumbered





104

--------------------------------------------------------------------------------

 

 

 

Asset Pool Property or any direct or indirect interest in an Unencumbered Asset
Pool Property.

§6.       REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Agent and the Lenders as follows.

§6.1     Corporate Authority, Etc..

(a)        Incorporation; Good Standing.  The Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware.  Each of the Subsidiary Guarantors is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its jurisdiction of organization and
is validly existing and in good standing under the laws thereof (or, if
applicable in a foreign jurisdiction, enjoys the equivalent status to the extent
such equivalent status exists under the laws of any foreign jurisdiction of
organization).  The Subsidiary Guarantors and Additional Subsidiary Guarantors,
if any, (i) have all requisite power to own their respective property and
conduct their respective business as now conducted and as presently
contemplated, and (ii) are in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status to the extent such equivalent status
exists under the laws of any foreign jurisdiction of organization) and are duly
authorized to do business in the jurisdictions where the Unencumbered Asset Pool
Properties owned or leased by it are located and in each other jurisdiction
where a failure to be so qualified in such other jurisdiction could have a
Material Adverse Effect.  REIT is a Maryland corporation duly organized pursuant
to articles of incorporation filed with the Maryland Secretary of State, and is
validly existing and in good standing under the laws of its jurisdiction of
organization.  REIT conducts its business in a manner which enables it to
qualify as a real estate investment trust under, and to be entitled to the
benefits of, §856 of the Code, and has elected to be treated as and is entitled
to the benefits of a real estate investment trust thereunder.

(b)        Subsidiaries.  Each of the Subsidiaries of the Parent Company that is
not the Borrower or a Subsidiary Guarantor (i) is a corporation, limited
partnership, general partnership, limited liability company or trust duly
organized under the laws of its State of organization and is validly existing
and in good standing under the laws thereof (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status to the extent such equivalent status
exists under the laws of any foreign jurisdiction of organization), (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing (or, if applicable
in a foreign jurisdiction, enjoys the equivalent status to the extent such
equivalent status exists under the laws of any foreign jurisdiction of
organization) and is duly authorized to do business in each jurisdiction where a
failure to be so qualified could have a Material Adverse Effect.

(c)        Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower or a Guarantor is a
party and the transactions contemplated hereby and thereby (i) are within the
authority of such Person, (ii) have been duly authorized by all necessary
proceedings on the part of such Person, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to





105

--------------------------------------------------------------------------------

 

 

 

which such Person is subject or any judgment, order, writ, injunction, license
or permit applicable to any such Person, (iv) do not and will not conflict with
or constitute a default (whether with the passage of time or the giving of
notice, or both) under any provision of the partnership agreement, articles of
incorporation or other charter documents or bylaws of, or any material agreement
or other instrument binding upon, any such Person or any of its properties,
(v) do not and will not result in or require the imposition of any lien or other
encumbrance on any of the properties, assets or rights of any such Person other
than the liens and encumbrances in favor of Agent contemplated by this Agreement
and the other Loan Documents, and (vi) do not require the approval or consent,
except as stated on Schedule 1.4, of any Person other than those already
obtained and delivered to Agent.

(d)        Enforceability.  The execution and delivery of this Agreement and the
other Loan Documents to which any of the Borrower or the Guarantors is a party
are valid and legally binding obligations of such Person enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’  rights and general principles of equity.

§6.2     Governmental Approvals.  The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any
Guarantor is a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing or registration with, or the
giving of any notice to, any court, department, board, governmental agency or
authority other than those already obtained.

§6.3     Title to Properties.  Except as indicated on Schedule 6.3 hereto or
other adjustments that are not material in amount, Parent Company and its
Subsidiaries own or lease all of the assets reflected in the consolidated
balance sheet of Parent Company as of the Balance Sheet Date or acquired or
leased since that date (except property and assets sold or otherwise disposed of
in the ordinary course or otherwise permitted hereunder since that date) subject
to no Liens except Permitted Liens.

§6.4     Financial Statements.  Parent Company has furnished to Agent:  (a) the
consolidated balance sheet of Parent Company and its Subsidiaries as of the
Balance Sheet Date and the related consolidated statement of income and cash
flow for the calendar quarter then ended certified by the Executive Vice
President Finance, the chief financial officer or the chief accounting officer
of Parent Company, (b) as of the Closing Date, an unaudited statement of Net
Operating Income for the Unencumbered Asset Pool Properties for the period
ending September 30, 2018 reasonably satisfactory in form to the Agent and
certified by the Executive Vice President Finance, the chief financial officer
or the chief accounting officer of Parent Company as fairly presenting, in all
material respects, the Net Operating Income for such Real Estate for such
periods, and (c) certain other financial information relating to the Guarantors,
the Borrower and the Real Estate (including, without limitation, the
Unencumbered Asset Pool Properties).  Such balance sheet and statements have
been prepared in accordance with generally accepted accounting principles,
except as disclosed therein and approved by Agent





106

--------------------------------------------------------------------------------

 

 

 

in its reasonable discretion and fairly present, in all material respects, the
consolidated financial condition of Parent Company and its Subsidiaries as of
such dates and the consolidated results of the operations of Parent Company and
its Subsidiaries for such periods.  As of the Closing Date, there is no
Indebtedness of Parent Company or any of its Subsidiaries involving material
amounts not disclosed in said financial statements and the related notes
thereto.

§6.5     No Material Changes.  Since the date of the most recent fiscal year end
audited financial statements delivered to Agent and the Lenders prior to Closing
or pursuant to §7.4, as applicable, there has occurred no materially adverse
change in the financial condition, prospects or business of Parent Company and
its Subsidiaries taken as a whole as shown on or reflected in the consolidated
balance sheet of Parent Company as of the date of such balance sheet, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes in the ordinary course of business that have not and could
not reasonably be expected to have a Material Adverse Effect.  As of the date
hereof, except as set forth on Schedule 6.5 hereto, there has occurred no
materially adverse change in the financial condition, prospects, operations or
business activities of any of the Unencumbered Asset Pool Properties from the
condition shown on the statements of income delivered to the Agent pursuant to
§6.4 other than changes in the ordinary course of business that have not had any
materially adverse effect either individually or in the aggregate on the
business, prospects, operation or financial condition of such Unencumbered Asset
Pool Properties.

§6.6     Franchises, Patents, Copyrights, Etc..  Except as could not reasonably
be expected to have a Material Adverse Effect, the Borrower, Guarantors and
their respective Subsidiaries possess all franchises, patents, copyrights,
trademarks, trade names, service marks, licenses and permits, and rights in
respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of others.

§6.7     Litigation.  Except as stated on Schedule 6.7, as of the Closing Date,
there are no actions, suits, proceedings or investigations of any kind pending
or to the knowledge of the Borrower or the Guarantors threatened against the
Borrower, any Guarantor or any of their respective Subsidiaries before any
court, tribunal, arbitrator, mediator or administrative agency or board which
question the validity of this Agreement or any of the other Loan Documents, any
action taken or to be taken pursuant hereto or thereto or any lien, security
title or security interest created or intended to be created pursuant hereto or
thereto, or which if adversely determined could reasonably be expected to have a
Material Adverse Effect.  Except as stated on Schedule 6.7, as of the Closing
Date, there are no judgments, final orders or awards outstanding against or
affecting the Borrower, any Guarantor or any of their respective Subsidiaries or
any of the Unencumbered Asset Pool Properties individually or in the aggregate
in excess of $10,000,000.00.

§6.8     No Material Adverse Contracts, Etc..  Neither the Borrower, the
Guarantors nor any of their respective Subsidiaries is subject to any charter,
corporate or other legal





107

--------------------------------------------------------------------------------

 

 

 

restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a Material Adverse Effect.  Neither the Borrower,
the Guarantors nor any of their respective Subsidiaries is a party to any
contract or agreement that has or could reasonably be expected to have a
Material Adverse Effect.

§6.9     Compliance with Other Instruments, Laws, Etc..  Neither the Borrower,
the Guarantors nor any of their respective Subsidiaries is in violation of any
provision of its charter or other organizational documents, bylaws, or any
agreement or instrument to which it is subject or by which it or any of its
properties is bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that has had or could
reasonably be expected to have a Material Adverse Effect.

§6.10   Tax Status.  Except as would not reasonably be expected to result in a
Material Adverse Effect, each of the Borrower, the Guarantors and their
respective Subsidiaries (a) has made or filed all federal, state, provincial and
other applicable income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (including, without
limitations, any tax returns, reports and declarations required to be filed by
such Person in an Approved Foreign Country) or has obtained an extension for
filing, (b) has paid prior to delinquency all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings or for which the Borrower, the Guarantors or any of their respective
Subsidiaries, as applicable has set aside on its books provisions reasonably
adequate for the payment of such Taxes, and (c) has made provisions reasonably
adequate for the payment of all accrued taxes not yet due and payable.  Except
as would not reasonably be expected to result in a Material Adverse Effect,
there are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction to be due by the Borrower, the Guarantors or any
of their respective Subsidiaries, the officers or partners of such Person know
of no basis for any such claim, and there are no audits pending or to the
knowledge of the Borrower or the Guarantors threatened with respect to any tax
returns filed by the Borrower, Guarantors or their respective Subsidiaries.  The
taxpayer identification number for the Borrower is 27-0707288 and REIT is
46-2809094.  Each of the Unencumbered Asset Pool Properties is separately
assessed for purposes of real estate tax assessment and payment.

§6.11   No Event of Default.  No Default or Event of Default has occurred and is
continuing.

§6.12   Investment Company Act.  Neither Parent Company nor any of its
Subsidiaries is an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.





108

--------------------------------------------------------------------------------

 

 

 

§6.13   Absence of UCC Financing Statements, Etc..  Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (excluding any financing
statements that may be filed against the Borrower or any Guarantors or their
respective Subsidiaries without the consent or agreement of such Persons),
security agreement, chattel mortgage, real estate mortgage, other document or
other Lien filed or recorded with any applicable filing records, registry, or
other public office, that purports to cover, affect or give notice of any
present or possible future lien on, or security interest or security title in,
any property of the Borrower or any Guarantor or their respective Subsidiaries
or rights thereunder.

§6.14   [Intentionally Omitted.]

§6.15   Certain Transactions.  Except as disclosed on Schedule 6.15 hereto, none
of the partners, officers, trustees, managers, members, directors, or employees
of the Borrower, or of any Guarantor or any of their respective Subsidiaries is,
nor shall any such Person become, a party to any transaction with the Borrower,
or any Guarantor or any of their respective Subsidiaries or Affiliates (other
than for services as partners, managers, members, employees, officers and
directors), including any agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any partner,
officer, trustee, director or such employee or, to the knowledge of the
Borrower, the Guarantors, any corporation, partnership, trust or other entity in
which any partner, officer, trustee, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, except as
permitted by §8.13.

§6.16   Employee Benefit Plans.  The Borrower, each Guarantor and each ERISA
Affiliate has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, except for those insignificant operational failures that could be
corrected through voluntary self-correction programs currently offered by the
IRS and United States Department of Labor.  Neither the Borrower, any Guarantor
nor any ERISA Affiliate has (a) sought a waiver of the minimum funding standard
under §412 of the Code in respect of any Employee Benefit Plan, Multiemployer
Plan or Guaranteed Pension Plan, (b) failed to make any contribution or payment
to any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or
made any amendment to any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, which has resulted or could result in the imposition of
a Lien or the posting of a bond or other security under ERISA or the Code, or
(c) incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under §4007 of ERISA.  None of the Unencumbered Asset Pool
Properties constitutes a “plan asset” of any Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan.





109

--------------------------------------------------------------------------------

 

 

 

§6.17   Disclosure.  All of the representations and warranties made by or on
behalf of the Borrower, the Guarantors and their respective Subsidiaries in this
Agreement and the other Loan Documents or any document or instrument delivered
to the Agent or the Lenders pursuant to or in connection with any of such Loan
Documents are true and correct in all material respects.  All information
contained in this Agreement, the other Loan Documents or otherwise furnished to
or made available to the Agent or the Lenders by or on behalf of the Borrower,
any Guarantor or any of their respective Subsidiaries was, at the time so
furnished, true and correct in all material respects and did not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading, or has been
subsequently supplemented by other written information, reports or other papers
or data, to the extent necessary to give in all material respects a true and
accurate knowledge of the subject matter in all material respects; provided that
such representation shall not apply to (a) the accuracy of any appraisal, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and the
Guarantors’ counsel (although the Borrower and the Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable).  The written
information, reports and other papers and data with respect to the Borrower, the
Guarantors, any Subsidiary or the Unencumbered Asset Pool Properties (other than
projections and estimates) furnished to the Agent or the Lenders in connection
with this Agreement or the obtaining of the Commitments of the Lenders hereunder
was, at the time so furnished, complete and correct in all material respects, or
has been subsequently supplemented by other written information, reports or
other papers or data, to the extent necessary to give in all material respects a
true and accurate knowledge of the subject matter in all material respects;
provided that such representation shall not apply to (a) the accuracy of any
appraisal, title commitment, survey, or engineering and environmental reports
prepared by third parties or legal conclusions or analysis provided by the
Borrower’s and the Guarantors’ counsel (although the Borrower and the Guarantors
have no reason to believe that the Agent and the Lenders may not rely on the
accuracy thereof) or (b) budgets, projections and other forward-looking
speculative information prepared in good faith by the Borrower and the
Guarantors (except to the extent the related assumptions were when made
manifestly unreasonable).

§6.18   Trade Name; Place of Business.  Except as set forth on Schedule 6.18,
neither the Borrower nor any Guarantor uses any trade name and conducts business
under any name other than its actual name set forth in the Loan Documents.  The
principal place of business of the Borrower and Guarantors is 12851 Foster
Street, Overland Park, Kansas 66213.

§6.19   Regulations T, U and X.  No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve





110

--------------------------------------------------------------------------------

 

 

 

System, 12 C.F.R. Parts 220, 221 and 224.  Neither the Borrower nor any
Guarantor is engaged, nor will it engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.20   Environmental Compliance.  The Borrower and Guarantors have taken all
commercially reasonable steps to investigate the past and present conditions and
usage of the Real Estate and the operations conducted thereon and, except as
specifically set forth in the written environmental site assessment reports of
any Environmental Engineer provided to the Agent on or before the date hereof
except as otherwise agreed to in writing by Agent, or in the case of
Unencumbered Asset Pool Properties acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent, makes the following representations and warranties except as set forth on
Schedules 6.20(c) or (d):

(a)        Neither the Borrower, the Guarantors, their respective Subsidiaries
nor to the knowledge of the Borrower and Guarantors any operator of the Real
Estate, nor any tenant or licensee or operations thereon, is in violation, or
alleged violation, of any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under any Environmental Law, which violation (i) involves Real
Estate (other than the Unencumbered Asset Pool Properties) and has had or could
reasonably be expected to have a Material Adverse Effect or (ii) involves an
Unencumbered Asset Pool Property and has had or could reasonably be expected,
when taken together with other matters covered by this §6.20 and §8.6, to result
in liability, clean up, remediation, containment, correction or other costs to
the Borrower or any Guarantor individually or in the aggregate with other
Unencumbered Asset Pool Properties in excess of $10,000,000.00 or could
reasonably be expected to materially adversely affect the operation of or
ability to use such Unencumbered Asset Pool Property (a “Material Environmental
Matter”).

(b)        Neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has received notice from any third party including, without
limitation, any federal, state or local governmental authority, (i) that it has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that
any Hazardous Substance(s) which it has generated, transported or disposed of
have been found at any site at which a federal, state or local agency
(including, without limitations, any equivalent agency or authority in an
Approved Foreign Country) or other third party has conducted or has ordered that
the Borrower, any Guarantor or any of their respective Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances, which in any case (A) involves Real Estate
other than an Unencumbered Asset Pool Property and has had or could reasonably
be expected to have a





111

--------------------------------------------------------------------------------

 

 

 

Material Adverse Effect or (B) involves an Unencumbered Asset Pool Property and
is not and could not reasonably be expected to be a Material Environmental
Matter.

(c)        (i) No portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws, and no underground tank or other underground
storage receptacle for Hazardous Substances is located on any portion of the
Real Estate except those which are being operated and maintained in material
compliance with Environmental Laws; (ii) in the course of any activities
conducted by the Borrower, the Guarantors, their respective Subsidiaries or, to
the knowledge of the Borrower and Guarantors, the tenants, licensees and
operators of their properties, no Hazardous Substances have been generated or
are being used on the Real Estate except in the ordinary course of business and
in material compliance with applicable Environmental Laws; (iii) there has been
no past or present releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing or dumping (other than the
storing of materials in reasonable quantities to the extent necessary for the
operation of data centers of the type and size of those owned by the Borrower,
Guarantors and their respective Subsidiaries in the ordinary course of their
business, and in any event in compliance with all Environmental Laws) (a
“Release”) or threatened Release of Hazardous Substances on, upon, into or from
the Unencumbered Asset Pool Properties, which Release is or could reasonably be
expected, to be a Material Environmental Matter, or from any other Real Estate,
which Release has had or could reasonably be expected to have a Material Adverse
Effect; (iv) there have been no Releases on, upon, from or into any real
property in the vicinity of any of the Real Estate which, through soil or
groundwater contamination, may have come to be located on, and which could be
reasonably anticipated to have a material adverse effect on the value of, the
Real Estate; and (v) any Hazardous Substances that have been generated on any of
the Real Estate have been transported off‑site in accordance with all applicable
Environmental Laws (except with respect to the foregoing in this §6.20(c):  (A)
as to any Real Estate (other than the Unencumbered Asset Pool Properties) where
the foregoing has not had or could not reasonably be expected to have a Material
Adverse Effect) and (B) as to any Unencumbered Asset Pool Property where the
foregoing is not or could not reasonably be expected to be a Material
Environmental Matter.

(d)        Except as set forth on Schedule 6.20(d), neither the Borrower, the
Guarantors, their respective Subsidiaries nor the Real Estate is subject to any
applicable Environmental Law requiring the performance of Hazardous Substances
site assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement in each case
by virtue of the transactions set forth herein and contemplated hereby, or as a
condition to the effectiveness of the transactions contemplated hereby except
for such matters that shall be complied with as of the Closing Date.

(e)        There are no existing or closed sanitary landfills, solid waste
disposal sites, or hazardous waste treatment, storage or disposal facilities on
or, to the Borrower’s and the Guarantors’ actual knowledge, affecting the Real
Estate except where such existence:  (A) as to any Real Estate other than an
Unencumbered Asset Pool Property has not had or could not reasonably be expected
to have a Material Adverse Effect and (B) as to any Unencumbered Asset Pool
Property is not or could not reasonably be expected to be a Material
Environmental Matter.





112

--------------------------------------------------------------------------------

 

 

 

(f)        Neither the Borrower nor any Guarantors have received any written
notice of any claim by any party that any use, operation, or condition of the
Real Estate has caused any nuisance or any other liability or adverse condition
on any other property which:  (A) as to any Real Estate other than an
Unencumbered Asset Pool Property has had or could reasonably be expected to have
a Material Adverse Effect and (B) as to any Unencumbered Asset Pool Property is
or could reasonably be expected to be a Material Environmental Matter, nor is
there any knowledge of any basis for such a claim.

§6.21   Subsidiaries; Organizational Structure.  Schedule 6.21(a) sets forth, as
of the date hereof, all of the Subsidiaries of Parent Company, the form and
jurisdiction of organization of each of the Subsidiaries, and the owners of the
direct and indirect ownership interests therein.  Schedule 6.21(b) sets forth,
as of the date hereof, all of the Unconsolidated Affiliates of Parent Company
and its Subsidiaries, the form and jurisdiction of organization of each of the
Unconsolidated Affiliates, Parent Company’s or its Subsidiary’s ownership
interest therein and the other owners of the applicable Unconsolidated
Affiliate.  No Person owns any legal, equitable or beneficial interest in any of
the Persons set forth on Schedules 6.21(a) and 6.21(b) except as set forth on
such Schedules.  Each Subsidiary Guarantor is a Wholly Owned Subsidiary of the
Borrower.

§6.22   Leases.  An accurate and complete Rent Roll as of the date of inclusion
of each Unencumbered Asset Pool Property in the Unencumbered Asset Pool with
respect to all Leases of any portion of the Unencumbered Asset Pool Properties
has been provided to the Agent.  As of the date of delivery of such Rent Roll
upon inclusion of a Unencumbered Asset Pool Property in the Unencumbered Asset
Pool, no tenant or licensee under any Lease is entitled to any free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent,
including, without limitation, lease support payments or lease buy-outs, except
as reflected in such Rent Roll.  Except as set forth in Schedule 6.22, as of the
date of inclusion of the applicable Unencumbered Asset Pool Property in the
Unencumbered Asset Pool, the Leases of any portion of the Unencumbered Asset
Pool are in full force and effect in accordance with their respective terms,
without any payment default or to the knowledge of the Borrower and the
Guarantors any other material default thereunder, nor to the knowledge of the
Borrower and the Guarantors are there any defenses, counterclaims, offsets,
concessions or rebates available to any tenant or licensee thereunder, and
except as reflected in Schedule 6.22, the Borrower has not given or made, any
notice of any payment or other material default, or any claim, which remains
uncured or unsatisfied, with respect to any of the Leases, and to the knowledge
of the Borrower and the Guarantors there is no basis for any such claim or
notice of material default by tenant or licensee.  No property other than the
Unencumbered Asset Pool Property which is the subject of the applicable Lease is
necessary to comply with the requirements (including, without limitation,
parking requirements) contained in such Lease.  The Borrower or a Subsidiary
Guarantor is the holder of the lessor’s, landlord’s or licensor’s interest in
and to all of the Leases of the Unencumbered Asset Pool Properties owned by it,
except that both a Subsidiary Guarantor and Borrower hold the lessor’s,
landlord’s or licensor’s





113

--------------------------------------------------------------------------------

 

 

 

interests in the agreements described in the definition of “Nokia Agreement” in
§1.1.

§6.23   Property.  All of the Unencumbered Asset Pool Properties, and all major
building systems located thereon, are structurally sound, in good condition and
working order and free from material defects, subject to ordinary wear and tear,
except for such portion of such Real Estate which is not occupied by any tenant
or licensee and which may not be in final working order pending final build-out
of such space or except where such defects have not had and could not reasonably
be expected to have a Material Adverse Effect.  All of the other Real Estate of
the Borrower, the Guarantors and their respective Subsidiaries is structurally
sound, in good condition and working order, subject to ordinary wear and tear,
except for such portion of such Real Estate which is not occupied by any tenant
or licensee or where such defects have not had and could not reasonably be
expected to have a Material Adverse Effect.  Each of the Unencumbered Asset Pool
Properties, and the use and operation thereof, is in material compliance with
all applicable federal and state law and governmental regulations and any local
ordinances, orders or regulations, including without limitation, laws,
regulations and ordinances relating to zoning, building codes, subdivision, fire
protection, health, safety, handicapped access, historic preservation and
protection, wetlands, tidelands, and Environmental Laws.  All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Unencumbered Asset Pool Properties are installed to the property lines of
the Unencumbered Asset Pool Properties through dedicated public rights of way or
through perpetual private easements (other than with respect to the Chicago
Property during such time as it is not an income producing Data Center) and,
except in the case of drainage facilities, are connected to the Building located
thereon with valid permits and are adequate to service the Building in
compliance with Applicable Law.  The streets abutting the Unencumbered Asset
Pool Properties are dedicated and accepted public roads, to which the
Unencumbered Asset Pool Properties have direct access by trucks and other motor
vehicles and by foot, or are perpetual private ways (with direct access by
trucks and other motor vehicles and by foot to public roads) to which the
Unencumbered Asset Pool Properties have direct access.  All private ways
providing access to the Unencumbered Asset Pool Properties are zoned in a manner
which will permit access to the Building over such ways by trucks and other
commercial and industrial vehicles.  There are no pending, or to the knowledge
of the Borrower and the Guarantors threatened or contemplated, eminent domain
proceedings against any of the Unencumbered Asset Pool Properties.  There are no
pending eminent domain proceedings against any other property of the Borrower,
the Guarantors or their respective Subsidiaries or any part thereof, and, to the
knowledge of the Borrower and the Guarantors, no such proceedings are presently
threatened or contemplated by any taking authority which may individually or in
the aggregate have any Material Adverse Effect.  As of the date of the inclusion
of an Unencumbered Asset Pool Property into the Unencumbered Asset Pool, no
Unencumbered Asset Pool Properties are damaged as a result of any fire,
explosion, accident, flood or other casualty except as disclosed in writing to
Agent.  None of the other property of the Borrower, the Guarantors or their
respective Subsidiaries





114

--------------------------------------------------------------------------------

 

 

 

is now damaged as a result of any fire, explosion, accident, flood or other
casualty in any manner which individually or in the aggregate has had or could
reasonably be expected to have any Material Adverse Effect.  Neither the
Borrower, the Guarantors nor their respective Subsidiaries has received any
outstanding written notice from any insurer or its agent requiring performance
of any work with respect to any of the Unencumbered Asset Pool Properties or
canceling or threatening to cancel any policy of insurance, and each of the
Unencumbered Asset Pool Properties complies with the material requirements of
all of the Borrower’s and the Guarantors’ insurance carriers.

§6.24   Brokers.  Neither the Borrower, the Guarantors nor any of their
respective Subsidiaries has engaged or otherwise dealt with any broker, finder
or similar entity in connection with this Agreement or the Loans contemplated
hereunder.

§6.25   Other Debt.  Neither the Borrower, the Guarantors nor any of their
respective Subsidiaries is in default of the payment of any Indebtedness or the
performance of any material obligation under any related agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party where such default would result in a Default or Event of
Default hereunder.  Neither the Borrower, the Guarantors or any of their
respective Subsidiaries is a party to or bound by any agreement, instrument or
indenture that may require the subordination in right or time or payment of any
of the Obligations to any other indebtedness or obligation of any such Person. 
Schedule 6.25 hereto sets forth all agreements, mortgages, deeds of trust,
financing agreements or other material agreements binding upon the Borrower, the
Guarantors or any of their respective Subsidiaries or their respective
properties and entered into by such Person as of the date of this Agreement with
respect to any Indebtedness of such Person in an amount greater than
$1,000,000.00, and the Borrower and Guarantors have provided the Agent if
requested with true, correct and complete copies thereof.

§6.26   Solvency.  As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower nor the
Guarantors are insolvent on a balance sheet basis such that the sum of such
Person’s assets exceeds the sum of such Person’s liabilities, the Borrower and
each Guarantor is able to pay its debts as they become due, and the Borrower and
each Guarantor has sufficient capital to carry on its business.

§6.27   No Bankruptcy Filing.  Neither the Borrower nor the Guarantors is
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of its assets or property, and
neither the Borrower nor the Guarantors have knowledge of any Person
contemplating the filing of any such petition against it.

§6.28   No Fraudulent Intent.  Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Borrower, any
Guarantor or any





115

--------------------------------------------------------------------------------

 

 

 

of their respective Subsidiaries with or as a result of any actual intent by any
of such Persons to hinder, delay or defraud any entity to which any of such
Persons is now or will hereafter become indebted.

§6.29   Transaction in Best Interests of the Borrower; Consideration.  The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the Guarantors.  The direct and indirect
benefits to inure to the Borrower and Guarantors pursuant to this Agreement and
the other Loan Documents constitute substantially more than “reasonably
equivalent value” (as such term is used in §548 of the Bankruptcy Code) and
“valuable consideration,” “fair value,” and “fair consideration,” (as such terms
are used in any applicable state fraudulent conveyance law), in exchange for the
benefits to be provided by the Borrower, the Guarantors and their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents.  The
Borrower and Guarantors further acknowledge and agree that the Borrower and
Guarantors constitute a single integrated and common enterprise and that each
receives a benefit from the availability of credit under this Agreement.

§6.30   OFAC.  None of the Borrower, any Guarantor, nor their respective
Subsidiaries, any director or officer of Borrower or any Guarantor or, to the
knowledge of Borrower, any Affiliate, agent or employee of Borrower, any
Guarantor or any of their respective Subsidiaries,  (i) is (or will be) a person
with whom any Lender is restricted from doing business under Sanctions Laws and
Regulations (including, those Persons named on OFAC’s Specially Designated and
Blocked Persons list) or under any statute, executive order (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action or (ii) is engaged (or will engage) in any dealings
or transactions or otherwise be associated with such persons (any such Person, a
“Designated Person”).  In addition, the Borrower hereby agrees to provide to the
Lenders any additional information that a Lender reasonably deems necessary from
time to time in order to ensure compliance with all Applicable Laws concerning
money laundering and similar activities, including Sanctions Laws and
Regulations.  Neither Borrower, any Guarantor, nor any Subsidiary, director or
officer of Borrower or Guarantor or, to the knowledge of Borrower, any
Affiliate, agent or employee of Borrower or any Guarantor, has engaged in any
activity or conduct which would violate any applicable anti-bribery,
anti-corruption or anti-money laundering laws or regulations in any applicable
jurisdiction, including without limitation, any Sanctions Laws and Regulations.
REIT and Borrower maintain policies and procedures designed to achieve
compliance with any applicable anti-bribery, anti-corruption or anti-money
laundering laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations, the Foreign Corrupt Practices
Act of 1977, as amended, and the UK Bribery Act 2010, as amended. As of the
Closing Date, the information included in the Beneficial Ownership Certification
is true and correct in all respects.

§6.31   Metro Ground Lease.





116

--------------------------------------------------------------------------------

 

 

 

(a)        The Metro Ground Lease contains the entire agreement of the Authority
and QIPM pertaining to the Metro Property covered thereby.  QIPM has no estate,
right, title or interest in or to the Metro Property except under and pursuant
to the Metro Ground Lease.  The Loan Parties have delivered a true and correct
copy of the Metro Ground Lease to the Agent and the Metro Ground Lease has not
been modified, amended or assigned, with the exception of written instruments
that have been recorded in the real estate records of Fulton County, Georgia.

(b)        The Authority is the exclusive fee simple owner of the Metro
Property, subject only to the Metro Ground Lease and all Liens and other matters
disclosed in the applicable title report for the Metro Property subject to the
Metro Ground Lease, and the Authority is the sole owner of the lessor’s interest
in the Metro Ground Lease.

(c)        There are no rights to terminate the Metro Ground Lease other than
the Authority’s right to terminate by reason of default, casualty, condemnation
or other reasons, in each case as expressly set forth in the Metro Ground Lease.

(d)        The Metro Ground Lease is in full force and effect and, to QIPM’s
knowledge, no material breach or default or event that with the giving of notice
or passage of time would constitute a breach or default under the Metro Ground
Lease (a “Metro Ground Lease Default”) exists or has occurred on the part of the
QIPM or on the part of the Authority under the Metro Ground Lease.  All base
rent and additional rent, if any, due and payable under the Metro Ground Lease
has been paid through the date hereof and QIPM is not required to pay any
deferred or accrued rent after the date hereof under the Metro Ground
Lease.  QIPM has not received any written notice that a Metro Ground Lease
Default has occurred or exists, or that the Authority or any third party alleges
the same to have occurred or exist.

(e)        QIPM is the exclusive owner of the ground lessee’s interest under and
pursuant to the Metro Ground Lease and has not assigned, transferred or
encumbered its interest in, to, or under the Metro Ground Lease, except as
permitted in §8.2(i)(A), (iv) and (v).

(f)        No rent payments are due under the Metro Ground Lease so long as the
ground lessee is also the holder of that certain Taxable Industrial Development
Revenue Bond (Quality Investment Properties Atlanta Tech Centre South, L.L.C.
Project), Series 2006 (the “Bond”).  There are no defaults under the Bond.  The
principal amount outstanding under the Bond as of the date hereof is
$27,000,000.  QIPM is and shall remain the sole owner of the Bond.

§6.32   Other Ground Leases; Operating Leases.

(a)        Each Operating Lease and Ground Lease (other than the Metro Ground
Lease) pertaining to any Unencumbered Asset Pool Property, if any, contains the
entire agreement of (i) the Borrower or applicable Subsidiary Guarantor and (ii)
the applicable Lessor or the applicable lessee (the “Sublessor”) under a master
ground lease or lease, as the case may be, between such Sublessor and the Lessor
pertaining to the Unencumbered Asset Pool Property covered thereby.  The
Borrower or applicable Subsidiary Guarantor has no estate, right, title or
interest in or to the Unencumbered Asset Pool Property affected by such other
Operating Lease or Ground Lease except under and pursuant to such Operating
Lease or Ground Lease.  The Borrower has delivered a true and correct copies of
each Operating Lease or Ground Lease pertaining to any





117

--------------------------------------------------------------------------------

 

 

 

Unencumbered Asset Pool Property, if any, to the Agent and such Operating Leases
and Ground Leases have not been modified, amended or assigned, with the
exception of written instruments that have been delivered to Agent.

(b)        To the Borrower’s knowledge, the applicable Lessor of any
Unencumbered Asset Pool Property is (i) the exclusive fee simple owner of such
Unencumbered Asset Pool Property, subject only to the applicable Ground Lease,
any applicable Operating Lease and all Liens and other matters which do not
materially affect the operation of the applicable Unencumbered Asset Pool
Property or (ii) has the right to lease to the Borrower or the applicable
Subsidiary Guarantor the space covered by the applicable Operating Lease or
Ground Lease, and the applicable Lessor or Sublessor is the sole owner of the
lessor’s interest in such Ground Lease or Operating Lease.

(c)        Each Operating Lease and Ground Lease (other than the Metro Ground
Lease) pertaining to an Unencumbered Asset Pool Property is in full force and
effect.   No Lease Default exists on the part of the Borrower or applicable
Subsidiary Guarantor pertaining to an Unencumbered Asset Pool Property.  To the
Borrower’s knowledge as of the date of the acceptance of such Real Estate as an
Unencumbered Asset Pool Property, no Lease Default exists on the part of the
applicable Lessor or Sublessor under any Operating Lease or Ground Lease
pertaining to an Unencumbered Asset Pool Property.  All base rent and additional
rent, if any, due and payable under each Ground Lease or Operating Lease
pertaining to an Unencumbered Asset Pool Property has been paid through the date
of the acceptance of such Real Estate as an Unencumbered Asset Pool Property and
neither the Borrower nor the applicable Subsidiary Guarantor is required to pay
any deferred or accrued rent under any Operating Lease or Ground Lease
pertaining to an Unencumbered Asset Pool Property after the date of acceptance
of such Real Estate as an Unencumbered Asset Pool Property.  Neither the
Borrower nor the applicable Subsidiary Guarantor has received any written notice
that a Lease Default exists, or that any Lessor, Sublessor or any third party
alleges the same to exist.

(d)        The Borrower or the applicable Subsidiary Guarantor is the exclusive
owner of the ground lessee’s interest under and pursuant to each applicable
Ground Lease or lessee’s interest under each Operating Lease pertaining to an
Unencumbered Asset Pool Property and has not assigned, transferred or encumbered
its interest in, to, or under any such Operating Lease or Ground Lease, except
as permitted in §8.2(i)(A), (iv) and (v).

§6.33   EEA Financial Institutions. None of the Borrower, any Guarantor, nor
their respective Subsidiaries is an EEA Financial Institution.

§6.34   Eligible Real Estate Requirements. All Real Estate, the Net Operating
Income of which was included in any calculation of Unencumbered Asset Pool Value
and Unencumbered Asset Pool Debt Yield satisfied, at the time of such
calculation, all of the requirements contained in the definition of Eligible
Real Estate and in Section 7.18 (or in the case of a Eligible Real Estate
included under Section 7.18(b), all of those requirements that such Real Estate
satisfied on the date such Real Estate was approved for inclusion as Eligible
Real Estate or an Unencumbered Asset Pool Property, as applicable).





118

--------------------------------------------------------------------------------

 

 

 

§7.       AFFIRMATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit (other than Letters of Credit the expirations of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect to
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§7.1     Punctual Payment.  The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and all interest and fees
provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents.

§7.2     Maintenance of Office.  The Borrower and the Guarantors will maintain
their respective chief executive office at 12851 Foster Street, Overland Park,
Kansas 66213, or at such other place in the United States of America as the
Borrower or Guarantors shall designate upon thirty (30) days prior written
notice to the Agent and the Lenders, where notices, presentations and demands to
or upon the Borrower or Guarantors in respect of the Loan Documents may be given
or made.

§7.3     Records and Accounts.  The Borrower and the Guarantors will (a) keep,
and cause each of their respective Subsidiaries to keep true and accurate
records and books of account in which full, true and correct entries will be
made in accordance with GAAP and (b) maintain adequate accounts and reserves for
all taxes (including income taxes), depreciation and amortization of their
respective properties and the properties of their respective Subsidiaries,
contingencies and other reserves.  Neither the Borrower, any Guarantor nor any
of their respective Subsidiaries shall, without the prior written consent of the
Agent, (x) make any material change to the accounting policies/principles used
by such Person in preparing the financial statements and other information
described in §6.4 or §7.4 except to the extent required by GAAP, or (y) change
its fiscal year.  Agent and the Lenders acknowledge that Parent Company’s fiscal
year as of the date hereof is a calendar year.

§7.4     Financial Statements, Certificates and Information.  The Borrower and
Guarantors will deliver or cause to be delivered to the Agent with sufficient
copies for each of the Lenders:

(a)        as soon as available, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year, the audited Consolidated
balance sheet of Parent Company and its Subsidiaries at the end of such year,
and the related audited consolidated statements of income, changes in capital
and cash flows for such year, setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, together with a certification by the Executive
Vice President Finance, the chief financial officer or the chief accounting
officer of Parent Company that the information contained in such financial
statements fairly presents in all material respects the financial position of
Parent Company and its Subsidiaries as of and for the periods presented, and





119

--------------------------------------------------------------------------------

 

 

 

accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a nationally recognized accounting firm reasonably
approved by Agent, and any other information the Lenders may reasonably request
to complete a financial analysis of Parent Company and its Subsidiaries;

(b)        as soon as available, but in any event not later than sixty (60) days
after the end of each fiscal quarter of each fiscal year, copies of the
unaudited consolidated balance sheet of Parent Company and its Subsidiaries, as
at the end of such quarter, and the related unaudited consolidated statements of
income and cash flows for the portion of Parent Company’s fiscal year then
elapsed, all in reasonable detail and prepared in accordance with GAAP, together
with a certification by the Executive Vice President Finance, the chief
financial officer or the chief accounting officer of Parent Company that the
information contained in such financial statements fairly presents in all
material respects the financial position of Parent Company and its Subsidiaries
on the date thereof (subject to year-end adjustments);

(c)        simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, a statement (a “Compliance Certificate”)
certified by the Executive Vice President Finance, the chief financial officer
or the chief accounting officer of Parent Company in the form of Exhibit J
hereto (or in such other form as the Agent may approve from time to time)
setting forth in reasonable detail computations evidencing compliance or
non-compliance (as the case may be) with the covenants contained in §9 and the
other covenants described in such certificate and (if applicable) setting forth
reconciliations to reflect changes in GAAP since the Balance Sheet Date and
including a statement of the principal balance of any Capitalized Lease
Obligations of Borrower and its Subsidiaries.  Parent Company shall submit with
the Compliance Certificate a Borrowing Base Certificate in the form of Exhibit I
attached hereto pursuant to which Parent Company shall calculate the amount of
the Unencumbered Asset Pool Availability as of the end of the immediately
preceding fiscal quarter.  The Compliance Certificate shall with respect to any
completed sale, encumbrance, refinance or transfer be adjusted in the best good
faith estimate of the Borrower to give effect to such sale, encumbrance,
refinance or transfer.  For example, all income, expense and value associated
with Real Estate or other Investments disposed of during any quarter will be
eliminated from calculations, where applicable.  The Compliance Certificate
shall be accompanied by a written notice of the  removal from the Unencumbered
Asset Pool of any Real Estate with an Unencumbered Asset Pool Value of
$10,000,000 or less, copies of the statements of Net Operating Income for such
fiscal quarter for each of the Unencumbered Asset Pool Properties, prepared on a
basis consistent with the statements furnished to the Agent prior to the date
hereof and otherwise in form and substance reasonably satisfactory to the Agent,
together with a certification by the Executive Vice President Finance, the chief
financial officer or the chief accounting officer of Parent Company that the
information contained in such statement fairly presents in all material respects
the Net Operating Income of the Unencumbered Asset Pool Properties for such
periods;

(d)        [Intentionally Omitted.]

(e)        simultaneously with the delivery of the financial statements referred
to in subsection (a) above, the statement of all contingent liabilities which
would be included in Indebtedness of the Borrower, the Guarantors and their
Subsidiaries which are not reflected in such financial statements or referred to
in the notes thereto (including, without limitation, all





120

--------------------------------------------------------------------------------

 

 

 

guaranties, endorsements and other contingent obligations in respect of the
indebtedness of others, and obligations to reimburse the issuer in respect of
any letters of credit);

(f)        upon the request of Agent not more than once in any period of twelve
(12) months unless a Default has occurred and is continuing (i) a Rent Roll for
each of the Unencumbered Asset Pool Properties in form satisfactory to Agent as
of the end of each fiscal quarter (including the fourth fiscal quarter in each
fiscal year), together with a listing of each tenant or licensee that has taken
occupancy of such Unencumbered Asset Pool Property during each fiscal quarter
(including the fourth fiscal quarter in each fiscal year), and (ii) an operating
statement for each Unencumbered Asset Pool Property for each such fiscal quarter
and year to date and a consolidated operating statement for each Unencumbered
Asset Pool Property for each such fiscal quarter and year to date (such
statements and reports to be in form reasonably satisfactory to Agent);

(g)        upon the request of Agent not more than once in any period of twelve
(12) months unless a Default has occurred and is continuing, a statement
(i) listing the Real Estate owned by the Borrower, Guarantors and their
Subsidiaries (or in which the Borrower, the Guarantors or their Subsidiaries
owns an interest) and stating the location thereof, the date acquired and the
acquisition cost, (ii) listing the Indebtedness of the Borrower, the Guarantors
and their Subsidiaries (excluding Indebtedness of the type described in
§8.1(b)-(e)), which statement shall include, without limitation, a statement of
the original principal amount of such Indebtedness and the current amount
outstanding, the holder thereof, the maturity date and any extension options,
the interest rate, the collateral provided for such Indebtedness and whether
such Indebtedness is recourse or non-recourse, and (iii) listing the properties
of the Borrower, the Guarantors and their Subsidiaries which are Development
Properties and providing a brief summary of the status of such development;

(h)        contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature, reports or proxy statements sent to the owners
of Parent Company;

(i)         upon written request of the Agent, copies of all annual federal
income tax returns and amendments thereto of the Borrower and Guarantors;

(j)         [Intentionally Omitted];

(k)        upon written request of the Agent, evidence reasonably satisfactory
to Agent of the timely payment of all real estate taxes for the Unencumbered
Asset Pool Properties;

(l)         upon written request of the Agent, (i) not later than January 31 of
each year, a budget and business plan for Parent Company and its Subsidiaries
for the next calendar year and (ii) beginning with the financial statements
delivered for the third quarter of 2018 and simultaneous with the delivery of
the financial statements referred to in (a) and (b) above, a discussion and
analysis by Parent Company’s management of the Parent Company’s strategy and
progress against budget and business plan of Parent Company and its
Subsidiaries; and

(i)         from time to time such other financial data and information in the
possession of the Borrower, the Guarantors or their respective Subsidiaries
(including without limitation auditors’ management letters, status of litigation
or investigations against the Borrower





121

--------------------------------------------------------------------------------

 

 

 

or Guarantors and any settlement discussions relating thereto, property
inspection and environmental reports and information as to zoning and other
legal and regulatory changes affecting the Borrower and the Guarantors) as the
Agent (or any Lender requesting through the Agent) may reasonably request.

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower.  Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Section and the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) all other information
shall be considered “Private Information.”  Any material to be delivered
pursuant to this §7.4 may be delivered electronically directly to Agent and the
Lenders provided that such material is in a format reasonably acceptable to
Agent, and such material shall be deemed to have been delivered to Agent and the
Lenders upon Agent’s receipt thereof.  Upon the request of Agent, the Borrower
and the Guarantors shall deliver paper copies of the requested documents to
Agent and the Lenders.  The Borrower and the Guarantors authorize Agent and
Joint Lead Arrangers and Bookrunners to disseminate any such materials,
including without limitation the Information Materials through the use of
Intralinks,  SyndTrak or any other electronic information dissemination system
(an “Electronic System”).  Any such Electronic System is provided “as is” and
“as available.”  The Agent and the Joint Lead Arrangers and Bookrunners do not
warrant the adequacy of any Electronic System and expressly disclaim liability
for errors or omissions in any notice, demand, communication, information or
other material provided by or on behalf of Borrower that is distributed over or
by any such Electronic System (“Communications”).  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent or the Joint Lead Arrangers and Bookrunners in connection with the
Communications or the Electronic System.  In no event shall the Agent, the Joint
Lead Arrangers and Bookrunners or any of their directors, officers, employees,
agents or attorneys have any liability to the Borrower or the Guarantors, any
Lender or any other Person for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Guarantors’, the Agent’s, any Joint Lead Arranger’s or
Bookrunner’s transmission of Communications through the Electronic System, and
the Borrower and the Guarantors release Agent, the Joint Lead Arrangers and
Bookrunners and the Lenders from any liability in connection therewith.  Certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower, its
Subsidiaries or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities.  The Borrower hereby agrees
that it will identify that portion of the Information Materials that may be
distributed to the Public Lenders and that (i) all such Information Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Information Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Agent, the Lenders and the Joint Lead Arrangers and
Bookrunners to treat such Information Materials as not containing any material
non-public information with respect to the Borrower, its Subsidiaries, its





122

--------------------------------------------------------------------------------

 

 

 

Affiliates or their respective securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Information Materials constitute confidential information, they shall be treated
as provided in §18.7); (iii) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of any electronic dissemination
system designated “Public Investor” or a similar designation; and (iv) the Agent
and the Joint Lead Arrangers and Bookrunners shall treat any Information
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of any electronic dissemination system not designated “Public Investor”
or a similar designation.

§7.5     Notices.

(a)        Defaults.  The Borrower will promptly upon becoming aware of same
notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”.  If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which the Borrower, any Guarantor or any of their respective
Subsidiaries is a party or obligor, whether as principal or surety, and such
default would permit the holder of such note or obligation or other evidence of
indebtedness to accelerate the maturity thereof, which acceleration would either
cause a Default or have a Material Adverse Effect, the Borrower shall forthwith
give written notice thereof to the Agent and each of the Lenders, describing the
notice or action and the nature of the claimed default.

(b)        Environmental Events.  The Borrower will give notice to the Agent
within five (5) Business Days of becoming aware of (i) any suspected or known
Release, or threat of Release, of any Hazardous Substances in violation of any
applicable Environmental Law that could result in liability, clean up,
remediation, correction or other costs in excess of $1,000,000.00; (ii) any
violation of any Environmental Law that the Borrower, any Guarantor or any of
their respective Subsidiaries reports in writing or is reportable by such Person
in writing (or for which any written report supplemental to any oral report is
made) to any federal, state or local environmental agency or (iii) any
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in any case involves (A) any Unencumbered
Asset Pool Properties or (B) any other Real Estate and could reasonably be
expected to have a Material Adverse Effect.

(c)        Tax Protection Agreement.  The Borrower will notify the Agent and any
Protected Partner (as defined in the Tax Protection Agreement) in writing at any
time it is required to provide an opportunity to any Protected Partner to either
(i) guarantee Qualified Guarantee Indebtedness (as defined in the Tax Protection
Agreement), or (ii) enter into a Deficit Restoration Obligation (as defined in
the Tax Protection Agreement) as required under Article 3 of the Tax Protection
Agreement. Notwithstanding anything to the contrary contained in this Agreement
including, without limitation §12.2(a), any failure by Borrower to provide any
such notice required under the Tax Protection Agreement shall be deemed an Event
of Default hereunder.

(d)        Notice of Litigation and Judgments.  The Borrower will give notice to
the Agent in writing within five (5) Business Days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Borrower, any





123

--------------------------------------------------------------------------------

 

 

 

Guarantor or any of their respective Subsidiaries or to which the Borrower, any
Guarantor or any of their respective Subsidiaries is or is to become a party
involving an uninsured claim against the Borrower, any Guarantor or any of their
respective Subsidiaries that could reasonably be expected to either cause a
Default or could have a Material Adverse Effect and stating the nature and
status of such litigation or proceedings.  The Borrower will give notice to the
Agent, in writing, in form and detail reasonably satisfactory to the Agent and
each of the Lenders, within ten (10) days of any judgment not covered by
insurance, whether final or otherwise, against the Borrower, any Guarantor or
any of their respective Subsidiaries in an amount in excess of $10,000,000.00.

(e)        Ground Lease Defaults and Notices.

(i)         QIPM will promptly notify the Agent in writing of any material
default by the Authority in the performance or observance of any of the terms,
covenants and conditions on the part of the Authority, as the case may be, to be
performed or observed under the Metro Ground Lease.  QIPM will promptly deliver
to the Agent copies of all material notices, certificates, requests, demands and
other instruments received or given by Authority or QIPM under the Metro Ground
Lease.

(ii)       The Borrower or the applicable Subsidiary Guarantor will promptly
notify the Agent in writing of any material default by the applicable Lessor or
Sublessor in the performance or observance of any of the terms, covenants and
conditions on the part of such Lessor or Sublessor, as the case may be, to be
performed or observed under such Ground Lease.  The Borrower or the applicable
Subsidiary Guarantor will promptly deliver to the Agent copies of all material
notices, certificates, requests, demands and other instruments received or given
by the applicable Lessor, Sublessor or the Borrower or the applicable Subsidiary
Guarantor under such Ground Lease.

(f)        ERISA.  The Borrower will give notice to the Agent within ten (10)
Business Days after the Borrower or any ERISA Affiliate (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in §4043 of
ERISA) with respect to any Guaranteed Pension Plan, Multiemployer Plan or
Employee Benefit Plan, or knows that the plan administrator of any such plan has
given or is required to give notice of any such reportable event; (ii) gives a
copy of any notice of complete or partial withdrawal liability under Title IV of
ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of an
intent to terminate or appoint a trustee to administer any such plan.

(g)        Notification of Lenders.  Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

(h)        Service Guarantees.  The Borrower will give notice to the Agent
within ten (10) Business Days after (i) any claim by tenants or licensees of any
Unencumbered Asset Pool Property that they are entitled, individually or in the
aggregate, to free rent, partial rent, rebate of rent payments, credit, offset
or deduction in rent in excess of $1,000,000.00 per occurrence, or (ii) any
failure to provide electrical power or internet service that gives rise to a
termination right under any Lease or Leases of any Unencumbered Asset Pool
Property that will result in the loss of rent, individually or in the aggregate,
in excess of $3,000,000 in any twelve month period.





124

--------------------------------------------------------------------------------

 

 

 

(i)         Leased Property.  The Borrower will notify the Agent in writing
within ten (10) calendar days of becoming aware of any Lease Default by
Borrower, any Subsidiary Guarantor, or material default by a Lessor, with
respect to an Unencumbered Asset Pool Property.

(j)         Credit Rating.  Promptly upon becoming aware thereof, the Borrower
will notify Agent of a change in the Credit Rating given by any of the Rating
Agencies or any announcement that any rating is “under review” or that such
rating has been placed on a watch list or that any similar action has been taken
by any of the Rating Agencies

§7.6     Existence; Maintenance of Properties.

(a)        The Borrower and the Guarantors will, and will cause each of their
respective Subsidiaries to, preserve and keep in full force and effect their
legal existence in the jurisdiction of its incorporation or formation, except
when (i) the Borrower or the Guarantors determine that such Subsidiaries are no
longer necessary for the conduct of their business, (ii) such Subsidiaries are
not the Borrower or a Guarantor hereunder and (iii) no Material Adverse Effect
results therefrom.  The Borrower and Guarantors will preserve and keep in full
force all of their rights and franchises and those of their Subsidiaries, the
preservation of which is necessary to the conduct of their business.  In the
event Borrower or any Guarantor is a limited liability company, such Person
shall not, nor shall any of its members or managers, take any action in
furtherance of, or consummate, an LLC Division. The Borrower shall continue to
own directly or indirectly one hundred percent (100%) of the Initial Subsidiary
Guarantors and the Additional Subsidiary Guarantors.  The REIT shall at all
times comply with all requirements and Applicable Laws and regulations necessary
to maintain REIT Status and continue to receive REIT Status.  The Borrower shall
cause the common stock of REIT to at all times be listed for trading and be
traded on the New York Stock Exchange or another national exchange approved by
Agent, unless otherwise consented to by the Agent.

(b)        The Borrower and each Guarantor (i) will cause all of its properties
and those of its  Subsidiaries used or useful in the conduct of its business or
the business of its Subsidiaries to be maintained and kept in good condition,
repair and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment, and (ii) will cause to be made all necessary repairs,
renewals, replacements, betterments and improvements thereof, in all cases in
which the failure so to do would cause a Material Adverse Effect.  Without
limitation of the obligations of the Borrower under this Agreement with respect
to the maintenance of the Unencumbered Asset Pool Properties, the Borrower shall
promptly and diligently comply in all material respects with the recommendations
of any Environmental Engineer concerning the maintenance, operation or upkeep of
Unencumbered Asset Pool Properties contained in any building inspection and
environmental reports delivered to the Agent or otherwise obtained by Borrower
with respect to an Unencumbered Asset Pool Property.

§7.7     Insurance.  The Borrower will, at its expense, procure and maintain,
from a financially sound and reputable carrier, insurance covering the Borrower
and its Subsidiaries and the Real Estate in such amounts and against such risks
and casualties as is customarily maintained by similar businesses.





125

--------------------------------------------------------------------------------

 

 

 

§7.8     Taxes.  The Borrower and the Guarantors will, and will cause their
respective Subsidiaries to, duly pay and discharge, or cause to be paid and
discharged, before the same shall become delinquent, all taxes, assessments and
other governmental charges imposed upon them or upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom,
provided that any such tax, assessment, charge or levy or charge need not be
paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
such proceeding and the Borrower, such Guarantor or any such Subsidiary shall
have set aside on its books adequate reserves in accordance with GAAP; and
provided,  further, that forthwith upon the commencement of proceedings to
foreclose any lien that may have attached as security therefor, the Borrower,
such Guarantor or any such Subsidiary either (i) will provide a bond issued by a
surety reasonably acceptable to the Agent and sufficient to stay all such
proceedings or (ii) if no such bond is provided, will pay each such tax,
assessment, charge or levy.

§7.9     Inspection of Properties and Books.  The Borrower and the Guarantors
will, and will cause their respective Subsidiaries to, permit the Agent, at the
Borrower’s expense, and the Lenders and upon reasonable prior notice, to visit
and inspect any of the properties of the Borrower, the Guarantors’ or any of
their respective Subsidiaries (subject to the rights of tenants or licensees
under their Leases), to examine the books of account of the Borrower, the
Guarantors and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and to discuss the affairs, finances and accounts of the
Borrower, the Guarantors and their respective Subsidiaries with, and to be
advised as to the same by, their respective officers, partners or members, all
at such reasonable times and intervals as the Agent or any Lender may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
visits and inspections by the Agent more often than once in any twelve (12)
month period.  The Lenders shall use good faith efforts to coordinate such
visits and inspections so as to minimize the interference with and disruption to
the normal business operations of the Borrower, the Guarantors and their
respective Subsidiaries.

§7.10   Compliance with Laws, Contracts, Licenses, and Permits.  The Borrower
and the Guarantors will, and will cause each of their respective Subsidiaries
to, comply in all respects with (i) all Applicable Laws and regulations now or
hereafter in effect wherever its business is conducted, including all
Environmental Laws, (ii) the provisions of its corporate charter, partnership
agreement, limited liability company agreement or declaration of trust, as the
case may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by Applicable Laws and regulations for the conduct
of its business or the ownership, use or operation of its properties,
except:  (A) with respect to the Borrower and Guarantors, where a





126

--------------------------------------------------------------------------------

 

 

 

failure to so comply with any of clauses (ii), (iii) and (iv) could not
reasonably be expected to have a Material Adverse Effect, (B) with respect to
Guarantors, where a failure to so comply with either clause (i) or (v) could not
reasonably be expected to have a Material Adverse Effect, and (C) with respect
to the Borrower, where a failure so to comply with either clause (i) or (v)
would not result in material non-compliance with such laws, regulations,
licenses or permits.  If any authorization, consent, approval, permit or license
from any officer, agency or instrumentality of any government shall become
necessary or required in order that the Borrower, the Guarantors or their
respective Subsidiaries may fulfill any of its obligations hereunder, the
Borrower, the Guarantors or such Subsidiary will immediately take or cause to be
taken all steps necessary to obtain such authorization, consent, approval,
permit or license and furnish the Agent and the Lenders with evidence
thereof.  The Borrower and Guarantors shall develop and implement such programs,
policies and procedures as are necessary to comply with the Patriot Act and
shall promptly advise Agent in writing in the event that the Borrower or
Guarantors shall determine that any investors in the Borrower or Guarantors are
in violation of such act.

§7.11   Further Assurances.  The Borrower and the Guarantors will, and will
cause each of their respective Subsidiaries to, cooperate with the Agent and the
Lenders and execute such further instruments and documents as the Lenders or the
Agent shall reasonably request to carry out to their satisfaction the
transactions contemplated by this Agreement and the other Loan Documents.

§7.12   Covenants Regarding REIT.  From and after the creation of REIT, Borrower
shall cause REIT to comply with the following covenants:

(a)        REIT shall not directly or indirectly enter into or conduct any
business other than in connection with the ownership, acquisition and
disposition of interests in the Borrower, and the management of the business of
the Borrower, and such activities as are incidental thereto, all of which shall
be solely in furtherance of the business of the Borrower.  REIT shall not own
any assets other than (i) interests, rights, options, warrants or convertible or
exchangeable securities of the Borrower, (ii) up to a one percent (1%) equity
interest in any partnership or limited liability company at least ninety-nine
percent (99%) of the equity of which is owned, directly or indirectly, by the
Borrower; (iii) assets that have been distributed to REIT by its Subsidiaries in
accordance with §8.7 below that are held for ten (10) Business Days or less
pending further distribution to equity holders of REIT, (iv) assets received by
REIT from third parties (including, without limitation, the proceeds from any
Equity Offering), that are held for ten (10) Business Days or less pending
further contribution to Borrower, (v) such bank accounts or similar instruments
as it deems necessary to carry out its responsibilities under the limited
partnership agreement of the Borrower and (vi) other tangible and intangible
assets that, taken as a whole, are de minimis in relation to the net assets of
Borrower and its Subsidiaries, but which shall in no event include any Equity
Interests other than those permitted in clauses (i) and (ii) of this subsection
(a).

(b)        [Intentionally Omitted.]





127

--------------------------------------------------------------------------------

 

 

 

(c)        REIT shall comply with its obligations under the limited partnership
agreement of the Borrower, as amended from time to time.

(d)        REIT shall contribute or otherwise downstream to the Borrower within
ten (10) Business Days or less any net assets received by REIT from third
parties (including, without limitation, the proceeds from any Equity Offering),
except to the extent permitted by §7.12(a).

(e)        REIT shall not dissolve, liquidate or otherwise wind up its business,
affairs or assets.

(f)        The Borrower will provide Agent written notice within two (2)
Business Days in the event that Borrower becomes aware that REIT fails to comply
with the terms and conditions of this §7.12.  Notwithstanding anything to the
contrary contained in this Agreement including, without limitation §12.2(a), any
failure by Borrower to provide any such notice required under this §7.12(f)
shall be deemed an Event of Default hereunder.

(g)        Notwithstanding anything to the contrary contained in this Agreement,
the failure of REIT to comply with the terms and conditions of this §7.12 shall
no longer be deemed a “Default,” and an Event of Default shall not be deemed to
have occurred in the event that the Springing Recourse Event (as defined in the
Springing Guaranty) occurs.

§7.13   [Intentionally Omitted.]

§7.14   Business Operations.  The Borrower, the Guarantors and their respective
Subsidiaries shall operate their respective businesses in substantially the same
manner and in substantially the same fields and lines of business as such
business is now conducted and in compliance with the terms and conditions of
this Agreement and the Loan Documents.  The Borrower and Guarantors will not,
and will not permit any Subsidiary to, directly or indirectly, engage in any
line of business other than the ownership, operation and development of Data
Center Properties or businesses incidental thereto.

§7.15   [Intentionally Omitted.]

§7.16   Ownership of Real Estate.  Without the prior written consent of Agent,
all Real Estate and all interests (whether direct or indirect) of Parent Company
in any real estate assets now owned or leased or acquired or leased after the
date hereof shall be owned or leased directly by a Wholly Owned Subsidiary of
the Borrower; provided,  however that (a) the Borrower shall be permitted to own
or lease interests in Real Estate through non‑Wholly Owned Subsidiaries and
Unconsolidated Affiliates as permitted by §8.3 and (b) the Borrower and REIT
shall be permitted to own or lease its corporate headquarters.

§7.17   Distributions of Income to Borrower.  Borrower shall cause all of its
Subsidiaries that are not Subsidiary Guarantors (subject to the terms of any
loan documents under which such Subsidiary is the borrower) to promptly
distribute to Borrower (but not less frequently than once each calendar quarter,
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, its share





128

--------------------------------------------------------------------------------

 

 

 

of all profits, proceeds or other income relating to or arising from its
Subsidiaries’ use, operation, financing, refinancing, sale or other disposition
of their respective assets and properties after (a) the payment by each
Subsidiary of its debt service, operating expenses, capital improvements and
leasing commissions for such quarter and (b) the establishment of reasonable
reserves for the payment of operating expenses not paid on at least a quarterly
basis and capital improvements and tenant/licensee improvements to be made to
such Subsidiary’s assets and properties approved by such Subsidiary in the
course of its business consistent with its past practices.

§7.18   Unencumbered Asset Pool Properties.

(a)        Subject to clause (b) of this §7.18, the Eligible Real Estate
included in the calculation of the Unencumbered Asset Pool Availability and as
Unencumbered Asset Pool Properties shall at all times satisfy all of the
following conditions:

(i)         (A) the Eligible Real Estate shall meet the requirements set forth
in the definition of “Eligible Real Estate” in §1.1, shall be free and clear of
all Liens other than the Liens permitted in §8.2(i)(A), §8.2(i)(B)(II), §8.2(iv)
(A) and §8.2(v), and (B) except as may be set forth in any documentation
evidencing permitted Unsecured Debt, the Eligible Real Estate shall not have
applicable to it any restriction on the sale, pledge, transfer, mortgage or
assignment of such property (including any restrictions contained in any
applicable organizational documents) other than any restriction on sale,
transfer or assignment arising (1) under any agreement (x) to reimburse,
indemnify and hold harmless Chad Williams and his Related Parties from any
income tax liability (and any income taxes on such payments) resulting from any
sale of Real Estate by the REIT, the Borrower or any of their Subsidiaries, so
long as Chad Williams’ and his Related Parties’ right to receive such payments
are subordinated on terms reasonably acceptable to the Agent to the prior
payment in full of the Obligations in the event that the Obligations have been
accelerated pursuant to §12.1, or (y) granting Chad Williams a veto right over
any sale by the REIT, the Borrower or any of their Subsidiaries of Real Estate
that he contributed to the Borrower in exchange for Equity Interests in the
Borrower but only if such agreement excludes such right of veto if the
Obligations have been accelerated pursuant to §12.1, or (2) under any other tax
protection agreement approved in writing by Agent;

(ii)       none of the Eligible Real Estate shall have any material title,
survey, environmental, structural or other defects that would give rise to a
materially adverse effect as to the value, use of, operation of or ability to
sell or finance such property;

(iii)      except for Carpathia DRT-PHX or Carpathia Vault, if such Real Estate
is owned by a Subsidiary Guarantor, the only asset of such Subsidiary shall be
the Eligible Real Estate included in the calculation of the Unencumbered Asset
Pool Availability and inclusion as Unencumbered Asset Pool Properties and
related fixtures and personal property;

(iv)       no Person other than the Borrower and its direct and indirect equity
holders and Wholly Owned Subsidiaries has any direct or indirect ownership of
any legal, equitable or beneficial interest in such Subsidiary Guarantor if such
Unencumbered Asset Pool Property is owned or leased under a Ground Lease by a
Subsidiary Guarantor, and no direct or





129

--------------------------------------------------------------------------------

 

 

 

indirect ownership or other interests or rights in any such Subsidiary Guarantor
shall be subject to any Lien other than the Liens permitted in §8.2(i)(A),
§8.2(i)(B)(II) and §8.2(v);

(v)        the Borrower shall have delivered to the Agent (A) a written request
to include such Eligible Real Estate in the calculation of the Unencumbered
Asset Pool Availability, (B) a physical description of such Eligible Real
Estate, (C) a current Rent Roll and current and historical operating statements
(as required on Schedule 1.2) for such Eligible Real Estate, (D) a 12-month cash
flow projection, including any near term capital expenditures for such Eligible
Real Estate, in form and substance reasonably satisfactory to the Agent, (E) a
certification as to the matters covered under §7.18(a)(i)-(v), and (F) such
other information as the Agent may reasonably require with respect to such
Eligible Real Estate, including, but not limited to, any information required by
the Agent to determine the Unencumbered Asset Pool Availability attributable to
such Eligible Real Estate and compliance with this §7.18; and

(vi)       such Eligible Real Estate has not been removed from the calculation
of the Unencumbered Asset Pool Availability pursuant to §5.4, 7.18(c) or
§7.18(d).

The Agent shall have ten (10) days from the date of the receipt of such
documentation required herein to include Eligible Real Estate in the calculation
of the Unencumbered Asset Pool Availability and other information to advise
Borrower whether it consents to the acceptance of such Eligible Real Estate as
an Unencumbered Asset Pool Property.

(b)        Notwithstanding the foregoing, in the event any Real Estate does not
qualify as Eligible Real Estate or satisfy the requirements of §7.18(a), such
Real Estate shall be included in the calculation of the Unencumbered Asset Pool
Availability so long as (x) the Agent shall have received the prior written
consent of each of the Required Lenders to the inclusion of such Real Estate in
the calculation of the Unencumbered Asset Pool Availability and (y) at no time
after it is included does such Real Estate fail to satisfy any requirements of
the definition of Eligible Real Estate or of §7.18(a) in addition to those it
failed to satisfy at the time such consent of the Required Lenders was provided
for such inclusion.

(c)        In the event that all or any material portion of any Eligible Real
Estate included in the calculation of the Unencumbered Asset Pool Availability
shall be materially damaged or taken by condemnation, then such property shall
no longer be included in the calculation of the Unencumbered Asset Pool
Availability unless and until (i) any damage to such real estate is repaired or
restored, such real estate becomes operational and the Agent shall receive
evidence reasonably satisfactory to the Agent of the value of such real estate
following such repair or restoration (both at such time and prospectively) or
(ii) Agent shall receive evidence reasonably satisfactory to the Agent that the
value of such real estate (both at such time and prospectively) shall not be
materially adversely affected by such damage or condemnation.

(d)        Upon any asset ceasing to qualify to be included in the calculation
of the Unencumbered Asset Pool Availability, such asset shall no longer be
included in the calculation of the Unencumbered Asset Pool Availability.  Within
five (5) Business Days after the Borrower or any officer of Parent Company or
its Subsidiaries becomes aware of any such disqualification, the Borrower shall
deliver to the Agent a certificate reflecting such disqualification, together
with the identity of the disqualified asset, a statement as to whether any
Default or Event of Default





130

--------------------------------------------------------------------------------

 

 

 

arises as a result of such disqualification, and a calculation of the
Unencumbered Asset Pool Availability attributable to such
asset.  Notwithstanding any failure by Borrower to notify Agent of such
disqualification, the disqualified asset shall be removed from the calculation
of Unencumbered Asset Pool Availability.  Simultaneously with the delivery of
the items required pursuant above, the Borrower shall deliver to the Agent a pro
forma Compliance Certificate and Borrowing Base Certificate demonstrating, after
giving effect to such removal or disqualification, compliance with the covenants
contained in §9.1.

(e)        The Agent shall promptly notify the Lenders of the addition or
removal of any Real Estate from the calculation of the Unencumbered Asset Pool
Availability.

§7.19   Plan Assets.  The Borrower will do, or cause to be done, all things
necessary to ensure that none of the Unencumbered Asset Pool Properties will be
deemed to be Plan Assets at any time.

§7.20   Sanctions Laws and Regulations.  The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or any Letter of Credit or lend,
contribute or otherwise make available such proceeds to any Guarantor,
Subsidiary, Unconsolidated Affiliate or other Person (i) to fund any activities
or business of or with any Designated Person, or in any country, region or
territory, that at the time of such funding is itself the subject of
comprehensive or territorial Sanctions Laws and Regulations, (ii) in any manner
that would result in a violation of applicable Sanctions Laws and Regulations by
any party to this Agreement, or (iii) in any manner that would cause the
Borrower, the Guarantors or any of their respective Subsidiaries to violate the
United States Foreign Corrupt Practices Act.  None of the funds or assets of the
Borrower or Guarantors that are used to pay any amount due pursuant to this
Agreement shall constitute funds obtained from transactions with or relating to
Designated Persons or countries which are themselves the subject of territorial
sanctions under applicable Sanctions Laws and Regulations.  REIT and Borrower
shall maintain policies and procedures designed to achieve compliance with any
applicable anti-bribery, anti-corruption or anti-money laundering laws or
regulations in any applicable jurisdiction, including without limitation, any
Sanctions Laws and Regulations and the Foreign Corrupt Practices Act of 1977, as
amended and the UK Bribery Act 2010, as amended.

§7.21   Certificate of Beneficial Ownership and Other Additional
Information.   Promptly after the request by Agent or any Lender, the Borrower
shall furnish, or cause to be furnished, to the Agent or such Lender such
information and documentation as may reasonably be requested by the Agent or
such Lender from time to time for purposes of compliance by Agent or such Lender
with applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations and the
Beneficial Ownership Regulation).

§7.22   Power Generators.  Borrower and Subsidiary Guarantors shall pay any
fines with respect to its generator use permit in a timely manner and shall not
allow any such permits to terminate due to non-payment of fines or other
defaults.





131

--------------------------------------------------------------------------------

 

 

 

§8.       NEGATIVE COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit (other than Letters of Credit the expirations of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect to
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§8.1     Restrictions on Indebtedness.  The Borrower and the Guarantors will
not, and will not permit their respective Subsidiaries to, create, incur,
assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(a)        Indebtedness to the Lenders arising under any of the Loan Documents;

(b)        Indebtedness to the Lender Hedge Providers in respect of any Hedge
Obligations;

(c)        current liabilities of the Borrower, the Guarantors or their
respective Subsidiaries incurred in the ordinary course of business but not
incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(d)        Indebtedness in respect of (i) taxes, assessments, governmental
charges or levies and (ii) claims for labor, materials and supplies to the
extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §7.8 or §8.20, as applicable;

(e)        [Intentionally Omitted.]

(f)        endorsements for collection, deposit or negotiation incurred in the
ordinary course of business;

(g)        subject to the provisions of §9, Secured Debt, provided that (A) the
aggregate amount of Secured Debt shall not exceed forty percent (40%) of Gross
Asset Value; provided, however, that for one or more periods of up to four (4)
consecutive fiscal quarters immediately following each Material Acquisition of
which Borrower has given Agent written notice (with such four (4) consecutive
fiscal quarter period to include the quarter in which such Material Acquisition
is consummated), such ratio of Secured Debt to Gross Asset Value (expressed as a
percentage) may exceed forty percent (40%) but shall not exceed forty-five
percent (45%) during such period; and (B) in addition to the limitation set
forth in the immediately preceding clause (A), (1) the aggregate amount of
Secured Debt that is Recourse Indebtedness (excluding the Obligations and the
Hedge Obligations to the extent ever secured hereunder) shall not exceed fifteen
percent (15%) of Gross Asset Value, and (2) the aggregate amount of Capitalized
Lease Obligations of Parent Company and its Subsidiaries with respect to any of
the Unencumbered Asset Pool Properties shall not exceed $45,000,000.00;

(h)        [Intentionally Omitted.]





132

--------------------------------------------------------------------------------

 

 

 

(i)         [Intentionally Omitted.]

(j)         [Intentionally Omitted]; and

(k)        subject to the provisions of §9, Unsecured Debt of the REIT or
Subsidiaries of the REIT that are not Initial Subsidiary Guarantors or
Additional Subsidiary Guarantors (or any direct or indirect owners of such
Subsidiaries), provided that the Initial Subsidiary Guarantors and the
Additional Subsidiary Guarantors may incur Unsecured Debt only if it has the
Unencumbered Asset Pool Properties as a borrowing base or the documents
evidencing same contain a covenant substantially similar to Section 4.12 of the
Indenture.

Notwithstanding anything in this Agreement to the contrary, (i) none of the
Indebtedness described in §8.1(g) above shall have any of the Unencumbered Asset
Pool Properties or any interest therein or equipment related thereto (other than
Capitalized Lease Obligations not otherwise prohibited by §8.1(g) above) or any
direct or indirect ownership interest in a Subsidiary Guarantor that either (A)
owns, directly or indirectly, an Unencumbered Asset Pool Property, or (B)
directly or indirectly provides services to an Unencumbered Asset Pool Property
as collateral, a borrowing base, asset pool or any similar form of credit
support for such Indebtedness (provided that the foregoing shall not preclude
Subsidiaries of the Parent Company (other than a Subsidiary Guarantor that
either (A) owns, directly or indirectly, an Unencumbered Asset Pool Property, or
(B) that directly or indirectly provides services to an Unencumbered Asset Pool
Property (or any direct or indirect owners of such Subsidiaries)) to incur
Non-Recourse Indebtedness subject to the terms of this §8.1 or recourse to the
general credit of the Parent Company or the Borrower), and (ii) neither REIT nor
any Subsidiary Guarantor that (A) either  owns, directly or indirectly, an
Unencumbered Asset Pool Property, or (B) that directly or indirectly provides
services to an Unencumbered Asset Pool Property, shall create, incur, assume,
guarantee or be or remain liable, contingently or otherwise, with respect to any
Indebtedness (including, without limitation, pursuant to any conditional or
limited guaranty or indemnity agreement creating liability with respect to usual
and customary exclusions from the non-recourse limitations governing the
Non-Recourse Indebtedness of any Person, or otherwise) other than Indebtedness
described in §§8.1(a)-(d), (f) and (k) above and Capitalized Lease Obligations
not otherwise prohibited by §8.1(g) above.

§8.2     Restrictions on Liens, Etc..  The Borrower and the Guarantors will not,
and will not permit their Subsidiaries to (a) create or incur or suffer to be
created or incurred or to exist any lien, security title, encumbrance, mortgage,
pledge, charge or other security interest of any kind upon any of their
respective property or assets of any character whether now owned or hereafter
acquired, or upon the income or profits therefrom; (b) transfer any of their
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over any of their
general creditors; (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general





133

--------------------------------------------------------------------------------

 

 

 

intangibles, chattel paper or instruments, with or without recourse, as part of
a financing transaction; or (f) incur or maintain any obligation to any holder
of Indebtedness of any of such Persons (other than any permitted Unsecured Debt)
which prohibits the creation or maintenance of any lien on any Unencumbered
Asset Pool Properties securing the Obligations or the Hedge Obligations
(collectively, “Liens”); provided that notwithstanding anything to the contrary
contained herein, the Borrower, the Guarantors and any such Subsidiary may
create or incur or suffer to be created or incurred or to exist:

(i)         (A) Liens on properties to secure taxes, assessments and other
governmental charges (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or claims for labor,
material or supplies incurred in the ordinary course of business in respect of
obligations not then delinquent or not otherwise required to be paid or
discharged under the terms of this Agreement or any of the other Loan Documents
and (B) Liens in respect of judgments (I) on assets other than the Unencumbered
Asset Pool Properties and any direct or indirect interest of Parent Company or
any Subsidiary of Parent Company in any Initial Subsidiary Guarantor or any
Additional Subsidiary Guarantor only to the extent and for the period and for an
amount not constituting an Event of Default, or (II) on an Unencumbered Asset
Pool Property but only to the extent such Lien is fully released and discharged
from such Unencumbered Asset Pool Property prior to the first to occur of the
date that is sixty (60) days after such Lien attaches to such Unencumbered Asset
Pool Property or the commencement of any action to enforce such judgment against
such Unencumbered Asset Pool Property;

(ii)       deposits or pledges made in connection with, or to secure payment of,
workers’ compensation, unemployment insurance, old age pensions or other social
security obligations;

(iii)      Liens consisting of (A) Liens on Real Estate or assets relating
thereto (including the rents, issues and profits therefrom), other than any
Unencumbered Asset Pool Properties or any interest therein (including the rents,
issues and profits therefrom) or assets related thereto, securing Indebtedness
which is permitted by §8.1(g) or (B) pledges of security interests in the
ownership interests of any Subsidiary of Parent Company which is not the
Borrower or a Subsidiary Guarantor or the direct or indirect owner of an
interest in a Subsidiary Guarantor securing Indebtedness which is permitted by
§8.1(g);

(iv)       encumbrances on Real Estate consisting of (A) easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which the Borrower or any such Subsidiary is a party, and (B) purchase
money security interests and other liens or encumbrances, which in each case do
not individually or in the aggregate have a Material Adverse Effect;

(v)        Liens in favor of the Agent and the Lenders under the Loan Documents
to secure the Obligations and the Hedge Obligations;





134

--------------------------------------------------------------------------------

 

 

 

(vi)       with respect to any Leased Property, (x) any reversionary interest or
title of lessor under an applicable Operating Lease with respect thereto or (y)
Lien, easement, restriction or encumbrance to which the interest or title of
such lessor may be subject;

(vii)     [Intentionally Omitted];

(viii)    Liens by Parent Company or its Subsidiaries (other than any Subsidiary
Guarantor that owns an Unencumbered Asset Pool Property), on Cash or Cash
Equivalents; and

(ix)       Liens arising under Capitalized Lease Obligations with respect to the
assets subject to such Capital Leases.

Notwithstanding anything in this Agreement to the contrary, (x) no Subsidiary of
Parent Company that owns a direct or indirect interest in an Initial Subsidiary
Guarantor or an Additional Subsidiary Guarantor (or any direct or indirect
owners of such Subsidiaries) shall create or incur or suffer to be created or
incurred or to exist any Lien other than Liens contemplated in §§8.2(i), (ii),
(v) and (vi) and (y) neither the Borrower nor REIT shall create or suffer to be
created or incurred or to exist any Lien other than Liens contemplated in
§8.2(i), (ii), (iii)(A) (as to the headquarters building of REIT or the Borrower
only), (iii)(B), (iv), (v) or (viii).

§8.3     Restrictions on Investments.  Neither the Borrower nor the Guarantors
will, nor will they permit any of their respective Subsidiaries to, make or
permit to exist or to remain outstanding any Investment except Investments in:

(a)        Cash Equivalents;

(b)        marketable direct or guaranteed obligations of the United States of
America that mature within one (1) year from the date of purchase by the
Borrower, such Guarantor or such Subsidiary;

(c)        Investments by any Subsidiary in any other Subsidiary, by Borrower in
any Subsidiary, and by the REIT in Borrower;

(d)        demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States banks having total assets in excess of
$100,000,000; provided,  however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(e)        repurchase agreements having a term not greater than ninety (90) days
and fully secured by securities described in the foregoing subsection (a), (b)
or (c) with banks described in the foregoing subsection (d) or with financial
institutions or other corporations having total assets in excess of
$500,000,000;

(f)        shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (b)
through (e) and have total assets in excess of $50,000,000;





135

--------------------------------------------------------------------------------

 

 

 

(g)        the acquisition of fee interests or long term ground lease interests
or interests under leases by Parent Company or its Subsidiaries in (i) Real
Estate which is utilized for income-producing Data Center Properties located in
the continental United States or the District of Columbia and businesses and
investments incidental thereto, (ii) subject to the restrictions set forth in
this §8.3, Land Assets to be developed for the purposes set forth in §8.3(g)(i)
and Development Properties to be used for the purposes set forth in §8.3(g)(i);

(h)        Investments by the Borrower and its Subsidiaries in (i) Wholly Owned
Subsidiaries of the Borrower, or (ii) entities that upon completion of a
transaction will be a Wholly Owned Subsidiary of the Borrower;

(i)         Investments in Development Properties, provided that the aggregate
Investment therein shall not exceed thirty-five percent (35%) of Gross Asset
Value;

(j)         Investments in Land Assets, provided that the aggregate Investment
therein shall not exceed seven and one-half percent (7.5%) of Gross Asset Value;

(k)        Investments by the Borrower in Unconsolidated Affiliates, provided
that the aggregate Investment therein shall not exceed fifteen percent (15%) of
Gross Asset Value;

(l)         Investments in International Investments, provided that the
aggregate Investment therein shall not exceed twenty-five percent (25%) of Gross
Asset Value;

(m)       Investments (i) in equipment which will be incorporated into the
development of Data Center Properties or the corporate headquarters of Parent
Company and its Subsidiaries, (ii) with utility companies to bring critical
power to Data Center Properties, and (iii) with fiber optic companies to bring
fiber optics to Data Center Properties;

(n)        Investments in (i) the Bonds or any security instruments securing the
Bonds or (ii) other bonds issued in connection with a Tax Driven Lease
Transaction or any security instruments securing such other bonds; and

(o)        Investments by the Borrower and REIT in Real Estate to be used by the
Borrower and REIT as their corporate headquarters.

Notwithstanding the foregoing, (x) in no event shall the aggregate value of the
holdings of Parent Company and its Subsidiaries in the Investments described in
§8.3(i)‑(l) exceed forty-five percent (45%) of Gross Asset Value at any time and
(y) in no event shall the Borrower, the Guarantors or any of their respective
Subsidiaries have any Investments in mortgages or notes receivable, except with
respect to the Investments permitted in §8.3(n).

For the purposes of this §8.3, the Investment of Parent Company or its
Subsidiaries in any non‑Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of such Person’s pro rata share of any
Investments valued at the GAAP book value.

§8.4     Merger, Consolidation.  The Borrower and Guarantors will not, and will
not permit any of their respective Subsidiaries to, become a party to any
dissolution, liquidation, disposition of (including, without limitation, by way
of an LLC





136

--------------------------------------------------------------------------------

 

 

 

Division) all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, except for (i) the merger or consolidation of one or more of the
Subsidiaries of the Borrower with and into the Borrower (it being understood and
agreed that in any such event the Borrower will be the surviving Person),
(ii) the merger or consolidation of two or more Subsidiaries of the Borrower,
(iii) any dissolution of a Subsidiary of the Borrower that owns no assets, (iv)
dispositions permitted by §8.8, (v) a merger of a Person with the Borrower or a
Subsidiary of the Borrower, so long as (A) such Person was organized under the
laws of the United States of America or one of its states; (B) the surviving
Person shall be the Borrower  or such Subsidiaries of the Borrower; (C) the
Borrower shall have given the Agent at least ten (10) Business Days’ prior
written notice of such merger; (D) such merger is completed as a result of
negotiations with the approval of the board of directors or similar body of such
Person and is not a so called “hostile takeover”; (E) following such merger,
Parent Company and its Subsidiaries will continue to be engaged solely in the
businesses permitted by §7.14, and (vi) Investments constituting asset
acquisitions permitted by §8.3 and which are not mergers, reorganizations,
consolidations or business combinations; provided that no such merger,
consolidation or acquisition shall be permitted in the event that a Default or
Event of Default exists immediately before or would exist after giving effect
thereto.

§8.5     Sale and Leaseback.  Except for Tax Driven Lease Transactions, the
Borrower and the Guarantors will not, and will not permit their respective
Subsidiaries, to enter into any arrangement, directly or indirectly, whereby the
Borrower, any Guarantor or any such Subsidiary shall sell or transfer any Real
Estate owned by it in order that then or thereafter the Borrower or any such
Subsidiary shall lease back such Real Estate without the prior written consent
of Agent, such consent not to be unreasonably withheld.

§8.6     Compliance with Environmental Laws.  Neither the Borrower nor the
Guarantors will, nor will any of them permit any of its respective Subsidiaries
or any other Person to, do any of the following: (a) use any of the Real Estate
or any portion thereof as a facility for the handling, processing, storage or
disposal of Hazardous Substances, except for quantities of Hazardous Substances
used in the ordinary course of operating large-scale data centers and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Real Estate except in material compliance with Environmental Laws,
(d) conduct any activity at any Real Estate or use any Real Estate in any manner
that could reasonably be contemplated to cause a Release of Hazardous Substances
on, upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances which might give rise to material liability
under CERCLA or any other Environmental Law, or (e) directly or indirectly
transport or arrange for the transport of any





137

--------------------------------------------------------------------------------

 

 

 

Hazardous Substances (except in material compliance with all Environmental
Laws), except, with respect to any Real Estate other than Unencumbered Asset
Pool Properties where any such use, generation, conduct or other activity has
not had and could not reasonably be expected to have a Material Adverse Effect.

The Borrower shall:

(i)         in the event of any change in Environmental Laws governing the
assessment, release or removal of Hazardous Substances, take all reasonable
action (including, without limitation, the conducting of engineering tests at
the sole expense of the Borrower) to confirm that no Hazardous Substances are or
ever were Released or disposed of on any Unencumbered Asset Pool Properties in
violation of the applicable Environmental Law as so changed; and

(ii)       if any Release or disposal of Hazardous Substances which any Person
may be legally obligated to contain, correct or otherwise remediate or which may
otherwise expose it to liability shall occur or shall have occurred on any
Unencumbered Asset Pool Property (including without limitation any such Release
or disposal occurring prior to the acquisition or leasing of such Unencumbered
Asset Pool Property by the Borrower), the Borrower shall, after obtaining
knowledge thereof, cause the prompt containment and removal of such Hazardous
Substances and remediation of the Unencumbered Asset Pool Property in full
compliance with all applicable Environmental Laws; provided, that the Borrower
shall be deemed to be in compliance with Environmental Laws for the purpose of
this clause (ii) so long as it or a responsible third party with sufficient
financial resources is taking reasonable action to remediate or manage any event
of noncompliance to the satisfaction of the Agent and no action shall have been
commenced by any enforcement agency.  The Agent may engage its own Environmental
Engineer to review the environmental assessments and the compliance with the
covenants contained herein.

At any time after an Event of Default shall have occurred and is continuing
hereunder the Agent may at its election (and will at the request of the Required
Lenders) obtain such environmental assessments of any or all of the Unencumbered
Asset Pool Properties prepared by an Environmental Engineer as may be necessary
or advisable for the purpose of evaluating or confirming (i) whether any
Hazardous Substances are present in the soil or water at or adjacent to any such
Unencumbered Asset Pool Property and (ii) whether the use and operation of any
such Unencumbered Asset Pool Property complies with all Environmental Laws to
the extent required by the Loan Documents.  Additionally, at any time that the
Agent or the Required Lenders shall have reasonable grounds to believe that a
Release or threatened Release of Hazardous Substances which any Person may be
legally obligated to contain, correct or otherwise remediate or which otherwise
may expose such Person to liability may have occurred, relating to any
Unencumbered Asset Pool Property, or that any of the Unencumbered Asset Pool
Properties is not in compliance with Environmental Laws to the extent required
by the Loan Documents, the Borrower shall promptly upon the request of Agent
obtain and deliver to Agent such environmental assessments of such Unencumbered
Asset Pool Property prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at or adjacent to such
Unencumbered Asset Pool Property at levels that would require remediation under
applicable Environmental Law and (ii) whether the use and operation of such
Unencumbered Asset Pool Property comply with all





138

--------------------------------------------------------------------------------

 

 

 

Environmental Laws to the extent required by the Loan Documents.  Environmental
assessments may include detailed visual inspections of such Unencumbered Asset
Pool Property including, without limitation, any and all storage areas, storage
tanks, drains, dry wells and leaching areas, and the taking of soil samples, as
well as such other investigations or analyses as are reasonably necessary or
appropriate for a complete determination of the compliance of such Unencumbered
Asset Pool Property and the use and operation thereof with all applicable
Environmental Laws.  All environmental assessments contemplated by this §8.6
shall be at the sole cost and expense of the Borrower.

§8.7     Distributions.

(a)        [Intentionally Omitted].

(b)        In the event that an Event of Default shall have occurred and be
continuing, the Borrower and REIT shall make no Distributions to its respective
partners, members or other owners, other than if REIT exists and has elected
REIT Status, Distributions in an amount equal to the minimum distributions
required under the Code to maintain the REIT Status of REIT, as evidenced by a
certification of the principal financial or accounting officer of Parent Company
containing calculations in detail reasonably satisfactory in form and substance
to the Agent.

(c)        Notwithstanding the foregoing, at any time when an Event of Default
under §12.1(a), (b), (h), (i) or (j) shall have occurred or the maturity of the
Obligations has been accelerated, the Borrower and REIT shall not make any
Distributions whatsoever, directly or indirectly.

(d)        The foregoing provisions in this §8.7 shall not limit the ability of
REIT or the Borrower (i) to retain, acquire, relinquish or sell stock awarded to
its employees pursuant to equity compensation programs in the ordinary course of
business in order to pay applicable withholding tax obligations of such employee
or (ii) to issue, to obtain the surrender of, or relinquish Equity Interests
upon the exercise of stock options, warrants or other rights to acquire Equity
Interests.

§8.8     Asset Sales.  The Borrower and the Guarantors will not, and will not
permit their respective Subsidiaries to, sell, transfer or otherwise dispose of
any material asset to any Person that is not the Borrower or a Wholly Owned
Subsidiary other than pursuant to a bona fide arm’s length transaction.  Neither
the Borrower, any Guarantor nor any Subsidiary thereof shall sell, transfer or
otherwise dispose of any Real Estate in one transaction or a series of
transactions during any four (4) consecutive fiscal quarters in excess of an
amount equal to twenty-five percent (25%) of Gross Asset Value, except as the
result of a condemnation or casualty and except for the granting of Permitted
Liens, as applicable, without the prior written consent of Agent and the
Required Lenders.  For the purpose of calculating the twenty‑five percent (25%)
threshold in the preceding sentence, in the event of any sale, transfer or other
disposition of any Real Estate by Parent Company or any Subsidiary to any Person
which is a non-Wholly Owned Subsidiary, only the portion of the Real Estate in
which the Borrower or the transferring Subsidiary does not retain an interest
shall be counted toward such threshold.  A transfer from Parent





139

--------------------------------------------------------------------------------

 

 

 

Company or any Subsidiary to a Wholly Owned Subsidiary of the Borrower or among
Wholly Owned Subsidiaries of the Borrower shall not count against the twenty
five percent (25%) limit.

§8.9     Cross-Collateralization.  Neither the Borrower nor any Guarantor shall
Cross-Collateralize, or agree to Cross-Collateralize, Indebtedness, except in
accordance with §8.20.

§8.10   Restriction on Prepayment of Indebtedness.  The Borrower and the
Guarantors will not, and will not permit their respective Subsidiaries to,
(a) subject to §12.5, prepay, redeem, defease, purchase or otherwise retire the
principal amount or pay any termination, breakage or similar payments under
Derivative Contracts, in whole or in part, of any Indebtedness other than the
Obligations and the Hedge Obligations after the occurrence and during the
continuance of any Event of Default; provided, that the foregoing shall not
prohibit (x) the prepayment of Indebtedness which is financed solely from the
proceeds of a new loan which would otherwise be permitted by the terms of §8.1;
and (y) the prepayment, redemption, defeasance or other retirement of the
principal of Indebtedness secured by Real Estate which is satisfied solely from
the proceeds of a sale of the Real Estate securing such Indebtedness; and
(b) modify any document evidencing any Indebtedness (other than the Obligations)
to accelerate the maturity date of such Indebtedness after the occurrence and
during the continuance of an Event of Default.

§8.11   Zoning and Contract Changes and Compliance.  The Borrower shall not
initiate or consent to any zoning reclassification of any of the Unencumbered
Asset Pool Properties or seek any variance under any existing zoning ordinance
or use or permit the use of any Unencumbered Asset Pool Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation without the
prior written consent of Agent.  The Borrower shall not initiate any change in
any laws, requirements of governmental authorities or obligations created by
private contracts (other than the Leases, which are governed by §7.13) which now
or hereafter may materially adversely affect the ownership, occupancy, use or
operation of any Unencumbered Asset Pool Property.

§8.12   Derivatives Contracts.  Neither the Borrower, the Guarantors nor any of
their Subsidiaries shall contract, create, incur, assume or suffer to exist any
Derivatives Contracts except for Hedge Obligations and interest rate swap,
collar, cap or similar agreements providing interest rate protection and
currency swaps and currency options (including any Hedge Obligations) made in
the ordinary course of business and permitted pursuant to §8.1.

§8.13   Transactions with Affiliates.  Neither the Borrower nor the Guarantors
shall, and none of them shall permit any Subsidiary of the Borrower or any
Guarantor to, permit to exist or enter into, any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate (but not including any Wholly Owned Subsidiary of
the Borrower), except (a)





140

--------------------------------------------------------------------------------

 

 

 

transactions pursuant to the reasonable requirements of the business of such
Person and upon fair and reasonable terms which are substantially no less
favorable to such Person than would be obtained in a comparable arm’s length
transaction with a Person that is not an Affiliate and (b) the agreements
described in §7.18(a)(i)(B)(1) which have been approved by Agent.

§8.14   Equity Pledges. Notwithstanding anything in this Agreement to the
contrary, neither Parent Company nor any of its Subsidiaries, will create or
incur or suffer to be created or incurred any Lien on any of its direct or
indirect legal, equitable or beneficial interest in the Borrower or any
Subsidiary Guarantor, including, without limitation, any Distributions or rights
to Distributions on account thereof.

§8.15   Management Fees.  The Borrower and Subsidiary Guarantors shall not pay,
and shall not permit to be paid, any management fees or other payments under any
management or service agreement for any Unencumbered Asset Pool Property to any
manager or service provider that is an Affiliate of the Borrower that is not a
Subsidiary Guarantor in the event that a Default or Event of Default shall have
occurred and be continuing.

§8.16   [Intentionally Omitted.]

§8.17   [Intentionally Omitted.]

§8.18   Tax Driven Lease Transactions.  Until any real property asset of the
Borrower or a Subsidiary Guarantor that is subject to a Tax Driven Lease
Transaction has been repurchased by the Borrower or such Subsidiary Guarantor as
provided in the applicable Tax Driven Lease Transaction Documents, neither the
Borrower nor any Subsidiary Guarantor shall, without the prior written consent
of the Agent, modify or amend any Tax Driven Lease Transaction Documents, or any
other agreement related thereto, in any manner that would (i) cause a change in
the accounting treatment of such Tax Driven Lease Transaction under GAAP, (ii)
adversely affect in any material respect the ability of the Borrower or a
Subsidiary Guarantor to repurchase any property of the Borrower or a Subsidiary
Guarantor that is subject to a Tax Driven Lease Transaction for nominal
consideration or (iii) otherwise cause such transaction to not meet the terms of
the definition of Tax Driven Lease Transactions.

§8.19   Subordinate Debt.  The Borrower shall be permitted to pay amounts with
respect to the “Subordinate Debt” (as defined in the Bond Subordination and
Standstill Agreement) only at such times and to the extent that no Default or
Event of Default exists or would arise as a result thereof.  Without the prior
written consent of the Required Lenders, which consent may be withheld by the
Required Lenders in their sole and absolute discretion, the Borrower shall not
(i) modify or amend the Subordinate Debt, (ii) prepay, amortize, purchase,
retire, redeem or otherwise acquire the Subordinate Debt, except as expressly
permitted in the Bond Subordination and Standstill Agreement, or (iii) make any
payments on the Subordinate Debt except as permitted in this §8.19.





141

--------------------------------------------------------------------------------

 

 

 

§8.20   Other Unsecured Debt Restrictions.  The Borrower and REIT shall not, and
shall not permit any of their respective Subsidiaries to, secure any other
Unsecured Debt with a lien on the Unencumbered Asset Pool Properties unless and
until the Notes and the other Obligations (and any guaranty delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Unsecured Debt pursuant to documentation reasonably acceptable to the Agent
in substance and in form, including, without limitation, an intercreditor
agreement and opinions of counsel to the Borrower, REIT and/or any such
Subsidiary, as the case may be, from counsel that is reasonably acceptable to
the Agent.  For the sake of clarity, Borrower acknowledges and agrees that in no
event shall the granting of any such liens contemplated by the preceding
sentence be construed to limit any of the requirements of this Agreement for
Eligible Real Estate, including, without limitation, those set forth in the
definition of “Eligible Real Estate” and §7.18.

§9.       FINANCIAL COVENANTS.

The Borrower covenants and agrees that, so long as any Loan, Note or Letter of
Credit (other than Letters of Credit the expirations of which extend beyond the
Letter of Credit Expiration Date as permitted under §2.10 and in respect to
which the Borrower has satisfied the requirements of such section or §2.12, as
applicable) is outstanding or any Lender has any obligation to make any Loans or
issue Letters of Credit:

§9.1     Unencumbered Asset Tests.

(a)        Borrower will not at any time permit the Consolidated Total Unsecured
Debt (including the Loans and Letter of Credit Liabilities) plus any Capitalized
Lease Obligations of Borrower and its Subsidiaries with respect to the
Unencumbered Asset Pool Properties to exceed sixty percent (60%) of the
Unencumbered Asset Pool Value; provided, however, that for one or more periods
of up to four (4) consecutive fiscal quarters immediately following each
Material Acquisition of which Borrower has given Agent written notice (with such
four (4) consecutive fiscal quarter period to include the quarter in which such
Material Acquisition is consummated), such ratio of Consolidated Total Unsecured
Debt to Unencumbered Asset Pool Value (expressed as a percentage) may exceed
sixty percent (60%) but shall not exceed sixty-five percent (65%) during such
period.

(b)        Borrower will not at any time permit the Unencumbered Asset Pool Debt
Yield to be less than twelve percent (12.0%); provided, however, that for one or
more periods of up to four (4) consecutive fiscal quarters immediately following
each Material Acquisition of which Borrower has given Agent written notice (with
such four (4) consecutive fiscal quarter period to include the quarter in which
such Material Acquisition is consummated), the Unencumbered Asset Pool Debt
Yield may be less than twelve percent (12.0%) but shall not be less than eleven
and one-half percent (11.5%) during such period.

§9.2     [Intentionally Omitted.]

§9.3     Adjusted Consolidated EBITDA to Consolidated Fixed Charges.  Parent
Company will not permit at any time the ratio of (a) Adjusted Consolidated
EBITDA to (b)





142

--------------------------------------------------------------------------------

 

 

 

Consolidated Fixed Charges for the prior two (2) most recently ended calendar
quarters annualized to be less than 1.50 to 1.00.

§9.4     Consolidated Total Indebtedness to Gross Asset Value.  Parent Company
will not at any time permit the ratio of Consolidated Total Indebtedness to
Parent Company’s Gross Asset Value (expressed as a percentage) to exceed sixty
percent (60%); provided, however, that one or more periods of up to four (4)
consecutive fiscal quarters immediately following each Material Acquisition of
which Borrower has given Agent written notice (with such four (4) consecutive
fiscal quarter period to include the quarter in which such Material Acquisition
is consummated), the ratio (expressed as a percentage) of such Consolidated
Total Indebtedness to Gross Asset Value may exceed sixty percent (60%) but shall
not exceed sixty-five percent (65%) during such period;

§9.5     Minimum Consolidated Tangible Net Worth.  Parent Company will not at
any time permit Parent Company’s Consolidated Tangible Net Worth to be less than
the sum of (a) seventy-five percent (75%) of the Net Offering Proceeds of an
Equity Offering after September 30, 2018, plus (b) $1,567,000,000.00.

§10.     CLOSING CONDITIONS.

The obligation of the Lenders to make the Loans or issue Letters of Credit shall
be subject to the satisfaction, or waiver, of the following conditions
precedent:

§10.1   Loan Documents.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect.  The Agent shall have received a fully executed counterpart of
each such document.

§10.2   Certified Copies of Organizational Documents.  The Agent shall have
received from the Borrower and each Guarantor a certificate of no change or a
copy, certified as of a recent date by the appropriate officer of each State (or
equivalent jurisdiction of an Approved Foreign Country) in which such Person is
organized and in which the Unencumbered Asset Pool Properties are located and a
duly authorized officer, partner or member of such Person, as applicable, to be
true and complete, of the partnership agreement, corporate charter or operating
agreement and/or other organizational agreements of the Borrower or such
Guarantor, as applicable, and its qualification to do business, as applicable,
as in effect on such date of certification.

§10.3   Resolutions.  All action on the part of the Borrower and each Guarantor,
as applicable, necessary for the valid execution, delivery and performance by
such Person of this Agreement and the other Loan Documents to which such Person
is or is to become a party shall have been duly and effectively taken, and
evidence thereof reasonably satisfactory to the Agent shall have been provided
to the Agent.

§10.4   Incumbency Certificate; Authorized Signers.  The Agent shall have
received from the Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Person and
giving the name and





143

--------------------------------------------------------------------------------

 

 

 

bearing a specimen signature of each individual who shall be authorized to sign,
in the name and on behalf of such Person, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
the Borrower and each Guarantor a certificate, dated as of the Closing Date,
signed by a duly authorized representative of the Borrower or Guarantors, as the
case may be, and giving the name and specimen signature of each Authorized
Officer who shall be authorized to make Loan Requests, Letter of Credit
Requests, Bid Loan Quote Requests and Conversion/Continuation Requests and to
give notices and to take other action on behalf of the Borrower under the Loan
Documents.

§10.5   Opinion of Counsel.  The Agent shall have received an opinion addressed
to the Lenders and the Agent and dated as of the Closing Date from counsel to
the Borrower and the Guarantors in form and substance reasonably satisfactory to
the Agent.

§10.6   Payment of Fees.  The Borrower and the Guarantors shall have paid to the
Agent the fees payable pursuant to §4.2.

§10.7   Performance; No Default.  The Borrower and Guarantors shall have
performed and complied in all material respects with the terms and conditions
herein required to be performed or complied with by it on or prior to the
Closing Date, and on the Closing Date there shall exist no Default or Event of
Default.

§10.8   Representations and Warranties.  The representations and warranties made
by the Borrower and the Guarantors in the Loan Documents or otherwise made by or
on behalf of the Borrower, the Guarantors and their respective Subsidiaries in
connection therewith or after the date thereof shall have been true and correct
in all material respects when made and shall also be true and correct in all
material respects (except to the extent that any representation and warranty
that is qualified by materiality shall be true and correct in all respects) on
the Closing Date, except to the extent such representation and warranty is as of
a specific date in which case such representation and warranty shall be true and
correct in all material respects (except to the extent that any representation
and warranty that is qualified by materiality shall be true and correct in all
respects) as of such earlier date.

§10.9   Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require.

§10.10 Eligible Real Estate Qualification Documents.  The Eligible Real Estate
Qualification Documents for each of the Initial Unencumbered Asset Pool
Properties shall have been delivered to the Agent at the Borrower’s expense and
shall be in form and substance reasonably satisfactory to the Agent.





144

--------------------------------------------------------------------------------

 

 

 

§10.11 Compliance Certificate.  The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein as of the most recent calendar
quarter for which Parent Company has provided financial statements under §6.4
adjusted in the best good faith estimate of Parent Company as of the Closing
Date.

§10.12 Consents.  The Agent shall have received evidence reasonably satisfactory
to the Agent that all necessary stockholder, partner, member or other consents
required in connection with the consummation of the transactions contemplated by
this Agreement and the other Loan Documents have been obtained.

§10.13 Contribution Agreement.  The Agent shall have received an executed
counterpart of the Contribution Agreement.

§10.14 Bond Subordination and Standstill Agreement.  The Agent shall have
received an executed counterpart of the Bond Subordination and Standstill
Agreement.

§10.15 Other. The Agent shall have reviewed such other documents, instruments,
certificates, opinions, assurances, consents and approvals as the Agent or the
Agent’s Special Counsel may reasonably have requested.

§11.     CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Loan or issue Letters of Credit,
whether on or after the Closing Date, shall also be subject to the satisfaction
of the following conditions precedent:

§11.1   Prior Conditions Satisfied.  All conditions set forth in §10 shall
continue to be satisfied as of the date upon which any Loan is to be made or any
Letter of Credit is to issued.

§11.2   Representations True; No Default.  Each of the representations and
warranties made by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries contained in this Agreement, the other Loan Documents or
in any document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects (except to the
extent that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) as of the time of the making of such
Loan or issuance of such Letters of Credit, with the same effect as if made at
and as of that time, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing.

§11.3   Borrowing Documents.  The Agent shall have received a fully completed
Loan Request or Bid Loan Quote Request and Bid Loan Quote for such Loan and the





145

--------------------------------------------------------------------------------

 

 

 

other documents and information (including, without limitation, a Compliance
Certificate) as required by §2.7 or a fully completed Letter of Credit Request
required by §2.10 in the form of Exhibit H hereto fully completed, as
applicable.

§12.     EVENTS OF DEFAULT; ACCELERATION; ETC..

§12.1   Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)        the Borrower shall fail to pay any principal of the Loans when the
same shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(b)        the Borrower shall fail to pay any interest on the Loans, any
reimbursement obligations with respect to the Letters of Credit, or any fees or
other sums due hereunder or under any of the other Loan Documents when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;

(c)        the Borrower shall fail to comply with the covenant contained in §9.1
and such failure shall continue for five (5) Business Days after written notice
thereof shall have been given to the Borrower by the Agent;

(d)        any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained in §8.20, §9.3, §9.4, §9.5 or §9.6;

(e)        any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to perform any other term, covenant or agreement
contained herein or in any of the other Loan Documents which they are required
to perform (other than those specified in the other subclauses of this §12 or in
the other Loan Documents);

(f)        any representation or warranty made by or on behalf of the Borrower,
the Guarantors or any of their respective Subsidiaries in this Agreement or any
other Loan Document, or any report, certificate, financial statement, request
for a Loan, Letter of Credit Request, or in any other document or instrument
delivered pursuant to or in connection with this Agreement, any advance of a
Loan, the issuance of any Letter of Credit or any of the other Loan Documents
shall prove to have been false in any material respect upon the date when made
or deemed to have been made or repeated;

(g)        any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall fail to pay when due (including, without limitation, at
maturity), or within any applicable period of grace, any principal, interest or
other amount on account any obligation for borrowed money or credit received or
other Indebtedness (including under any Derivatives Contract), or shall fail to
observe or perform any term, covenant or agreement contained in any agreement by
which it is bound, evidencing or securing any obligation for borrowed money or
credit received or other Indebtedness (including under any Derivatives Contract)
for such period of time as would permit (assuming the giving of appropriate
notice if required) the holder or holders thereof or of





146

--------------------------------------------------------------------------------

 

 

 

any obligations issued thereunder to accelerate the maturity thereof or require
the termination or other settlement of such obligation; provided that the events
described in §12.1(g) shall not constitute an Event of Default unless such
failure to perform, together with other failures to perform as described in
§12.1(g), involve singly or in the aggregate obligations for borrowed money or
credit received or other Recourse Indebtedness totaling in excess of
$50,000,000.00 or Non-Recourse Indebtedness in excess of $100,000,000.00;

(h)        any of the Borrower, the Guarantors or any of their respective
Subsidiaries (i) shall make an assignment for the benefit of creditors, or admit
in writing its general inability to pay or generally fail to pay its debts as
they mature or become due, or shall petition or apply for the appointment of a
trustee or other custodian, liquidator or receiver for it or any substantial
part of its assets, (ii) shall commence any case or other proceeding relating to
it under any bankruptcy, reorganization, arrangement, insolvency, readjustment
of debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or (iii) shall take any action to authorize or in
furtherance of any of the foregoing;

(i)         a petition or application shall be filed for the appointment of a
trustee or other custodian, liquidator or receiver of any of the Borrower, the
Guarantors or any of their respective Subsidiaries or any substantial part of
the assets of any thereof, or a case or other proceeding shall be commenced
against any such Person under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, and any such Person shall indicate
its approval thereof, consent thereto or acquiescence therein or such petition,
application, case or proceeding shall not have been dismissed within sixty (60)
days following the filing or commencement thereof;

(j)         a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower, the Guarantors or any of their
respective Subsidiaries or adjudicating any such Person, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;

(k)        there shall remain in force, undischarged, unsatisfied and unstayed,
for more than sixty (60) days, whether or not consecutive, one or more uninsured
or unbonded final judgments, orders, awards, writs execution or attachments
against the Borrower, Guarantors or any of their respective Subsidiaries that,
either individually or in the aggregate, exceed $50,000,000.00;

(l)         any of the Loan Documents, the Contribution Agreement or the Bond
Subordination and Standstill Agreement shall be canceled, terminated, revoked or
rescinded otherwise than in accordance with the terms thereof or the express
prior written agreement, consent or approval of the Lenders, or any action at
law, suit in equity or other legal proceeding to cancel, revoke or rescind any
of the Loan Documents, the Contribution Agreement or the Bond Subordination and
Standstill Agreement shall be commenced by or on behalf of the Borrower or any
of the Guarantors, or any court or any other governmental or regulatory
authority or agency of competent jurisdiction shall make a determination, or
issue a judgment, order, decree or ruling, to the effect that any one or more of
the Loan Documents, the Contribution Agreement or the





147

--------------------------------------------------------------------------------

 

 

 

Bond Subordination and Standstill Agreement is illegal, invalid or unenforceable
in accordance with the terms thereof;

(m)       any dissolution, termination, partial or complete liquidation, merger
or consolidation of any of the Borrower, the Guarantors or any of their
respective Subsidiaries shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of their respective
Subsidiaries shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

(n)        with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and the Required Lenders shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of any of the Borrower, the Guarantors or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $20,000,000.00 and (x) such event in the
circumstances occurring reasonably could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC or for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)        the Borrower, any Guarantor or any of their respective Subsidiaries
or any shareholder, officer, director, partner or member of any of them shall be
indicted for a federal crime, a punishment for which could include the
forfeiture of (i) any assets of the Borrower, the Guarantors or any of their
respective Subsidiaries which in the good faith judgment of the Required Lenders
could have a Material Adverse Effect, or (ii) the Unencumbered Asset Pool
Properties;

(p)        any Change of Control shall occur;

(q)        an Event of Default under any of the other Loan Documents shall
occur;

(r)        [Intentionally Omitted];

(s)        [Intentionally Omitted];

(t)         REIT fails to perform any term, covenant or agreement contained in
§7.12 which it is required to perform;

(u)        Any default, material misrepresentation or breach of warranty in the
Bond Subordination and Standstill Agreement by the Authority or the subordinate
lender that is the holder of the Bond;

then, and in any such event, the Agent may, and upon the request of the Required
Lenders shall, by notice in writing to the Borrower declare all amounts owing
with respect to this Agreement, the Notes, the Letters of Credit and the other
Loan Documents to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all
such amounts shall become





148

--------------------------------------------------------------------------------

 

 

 

immediately due and payable automatically and without any requirement of
presentment, demand, protest or other notice of any kind from any of the Lenders
or the Agent.  Upon demand by Agent or the Majority U.S. Dollar Revolving Credit
Lenders in their absolute and sole discretion after the occurrence of an Event
of Default, and regardless of whether the conditions precedent in this Agreement
for a U.S. Dollar Revolving Credit Loan have been satisfied, the U.S. Dollar
Revolving Credit Lenders will cause a U.S. Dollar Revolving Credit Loan to be
made in the undrawn amount of all Letters of Credit.  The proceeds of any such
Revolving Credit Loan will be pledged to and held by Agent as security for any
amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations.  In the alternative, if demanded by Agent in
its absolute and sole discretion after the occurrence of an Event of Default,
the Borrower will Cash Collateralize the Letter of Credit Liabilities (in an
amount equal to the amount of all undrawn Letters of Credit).  Such amounts will
be pledged to and held by Agent for the benefit of the Lenders as security for
any amounts that become payable under the Letters of Credit and all other
Obligations and Hedge Obligations in accordance with §2.12.  Upon any draws
under Letters of Credit, at Agent’s sole discretion, Agent may apply any such
amounts to the repayment of amounts drawn thereunder and upon the expiration of
the Letters of Credit any remaining amounts will be applied to the payment of
all other Obligations and Hedge Obligations  or if there are no outstanding
Obligations and Hedge Obligations and Lenders have no further obligation to make
Revolving Credit Loans or issue Letters of Credit or if such excess no longer
exists, such proceeds deposited by the Borrower will be released to the
Borrower.

§12.2   Certain Cure Periods; Limitation of Cure Periods.

(a)         Notwithstanding anything contained in §12.1 to the contrary, (i) no
Event of Default shall exist hereunder upon the occurrence of any failure
described in §12.1(b) in the event that the Borrower cures such Default within
five (5) Business Days after the date such payment is due, provided,  however,
that Borrower shall not be entitled to receive more than two (2) grace periods
in the aggregate pursuant to this clause (i) in any period of 365 days ending on
the date of any such occurrence of Default, and provided further that no such
cure period shall apply to any payments due upon the maturity of the Notes, and
(ii) no Event of Default shall exist hereunder upon the occurrence of any
failure described in §12.1(e) in the event that the Borrower cures such Default
within thirty (30) days following receipt of written notice of such default,
provided that the provisions of this clause (ii) shall not pertain to any
default consisting of a failure to comply with §7.4(c), §7.14, §7.19, §7.20,
§7.22, §8.1, §8.2, §8.3, §8.4, §8.5, §8.7, §8.8, §8.9, §8.10, §8.14 or to any
Default excluded from any provision of cure of defaults contained in any other
of the Loan Documents.

(b)         In the event that there shall occur any Default that affects only
certain Unencumbered Asset Pool Properties or the owner(s) thereof, then the
Borrower may elect to cure such Default (so long as no other Default or Event of
Default would arise as a result) by electing to have Agent remove such
Unencumbered Asset Pool Property from the calculation of the Unencumbered Asset
Pool Availability and by reducing the outstanding Loans by the amount of the
Unencumbered Asset Pool Availability attributable to such Unencumbered Asset
Pool Property, in which event such removal and reduction shall be completed
within five (5) days after receipt of notice of such Default from the Agent or
the Required Lenders.





149

--------------------------------------------------------------------------------

 

 

 

(c)         Notwithstanding anything in this Agreement or any other Loan
Document to the contrary, any reference in this Agreement or any other Loan
Document to “the continuance of a default” or “the continuance of an Event of
Default” or any similar phrase shall not create or be deemed to create any right
of the Borrower, any Guarantor or any other party to cure any default following
the expiration of any applicable grace or notice and cure period.

§12.3   Termination of Commitments.  If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans or issue Letters of Credit to the Borrower.  If any
other Event of Default shall have occurred, the Agent may, and upon the election
of the Majority U.S. Dollar Revolving Credit Lenders shall, by notice to the
Borrower terminate the obligation to make U.S. Dollar Revolving Credit Loans,
Bid Loans and issue Letters of Credit to the Borrower.  If any other Event of
Default shall have occurred, the Agent may, and upon the election of the
Majority Alternative Currency/Dollar Revolving Credit Lenders shall, by notice
to the Borrower terminate the obligation to make Alternative Currency/Dollar
Revolving Credit Loans to the Borrower. No termination under this §12.3 shall
relieve the Borrower or the Guarantors of their obligations to the Lenders
arising under this Agreement or the other Loan Documents.

§12.4   Remedies.  In case any one or more Events of Default shall have occurred
and be continuing, and whether or not the Lenders shall have accelerated the
maturity of the Loans pursuant to §12.1, the Agent on behalf of the Lenders may,
and upon the direction of the Required Lenders shall, proceed to protect and
enforce their rights and remedies under this Agreement, the Notes and/or any of
the other Loan Documents by suit in equity, action at law or other appropriate
proceeding, including to the full extent permitted by Applicable Law the
specific performance of any covenant or agreement contained in this Agreement
and the other Loan Documents, the obtaining of the ex parte appointment of a
receiver, and, if any amount shall have become due, by declaration or otherwise,
the enforcement of the payment thereof.  No remedy herein conferred upon the
Agent or the holder of any Note is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.  Notwithstanding the provisions of
this Agreement providing that the Loans may be evidenced by multiple Notes in
favor of the Lenders, the Lenders acknowledge and agree that only the Agent may
exercise any remedies arising by reason of a Default or Event of Default.  If
the Borrower or any Guarantor fails to perform any agreement or covenant
contained in this Agreement, any of the other Loan Documents, any Ground Lease,
any Lease or other contract relating to an Unencumbered Asset Pool Property
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement, any of the other Loan Documents, any Ground Lease, any Lease or
other contract relating to an Unencumbered Asset Pool Property which such Person
shall fail to perform, and





150

--------------------------------------------------------------------------------

 

 

 

the out-of-pocket costs of such performance, together with any reasonable
out-of-pocket expenses, including reasonable attorneys’ fees actually incurred
(including attorneys’ fees incurred in any appeal) by Agent in connection
therewith, shall be payable by the Borrower and/or Guarantors upon demand and
shall constitute a part of the Obligations and shall if not paid within five (5)
days after demand bear interest at the rate for overdue amounts as set forth in
this Agreement.  In the event that all or any portion of the Obligations is
collected by or through an attorney-at-law, the Borrower and the Guarantors
shall pay all costs of collection including, but not limited to, reasonable
attorney’s fees.

§12.5   Distribution of Proceeds.  In the event that, following the occurrence
and during the continuance of any Event of Default, any monies are received in
connection with the enforcement of any of the Loan Documents, or otherwise with
respect to the realization upon any assets of the Borrower or Guarantors, such
monies shall be distributed for application as follows:

(a)        First, to the payment of, or (as the case may be) the reimbursement
of the Agent for or in respect of, all reasonable out-of-pocket costs, expenses,
disbursements and losses which shall have been paid, incurred or sustained by
the Agent in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in support of any provision of adequate
indemnity to the Agent against any taxes or liens which by law shall have, or
may have, priority over the rights of the Agent or the Lenders to such monies;

(b)        Second, to all other Obligations and the Hedge Obligations (including
any interest, expenses or other obligations of either the Obligations or the
Hedge Obligations incurred after the commencement of a bankruptcy) in such order
or preference as the Required Lenders shall determine; provided, that (i) Swing
Loans shall be repaid first, (ii) distributions in respect of such other
Obligations shall include, on a pari passu basis, any Agent’s fee payable
pursuant to §4.3; (iii) in the event that any Lender is a Defaulting Lender,
payments to such Lender shall be governed by §2.14, (iv) except as otherwise
provided in clause (iii), Obligations owing to the Lenders with respect to each
type of Obligation such as interest, fees and expenses (but excluding the Swing
Loans) and the Hedge Obligations shall be made among the Lenders and the Lender
Hedge Providers pro rata and as between Revolving Credit Loans, Term Loans A and
Term Loans B shall be made pro rata and (v) payment of principal on the
Obligations and the Hedge Obligations shall be made on a pari passu basis; and
provided,  further that the Required Lenders may in their discretion make proper
allowance to take into account any Obligations not then due and payable; and

(c)        Third, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.

§13.     SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of





151

--------------------------------------------------------------------------------

 

 

 

currency, maturity, or the branch where such deposits are held) or other sums
credited by or due from any Lender to the Borrower or the Guarantors and any
securities or other property of the Borrower or the Guarantors in the possession
of such Lender may, without notice to the Borrower or any Guarantor (any such
notice being expressly waived by the Borrower and Guarantors) but with the prior
written approval of Agent, be applied to or set off against the payment of
Obligations or the Hedge Obligations and any and all other liabilities, direct,
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, of the Borrower or the Guarantors to such Lender.  Each of
the Lenders agrees with each other Lender that if such Lender shall receive from
the Borrower or a Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by such Lender (but excluding the Swing Loan Note) any amount in
excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by all of the Lenders, such Lender will make such
disposition and arrangements with the other Lenders with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Lender receiving in respect of the Notes held
by it its proportionate payment as contemplated by this Agreement; provided that
if all or any part of such excess payment is thereafter recovered from such
Lender, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.  Without limiting
the foregoing, each of the Bid Loan Lenders agrees with each other Bid Loan
Lender holding a Bid Loan made as part of the same Bid Loan Borrowing that if
such Bid Loan Lender shall receive from Borrower or any Guarantor, whether by
voluntary payment, exercise of the right of setoff, or otherwise, and shall
retain and apply to the payment of the Bid Loan Note held by such Bid Loan
Lender any amount in excess of its ratable portion of the payments received by
all of the Bid Loan Lenders with respect to the Bid Loan Notes held by all of
such Bid Loan Lenders relating to such Bid Loan Borrowing, such Bid Loan Lender
will make such disposition and arrangements with the other Bid Loan Lenders with
respect to such excess, either by way of distribution, pro tanto assignment of
claims, subrogation or otherwise as shall result in each Bid Loan Lender
receiving in respect of such Bid Loan Notes held by it its proportionate payment
as contemplated by this Agreement. In the event that any Defaulting Lender shall
exercise any such right of setoff, (a) all amounts so set off shall be paid over
immediately to the Agent for further application in accordance with the
provisions of this Agreement and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

§14.     THE AGENT.

§14.1   Authorization.  The Agent is authorized to take such action on behalf of
each of the Lenders and to exercise all such powers as are hereunder and under
any of the other Loan Documents and any related documents delegated to the Agent
(including entering into the Bond Subordination and Standstill Agreement),
together with such powers as are reasonably incident thereto, provided that no
duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Agent.  The obligations of the Agent
hereunder are primarily administrative in nature, and nothing contained in this
Agreement or any of the other Loan Documents shall be construed to constitute
the Agent as a trustee for any Lender or





152

--------------------------------------------------------------------------------

 

 

 

to create an agency or fiduciary relationship.  Agent shall act as the
contractual representative of the Lenders hereunder, and notwithstanding the use
of the term “Agent”, it is understood and agreed that Agent shall not have any
fiduciary duties or responsibilities to any Lender by reason of this Agreement
or any other Loan Document and is acting as an independent contractor, the
duties and responsibilities of which are limited to those expressly set forth in
this Agreement and the other Loan Documents.  The Borrower and any other Person
shall be entitled to conclusively rely on a statement from the Agent that it has
the authority to act for and bind the Lenders pursuant to this Agreement and the
other Loan Documents.

§14.2   Employees and Agents.  The Agent may exercise its powers and execute its
duties by or through employees or agents and shall be entitled to take, and to
rely on, advice of counsel concerning all matters pertaining to its rights and
duties under this Agreement and the other Loan Documents.  The Agent may utilize
the services of such Persons as the Agent may reasonably determine, and all
reasonable out-of-pocket fees and expenses of any such Persons shall be paid by
the Borrower.

§14.3   No Liability.  Neither the Agent nor any of its shareholders, directors,
officers or employees nor any other Person assisting them in their duties nor
any agent, or employee thereof, shall be liable for (a) any waiver, consent or
approval given or any action taken, or omitted to be taken, in good faith by it
or them hereunder or under any of the other Loan Documents, or in connection
herewith or therewith, or be responsible for the consequences of any oversight
or error of judgment whatsoever, except that the Agent or such other Person, as
the case may be, shall be liable for losses due to its willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods or (b) any action taken or
not taken by Agent with the consent or at the request of the Required Lenders or
all Lenders, as applicable hereunder.  The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest and fees required
to be paid to the Agent for the account of the Lenders, unless the Agent has
received notice from a Lender or the Borrower referring to the Loan Documents
and describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

§14.4   No Representations.  The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries,
or be bound to ascertain or inquire as to the performance or observance of any
of the terms, conditions, covenants or agreements herein or in any of the other
Loan Documents.  The Agent shall not be





153

--------------------------------------------------------------------------------

 

 

 

bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantors or any holder of any of the Notes shall have
been duly authorized or is true, accurate and complete.  The Agent has not made
nor does it now make any representations or warranties, express or implied, nor
does it assume any liability to the Lenders, with respect to the
creditworthiness or financial condition of the Borrower, the Guarantors or any
of their respective Subsidiaries, or the value of any collateral or any other
assets of the Borrower, the Guarantors or any of their respective
Subsidiaries.  Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender,
based upon such information and documents as it deems appropriate at the time,
continue to make its own credit analysis and decisions in taking or not taking
action under this Agreement and the other Loan Documents.  Agent’s Special
Counsel has only represented Agent and KeyBank in connection with the Loan
Documents and the only attorney client relationship or duty of care is between
Agent’s Special Counsel and Agent or KeyBank.  Each Lender has been
independently represented by separate counsel on all matters regarding the Loan
Documents.

§14.5   Payments.

(a)        A payment by the Borrower or the Guarantors to the Agent hereunder or
under any of the other Loan Documents for the account of any Lender shall
constitute a payment to such Lender.  The Agent agrees to distribute to each
Lender not later than one Business Day after the Agent’s receipt of good funds,
determined in accordance with the Agent’s customary practices, such Lender’s pro
rata share of payments received by the Agent for the account of the Lenders in
like funds as received except as otherwise expressly provided herein or in any
of the other Loan Documents.  In the event that the Agent fails to distribute
such amounts within one Business Day as provided above, the Agent shall pay
interest on such amount at a rate per annum equal to the Federal Funds Effective
Rate from time to time in effect.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, each payment by
the Borrower hereunder shall be applied in accordance with §2.14(d).

(b)        If in the opinion of the Agent the distribution of any amount
received by it in such capacity hereunder, under the Notes or under any of the
other Loan Documents might involve it in liability, it may refrain from making
such distribution until its right to make such distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court in the applicable currency of such
recovery or judgment.





154

--------------------------------------------------------------------------------

 

 

 

§14.6   Holders of Notes.  Subject to the terms of §18, the Agent may deem and
treat the payee of any Note as the absolute owner or purchaser thereof for all
purposes hereof until it shall have been furnished in writing with a different
name by such payee or by a subsequent holder, assignee or transferee.

§14.7   Indemnity.  The Lenders severally and ratably in accordance with their
respective Commitment Percentages agree hereby to indemnify and hold harmless
the Agent from and against any and all claims, actions and suits (whether
groundless or otherwise), losses, damages, costs, expenses (including any
expenses for which the Agent has not been reimbursed by the Borrower and the
Guarantors as required by §15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents and the Bond Subordination and Standstill Agreement or the
transactions contemplated or evidenced hereby or thereby, or the Agent’s actions
taken hereunder or thereunder to the extent not reimbursed by the Borrower and
the Guarantors, except to the extent that any of the same shall be directly
caused by the Agent’s willful misconduct or gross negligence as finally
determined by a court of competent jurisdiction after the expiration of all
applicable appeal periods.  The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8   Agent as Lender.  In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9   Resignation.  The Agent may resign at any time by giving ten (10)
calendar days’ prior written notice thereof to the Lenders and the
Borrower.  Any such resignation may at Agent’s option also constitute Agent’s
resignation as Issuing Lender and Swing Loan Lender.  Upon any such resignation,
the Required Lenders, subject to the terms of §18.1, shall have the right to
appoint as a successor Agent and, if applicable, Issuing Lender and Swing Loan
Lender, any Lender or any bank whose senior debt obligations are rated not less
than “A3” or its equivalent by Moody’s or not less than “A-” or its equivalent
by S&P and which has a net worth of not less than $500,000,000.00.  Unless a
Default or Event of Default shall have occurred and be continuing, such
successor Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall
be reasonably acceptable to the Borrower.  If no successor Agent shall have been
appointed and shall have accepted such appointment within ten (10) days after
the retiring Agent’s giving of notice of resignation, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be any
Lender or any financial institution whose senior debt obligations are rated not
less than “A3” or its equivalent by Moody’s or not less than “A-” or its
equivalent by S&P and which has a net worth of not less than
$500,000,000.00.  Upon the acceptance of any appointment as Agent and, if
applicable, Issuing Lender and Swing Loan Lender, hereunder by a successor
Agent, and, if applicable, Issuing Lender and Swing Loan Lender, such successor
Agent and, if applicable, Issuing Lender and Swing Loan Lender, shall thereupon





155

--------------------------------------------------------------------------------

 

 

 

succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent and, if applicable, Issuing Lender and Swing
Loan Lender, and the retiring or removed Agent and, if applicable, Issuing
Lender and Swing Loan Lender, shall be discharged from its duties and
obligations hereunder as Agent and, if applicable, Issuing Lender and Swing Loan
Lender.  After any retiring Agent’s resignation, the provisions of this
Agreement and the other Loan Documents shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as Agent and, if applicable, Issuing Lender and Swing Loan Lender.  If the
resigning Agent shall also resign as the Issuing Lender, such successor Agent
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
reasonably satisfactory to the current Issuing Lender, in either case, to assume
effectively the obligations of the current Agent with respect to such Letters of
Credit.  Upon any change in the Agent under this Agreement, the resigning Agent
shall execute such assignments of and amendments to the Loan Documents as may be
necessary to substitute the successor Agent for the resigning Agent.

§14.10 Duties in the Case of Enforcement.  In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent may and, if (a) so requested by the
Required Lenders and (b) the Lenders have provided to the Agent such additional
indemnities and assurances in accordance with their respective Commitment
Percentages against expenses and liabilities as the Agent may reasonably
request, shall proceed to exercise all or any legal and equitable and other
rights or remedies as it may have; provided,  however, that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem to be in the best interests of the
Lenders.  Without limiting the generality of the foregoing, if Agent reasonably
determines payment is in the best interest of all the Lenders, Agent may without
the approval of the Lenders pay taxes and insurance premiums and spend money for
maintenance, repairs or other expenses which may be necessary to be incurred in
an aggregate amount not to exceed $2,500,000.00, and Agent shall promptly
thereafter notify the Lenders of such action.  Each Lender shall, within thirty
(30) days of request therefor, pay to the Agent its Commitment Percentage of the
reasonable costs incurred by the Agent in taking any such actions hereunder to
the extent that such costs shall not be promptly reimbursed to the Agent by the
Borrower or out of any collateral within such period.  The Required Lenders may
direct the Agent in writing as to the method and the extent of any such
exercise, the Lenders hereby agreeing to indemnify and hold the Agent harmless
in accordance with their respective Commitment Percentages from all liabilities
incurred in respect of all actions taken or omitted in accordance with such
directions, provided that the Agent need not comply with any such direction to
the extent that the Agent reasonably believes the Agent’s compliance with such
direction to be unlawful in any applicable jurisdiction or commercially
unreasonable under the UCC as enacted in any applicable jurisdiction.





156

--------------------------------------------------------------------------------

 

 

 

§14.11 Bankruptcy.  In the event a bankruptcy or other insolvency proceeding is
commenced by or against the Borrower or any Guarantor with respect to the
Obligations, the Agent shall have the sole and exclusive right to file and
pursue a joint proof claim on behalf of all Lenders.  Any votes with respect to
such claims or otherwise with respect to such proceedings shall be subject to
the vote of the Required Lenders or all of the Lenders as required by this
Agreement.  Each Lender irrevocably waives its right to file or pursue a
separate proof of claim in any such proceedings unless Agent fails to file such
claim within thirty (30) days after receipt of written notice from the Lenders
requesting that Agent file such proof of claim.

§14.12 [Intentionally Omitted.]

§14.13 Reliance by Agent.  The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized Officer.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan.  The Agent may consult with legal counsel (who may be counsel for
the Borrower and/or the Guarantors), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

§14.14 Approvals.

(a)        If consent is required for some action under this Agreement, or
except as otherwise provided herein an approval of the Lenders, the Majority
Revolving Credit Lenders, the Majority U.S. Dollar Revolving Credit Lenders, the
Majority Alternative Currency/Dollar Revolving Credit Lenders, the Majority Term
Loan A Lenders, the Majority Term Loan B Lenders or the Required Lenders is
required or permitted under this Agreement, each Lender agrees to give the
Agent, within ten (10) days of receipt of the written request for action
together with all reasonably requested information related thereto requested by
such Lender (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of  approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof.  To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender.  If the Agent submits to the
Lenders a written request for consent with respect to this Agreement and any
Lender fails to provide Directions within ten (10) days after such Lender
receives from the Agent such initial request for Directions together with all
reasonably requested information related thereto, then Agent shall make a second
request for approval, which approval shall include the following in all capital,
bolded, block letters on the first page thereof:





157

--------------------------------------------------------------------------------

 

 

 

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.  FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

If the Agent submits to such Lender a second written request to approve or
disapprove such action, and a Lender fails to provide Directions within five (5)
Business Days after the Lender receives from the Agent such second request, then
any Lender’s failure to respond to a request for Directions within the required
time period shall be deemed to constitute a Direction to take such requested
action.

(b)        In the event that any recommendation is not approved by the requisite
number of Lenders and a subsequent approval on the same subject matter is
requested by Agent (a “Subsequent Approval Request”), then for the purposes of
this paragraph each Lender shall be required to respond to a Subsequent Approval
Request within five (5) Business Days of receipt of such request.

If the Agent submits to the Lenders a Subsequent Approval Request and any Lender
fails to provide Directions within five (5) Business Days after such Lender
receives from the Agent the Subsequent Approval Request, then Agent shall make a
second request for approval, which approval shall include the following in all
capital, bolded, block letters on the first page thereof:

“THE FOLLOWING REQUEST REQUIRES A RESPONSE WITHIN FIVE (5) BUSINESS DAYS OF
RECEIPT.  FAILURE TO DO SO WILL BE DEEMED AN APPROVAL OF THE REQUEST.”

If the Agent submits to such Lender a second written request to approve or
disapprove the Subsequent Approval Request, and the Lender fails to approve or
disapprove such Subsequent Approval Request within five (5) Business Days after
the Lender receives from the Agent such second request, then any Lender’s
failure to respond to a request for Directions within the required time period
shall be deemed to constitute a Direction to take such requested action.

(c)        Each request by Agent for a Direction shall include Agent’s
recommended course of action or determination.  Notices given by Agent pursuant
to this §14.14 may be given through the use of Intralinks,  Syndtrak or another
electronic information dissemination system.  Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.  Notwithstanding anything in this §14.14 to
the contrary, any matter requiring all Lender’s approval or consent shall not be
deemed given by any Lender’s failure to respond to any approval or consent
request within any applicable reply period.

§14.15 Borrower Not Beneficiary.  Except for the provisions of §14.9 relating to
the appointment of a successor Agent and §14.14, the provisions of this §14 are
solely for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower, and except for the provisions of §14.9 and §14.14, may be modified or
waived without the approval or consent of the Borrower.

§14.16 [Intentionally Omitted.]





158

--------------------------------------------------------------------------------

 

 

 

§14.17 Bond Subordination and Standstill Agreement.  The Borrower, Guarantors
and the Lenders acknowledge that Agent has entered into the Bond Subordination
and Standstill Agreement.  The Borrower and Guarantors acknowledge that the
existence of the Bond Subordination and Standstill Agreement and the performance
by Agent and the Lenders of their obligations under the Bond Subordination and
Standstill Agreement shall not affect, impair or release the obligations of the
Borrower or Guarantors under the Loan Documents.  The Bond Subordination and
Standstill Agreement is solely for the benefit of Agent and the Lenders and not
for the benefit of the Borrower or Guarantors, and the Borrower and Guarantors
shall have no rights thereunder or any right to insist on the performance
thereof.  Agent is authorized by Lenders to perform its obligations under the
Bond Subordination and Standstill Agreement, and each Lender agrees to be bound
thereby

§14.18 Reliance on Hedge Provider.  For purposes of applying payments received
in accordance with §12.5, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof.  Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15.     EXPENSES.

The Borrower and the Guarantors jointly and severally agree to pay (a) the
reasonable out-of-pocket costs of producing and reproducing this Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) subject to §4.9, §4.10 and §4.15, any imposed taxes (including any interest
and penalties in respect thereto) payable by the Agent or any of the Lenders
(other than taxes based upon the Agent’s or any Lender’s gross or net income
(subject to §4.4(b)), except that the Agent and the Lenders shall be entitled to
indemnification for any and all amounts paid by them in respect of taxes payable
on or with respect to the transactions contemplated by this Agreement, including
any such taxes payable by the Agent or any of the Lenders after the Closing Date
(the Borrower and the Guarantors hereby agreeing to indemnify the Agent and each
Lender with respect thereto), (c) all engineer’s fees, environmental reviews and
the reasonable fees, expenses and disbursements of the counsel to the Agent and
Joint Lead Arrangers and Bookrunners (which shall be limited to Agent’s Special
Counsel and any local counsel) incurred in connection with the preparation,
administration, or interpretation of the Loan Documents and other instruments
mentioned herein, and amendments, modifications, approvals, consents or waivers
hereto or hereunder, (d) the out-of-pocket fees, costs, expenses and
disbursements of Agent incurred in connection with the syndication and/or
participation of the Loans, (e) all other reasonable out of pocket fees,
expenses and disbursements of the Agent and Joint Lead Arrangers and Bookrunners
incurred by the Agent in connection with the preparation or interpretation of
the Loan Documents and other instruments mentioned herein, the making of each
advance hereunder, the issuance of Letters of Credit, and the syndication of the
Commitments pursuant to §18 (without duplication of those items addressed in
subparagraph (d), above), (f) all out‑of‑pocket expenses (including attorneys’
fees and costs, and the fees and costs of appraisers,





159

--------------------------------------------------------------------------------

 

 

 

engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower and the Guarantors or the administration thereof after the
occurrence of a Default or Event of Default and (ii) any litigation, proceeding
or dispute whether arising hereunder or otherwise, in any way related to the
Agent’s or any of the Lenders’ relationship with the Borrower or the Guarantors,
(g) all reasonable out of pocket fees, expenses and disbursements of the Agent
incurred in connection with UCC searches, title rundowns or title searches,
(h) all reasonable out-of-pocket fees, expenses and disbursements (including
reasonable attorneys’ fees and costs) which may be incurred by KeyBank in
connection with the execution and delivery of this Agreement and the other Loan
Documents (without duplication of any of the items listed above), and (i) all
expenses relating to the use of Intralinks,  SyndTrak or any other similar
system for the dissemination and sharing of documents and information in
connection with the Loans.  The covenants of this §15 shall survive the
repayment of the Loans and the termination of the obligations of the Lenders
hereunder.  Whenever used herein or in the other Loan Documents, the terms
“attorneys’ fees” or “legal fees” shall mean reasonable attorneys’ fees in the
amount actually incurred at the attorneys’ normal hourly rates, rather than a
percentage of principal and interest as provided for in O.C.G.A.
§13-1-11(a)(2).Notwithstanding anything to the contrary contained in this §15,
REIT shall not have any expense reimbursement obligations in this §15 except as
and to the extent provided in the Springing Guaranty.

§16.     INDEMNIFICATION.

The Borrower and the Guarantors, jointly and severally, agree to indemnify and
hold harmless the Agent, the Lenders and the Joint Lead Arrangers and
Bookrunners and each partner, director, officer, employee, agent and Affiliate
thereof and Person who controls the Agent or any Lender or the Joint Lead
Arrangers and Bookrunners against any and all claims, actions and suits, whether
groundless or otherwise, and from and against any and all liabilities, losses,
damages and expenses of every nature and character arising out of or relating to
this Agreement or any of the other Loan Documents or the transactions
contemplated hereby and thereby including, without limitation, (a) any and all
claims for brokerage, leasing, finders or similar fees which may be made
relating to the Unencumbered Asset Pool Properties or the Loans, (b) any
condition of the Unencumbered Asset Pool Properties or any other Real Estate,
(c) any actual or proposed use by the Borrower of the proceeds of any of the
Loans or Letters of Credit, (d) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrower, the
Guarantors or any of their respective Subsidiaries, (e) the Borrower and the
Guarantors entering into or performing this Agreement or any of the other Loan
Documents, (f) any actual or alleged violation of any law, ordinance, code,
order, rule, regulation, approval, consent, permit or license relating to the
Unencumbered Asset Pool Properties or any other Real Estate, (g) with respect to
the Borrower, the Guarantors and their respective Subsidiaries and their
respective properties and assets, the violation of any Environmental Law, the
Release or threatened Release of any Hazardous Substances or any action, suit,
proceeding or investigation brought or threatened with respect to any Hazardous
Substances (including, but not limited to, claims with respect to wrongful
death, personal injury, nuisance or damage to property), (h) any use of
Intralinks,  SyndTrak or any other system for the dissemination and sharing of
documents and information, in each case including, without limitation, the
reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding; and (i) the acceptance by
Agent and the Lenders of the Investor Guaranties pursuant to §34 below;
provided,  however, that





160

--------------------------------------------------------------------------------

 

 

 

the Borrower and the Guarantors shall not be obligated under this §16 to
indemnify any Person for liabilities arising from such Person’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction after the exhaustion of all applicable appeal periods.  In
litigation, or the preparation therefor, the Lenders and the Agent shall be
entitled to select a single law firm as their own counsel, and if necessary, any
local counsel or conflicts counsel, and in addition to the foregoing indemnity,
the Borrower and the Guarantors agree to pay promptly the reasonable
out-of-pocket fees and expenses of all such counsel.  If, and to the extent that
the obligations of the Borrower and the Guarantors under this §16 are
unenforceable for any reason, the Borrower and the Guarantors hereby agree to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under Applicable Law.  The provisions of this §16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder. Notwithstanding anything to the contrary contained in this
§16, REIT shall not have any indemnification obligations in this §16 except as
and to the extent provided in the Springing Guaranty.

§17.     SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Lenders and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Lenders of any of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or the Notes or
any of the other Loan Documents remains outstanding or any Letters of Credit
(other than Letters of Credit the expirations of which extend beyond the Letter
of Credit Expiration Date as permitted under §2.10 and in respect to which the
Borrower has satisfied the requirements of such section or §2.12, as applicable)
remain outstanding or any Lender has any obligation to make any Loans or issue
any Letters of Credit.  The indemnification obligations of the Borrower provided
herein and in the other Loan Documents shall survive the full repayment of
amounts due and the termination of the obligations of the Lenders hereunder and
thereunder to the extent provided herein and therein.  All statements contained
in any certificate delivered to any Lender or the Agent at any time by or on
behalf of the Borrower, the Guarantors or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18.     ASSIGNMENT AND PARTICIPATION.

§18.1   Conditions to Assignment by Lenders.  Except as provided herein, each
Lender may assign to one or more banks or other entities (which shall expressly
exclude any natural persons) all or a portion of its interests, rights and
obligations under this Agreement (including all or a portion of its Commitment
Percentage and Commitment and the same portion of the Loans at the time owing to
it and the Notes held by it); provided that (a) the Agent, the Issuing Lender
(with respect to assignments of Revolving Credit Commitments only) and, so long
as no Default or Event of Default exists hereunder, the Borrower shall have each
given its prior written consent to such assignment, which consent shall not be
unreasonably





161

--------------------------------------------------------------------------------

 

 

 

withheld or delayed (provided that such consent shall not be required for any
assignment to another Lender, to a lender or an Affiliate of a Lender which
controls, is controlled by or is under common control with the assigning Lender
or to a wholly-owned Subsidiary of such Lender), provided that the Borrower
shall have been deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Agent within five (5) Business Days
after having received noticed thereof; (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Commitment
in the event an interest in the Revolving Credit Loans is assigned (such
assignment shall also automatically include an assignment of an equal pro rata
assignment of such Lender’s U.S. Dollar Revolving Credit Commitment and
Alternative Currency/Dollar Revolving Credit Commitment), or of a constant, and
not a varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement with respect to the Term Loan A Commitment in the event an
interest in the Term Loans A is assigned, or of a constant, and not a varying,
percentage of all the assigning Lender’s rights and obligations under this
Agreement with respect to the Term Loan B Commitment in the event an interest in
the Term Loans B is assigned, (c) the parties to such assignment shall execute
and deliver to the Agent, for recording in the Register (as hereinafter defined)
an Assignment and Acceptance Agreement in the form of Exhibit K annexed hereto,
together with any Notes subject to such assignment, (d) in no event shall any
assignment be to any Person controlling, controlled by or under common control
with, or which is not otherwise free from influence or control by, the Borrower
or any Guarantor or be to a Defaulting Lender or an Affiliate of a Defaulting
Lender, (e) such assignee of a portion of the Revolving Credit Loans shall have
a net worth as of the date of such assignment of not less than $100,000,000.00
(unless otherwise approved by Agent and, so long as no Default or Event of
Default exists hereunder, the Borrower), (f) such assignee shall acquire an
interest in the Loans of not less than $5,000,000.00 and integral multiples of
$1,000,000.00 in excess thereof (or if less, the remaining Loans of the
assignor), unless waived by the Agent, and so long as no Default or Event of
Default exists hereunder, the Borrower, and (g) such assignee shall be subject
to the terms of any intercreditor agreement among the Lenders and the Agent.  In
connection with such assignment of the Revolving Credit Commitment, the assignor
may assign all or any portion of its Bid Loan Note and the Bid Loans at the time
owing to it to the same such assignee, which, if so assigned, shall be assigned
in such proportion as the assignor and assignee agree, but in no event shall the
assignee acquire an interest in the Bid Loans of the assignor of less than
$5,000,000.00; provided, however, that in the event such assignor assigns all of
its Revolving Credit Commitment, such assignor shall assign all of its Bid Loan
Note and Bid Loans, if any, in connection therewith to the same such
assignee.  Upon execution, delivery, acceptance and recording of such Assignment
and Acceptance Agreement, (i) the assignee thereunder shall be a party hereto
and all other Loan Documents executed by the Lenders and, to the extent provided
in such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender hereunder, (ii) the assigning Lender shall, upon payment to the Agent
of the





162

--------------------------------------------------------------------------------

 

 

 

registration fee referred to in §18.2, be released from its obligations under
this Agreement arising after the effective date of such assignment with respect
to the assigned portion of its interests, rights and obligations under this
Agreement, and (iii) the Agent may unilaterally amend Schedule 1.1 to reflect
such assignment.  In connection with each assignment, the assignee shall
represent and warrant to the Agent, the assignor and each other Lender as to
whether such assignee is controlling, controlled by, under common control with
or is not otherwise free from influence or control by, the Borrower and the
Guarantors, and whether such assignee is a Defaulting Lender or an Affiliate of
a Defaulting Lender.  In connection with any assignment of rights and
obligations of any Defaulting Lender, no such assignment shall be effective
unless and until, in addition to the other conditions thereto set forth herein,
the parties to the assignment shall make such additional payments to the Agent
in an aggregate amount sufficient, upon distribution thereof as appropriate
(which may be outright payment, purchases by the assignee of participations or
actions, including funding, with the consent of the Borrower and the Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

§18.2   Register.  The Agent shall maintain on behalf of the Borrower a copy of
each assignment delivered to it and a register or similar list (the “Register”)
for the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of the Loans owing to the Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.  Upon each such recordation, the assigning Lender
agrees to pay to the Agent a registration fee in the sum of $5,000.00.

§18.3   New Notes.  Upon its receipt of an Assignment and Acceptance Agreement
executed by the parties to such assignment, together with each Note subject to
such assignment, the Agent shall record the information contained therein in the
Register.  Within five (5) Business Days after receipt of notice of such
assignment from Agent, the Borrower, at its own expense, shall execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assigned to such
assignee pursuant to





163

--------------------------------------------------------------------------------

 

 

 

such Assignment and Acceptance Agreement and, if the assigning Lender has
retained some portion of its obligations hereunder, a new Note to the order of
the assigning Lender in an amount equal to the amount retained by it
hereunder.  Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance Agreement and shall otherwise
be in substantially the form of the assigned Notes.  The surrendered Notes shall
be canceled and returned to the Borrower.

§18.4   Participations.  Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower or the Guarantors,
(e) such sale is effected in accordance with all Applicable Laws, and (f) such
participant shall not be a Person controlling, controlled by or under common
control with, or which is not otherwise free from influence or control by any of
the Borrower or any of the Guarantors and shall not be a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided,  however, such Lender may agree with
the participant that it will not, without the consent of the participant, agree
to (i) increase, or extend the term or extend the time or waive any requirement
for the reduction or termination of, such Lender’s Commitment, (ii) extend the
date fixed for the payment of principal of or interest on the Loans or portions
thereof owing to such Lender (other than pursuant to an extension of the
Revolving Credit Maturity Date pursuant to §2.15), (iii) reduce the amount of
any such payment of principal; (iv) reduce the rate at which interest is payable
thereon, or reduce the amount or rate of any fee payable to an affected Lender
hereunder (excluding any fee payable to any arranger or the Agent in its
capacity as administrative agent hereunder), or (v) release the Borrower or any
Guarantor (except as otherwise permitted under §5.5).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of creditor or its other obligations
under any Loan Documents) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is





164

--------------------------------------------------------------------------------

 

 

 

recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

§18.5   Pledge by Lender.  Any Lender may at any time pledge all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under §4 of the
Federal Reserve Act, 12 U.S.C. §341, to the Federal Farm Credit Funding
Corporation or to such other Person as the Agent may approve to secure
obligations of such Lender.  No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

§18.6   No Assignment by the Borrower or the Guarantors.  Neither the Borrower
nor the Guarantors shall assign or transfer any of their rights or obligations
under this Agreement or the other Loan Documents (including by way of an LLC
Division) without the prior written consent of each of the Lenders.

§18.7   Disclosure.  The Borrower and the Guarantors each agree to promptly
cooperate with any Lender in connection with any proposed assignment or
participation of all or any portion of its Commitment.  The Borrower and the
Guarantors each agree that in addition to disclosures made in accordance with
standard banking practices any Lender may disclose information obtained by such
Lender pursuant to this Agreement to assignees or participants and potential
assignees or participants hereunder other than a Disclosed Competitor in
accordance with the provisions of the following sentence.  Each Lender agrees
for itself that it shall use reasonable efforts in accordance with its customary
procedures to hold confidential all non-public information obtained from the
Borrower or Guarantors, and shall use reasonable efforts in accordance with its
customary procedures to not disclose such information to any other Person, it
being understood and agreed that, notwithstanding the foregoing, a Lender may
make (a) disclosures to its participants (provided such Persons are advised of
the provisions of this §18.7), (b) disclosures to its directors, officers,
employees, Affiliates, partners, accountants, appraisers, legal counsel and
other professional advisors of such Lender (provided that such Persons who are
not employees of such Lender are advised of the provision of this §18.7),
(c) disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7),
(d) disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by Applicable Law or
court order, each Lender shall notify the Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection





165

--------------------------------------------------------------------------------

 

 

 

with any examination of such Lender by such government authority) for disclosure
of any such non-public information prior to disclosure of such information, (f)
disclosures with the prior written consent of the Borrower, and (g) disclosures
made in connection with any enforcement by Agent or the Lenders of the Loan
Documents.  In addition, each Lender may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors (so long as such contractual counterparty
or professional advisors agree to be bound by the provisions of this
§18.7).  Non-public information shall not include any information which is or
subsequently becomes publicly available other than as a result of a disclosure
of such information by a Lender, or prior to the delivery to such Lender is
within the possession of such Lender if such information is not known by such
Lender to be subject to another confidentiality agreement with or other
obligations of secrecy to the Borrower or the Guarantors, or is disclosed with
the prior approval of the Borrower or Guarantors.  Nothing herein shall prohibit
the disclosure of non-public information to the extent necessary to enforce the
Loan Documents.  In addition, the Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments.

§18.8   Amendments to Loan Documents.  Upon any such assignment or
participation, the Borrower and the Guarantors shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

§18.9   Mandatory Assignment.  In the event the Borrower requests that certain
amendments, modifications or waivers be made to this Agreement or any of the
other Loan Documents which request requires the prior approval of all Lenders or
all affected Lenders and which request is approved by the Required Lenders but
is not approved by all Lenders or all affected Lenders (any such non-consenting
Lender shall hereafter be referred to as the “Non-Consenting Lender”), then,
within thirty (30) Business Days after the Borrower’s receipt of notice of such
disapproval by such Non-Consenting Lender, the Borrower shall have the right as
to such Non-Consenting Lender, to be exercised by delivery of written notice
delivered to the Agent and the Non-Consenting Lender within thirty (30) Business
Days of receipt of such notice, to elect to cause the Non-Consenting Lender to
transfer its Commitment.  The Agent shall promptly notify the remaining Lenders
which are not Non-Consenting Lenders that each of such Lenders shall have the
right, but not the obligation, to acquire a portion of the Commitment, pro rata
based upon their relevant Commitment Percentages, of the Non-Consenting Lender
(or if any of such Lenders does not elect to purchase its pro rata share, then
to such remaining Lenders in such proportion as approved by the Agent).  In the
event that the Lenders do not elect to acquire all of the Non-Consenting
Lender’s Commitment, then the Agent shall endeavor to find a new Lender or
Lenders to acquire such remaining Commitment.  Upon any such purchase of the
Commitment of the Non-Consenting





166

--------------------------------------------------------------------------------

 

 

 

Lender, the Non-Consenting Lender’s interests in the Obligations and its rights
hereunder and under the Loan Documents shall terminate at the date of purchase
except that its indemnification rights hereunder shall survive, and the
Non-Consenting Lender shall promptly execute and deliver any and all documents
reasonably requested by Agent to surrender and transfer such interest,
including, without limitation, an Assignment and Acceptance Agreement in the
form attached hereto as Exhibit K and such Non-Consenting Lender’s original
Note.  The purchase price for the Non-Consenting Lender’s Commitment shall equal
any and all amounts outstanding and owed by Borrower to the Non-Consenting
Lender, including principal and all accrued and unpaid interest or fees, plus
any applicable amounts payable pursuant to §4.8 which would be owed to such
Non-Consenting Lender if the Loans were to be repaid in full on the date of such
purchase of the Non-Consenting Lender’s Commitment (provided that the Borrower
may pay to such Non-Consenting Lender any interest, fees or other amounts (other
than principal) owing to such Non-Consenting Lender)

§18.10 Titled Agents.  The Titled Agents shall not have any additional rights or
obligations under the Loan Documents, except for those rights, if any, as a
Lender.

§19.     NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement (hereinafter in this §19 referred to as “Notice”),
but specifically excluding to the maximum extent permitted by law any notices of
the institution or commencement of foreclosure proceedings, must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telecopy, and addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Real Estate Capital Services

With a copy to:

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attn:  Mr. Timothy Sylvain
Telecopy No.:  (216) 689-5819

and

Dentons US LLP





167

--------------------------------------------------------------------------------

 

 

 

Suite 5300
303 Peachtree Street, N.E.
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

If to the Borrower:

QualityTech, LP
12851 Foster Street
Overland Park, Kansas  66213
Attn:  CEO/President
Telecopy No.:  (913) 814-7766

With a copy to:

QTS Realty Trust, Inc.
12851 Foster Street
Overland Park, Kansas  66213
Attn:  General Counsel
Telecopy No.:  (913) 814-7766

Stinson Leonard Street, LLP
1201 Walnut Street, Suite 2900
Kansas City, Missouri  64106-2150
Attn:  Patrick J. Respeliers 
Telecopy No.:  (816) 412-8174

to any other Lender which is a party hereto, at the address for such Lender set
forth on its signature page hereto, and to any Lender which may hereafter become
a party to this Agreement, at such address as may be designated by such
Lender.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by telecopy is permitted, upon being sent
and confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt.  Rejection or other refusal to accept or the
inability to deliver because of changed address for which no notice was given
shall be deemed to be receipt of the Notice sent.  By giving at least fifteen
(15) days’ prior Notice thereof, the Borrower, Guarantors, a Lender or Agent
shall have the right from time to time and at any time during the term of this
Agreement to change their respective addresses and each shall have the right to
specify as its address any other address within the United States of America.

Loan Documents and notices under the Loan Documents may, with Agent’s approval,
be transmitted and/or signed by facsimile and by signatures delivered in “PDF”
format by electronic mail.  The effectiveness of any such documents and
signatures shall, subject to Applicable Law,





168

--------------------------------------------------------------------------------

 

 

 

have the same force and effect as an original copy with manual signatures and
shall be binding on the Borrower, the Guarantors, Agent and Lenders.  Agent may
also require that any such documents and signature delivered by facsimile
or  “PDF” format by electronic mail be confirmed by a manually-signed original
thereof; provided, however, that the failure to request or deliver any such
manually-signed original shall not affect the effectiveness of any facsimile or
“PDF” document or signature.

Notices and other communications to the Agent, the Lenders and the Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender or Issuing Lender pursuant to §2 if such Lender or Issuing Lender, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Section by electronic communication.  The Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

§20.     RELATIONSHIP.

Neither the Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Borrower, the Guarantors or their respective Subsidiaries
(collectively, solely for purposes of this paragraph, the “Loan Parties”)
arising out of or in connection with this Agreement or the other Loan Documents
or the transactions contemplated hereunder and thereunder, and the relationship
between each Lender and Agent, and the Borrower and the Guarantors is solely
that of a lender and borrower, and nothing contained herein or in any of the
other Loan Documents shall in any manner be construed as making the parties
hereto partners, joint venturers or any other relationship other than lender and
borrower.  Each Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Loan Parties, their stockholders and/or their
affiliates.  The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Loan Parties, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of any Loan Party,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its stockholders or its
Affiliates on other matters) or any other





169

--------------------------------------------------------------------------------

 

 

 

obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person.  Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

§21.     GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN OR THEREIN, SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF GEORGIA.  THE BORROWER AND THE GUARANTORS AGREE THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN ANY COURT OF COMPETENT JURISDICTION IN THE STATE OF GEORGIA (INCLUDING ANY
FEDERAL COURT SITTING THEREIN).  THE BORROWER AND THE GUARANTORS FURTHER ACCEPT,
GENERALLY AND UNCONDITIONALLY, THE NON‑EXCLUSIVE JURISDICTION OF SUCH COURTS AND
ANY RELATED APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY WITH RESPECT TO THIS AGREEMENT AND ANY OF THE OTHER
LOAN DOCUMENTS AND (ii) WAIVE ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER
HAVE AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH
A COURT IS AN INCONVENIENT FORUM.  THE BORROWER AND THE GUARANTORS FURTHER AGREE
THAT SERVICE OF PROCESS IN ANY SUCH SUIT MAY BE MADE UPON THE BORROWER AND THE
GUARANTORS BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF.  IN ADDITION TO THE
COURTS OF THE STATE OF GEORGIA OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT
OR ANY LENDER MAY BRING ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE
ANY ASSETS OF BORROWER AND THE GUARANTORS EXIST AND THE BORROWER AND THE
GUARANTORS CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR GUARANTORS
BY MAIL AT THE ADDRESS SPECIFIED IN §19 HEREOF.

§22.     HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.     COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an





170

--------------------------------------------------------------------------------

 

 

 

original, and all of which together shall constitute one instrument.  In proving
this Agreement it shall not be necessary to produce or account for more than one
such counterpart signed by the party against whom enforcement is sought.

§24.     ENTIRE AGREEMENT, ETC..

This Agreement and the Loan Documents is intended by the parties as the final,
complete and exclusive statement of the transactions evidenced by this Agreement
and the Loan Documents.  All prior or contemporaneous promises, agreements and
understandings, whether oral or written, are deemed to be superseded by this
Agreement and the Loan Documents, and no party is relying on any promise,
agreement or understanding not set forth in this Agreement and the Loan
Documents.  Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated, except as provided in §27.

§25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.  THE BORROWER AND EACH GUARANTOR HEREBY WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER AND EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS §25.  THE BORROWER AND EACH GUARANTOR
ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS §25 WITH LEGAL
COUNSEL AND THAT THE BORROWER AND EACH GUARANTOR AGREES TO THE FOREGOING AS ITS
FREE, KNOWING AND VOLUNTARY ACT.

§26.     DEALINGS WITH THE BORROWER AND THE GUARANTORS.

The Agent, the Lenders and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their Affiliates regardless of the capacity of the Agent or the Lender
hereunder.  The Lenders acknowledge that, pursuant to such activities, KeyBank
or its Affiliates





171

--------------------------------------------------------------------------------

 

 

 

may receive information regarding such Persons (including information that may
be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.

§27.     CONSENTS, AMENDMENTS, WAIVERS, ETC..

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given, and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.  Notwithstanding the
foregoing, none of the following may occur without the written consent
of:  (a) in the case of a reduction in the rate of interest on the Notes (other
than a reduction or waiver of default interest), the consent of each Lender
holding a Note affected by such interest rate reduction; (b) in the case of an
increase in the Revolving Credit Commitment, Term Loan A Commitment, Term Loan B
Commitment or the amount of the Commitments of any Lender, the consent of such
Lender whose Commitment is increased; (c) in the case of any increase in the
Total Commitment (other than in connection with an increase under §2.11), each
Lender; (d) in the case of a forgiveness, reduction or waiver of the principal
of any unpaid Loan or any interest thereon or fee payable under the Loan
Documents, the consent of each Lender that would have otherwise received such
principal, interest or fee; (e) in the case of a change in the amount of any fee
payable to a Lender hereunder, the consent of each Lender to which such fee
would otherwise be owed; (f) in the case of the postponement of any date fixed
for any payment of principal of or interest on the Loan, the consent of each
Lender that would otherwise have received such principal or interest at such
earlier fixed date; (g) in the case of an extension of the Revolving Credit
Maturity Date (except as provided in §2.15), the Term Loan A Maturity Date or
the Term Loan B Maturity Date, each Lender whose Commitment is thereby extended;
(h) in the case of a change in the manner of distribution of any payments to the
Lenders or the Agent, the consent of each Lender directly affected thereby;
(i) in the case of the release of the Borrower or any Guarantor, except as
otherwise provided in §5.5, the consent of each Lender; (j) in the case of an
amendment of the definition of Required Lenders, each Lender, in the case of an
amendment of the definition of Majority Revolving Credit Lenders, each Revolving
Credit Lender, in the case of an amendment of the definition of Majority U.S.
Dollar Revolving Credit Lenders, each U.S. Dollar Revolving Credit Lender, in
the case of an amendment of the definition of Majority Alternative
Currency/Dollar Revolving Credit Lenders, each Alternative Currency/Dollar
Revolving Credit Lender, in the case of an amendment to the definition of
Majority Term Loan A Lenders, each Term Loan A Lender, and, in the case of an
amendment to the definition of Majority Term Loan B Lenders, each Term Loan B
Lender; (k) in the case of any modification to require a Lender to fund a pro
rata share of a request for any advance of the Loan to Borrower other than based
on such Lender’s Commitment Percentage, the consent of each such Lender thereby
required to fund a pro rata share other than based on its Commitment Percentage;
(l) in the case of an amendment to this §27, each Lender directly affected
thereby; (m) in the case of an amendment of any provision of this Agreement or
the Loan Documents which requires the approval of all of the Lenders or the
Required Lenders, to require a lesser number of Lenders to approve such action,
each Lender, in the case of an amendment of any provision of any Loan Document
that requires the approval of the Majority Revolving Credit Lenders to require a
lesser





172

--------------------------------------------------------------------------------

 

 

 

number of Lenders to approve such action, each Revolving Credit Lender, in the
case of an amendment to any provision of the Loan Documents that requires the
approval of  the Majority U.S. Dollar Revolving Credit Lenders to require a
lesser number of Lenders to approve such action, each U.S. Dollar Revolving
Credit Lender, in the case of an amendment to any provision of the Loan
Documents that requires the approval of the Majority Alternative Currency/Dollar
Revolving Credit Lenders to require a lesser number of Lenders to approve such
action, each Alternative Currency/Dollar Revolving Credit Lender, in the case of
an amendment to any provision of the Loan Documents that requires the approval
of  the Majority Term Loan A Lenders to require a lesser number of Lenders to
approve such action, each Term Loan A Lender or, in the case of an amendment to
any provision of the Loan Documents that requires the approval of  the Majority
Term Loan B Lenders to require a lesser number of Lenders to approve such
action, each Term Loan B Lender; (n) in the case of an amendment or waiver of
the conditions contained in §11 to all Revolving Credit Lenders making any Loan
or issuing any Letter of Credit, the consent of the Majority Revolving Credit
Lenders.  The provisions of §14 may not be amended without the written consent
of the Agent; or (o) in the case of the issuance or an extension of a Letter of
Credit beyond the Revolving Credit Maturity Date, the consent of each U.S.
Dollar Revolving Credit Lender.  There shall be no amendment, modification or
waiver of any provision in the Loan Documents with respect to Swing Loans
without the consent of the Swing Loan Lender or the Bid Loans without the
consent of the Bid Loan Lender, nor any amendment, modification or waiver of any
provision in the Loan Documents with respect to Letters of Credit without the
consent of the Issuing Lender.  Any fee letter may be amended, or rights or
privileges thereunder waived, in a writing executed by the parties
thereto.  There shall be no amendment, modification or waiver of any provision
in the Loan Documents which result in a modification of the conditions to
funding or in increased borrowing availability with respect to the U.S. Dollar
Revolving Credit Commitment without the written consent of the Majority U.S.
Dollar Revolving Credit Lenders, the Alternative Currency/Dollar Revolving
Credit Commitment without the written consent of the Majority Alternative
Currency/Dollar Revolving Credit Lenders, the Term Loan A Commitment without the
consent of the Majority Term Loan A Lenders, the Term Loan B Commitment without
the consent of the Majority Term Loan B Lenders,  nor any amendment,
modification or waiver that disproportionately affects the U.S. Dollar Revolving
Credit Lenders, the Alternative Currency/ Dollar Revolving Credit Lenders, the
Term Loan A Lenders or Term Loan B Lenders without the approval of the Majority
U.S. Dollar Revolving Credit Lenders, Majority Alternative Currency/ Dollar
Revolving Credit Lenders, Majority Term Loan A Lenders or Majority Term Loan B
Lenders, respectively.  No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent on any matter not expressly
waived.  No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  No notice to or demand upon any of Borrower
or Guarantors shall entitle Borrower or Guarantors to other or further notice or
demand in similar or other circumstances.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders, except that (x) the Commitment of any Defaulting Lender
may not be increased or, except as provided in §2.15, extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require





173

--------------------------------------------------------------------------------

 

 

 

the consent of such Defaulting Lender).  Notwithstanding anything to the
contrary in this Agreement, including this §27, this Agreement may be amended by
Borrower and Agent to provide for any Commitment Increase in the manner
contemplated by §2.11 and the extension of the Revolving Credit Maturity Date as
provided in §2.15.

Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, typographical error or other defect or
inconsistency so long as to do so would not adversely affect the interest of the
Lenders.  Any such amendment, modification or supplement shall become effective
without any further action or consent of any of other party to this Agreement
and a copy thereof will be promptly forwarded by Agent to each of the Lenders.

Any amendment of the Bond Subordination and Standstill Agreement or waiver of
the terms thereof shall require the written consent of the Required Lenders.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon.  No course of dealing or delay or omission on the
part of the Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.  No notice to or demand upon
any of the Borrower or the Guarantors shall entitle the Borrower or the
Guarantors to other or further notice or demand in similar or other
circumstances.

§28.     SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.     TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower and the Guarantors under this Agreement and the other
Loan Documents.

§30.     NO UNWRITTEN AGREEMENTS.

THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.





174

--------------------------------------------------------------------------------

 

 

 

§31.     REPLACEMENT NOTES.

Upon receipt of evidence reasonably satisfactory to the Borrower of the loss,
theft, destruction or mutilation of any Note, and in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement reasonably
satisfactory to the Borrower or, in the case of any such mutilation, upon
surrender and cancellation of the applicable Note, the Borrower will execute and
deliver, in lieu thereof, a replacement Note, identical in form and substance to
the applicable Note and dated as of the date of the applicable Note and upon
such execution and delivery all references in the Loan Documents to such Note
shall be deemed to refer to such replacement Note.

§32.     NO THIRD PARTIES BENEFITED.

This Agreement and the other Loan Documents are made and entered into for the
sole protection and legal benefit of the Borrower, the Guarantors, the Lenders,
the Agent, the Joint Lead Arrangers and Bookrunners, the Lender Hedge Providers
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents.  All conditions to the performance of the obligations of the Agent
and the Lenders under this Agreement, including the obligation to make Loans and
issue Letters of Credit, are imposed solely and exclusively for the benefit of
the Agent and the Lenders and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that the Agent and the Lenders will refuse to make Loans or issue Letters
of Credit in the absence of strict compliance with any or all thereof and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by the Agent and the Lenders at any time if in their sole discretion they deem
it desirable to do so.  In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower, the Guarantors or any of their
Subsidiaries of any development or the absence therefrom of defects.

§33.     PATRIOT ACT.

Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Guarantors that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower and the Guarantors in accordance with the
Patriot Act.

§34.     INVESTOR GUARANTIES.

As an accommodation to Borrower, the Agent and the Lenders have agreed to accept
from time to time, upon the request of Borrower, guaranties from certain Persons
who are shareholders, members, partners or affiliates of Borrower or REIT (such
Persons are hereinafter referred to as the “Investor Guarantors”, and such
guaranties are hereinafter referred to individually as the “Investor Guaranty”
and collectively as the “Investor Guaranties”); provided that the aggregate
principal amount of the Obligations guaranteed by the Investor Guarantors shall
not exceed





175

--------------------------------------------------------------------------------

 

 

 

$150,000,000.00.  The form of each Investor Guaranty shall be subject to the
prior approval of Agent, which consent shall not be unreasonably withheld,
delayed or conditioned.  No Investor Guarantor shall be a Person with whom Agent
or any Lender is prohibited by Applicable Law from doing business with,
including without limitation, by virtue of OFAC.  Borrower shall deliver to
Agent such information as Agent may reasonably request to verify the
foregoing.  Without limiting the foregoing, no event or circumstance which shall
occur with respect to any of such Investor Guarantors, nor any act or omission
by Agent or any of the Lenders with respect to any of the Investor Guarantors or
the Investor Guaranties, shall in any event limit, impair or otherwise affect
the liability of the Borrower or Guarantors to the Agent and the Lenders under
this Agreement and the other Loan Documents, and the Borrower and Guarantors
hereby waive and agree not to assert or take advantage of any defense based
thereon.  Agent may at any time in its sole discretion,  but only with the
consent of the Investor Guarantor or in accordance with the terms of the
Investor Guaranty (provided that consent of the Investor Guarantor shall not be
required as a condition to Agent and the Lenders accepting any payments or
prepayments of the Obligations, or otherwise dealing with the Loan or the Loan
Documents), release any Investor Guarantor from its Investor Guaranty without
affecting the liability of Borrower or Guarantors under the Loan Documents.

§35.     NON-RECOURSE TO REIT.

Except to the extent set forth in the Springing Guaranty and subject to the
limitations described below, the Obligations of the Borrower under this
Agreement are non-recourse to the REIT, and payable only out of cash flow and
assets of the Borrower and the other Guarantors. Agent, the Lenders and the
Lender Hedge Providers agree that the REIT, nor its assets shall be liable for
any of the Obligations of the Borrower under this Agreement as a result of its
status as a general partner of the Borrower.  Notwithstanding the foregoing, (a)
if an Event of Default occurs, nothing in this §35 shall in any way prevent or
hinder the Agent or the Lenders in the pursuit or enforcement of any right,
remedy, or judgment against the Borrower or any of the other Guarantors, or any
of their respective assets; (b) the REIT shall be fully liable to the Agent and
the Lenders to the same extent that REIT would be liable absent the foregoing
provision of this §35 for fraud or willful misrepresentation by the Borrower,
REIT, or any of their respective Affiliates or Subsidiaries (to the full extent
of losses suffered by the Agent or any Lender by reason of such fraud or willful
misrepresentation); and (c) nothing in this §35 shall be deemed to be a waiver
of any right which Agent may have under §506(a), 506(b), 1111(b) or any other
provision of the Bankruptcy Code or any successor thereto or similar provisions
under applicable state law to file a claim against the Borrower or any of the
other Guarantors for the full amount of the Obligations.

§36.     ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:





176

--------------------------------------------------------------------------------

 

 

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)         a reduction in full or in part or cancellation of any such
liability;

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

§37.     AUTOMATIC ALTERNATIVE CURRENCY CONVERSION.

If an Automatic Alternative Currency Conversion Trigger shall occur, the amount
of all Outstanding Alternative Currency/Dollar Revolving Credit Loans shall,
automatically and with no further action required, be converted into the Dollar
Equivalent of such amounts, determined by the Agent on the basis of the Spot
Rate determined on the Automatic Alternative Currency Conversion Date, and on
and after such date all amounts accruing and owed to the Alternative
Currency/Dollar Lenders in respect of such Outstanding Alternative
Currency/Dollar Revolving Credit Loans shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder.

§38.     JUDGMENT CURRENCY.

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder or under any other Loan Document
in one Currency expressed to be payable herein (the “Specified Currency”) into
another Currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the Specified
Currency with such other Currency at the Agent’s main Cleveland, Ohio office on
the Business Day preceding that on which final, non-appealable judgment is
given.  The obligations of the Borrower in respect of any sum due hereunder
shall, notwithstanding any judgment in a Currency other than the Specified
Currency, be discharged only to the extent that on the Business Day following
receipt by any Lender (including the Agent), as the case may be, of any sum
adjudged to be so due in such other Currency such Lender (including the Agent),
as the case may be, may in accordance with normal, reasonable banking procedures
purchase the Specified Currency with such other Currency.  If the amount of the
Specified Currency so purchased is less than the sum originally due to such
Lender (including the Agent), as the case may be, in the Specified Currency, the
Borrower agrees, to the fullest extent that it may effectively do so, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Lender (including the Agent), as the case may be, against such loss, and to pay
such additional amounts upon demand from Agent.  All of the Borrower’s
obligations under this §38 shall survive termination of this Agreement and
repayment of all other Obligations hereunder.

 

 



177

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

 

BORROWER:

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

By:

/s/ William H. Schafer

 

 

Name:

William H. Schafer

 

 

Title:

EVP – Finance & Accounting

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

JOINDER OF GUARANTOR

The undersigned, QTS REALTY TRUST, INC., a Maryland corporation (“REIT”) hereby
joins in this Agreement solely for the purpose of making the representations and
warranties as they relate to REIT and purpose of covenanting and agreeing to be
bound by the covenants and agreements as they relate to REIT including, without
limitation, §7.12.

REIT’s assumption of the foregoing obligations (a) is absolute, unconditional
and is not subject to any defenses, waivers, claims or offsets and (b) shall not
be affected or impaired by any agreement, condition, statement or representation
of any person or entity.  REIT expressly agrees that it has read, approved and
will comply with and be bound by all of the terms, conditions, and provisions
contained in this Agreement and the other Loan Documents applicable to
REIT.  For the avoidance of doubt, REIT is not assuming any of the Borrower’s
Obligations under this Agreement except as and to the extent provided in the
Springing Guaranty.

 

 

REIT:

 

 

 

QTS REALTY TRUST, INC., a Maryland corporation

 

 

 

 

By:

/s/ William H. Schafer

 

 

Name:

William H. Schafer

 

 

Title:

EVP – Finance & Accounting

 

 

 

 

 

(SEAL)

 





 

--------------------------------------------------------------------------------

 

 

 

 

AGENT AND LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION, individually and as Agent

 

 

 

 

By:

/s/ Jonathan Bond

 

 

Name:

Jonathan Bond

 

 

Title:

Assistant Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

BANK OF AMERICA, N.A., as Co-Syndication Agent

 

 

 

 

By:

/s/ Gary J. Katunas

 

 

Name:

Gary J. Katunas

 

 

Title:

Senior Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

REGIONS BANK, as Co-Syndication Agent

 

 

 

 

By:

/s/ Christopher D. Danick

 

 

Name:

Christopher D. Danick

 

 

Title:

SVP

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Co-Syndication Agent

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name:

Annie Dorval

 

 

Title:

Authorized Signatory

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

 

CITIZENS BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent

 

 

 

 

By:

/s/ Kerri Colwell

 

 

Name:

Kerri Colwell

 

 

Title:

SVP

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent

 

 

 

 

By:

/s/ Amy Tallia

 

 

Name:

Amy Tallia

 

 

Title:

VP Corporate Banking

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

 

SUNTRUST BANK, as Co-Documentation Agent

 

 

 

 

By:

/s/ Brandon Young

 

 

Name:

Brandon Young

 

 

Title:

Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

 

MIZUHO BANK, LTD.

 

 

 

 

By:

/s/ John Davies

 

 

Name:

John Davies

 

 

Title:

Authorized Signatory

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

BMO HARRIS BANK, N.A.

 

 

 

 

By:

/s/ Aaron Lanski

 

 

Name:

Aaron Lanski

 

 

Title:

Managing Director

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Barbara Heubner

 

 

Name:

Barbara Heubner

 

 

Title:

Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

By:

/s/ Annie Chung

 

 

Name:

Annie Chung

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Director

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Mohammad Hasan

 

 

Name:

Mohammad Hasan

 

 

Title:

Executive Director

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

By:

/s/ Brian Gross

 

 

Name:

Brian Gross

 

 

Title:

Authorized Signatory

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

SANTANDER BANK, N.A.

 

 

 

 

By:

/s/ Constance Loosemore

 

 

Name:

Constance Loosemore

 

 

Title:

Senior Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

COBANK, ACB

 

 

 

 

By:

/s/ Kevin Oliver

 

 

Name:

Kevin Oliver

 

 

Title:

Managing Director

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

By:

/s/ Annie Carr

 

 

Name:

Annie Carr

 

 

Title:

Authorized Signatory

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Authorized Signatory

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

 

 

 

By:

/s/ Michael King

 

 

Name:

Michael King

 

 

Title:

Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

 

STIFEL BANK & TRUST

 

 

 

 

By:

/s/ Suzanne Agin

 

 

Name:

Suzanne Agin

 

 

Title:

Senior Vice President

 

 

 

 

 

(SEAL)

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

SYNOVUS BANK

 

 

 

 

By:

/s/ David W. Bowman

 

 

Name:

David W. Bowman

 

 

Title:

Director

 

 

 

 

 

(SEAL)

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

BANK OF BLUE VALLEY

 

 

 

 

By:

/s/ Bruce McCune

 

 

Name:

Bruce McCune

 

 

Title:

Vice President

 

 

 

 

 

(SEAL)

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 





 

--------------------------------------------------------------------------------

 

 

 

 

CROSSFIRST BANK

 

 

 

 

 

 

 

By:

/s/ Gregory Sims

 

Name:

Gregory Sims

 

Title:

Managing Director

 

 

 

 

 

(SEAL)

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

 

JEFFERIES GROUP LLC

 

 

 

 

 

 

 

By:

/s/ Mark Sahler

 

Name:

Mark Sahler

 

Title:

Managing Director

 

 

 

 

 

(SEAL)

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]





 

--------------------------------------------------------------------------------

 

 

 

 

UMB BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Jess M. Adams

 

Name:

Jess M. Adams

 

Title:

Vice President

 

 

 

 

 

(SEAL)

 

 

 



 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1(A)

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

(U.S. DOLLAR)

$______________      _____________, 20__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Sixth Amended and Restated Credit Agreement, dated as of
November 30, 2018, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of _________________ ($__________), or such amount as may be advanced by the
Payee under the Credit Agreement as a U.S. Dollar Revolving Credit Loan with
daily interest from the date thereof, computed as provided in the Credit
Agreement, on the principal amount hereof from time to time unpaid, at a rate
per annum on each portion of the principal amount which shall at all times be
equal to the rate of interest applicable to such portion in accordance with the
Credit Agreement, and with interest on overdue principal and, to the extent
permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder are payable in U.S. Dollars and shall be made to the Agent
for the Payee at 127 Public Square, Cleveland, Ohio 44114-1306, or at such other
address as Agent may designate from time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings of
U.S. Dollar Revolving Credit Loans under and is entitled to the benefits and
subject to the provisions of the Credit Agreement.  The principal of this Note
may be due and payable in whole or in part prior to the Revolving Credit
Maturity Date and is subject to mandatory prepayment in the amounts and under
the circumstances set forth in the Credit Agreement, and may be prepaid in whole
or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal





A-1(A) – Page 1

--------------------------------------------------------------------------------

 

 

balance of the Obligations of the undersigned Maker and to the payment of
interest or, if such excessive interest exceeds the unpaid balance of principal
of the Obligations of the undersigned Maker, such excess shall be refunded to
the undersigned Maker.  All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations of the undersigned Maker (including the period of
any renewal or extension thereof) so that the interest thereon for such full
period shall not exceed the maximum amount permitted by applicable law.  This
paragraph shall control all agreements between the undersigned Maker and the
Lenders and the Agent.

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

This Note shall be governed by the laws of the State of Georgia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Revolving Credit Notes as of
even date herewith, is delivered in amendment and restatement of the “Revolving
Credit Notes” as such term is defined in the Fifth Amended and Restated Credit
Agreement.  This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Fifth Amended and
Restated Credit Agreement or the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 



A-1(A) – Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1(B)

FORM OF AMENDED AND RESTATED REVOLVING CREDIT NOTE

(ALTERNATIVE CURRENCY/DOLLAR)

$______________      _____________, 20__

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Sixth Amended and Restated Credit Agreement, dated as of
November 30, 2018, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of _________________ ($__________), or such amount as may be advanced by the
Payee under the Credit Agreement as an Alternative Currency/Dollar Revolving
Credit Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement.  Interest shall be
payable on the dates specified in the Credit Agreement, except that all accrued
interest shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder are payable in the applicable Currency required by the Credit
Agreement and shall be made to the Agent for the Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

This Note is one of one or more Revolving Credit Notes evidencing borrowings of
Alternative Currency/Dollar Revolving Credit Loans under and is entitled to the
benefits and subject to the provisions of the Credit Agreement.  The principal
of this Note may be due and payable in whole or in part prior to the Revolving
Credit Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such





A-1(B) – Page 1

--------------------------------------------------------------------------------

 

 

excessive interest exceeds the unpaid balance of principal of the Obligations of
the undersigned Maker, such excess shall be refunded to the undersigned
Maker.  All interest paid or agreed to be paid to the Lenders shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full period until payment in full of the principal of the
Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by applicable law.  This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

This Note shall be governed by the laws of the State of Georgia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Revolving Credit Notes as of
even date herewith, is delivered in amendment and restatement of the “Revolving
Credit Notes” as such term is defined in the Fifth Amended and Restated Credit
Agreement.  This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Fifth Amended and
Restated Credit Agreement or the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 



A-1(B) – Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-2

FORM OF AMENDED AND RESTATED SWING LOAN NOTE

$__________________

________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to KEYBANK
NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of that
certain Sixth Amended and Restated Credit Agreement, dated as of November 30,
2018, as from time to time in effect, among the Borrower, KeyBank National
Association, for itself and as Agent, and such other Lenders as may be from time
to time named therein (the “Credit Agreement”), to the extent not sooner paid,
on or before the Revolving Credit Maturity Date, the principal sum of
______________ and No/100 ($_________________), or, if less, such amount as may
be advanced by the Payee under the Credit Agreement as a Swing Loan with daily
interest from the date thereof, computed as provided in the Credit Agreement, on
the principal amount hereof from time to time unpaid, at a rate per annum on
each portion of the principal amount which shall at all times be equal to the
rate of interest applicable to such portion in accordance with the Credit
Agreement, and with interest on overdue principal and, to the extent permitted
by applicable law, on overdue installments of interest at the rates provided in
the Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is the Swing Loan Note evidencing borrowings under and is entitled to
the benefits and subject to the provisions of the Credit Agreement.  The
principal of this Note may be due and payable in whole or in part prior to the
Revolving Credit Maturity Date and is subject to mandatory prepayment in the
amounts and under the circumstances set forth in the Credit Agreement, and may
be prepaid in whole or from time to time in part, all as set forth in the Credit
Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be





A-2 – Page 1

--------------------------------------------------------------------------------

 

 

paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.  This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

This Note shall be governed by the laws of the State of Georgia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note is delivered in amendment and restatement of the “Swing Loan Note” as
such term is defined in the Fifth Amended and Restated Credit Agreement.  This
Note is not intended to, nor shall it be construed to, constitute a novation of
the indebtedness due under the Fifth Amended and Restated Credit Agreement or
the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 



A-2 – Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-3

FORM OF AMENDED AND RESTATED TERM LOAN A NOTE

$______________

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Sixth Amended and Restated Credit Agreement, dated as of
November 30, 2018, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan A Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan A with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Term Loan A Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan A Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be





A-3 – Page 1

--------------------------------------------------------------------------------

 

 

paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.  This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

This Note shall be governed by the laws of the State of Georgia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Term Loan A Notes as of even
date herewith, is delivered in amendment and restatement of the “Term Loan A
Notes” as such term is defined in the Fifth Amended and Restated Credit
Agreement.  This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Fifth Amended and
Restated Credit Agreement or the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 



A-3 – Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-4

FORM OF AMENDED AND RESTATED TERM LOAN B NOTE

$______________

_____________, 20__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or order, in accordance with the
terms of that certain Sixth Amended and Restated Credit Agreement, dated as of
November 30, 2018, as from time to time in effect, among the Borrower, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Term Loan B Maturity Date, the principal sum of
_________________ ($__________), or such amount as may be advanced by the Payee
under the Credit Agreement as a Term Loan B with daily interest from the date
thereof, computed as provided in the Credit Agreement, on the principal amount
hereof from time to time unpaid, at a rate per annum on each portion of the
principal amount which shall at all times be equal to the rate of interest
applicable to such portion in accordance with the Credit Agreement, and with
interest on overdue principal and, to the extent permitted by applicable law, on
overdue installments of interest and late charges at the rates provided in the
Credit Agreement.  Interest shall be payable on the dates specified in the
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Note is one of one or more Term Loan B Notes evidencing borrowings under
and is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Term Loan B Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker.  All interest paid or agreed to be





A-4 – Page 1

--------------------------------------------------------------------------------

 

 

paid to the Lenders shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full period until
payment in full of the principal of the Obligations of the undersigned Maker
(including the period of any renewal or extension thereof) so that the interest
thereon for such full period shall not exceed the maximum amount permitted by
applicable law.  This paragraph shall control all agreements between the
undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

This Note shall be governed by the laws of the State of Georgia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Term Loan B Notes as of even
date herewith, is delivered in amendment and restatement of the “Term Loan B
Notes” as such term is defined in the Fifth Amended and Restated Credit
Agreement.  This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Fifth Amended and
Restated Credit Agreement or the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 



A-4 – Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

[INTENTIONALLY OMITTED]

 

 

 



B-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C

[INTENTIONALLY OMITTED]

 

 

 



Exhibit “C” – Page 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D

FORM OF AMENDED AND RESTATED BID LOAN NOTE

$______________

_____________, 201__

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to
________________ __________________ (“Payee”), or its successors and permitted
assigns, in accordance with the terms of that certain Sixth Amended and Restated
Credit Agreement, dated as of November 30, 2018, as from time to time in effect,
among Borrower, KeyBank National Association, for itself and as Agent, and such
other Lenders as may from time to time be named therein (the “Credit
Agreement”), to the extent not sooner paid, on or before the Revolving Credit
Maturity Date, the principal sum of _________________ ($__________), or, if
less, such amount as may be advanced by the Payee under the Credit Agreement as
a Bid Loan with daily interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on each portion of the principal amount which shall at all
times be equal to the rate of interest applicable to such portion in accordance
with the Credit Agreement, and with interest on overdue principal and, to the
extent permitted by applicable law, on overdue installments of interest at the
rates provided in the Credit Agreement.  Interest shall be payable on the dates
specified in the Credit Agreement, except that all accrued interest shall be
paid at the stated or accelerated maturity hereof or upon the prepayment in full
hereof.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings set forth in the Credit Agreement.

Payments hereunder are payable in the applicable Currency required by the Credit
Agreement and shall be made to the Agent for the Payee at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other address as Agent may designate from
time to time.

This Note is one of one or more Bid Loan Notes evidencing borrowings under and
is entitled to the benefits and subject to the provisions of the Credit
Agreement.  The principal of this Note may be due and payable in whole or in
part prior to the Revolving Credit Maturity Date and is subject to mandatory
prepayment in the amounts and under the circumstances set forth in the Credit
Agreement, and may be prepaid in whole or from time to time in part, all as set
forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law.  If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned





D-1

--------------------------------------------------------------------------------

 

 

Maker, such excess shall be refunded to the undersigned Maker.  All interest
paid or agreed to be paid to the Lenders shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
period until payment in full of the principal of the Obligations of the
undersigned Maker (including the period of any renewal or extension thereof) so
that the interest thereon for such full period shall not exceed the maximum
amount permitted by applicable law.  This paragraph shall control all agreements
between the undersigned Maker and the Lenders and the Agent.

In case an Event of Default shall occur and be continuing, the entire principal
amount of this Note may become or be declared due and payable in the manner and
with the effect provided in said Credit Agreement.

This Note shall be governed by the laws of the State of Georgia.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Bid Loan Notes as of even
date herewith, is delivered in amendment and restatement of the “Bid Loan Notes”
as such term is defined in the Fifth Amended and Restated Credit
Agreement.  This Note is not intended to, nor shall it be construed to,
constitute a novation of the indebtedness due under the Fifth Amended and
Restated Credit Agreement or the obligations evidenced thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

(SEAL)

 

 

 



D-2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E-1

[INTENTIONALLY OMITTED]

 

 

 



E-1 – Page 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E-2

FORM OF GUARANTOR JOINDER AGREEMENT

THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of
__________________, 20__, by _______________________________, a
__________________________ (“Joining Party”), and delivered to KeyBank National
Association, as Agent, pursuant to §5.3 of the Sixth Amended and Restated Credit
Agreement, dated as of November 30, 2018, as from time to time in effect (the
“Credit Agreement”), among the Borrower, KeyBank National Association, for
itself and as Agent, and the other Lenders from time to time party
thereto.  Terms used but not defined in this Joinder Agreement shall have the
meanings defined for those terms in the Credit Agreement.

RECITALS

A.        Joining Party is required, pursuant to §5.3 of the Credit Agreement,
to become an additional Guarantor under the Guaranty and the Contribution
Agreement.

B.         Joining Party expects to realize direct and indirect benefits as a
result of the availability to the Borrower of the credit facilities under the
Credit Agreement.

NOW, THEREFORE, Joining Party agrees as follows:

AGREEMENT

1.         Joinder.  By this Joinder Agreement, Joining Party hereby becomes a
“Guarantor” under the Guaranty and the other Loan Documents with respect to all
the Obligations of the Borrower now or hereafter incurred under the Credit
Agreement and the other Loan Documents, and a [“Guarantor”] under the
Contribution Agreement.  Joining Party agrees that Joining Party is and shall be
bound by, and hereby assumes, all representations, warranties, covenants, terms,
conditions, duties and waivers applicable to a Guarantor under the Guaranty, the
other Loan Documents and the Contribution Agreement.

2.         Representations and Warranties of Joining Party.  Joining Party
represents and warrants to Agent that, as of the Effective Date (as defined
below), except as disclosed in writing by Joining Party to Agent on or prior to
the date hereof and approved by the Agent in writing (which disclosures shall be
deemed to amend the Schedules and other disclosures delivered as contemplated in
the Credit Agreement), the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects as applied to Joining Party as a Guarantor on and as of the
Effective Date as though made on that date.  As of the Effective Date, all
covenants and agreements in the Loan Documents and the Contribution Agreement of
the Guarantors are true and correct with respect to Joining Party and no Default
or Event of Default shall exist or might exist upon the Effective Date in the
event that Joining Party becomes a Guarantor.

3.         Joint and Several.  Joining Party hereby agrees that, as of the
Effective Date, the Guaranty, the Contribution Agreement and the other Loan
Documents heretofore delivered to the Agent and the Lenders shall be a joint and
several obligation of Joining Party to the same extent





E-2 – Page 1

--------------------------------------------------------------------------------

 

 

as if executed and delivered by Joining Party, and upon request by Agent, will
promptly become a party to the Guaranty, the Contribution Agreement and the
other Loan Documents to confirm such obligation.

4.         Further Assurances.  Joining Party agrees to execute and deliver such
other instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.

5.         GOVERNING LAW.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL
OBLIGATION UNDER, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF GEORGIA.

6.         Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

The effective date (the “Effective Date”) of this Joinder Agreement is
_________________, 20__.

IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.

 

 

 

 

 

“JOINING PARTY”

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[SEAL]

 

 

ACKNOWLEDGED:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

[Printed Name and Title]

 

 

 

 

[SEAL]

 

 

 

 

 

 



E-2 – Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F

[INTENTIONALLY OMITTED]

 

 

 



Exhibit F - Page 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT G

FORM OF REQUEST FOR REVOLVING CREDIT LOAN

KeyBank National Association, as Agent
4910 Tiedeman Road, 3rd Floor
Brooklyn, Ohio  44144
Attn:  Vernon Johnson

Ladies and Gentlemen:

Pursuant to the provisions of §2.7 of the Sixth Amended and Restated Credit
Agreement, dated as of November 30, 2018 (as the same may hereafter be amended,
the “Credit Agreement”), among the Borrower, KeyBank National Association for
itself and as Agent, and the other Lenders from time to time party thereto, the
undersigned hereby requests and certifies as follows:

1.         Revolving Credit Loan.  The Borrower hereby requests a [U.S. Dollar
Revolving Credit Loan under §2.1(a)(i)] [Alternative Currency/Dollar Revolving
Credit Loan under §2.1(a)(ii)][Swing Loan under §2.5] of the Credit Agreement:

Principal Amount (in USD):  $__________
Currency: ____________________
If Advance is in Dollars, specify:
_______ U.S. Dollar Revolving Credit Commitment
_______ Alternative Currency/Dollar Revolving Credit Commitment
Type (LIBOR Rate, Base Rate):[Alternative Currency/Dollar Revolving Credit Loan
must be LIBOR]
Drawdown Date:
Interest Period for Revolving Credit LIBOR Rate Loans:

by credit to the general account of the Borrower with the Agent at the Agent’s
Head Office.

[If the requested Loan is a Swing Loan and the Borrower desires for such Loan to
be a LIBOR Rate Loan following its conversion as provided in §2.5(d), specify
the Interest Period following conversion:_________________]

2.         Use of Proceeds.  Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

3.         No Default.  The undersigned certifies that the Borrower is and will
be in compliance with all covenants under the Loan Documents after giving effect
to the making of the Loan requested hereby and no Default or Event of Default
has occurred and is continuing.  Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Unencumbered Asset Pool Availability after
giving effect to the Loan requested hereby.  No condemnation proceedings are
pending, or, to the undersigned’s knowledge, threatened against any Unencumbered
Asset Pool Properties.





Exhibit G - Page 1

--------------------------------------------------------------------------------

 

 

4.         Representations True.  The undersigned certifies, represents and
agrees that each of the representations and warranties made by or on behalf of
the Borrower, the Guarantors or their respective Subsidiaries, contained in the
Credit Agreement, in the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement was true in all
material respects as of the date on which it was made and, is true in all
material respects as of the date hereof and shall also be true at and as of the
Drawdown Date for the Loan requested hereby, with the same effect as if made at
and as of such Drawdown Date, except to the extent of changes resulting from
transactions permitted by the Loan Documents (it being understood and agreed
that any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct only as of such specified date).

5.         Other Conditions.  The undersigned certifies, represents and agrees
that all other conditions to the making of the Loan requested hereby set forth
in the Credit Agreement have been satisfied.

6.         Definitions.  Terms defined in the Credit Agreement are used herein
with the meanings so defined.

IN WITNESS WHEREOF, the undersigned has duly executed this request this _____
day of _____________, 20___.

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

[To be signed by the Executive Vice President Finance, the chief financial
officer or the chief accounting officer]

 

 

 



Exhibit G - Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H

FORM OF LETTER OF CREDIT REQUEST

[DATE]

KeyBank National Association, as Agent
1675 Broadway, Suite 400
Denver, Colorado  80202
Attn:  Cheryl Van Klompenberg

Re:      Letter of Credit Request under Sixth Amended and Restated Credit
Agreement, dated as of November 30, 2018, as amended

Ladies and Gentlemen:

Pursuant to §2.10 of the Sixth Amended and Restated Credit Agreement, dated as
of November 30, 2018, as amended, among you, certain other Lenders, the Borrower
and the Guarantors (the “Credit Agreement”) and certain other parties thereto,
we hereby request that you issue a Letter of Credit as follows:

(i)        Name and address of beneficiary:

(ii)       Face amount (in USD): $

(iii)      Proposed Issuance Date:

(iv)      Proposed Expiration Date:

(v)       Other terms and conditions to be included in the proposed form of
Letter of Credit [Form Attached as Exhibit L to the Credit Agreement].

(vi)      Purpose of Letter of Credit:

This Letter of Credit Request is submitted pursuant to, and shall be governed
by, and subject to satisfaction of, the terms, conditions and provisions set
forth in §2.10 of the Credit Agreement.

The undersigned Executive Vice President Finance, chief financial officer or
chief accounting officer of the Borrower certifies that the Borrower, Guarantors
and their respective Subsidiaries are and will be in compliance with all
covenants under the Loan Documents after giving effect to the issuance of the
Letter of Credit requested hereby and no Default or Event of Default has
occurred and is continuing.  Attached hereto is a Borrowing Base Certificate
setting forth a calculation of the Unencumbered Asset Pool Availability after
giving effect to the Letter of Credit requested hereby.  No condemnation
proceedings are pending or, to the undersigned’s knowledge, threatened against
any Unencumbered Asset Pool Properties.





Exhibit H - Page 1

--------------------------------------------------------------------------------

 

 

We also understand that if you grant this request this request obligates us to
accept the requested Letter of Credit and pay the issuance fee and Letter of
Credit fee as required by §2.10(e).  All capitalized terms defined in the Credit
Agreement and used herein without definition shall have the meanings set forth
in §1.1 of the Credit Agreement.

The undersigned Executive Vice President Finance, chief financial officer or
chief accounting officer of the Borrower certifies, represents and agrees that
each of the representations and warranties made by or on behalf of the Borrower,
Guarantors or their respective Subsidiaries, contained in the Credit Agreement,
in the other Loan Documents or in any document or instrument delivered pursuant
to or in connection with the Credit Agreement was true in all material respects
as of the date on which it was made, is true as of the date hereof and shall
also be true at and as of the proposed issuance date of the Letter of Credit
requested hereby, with the same effect as if made at and as of the proposed
issuance date, except to the extent of changes resulting from transactions
permitted by the Loan Documents (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date).

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation,  
its general partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

(SEAL)

 

 

 

 

 



Exhibit H - Page 2

--------------------------------------------------------------------------------

 

 

 

EXHIBIT I

FORM OF BORROWING BASE CERTIFICATE

BORROWING BASE WORKSHEET

A.

Total Commitment

 

[See attached spreadsheet listing values]

$

B.

Unencumbered Asset Pool Value:  The maximum principal amount of Loans and Letter
of Credit Liabilities, which when added to all Unsecured Debt other than the
Loans and Letter of Credit Liabilities, would not cause the Consolidated Total
Unsecured Debt plus any Capitalized Lease Obligations of Borrower and its
Subsidiaries with respect to any of the Unencumbered Asset Pool Properties to be
greater than sixty percent (60%) of the Unencumbered Asset Pool Value (or
sixty-five percent (65%) if such percentage is the applicable percentage
pursuant to the terms of §9.1(a)) of Unencumbered Asset Pool Value as most
recently determined under this Agreement

$

 

 

 

C.

Unencumbered Asset Pool Debt Yield:  The maximum principal amount of Loans and
Letter of Credit Liabilities, which when added to all Unsecured Debt other than
the Loans and Letter of Credit Liabilities, would not cause the Unencumbered
Asset Pool Debt Yield to be less than twelve percent (12%) (or eleven and
one-half percent (11.5%) if such percentage is the applicable percentage
pursuant to the terms of §9.1(b))

$

 

 

 

D.

Unencumbered Asset Pool Availability:  Lesser of A, B or C

$

 

 

 

 



Exhibit I - Page 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-1306
Attn:  Tim Sylvain

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement, dated as
of November 30, 2018 (as the same may hereafter be amended, the “Credit
Agreement”) by and among the Borrower, KeyBank National Association for itself
and as Agent, and the other Lenders from time to time party thereto.  Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as defined in the Credit Agreement.

Pursuant to the Credit Agreement, Parent Company is furnishing to you herewith
(or have most recently furnished to you) the consolidated financial statements
of Parent Company for the fiscal period ended _______________ (the “Balance
Sheet Date”).  Such financial statements have been prepared in accordance with
GAAP and present fairly in all material respects the consolidated financial
position of Parent Company at the date thereof and the results of its operations
for the periods covered thereby.

This certificate is submitted in compliance with requirements of §2.11(e),
§5.4(b), §7.4(c), §7.18(a), §8.1, §10.12 or §11.3 of the Credit Agreement.  If
this certificate is provided under a provision other than §7.4(c), the
calculations provided below are made using the consolidated financial statements
of Parent Company as of the Balance Sheet Date adjusted in the best good faith
estimate of Parent Company to give effect to the making of a Loan, issuance of a
Letter of Credit, acquisition or disposition of property or other event that
occasions the preparation of this certificate; and the nature of such event and
the estimate of Parent Company of its effects are set forth in reasonable detail
in an attachment hereto.  The undersigned officer is the Executive Vice
President Finance, the chief financial officer or the chief accounting officer
of Parent Company.

The undersigned representative has caused the provisions of the Loan Documents
to be reviewed and has no knowledge of any Default or Event of Default.  (Note:
If the signer does have knowledge of any Default or Event of Default, the form
of certificate should be revised to specify the Default or Event of Default, the
nature thereof and the actions taken, being taken or proposed to be taken by the
Borrower and Guarantors with respect thereto.)

The undersigned is providing the attached information to demonstrate compliance
as of the date hereof with the covenants described in the attachment hereto.





Exhibit J - Page 1

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Compliance
Certificate this _____ day of ___________, 20___.

 

 

 

QTS REALTY TRUST, INC., a Maryland corporation

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 



Exhibit J - Page 2

--------------------------------------------------------------------------------

 

 

 

APPENDIX TO COMPLIANCE CERTIFICATE

 

WORKSHEET

GROSS ASSET VALUE

 

 

A.

The Adjusted Net Operating Income (but not less than zero) of any Real Estate of
Parent Company or any of its Subsidiaries which is a Stabilized Property and is
(a) owned or (b) leased pursuant to a Ground Lease divided by the Primary
Capitalization Rate

$

B.

The Adjusted Net Operating Income (but not less than zero) of any Real Estate of
Parent Company or any of its Subsidiaries which is a Leased Property divided by
the applicable Leased Property Capitalization Rate

$

C.

The CFM Cash Flow with respect to any Data Center Property being managed by
Parent Company or any of its Subsidiaries for an unaffiliated third party under
a CFM Agreement divided by the CFM Capitalization Rate

$

D.

the undepreciated cost basis book value determined in accordance with GAAP of
all Unencumbered Asset Pool Properties acquired by Borrower or any of the
Subsidiary Guarantors during the two (2) fiscal quarters most recently ended
prior to the date of determination (provided that Borrower shall have the right
to make an irrevocable election to value such Unencumbered Asset Pool Property
at its capitalized value (as determined pursuant to clause (a) or (b) of this
definition, as applicable, and measured on the most recent fiscal quarter
annualized until the Unencumbered Asset Pool Property has been owned for two (2)
full fiscal quarters) after it has owned by Borrower or any of the Subsidiary
Guarantors for at least one (1) fiscal quarter

 

$

E.

The undepreciated book value determined in accordance with GAAP of all
Development Properties

$

F.

The undepreciated book value determined in accordance with GAAP of all Land
Assets

$

G.

Aggregate amount of Unrestricted Cash and Cash Equivalents of Parent Company and
its Subsidiaries:

$

 





Exhibit J - Page 3

--------------------------------------------------------------------------------

 

 

 

 

H.

Aggregate amount of cash contained in any accounts established by or the benefit
of Parent Company or its Subsidiaries to effectuate a tax-deferred exchange
(also known as a “1031” exchange) in connection with the purchase and/or sale of
all or a portion of Real Estate; plus

$

I.

Aggregate amount of Restricted Cash and Cash Equivalents of Parent Company and
its Subsidiaries that does not qualify as “Unrestricted” as defined in the
definition of Unrestricted Cash and Cash Equivalents (excluding amounts included
in G and H above) (to the extent approved by Agent)

$

J.

Pro rata share of Gross Asset Value attributable to such assets owned by
Unconsolidated Affiliates:

$

 

 

$

 

Gross Asset Value equals sum of A plus B plus C plus D plus E plus F plus G plus
H plus I plus  J

$

 

 



Exhibit J - Page 4

--------------------------------------------------------------------------------

 

 

 

EXHIBIT K

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Agreement”) dated
____________________, by and between ____________________________ (“Assignor”),
and ____________________________ (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor is a party to that certain Sixth Amended and Restated Credit
Agreement, dated as of November 30, 2018, by and among the Borrower, the other
lenders that are or may become a party thereto, and KEYBANK NATIONAL
ASSOCIATION, individually and as Agent (the “Credit Agreement”); and

WHEREAS, Assignor desires to transfer to Assignee [Describe assigned Commitment]
under the Credit Agreement and its rights and obligations with respect to the
Commitment assigned and its Outstanding Loans with respect thereto;

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable considerations, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

1.         Definitions.  Terms defined in the Credit Agreement and used herein
without definition shall have the respective meanings assigned to such terms in
the Credit Agreement.

2.         Assignment.

(a)        Subject to the terms and conditions of this Agreement and the Loan
Documents and in consideration of the payment to be made by Assignee to Assignor
pursuant to Paragraph 5 of this Agreement, effective as of the “Assignment Date”
(as defined in Paragraph 7 below), Assignor hereby irrevocably sells, transfers
and assigns to Assignee, without recourse, a portion of its [Revolving Credit
Note (U.S. Dollar)] [Revolving Credit Note (Alternative Currency/Dollar)] [Term
Loan A Note] [Term Loan B Note] [Bid Loan Note] in the amount of
$_______________ representing a $_______________ [U.S. Dollar Revolving Credit]
[Alternative Currency/Dollar Revolving Credit] [Term Loan A] [Term Loan B]
Commitment [Bid Loan], and a _________________ percent (_____%) [U.S. Dollar
Revolving Credit] [Alternative Currency/Dollar Revolving Credit] [Term Loan A]
[Term Loan B] Commitment Percentage, and a corresponding interest in and to all
of the other rights and obligations under the Credit Agreement and the other
Loan Documents relating thereto (the assigned interests being hereinafter
referred to as the “Assigned Interests”), including Assignor’s share of all
outstanding [U.S. Dollar Revolving Credit Loans] [Alternative Currency/Dollar
Revolving Credit Loans] [Bid Loans] [Term Loans A] [Term Loans B] with respect
to the Assigned Interests and the right to receive interest and principal on and
all other fees and amounts with respect to the Assigned Interests, all from and
after the Assignment Date, all as if Assignee were an original Lender under and
signatory to the Credit Agreement having a [U.S. Dollar Revolving Credit]
[Alternative Currency/Dollar Revolving Credit] [Term Loan A] [Term Loan B]
Commitment Percentage [Bid Loans] equal to the amount of the respective Assigned
Interests.





Exhibit K - Page 1

--------------------------------------------------------------------------------

 

 

(b)        Assignee, subject to the terms and conditions hereof, hereby assumes
all obligations of Assignor with respect to the Assigned Interests from and
after the Assignment Date as if Assignee were an original Lender under and
signatory to the Credit Agreement and the “Intercreditor Agreement” (as
hereinafter defined), which obligations shall include, but shall not be limited
to, the obligation to make [U.S. Dollar Revolving Credit Loans] [Alternative
Currency/Dollar Revolving Credit Loans] [Term Loans A] [Term Loans B] to the
Borrower with respect to the Assigned Interests and to indemnify the Agent as
provided therein (such obligations, together with all other obligations set
forth in the Credit Agreement and the other Loan Documents are hereinafter
collectively referred to as the “Assigned Obligations”).  Assignor shall have no
further duties or obligations with respect to, and shall have no further
interest in, the Assigned Obligations or the Assigned Interests.

3.         Representations and Requests of Assignor.

(a)        Assignor represents and warrants to Assignee (i) that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (ii) that as of the date
hereof, before giving effect to the assignment contemplated hereby the principal
face amount of Assignor’s [Revolving Credit Note (U.S. Dollar)] [Revolving
Credit Note (Alternative Currency/Dollar)] [Term Loan A Note] [Term Loan B Note]
[Bid Loan Note] is $____________ and the Dollar Equivalent of the aggregate
outstanding principal balance of the [U.S. Dollar Revolving Credit Loans]
[Alternative Currency/Dollar Revolving Credit Loans] [Term Loans A] [Term Loans
B] [Bid Loans] made by it equals $____________, and (iii) that it has forwarded
to the Agent the [Revolving Credit Note (U.S. Dollar)] [Revolving Credit Note
(Alternative Currency/Dollar)] [Term Loan A Note] [Term Loan B Note] [Bid Loan
Note] held by Assignor.  Assignor makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of any Loan Document or any other instrument or document furnished pursuant
thereto or in connection with the Loan, the collectability of the Loans, the
continued solvency of the Borrower or the Guarantors or the continued existence,
sufficiency or value of any assets of the Borrowers or the Guarantors which may
be realized upon for the repayment of the Loans, or the performance or
observance by the Borrowers or the Guarantors of any of their respective
obligations under the Loan Documents to which it is a party or any other
instrument or document delivered or executed pursuant thereto or in connection
with the Loan; other than that it is the legal and beneficial owner of, or has
the right to assign, the interests being assigned by it hereunder and that such
interests are free and clear of any adverse claim.

(b)        Assignor requests that the Agent obtain replacement Revolving Credit
Notes, Bid Loan Notes, Term Loan A Notes or Term Loan B Notes, as applicable,
for each of Assignor and Assignee as provided in the Credit Agreement.

4.         Representations of Assignee.  Assignee makes and confirms to the
Agent, Assignor and the other Lenders all of the representations, warranties and
covenants of a Lender under Articles 14 and 18 of the Credit Agreement.  Without
limiting the foregoing, Assignee (a) represents and warrants that it is legally
authorized to, and has full power and authority to, enter into this Agreement
and perform its obligations under this Agreement; (b) confirms that it has





Exhibit K - Page 2

--------------------------------------------------------------------------------

 

 

received copies of such documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement;
(c) agrees that it has and will, independently and without reliance upon
Assignor, any other Lender or the Agent and based upon such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in evaluating the Loans, the Loan Documents, the
creditworthiness of the Borrower and the Guarantors and the value of the assets
of the Borrower and the Guarantors, and taking or not taking action under the
Loan Documents and any intercreditor agreement among the Lenders and the Agent
(the “Intercreditor Agreement”); (d) appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers as are reasonably
incidental thereto pursuant to the terms of the Loan Documents and the
Intercreditor Agreement; (e) agrees that, by this Assignment, Assignee has
become a party to and will perform in accordance with their terms all the
obligations which by the terms of the Loan Documents and the Intercreditor
Agreement are required to be performed by it as a Lender; (f) represents and
warrants that Assignee does not control, is not controlled by, is not under
common control with and is otherwise free from influence or control by, the
Borrower or the Guarantors and is not a Defaulting Lender or an Affiliate of a
Defaulting Lender, (g) agrees that if Assignee is not incorporated under the
laws of the United States of America or any State, it has on or prior to the
date hereof delivered to the Borrower and Agent certification as to its
exemption (or lack thereof) from deduction or withholding of any United States
federal income taxes and (h) if Assignee is an assignee of any portion of the
Revolving Credit Notes, Assignee has a net worth as of the date hereof of not
less than $100,000,000.00 unless waived in writing by [the Borrower] and Agent
as required by the Credit Agreement.  Assignee agrees that the Borrower may rely
on the representation contained in Section 4(h).

5.         Payments to Assignor.  In consideration of the assignment made
pursuant to Paragraph 1 of this Agreement, Assignee agrees to pay to Assignor on
the Assignment Date, an amount equal to $____________ representing the Dollar
Equivalent of the aggregate principal amount outstanding of the [U.S. Dollar
Revolving Credit Loans] [Alternative Currency/Dollar Revolving Credit Loans]
[Bid Loans] [Term Loans A] [Term Loans B] owing to Assignor under the Credit
Agreement and the other Loan Documents with respect to the Assigned Interests.

6.         Payments by Assignor.  Assignor agrees to pay the Agent on the
Assignment Date the registration fee required by §18.2 of the Credit Agreement.

7.         Effectiveness.

(a)        The effective date for this Agreement shall be _______________ (the
“Assignment Date”).  Following the execution of this Agreement, each party
hereto shall deliver its duly executed counterpart hereof to the Agent for
acceptance and recording in the Register by the Agent.

(b)        Upon such acceptance and recording and from and after the Assignment
Date, (i) Assignee shall be a party to the Credit Agreement and the
Intercreditor Agreement and, to the extent of the Assigned Interests, have the
rights and obligations of a Lender thereunder, and (ii) Assignor shall, with
respect to the Assigned Interests, relinquish its rights and be released from
its obligations under the Credit Agreement and the Intercreditor Agreement.





Exhibit K - Page 3

--------------------------------------------------------------------------------

 

 

(c)        Upon such acceptance and recording and from and after the Assignment
Date, the Agent shall make all payments in respect of the rights and interests
assigned hereby accruing after the Assignment Date (including payments of
principal, interest, fees and other amounts) to Assignee.

(d)        All outstanding LIBOR Rate Loans shall continue in effect for the
remainder of their applicable Interest Periods and Assignee shall accept the
currently effective interest rates on its Assigned Interest of each LIBOR Rate
Loan.

8.         Notices.  Assignee specifies as its address for notices and its
Lending Office for all assigned Loans, the offices set forth below:

Notice Address:   __________________________________

     _________________________________________

     _________________________________________

     _________________________________________

Attn:______________________________

Facsimile:

Alternative Currency Lending Office:   _______________________

Domestic Lending Office:                     _______________________

LIBOR Lending Office:                       ________________________

9.         Payment Instructions.  All payments to Assignee under the Credit
Agreement shall be made as provided in the Credit Agreement in accordance with
the separate instructions delivered to Agent.

10.       Governing Law.  THIS AGREEMENT IS INTENDED TO TAKE EFFECT AS A SEALED
INSTRUMENT FOR ALL PURPOSES AND TO BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA (WITHOUT REFERENCE TO CONFLICT OF LAWS).

11.       Counterparts.  This Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.

12.       Amendments.  This Agreement may not be amended, modified or terminated
except by an agreement in writing signed by Assignor and Assignee, and consented
to by Agent.

13.       Successors.  This Agreement shall inure to the benefit of the parties
hereto and their respective successors and assigns as permitted by the terms of
Credit Agreement and the Intercreditor Agreement.

[signatures on following page]

 





Exhibit K - Page 4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Agreement to be executed on its behalf by its officers thereunto
duly authorized, as of the date first above written.

 

 

ASSIGNEE:

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

ASSIGNOR:

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

 

 

 

 

RECEIPT ACKNOWLEDGED AND
ASSIGNMENT CONSENTED TO BY:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

CONSENTED TO BY:

 

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 



Exhibit K - Page 5

--------------------------------------------------------------------------------

 

 

 

EXHIBIT L

LETTER OF CREDIT APPLICATION

(see attached)

 

 

 



Exhibit L - Page 1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M-1

 

Form of

Bid Loan Quote Request

TO:                  KeyBank National Association, as Agent
Mail Code:  OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH  44144
Attn:    ___________________
Fax:     ___________________

RE:                  Sixth Amended and Restated Credit Agreement, dated as of
November 30, 2018, by and among QualityTech, LP (“Borrower”), the Lenders and
KeyBank National Association, as Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

DATE: [Date]

 

Pursuant to §2.1(c) of the Credit Agreement:

1.         Borrower hereby gives notice that it requests Bid Loan Quotes for the
following proposed Bid Loan Borrowing(s)1 on _______________________ (the
“Credit Extension Date”):

 

Credit Extension Date2

Amount3

Interest Period4

Basis for Interest Rate Calculation5

Prepayable6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.         Use of Proceeds.  Such Loan shall be used for purposes permitted by
§2.9 of the Credit Agreement.

--------------------------------------------------------------------------------

1         Up to three per Bid Loan Quote Request.

2         Must be a Business Day.

3         Each amount must be at least $2,000,000 and an integral multiple of
$1,000,000 in excess thereof.

4         A period of not less than 7 days nor more than 180 days after the
Drawdown Date thereof and ending on a Business Day and may not extend beyond
Revolving Credit Maturity Date.

5         Specify whether interest rate bids are to be quoted as “Absolute Rate
Bid” as “LIBOR Margin Bid”.

6         Specify whether Loan is to be open to prepayment.





M-1 – Page 1

--------------------------------------------------------------------------------

 

 

 

3.         No Default.  The undersigned Executive Vice President Finance, chief
financial officer or chief accounting officer or other accounting officer
reasonably approved by Agent of Borrower (or of the REIT) certifies in his or
her capacity as an officer of Borrower or REIT, as applicable, and not
individually, that Borrower is and will be in compliance with all covenants
under the Loan Documents after giving effect to the making of the Loan requested
hereby and no Default or Event of Default has occurred and is continuing.

4.         Representations True.  The undersigned Executive Vice President
Finance, chief financial officer, chief accounting officer or other accounting
officer reasonably approved by Agent of Borrower (or of the REIT) certifies in
his or her capacity as an officer of Borrower or REIT, as applicable, and not
individually, that each of the representations and warranties made by or on
behalf of Borrower, Guarantors or their respective Subsidiaries (if applicable),
contained in the Credit Agreement, in the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement was true in all material respects as of the date on which it was made
and, is true in all material respects as of the date hereof and shall also be
true at and as of the Drawdown Date for the Loan requested hereby, with the same
effect as if made at and as of such Drawdown Date, except to the extent of
changes resulting from transactions permitted by the Loan Documents (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date).

5.         Other Conditions.  The undersigned Executive Vice President Finance,
chief financial officer, chief accounting officer or other accounting officer
reasonably approved by Agent of Borrower or of REIT, as applicable, certifies in
his or her capacity as an officer of Borrower or REIT, as applicable, and not
individually, that all other conditions, if any, expressly set forth in the
Credit Agreement to the making of the Loan requested hereby have been satisfied.

6.         Maximum Amount.  After giving effect to the requested Bid Loan, (a)
the Outstanding Bid Loans shall not at any time exceed the Bid Loan Sublimit,
(b) the Outstanding Bid Loans, Outstanding Revolving Credit Loans and
Outstanding Swing Loans (after giving effect to all amounts requested) plus
Letter of Credit Liabilities shall not at any time exceed the Total Revolving
Credit Commitment, and (c) the Outstanding Bid Loans, Outstanding Revolving
Credit Loans, the Outstanding Term Loans and Outstanding Swing Loans (after
giving effect to all amounts requested), plus Letter of Credit Liabilities shall
not at any time exceed the Total Commitment.

 





M-1 – Page 2

--------------------------------------------------------------------------------

 

 

 

 

 

 

QUALITYTECH, LP, a Delaware limited partnership

 

 

 

 

 

 

 

By:

QTS Realty Trust, Inc., a Maryland corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

(SEAL)

 

 

 



M-1 – Page 3

--------------------------------------------------------------------------------

 

 

 

EXHIBIT M-2

Form of

Bid Loan Quote

TO:                  KeyBank National Association, as Agent
Mail Code:  OH-01-51-0311
4910 Tiedeman Road, 3rd Floor
Brooklyn, OH  44144
Attn:    ____________________
Fax:     ____________________

RE:                  Sixth Amended and Restated Credit Agreement, dated as of
November 30, 2018, by and among QualityTech, LP (“Borrower”), the Lenders and
KeyBank National Association, as Agent (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement)

DATE:             [Date]

 

In response to Borrower’s Bid Loan Quote Request dated _____________,____ (the
“Bid Loan Quote Request”), we hereby make the following Bid Loan Quote(s) on the
following terms:

1.         Quoting Bank: ______________________

2.         Name, address, phone number and facsimile number of person to contact
at Quoting Bank:

_______________________
_______________________
_______________________
_______________________

3.         We hereby offer to make Bid Loan(s) in the following principal
amount(s), for the following Interest Period(s) and the following rate(s):

 

Funding Date7

Amount8

Interest Period9

Absolute Rate Bid

LIBOR Margin Bid

Prepayable10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

7         As specified in the Bid Loan Quote Request.

8         The principal amount bid for each Interest Period may not exceed the
principal amount requested. Bids must be made for at least $2,000,000 and an
integral multiple of $1,000,000 in excess thereof.

9         As specified in the Bid Loan Quote Request.

10       Specify whether Loan will be open to prepayment.





M-2 – Page 1

--------------------------------------------------------------------------------

 

 

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Bid Loan(s) for which any offer(s) are
accepted, in whole or in part, subject to §2.1(c)(ii)(2) of the Credit
Agreement.

Date:_______________, ____

 

[____________________________]11

 

 

 

 

By:

 

 

 

 

 

12

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

11      Insert name of Quoting Bank

12     Must be an authorized officer

 

 

 

 



M-2 – Page 2

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.1

LENDERS AND COMMITMENTS

U.S. DOLLAR REVOLVING CREDIT LOAN

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$44,848,486.00

7.233626774194%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Deutsche Bank AG New York Branch
60 Wall Street

New York, NY 10005

Attention: Administrative Details

Email: loan.admin-ny@db.com

 

$52,323,232.00

8.439230967742%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$44,848,485.00

7.233626612903%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 1

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$44,848,485.00

7.233626612903%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$44,848,485.00

7.233626612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association
1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$41,111,111.00

6.630824354839%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 2

--------------------------------------------------------------------------------

 

 

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$41,111,111.00

6.630824354839%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$41,111,111.00

6.630824354839%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$38,868,687.00

6.269143064516%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention: Julie Camarra

Telephone: 416-955-6577

Facsimile: 212-428-2372

 

$37,373,737.00

6.028022096774%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 3

--------------------------------------------------------------------------------

 

 

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$28,030,303.00

4.521016612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$28,030,303.00

4.521016612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$28,030,303.00

4.521016612903%

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 





Schedule 1.1 - Page 4

--------------------------------------------------------------------------------

 

 

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$28,030,303.00

4.521016612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$16,070,707.00

2.592049516129%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Stifel Bank & Trust

501 North Broadway

St. Louis, Missouri  63102

Attention:  Suzanne Agin

Telephone:  314-342-2992

 

$15,000,000.00

2.419354838710%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 5

--------------------------------------------------------------------------------

 

 

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$11,212,121.00

1.808406612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$11,212,121.00

1.808406612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village CO 80111

Attention:  Kelly Purtell
Telephone:  303-694-5845

 

$8,000,000.00

1.290322580645%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$6,353,535.00

1.024763709677%

 





Schedule 1.1 - Page 6

--------------------------------------------------------------------------------

 

 

 


Name and Address

U.S. Dollar Revolving Credit
Loan Commitment

U.S. Dollar Revolving Credit
Commitment Percentage

LIBOR Lending Office
Same as Above

 

 

 

 

 

CrossFirst Bank

4435 Main St., Suite 1100

Kansas City, MO 64111
Attention:  Andrew Gillenwater
Telephone:  816-895-4600
Facsimile:  816-569-5506

Email: andrew.gillenwater@crossfirstbank.com

 

$5,000,000.00

0.806451612903%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$3,737,374.00

0.602802258065%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$620,000,000.00

100.0%

 

 





Schedule 1.1 - Page 7

--------------------------------------------------------------------------------

 

 

 

LENDERS AND COMMITMENTS

ALTERNATIVE CURRENCY/DOLLAR REVOLVING CREDIT LOAN

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$15,151,514.00

7.575757000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Deutsche Bank AG New York Branch
60 Wall Street

New York, NY 10005

Attention: Administrative Details

Email: loan.admin-ny@db.com

 

$17,676,768.00

8.838384000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$15,151,515.00

7.575757500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

 





Schedule 1.1 - Page 8

--------------------------------------------------------------------------------

 

 

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$15,151,515.00

7.575757500000%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$15,151,515.00

7.575757500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association
1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$13,888,889.00

6.944444500000%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 9

--------------------------------------------------------------------------------

 

 

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$13,888,889.00

6.944444500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$13,888,889.00

6.944444500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$13,131,313.00

6.565656500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention: Julie Camarra

Telephone: 416-955-6577

Facsimile: 212-428-2372

 

$12,626,263.00

6.313131500000%

 





Schedule 1.1 - Page 10

--------------------------------------------------------------------------------

 

 

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

LIBOR Lending Office
Same as Above

 

 

 

 

 

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$9,469,697.00

4.734848500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$9,469,697.00

4.734848500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$9,469,697.00

4.734848500000%

 





Schedule 1.1 - Page 11

--------------------------------------------------------------------------------

 

 

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 

 

 

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$9,469,697.00

4.734848500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

 

$5,429,293.00

2.714646500000%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 12

--------------------------------------------------------------------------------

 

 

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$3,787,879.00

1.893939500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$3,787,879.00

1.893939500000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$2,146,465.00

1.073232500000%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 13

--------------------------------------------------------------------------------

 

 

 


Name and Address

Alternative Currency/Dollar Revolving Credit
Loan Commitment

Alternative Currency/Dollar Revolving Credit
Commitment Percentage

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$1,262,626.00

0.631313000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$200,000,000.00

100.0%

 

 





Schedule 1.1 - Page 14

--------------------------------------------------------------------------------

 

 

 

LENDERS AND COMMITMENTS

REVOLVING CREDIT LOAN

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$60,000,000.00

7.317073170732%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Deutsche Bank AG New York Branch
60 Wall Street

New York, NY 10005

Attention: Administrative Details

Email: loan.admin-ny@db.com

 

$70,000,000.00

8.536585365854%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$60,000,000.00

7.317073170732%

LIBOR Lending Office
Same as Above

 

 

 

 

 

 





Schedule 1.1 - Page 15

--------------------------------------------------------------------------------

 

 

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$60,000,000.00

7.317073170732%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$60,000,000.00

7.317073170732%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association
1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$55,000,000.00

6.707317073171%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 16

--------------------------------------------------------------------------------

 

 

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$55,000,000.00

6.707317073171%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$55,000,000.00

6.707317073171%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$52,000,000.00

6.341463414634%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention: Julie Camarra

Telephone: 416-955-6577

Facsimile: 212-428-2372

 

$50,000,000.00

6.097560975610%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 17

--------------------------------------------------------------------------------

 

 

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$37,500,000.00

4.573170731707%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$37,500,000.00

4.573170731707%

LIBOR Lending Office
Same as Above

 

 

 

 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$37,500,000.00

4.573170731707%

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 





Schedule 1.1 - Page 18

--------------------------------------------------------------------------------

 

 

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$37,500,000.00

4.573170731707%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$21,500,000.00

2.621951219512%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$15,000,000.00

1.829268292683%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Stifel Bank & Trust

501 North Broadway

St. Louis, Missouri  63102

Attention:  Suzanne Agin

Telephone:  314-342-2992

 

$15,000,000.00

1.829268292683%

 





Schedule 1.1 - Page 19

--------------------------------------------------------------------------------

 

 

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

LIBOR Lending Office
Same as Above

 

 

 

 

 

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$15,000,000.00

1.829268292683%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$8,500,000.00

1.036585365854%

LIBOR Lending Office
Same as Above

 

 

 

 

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village CO 80111

Attention:  Kelly Purtell
Telephone:  303-694-5845

 

$8,000,000.00

0.975609756098%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 20

--------------------------------------------------------------------------------

 

 

 


Name and Address

Revolving Credit
Loan Commitment

Revolving Credit
Commitment Percentage

CrossFirst Bank

4435 Main St., Suite 1100

Kansas City, MO 64111
Attention:  Andrew Gillenwater
Telephone:  816-895-4600
Facsimile:  816-569-5506

Email: andrew.gillenwater@crossfirstbank.com

 

$5,000,000.00

0.609756097561%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$5,000,000.00

0.609756097561%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$820,000,000.00

100.0%

 

 





Schedule 1.1 - Page 21

--------------------------------------------------------------------------------

 

 

 

LENDERS AND COMMITMENTS

TERM LOAN A

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 22

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association
1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$25,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 23

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$25,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$25,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention: Julie Camarra

Telephone: 416-955-6577

Facsimile: 212-428-2372

 

$20,000,000.00

5.714285714286%

LIBOR Lending Office
Same as Above

 

 

 

 

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village CO 80111

Attention:  Kelly Purtell
Telephone:  303-694-5845

 

$16,000,000.00

4.571428571429%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 24

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$15,500,000.00

4.428571428571%

LIBOR Lending Office
Same as Above

 

 

 

 

 

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$14,000,000.00

4.000000000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$14,000,000.00

4.000000000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$14,000,000.00

4.000000000000%

 





Schedule 1.1 - Page 25

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 

 

 

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$14,000,000.00

4.000000000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$12,500,000.00

3.571428571429%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of Blue Valley
11935 Riley Street
Overland Park, KS 66213
Attention: Bruce V. McCune
Telephone:  913-234-2238
Facsimile:  913-234-7038

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 26

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Stifel Bank & Trust

501 North Broadway

St. Louis, Missouri  63102

Attention:  Suzanne Agin

Telephone:  314-342-2992

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 27

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan A
Commitment

Term Loan A
Commitment Percentage

CrossFirst Bank

4435 Main St., Suite 1100

Kansas City, MO 64111
Attention:  Andrew Gillenwater
Telephone:  816-895-4600
Facsimile:  816-569-5506

Email: andrew.gillenwater@crossfirstbank.com

 

$2,500,000.00

0.714285714286%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$2,500,000.00

0.714285714286%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$350,000,000.00

100.0%

 

 





Schedule 1.1 - Page 28

--------------------------------------------------------------------------------

 

 

 

LENDERS AND COMMITMENTS

TERM LOAN B

 


Name and Address

Term Loan B
Commitment

Term Loan B
Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 29

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Term Loan B
Commitment

Term Loan B
Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$27,500,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association 1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$25,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 30

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan B
Commitment

Term Loan B
Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$25,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$25,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$18,500,000.00

5.285714285714%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$18,500,000.00

5.285714285714%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 31

--------------------------------------------------------------------------------

 

 

 


Name and Address

Term Loan B
Commitment

Term Loan B
Commitment Percentage

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$18,500,000.00

5.285714285714%

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 

 

 

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$18,500,000.00

5.285714285714%

LIBOR Lending Office
Same as Above

 

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village CO 80111

Attention:  Kelly Purtell
Telephone:  303-694-5845

 

$16,000,000.00

4.571428571429%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$12,500,000.00

3.571428571429%

 





Schedule 1.1 - Page 32

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Term Loan B
Commitment

Term Loan B
Commitment Percentage

LIBOR Lending Office
Same as Above

 

 

 

 

 

Stifel Bank & Trust

501 North Broadway

St. Louis, Missouri  63102

Attention:  Suzanne Agin

Telephone:  314-342-2992

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

UMB Bank, N.A.
1010 Grand Blvd.
Kansas City, Missouri 64106
Attention: Jess M. Adams
Telephone: 816-860-3823

 

$10,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

CrossFirst Bank

4435 Main St., Suite 1100

Kansas City, MO 64111
Attention:  Andrew Gillenwater
Telephone:  816-895-4600
Facsimile:  816-569-5506

Email: andrew.gillenwater@crossfirstbank.com

 

$2,500,000.00

0.714285714286%

 





Schedule 1.1 - Page 33

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Term Loan B
Commitment

Term Loan B
Commitment Percentage

LIBOR Lending Office
Same as Above

 

 

 

 

 

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$2,500,000.00

0.714285714286%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$350,000,000.00

100.0%

 

 





Schedule 1.1 - Page 34

--------------------------------------------------------------------------------

 

 

 

LENDERS AND COMMITMENTS

TOTAL TERM LOAN COMMITMENTS

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$55,000,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$55,000,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

 





Schedule 1.1 - Page 35

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$55,000,000.00

7.857142857143%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$55,000,000.00

7.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association
1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$50,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 36

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$50,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$50,000,000.00

7.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$43,000,000.00

6.142857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$32,500,000.00

4.642857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

 





Schedule 1.1 - Page 37

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$32,500,000.00

4.642857142857%

LIBOR Lending Office
Same as Above

 

 

 

 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$32,500,000.00

4.642857142857%

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 

 

 

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$32,500,000.00

4.642857142857%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 38

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village CO 80111

Attention:  Kelly Purtell
Telephone:  303-694-5845

 

$32,000,000.00

4.571428571429%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$25,000,000.00

3.571428571429%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention: Julie Camarra

Telephone: 416-955-6577

Facsimile: 212-428-2372

 

$20,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Stifel Bank & Trust

501 North Broadway

St. Louis, Missouri  63102

Attention:  Suzanne Agin

Telephone:  314-342-2992

 

$20,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 39

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$20,000,000.00

2.857142857143%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of Blue Valley
11935 Riley Street
Overland Park, KS 66213
Attention: Bruce V. McCune
Telephone:  913-234-2238
Facsimile:  913-234-7038

 

$10,000,000.00

1.428571428571%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$10,000,000.00

1.428571428571%

LIBOR Lending Office
Same as Above

 

 

 

 

 

UMB Bank, N.A.
1010 Grand Blvd.
Kansas City, Missouri 64106
Attention: Jess M. Adams
Telephone: 816-860-3823

 

$10,000,000.00

1.428571428571%

 





Schedule 1.1 - Page 40

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Term Loan
Commitment

Total Term Loan
Commitment Percentage

LIBOR Lending Office
Same as Above

 

 

 

 

 

CrossFirst Bank

4435 Main St., Suite 1100

Kansas City, MO 64111
Attention:  Andrew Gillenwater
Telephone:  816-895-4600
Facsimile:  816-569-5506

Email: andrew.gillenwater@crossfirstbank.com

 

$5,000,000.00

0.714285714286%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$5,000,000.00

0.714285714286%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$700,000,000.00

100.0%

 

 





Schedule 1.1 - Page 41

--------------------------------------------------------------------------------

 

 

 

LENDERS AND COMMITMENTS

TOTAL COMMITMENTS

 


Name and Address

Total Commitment

Total Commitment Percentage

KeyBank National Association
127 Public Square
Cleveland, Ohio  44114-1306
Attention:  Tim Sylvain
Telephone:  216-689-5433
Facsimile:  216-689-4997

$115,000,000.00

7.565789473684%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Bank of America, N.A.

IL4-135-06-11

135 S LaSalle Street

Chicago, IL 60603

Attn: Gary Katunas

Telephone:  312-904-8704
Email:  gary.katunas@bankofamerica.com

 

$115,000,000.00

7.565789473684%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 42

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

Regions Bank

Real Estate Corporate Banking

1180 West Peachtree Street NW, Suite 1250

Atlanta, GA 30309

Attention: Chris Daniels

Telephone: 404-253-5253

Email: christopher.daniels@regions.com

 

$115,000,000.00

7.565789473684%

LIBOR Lending Office:

 

Regions Bank

Real Estate Corporate Banking

1900 5th Avenue North, 15th Floor
Birmingham, Alabama 35203
Attention:  Amanda Thomas
Telephone:  205-581-7645

Facsimile: 205-264-5456

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch
31 West 52nd Street
New York, New York  10019-6101
Attention: Timothy Brogan
Telephone: 212-827-7703

 

$115,000,000.00

7.565789473684%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Citizens Bank, National Association
1215 Superior Ave.
Cleveland, Ohio 44114
Attention: Julie Baker
Telephone: 216-277-3860

 

$105,000,000.00

6.907894736842%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 43

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

PNC Bank, National Association
1200 Smith Street, Ste 830
Houston, Texas 77002
Attention: Christian Brown
Telephone: 713-658-3955

 

$105,000,000.00

6.907894736842%

LIBOR Lending Office
Same as Above

 

 

 

 

 

SunTrust Bank

303 Peachtree Street, N.E., Suite 2200

Atlanta, GA  30308
Attention:  Francine Glandt
Office: 404-813-0612

Email: Francine.Glandt@SunTrust.com

 

$105,000,000.00

6.907894736842%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: James Cubbon
Telephone: 212-282-3234
Facsimile: 212-282-4488

 

$95,000,000.00

6.250000000000%

LIBOR Lending Office
Same as Above

 

 

 

 

 

BMO Harris Bank, N.A.

115 S. LaSalle Street, 17th Floor

Chicago, IL 60603

Attention: Laura Call

Telephone: 312-461-6382

Email: laura.call@bmo.com

 

$70,000,000.00

4.605263157895%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 44

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

Capital One, National Association
1307 Walt Whitman Rd
Melville, New York 11747
Attention: Cynthia Dance
Telephone: 631-531-3250
Facsimile: cynthia.dance@capitalone.com

 

$70,000,000.00

4.605263157895%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Deutsche Bank AG New York Branch
60 Wall Street

New York, NY 10005

Attention: Administrative Details

Email: loan.admin-ny@db.com

 

$70,000,000.00

4.605263157895%

LIBOR Lending Office
Same as Above

 

 

 

 

 

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 24th Floor

New York, New York 10017

Attention:  Yannan Qiu

Telephone:  212-622-5490

 

$70,000,000.00

4.605263157895%

LIBOR Lending Office
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC 5, Floor 01
Newark, DE 19713-2107
Attention: Deepak Krishna
Telephone: +91-67905019 ext. 75019
Facsimile: 201-244-3885

 

 

 

 





Schedule 1.1 - Page 45

--------------------------------------------------------------------------------

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

Royal Bank of Canada

Three World Financial Center

200 Vesey Street

New York, NY 10281

Attention: Julie Camarra

Telephone: 416-955-6577

Facsimile: 212-428-2372

 

$70,000,000.00

4.605263157895%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Santander Bank, N.A.

200 Park Avenue, Suite 100

Florham Park, NJ 07932

Attention: Constance Loosemore, SVP

Telephone: 973-232-8566

Facsimile: 973-379-4360

 

$70,000,000.00

4.605263157895%

LIBOR Lending Office
Same as Above

 

 

 

 

 

CoBank, ACB

6340 S. Fiddlers Green Circle

Greenwood Village CO 80111

Attention:  Kelly Purtell
Telephone:  303-694-5845

 

$40,000,000.00

2.631578947368%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Goldman Sachs Bank USA
c/o Goldman, Sachs & Co.

30 Hudson Street, 4th Floor

Jersey City, NJ 07302

Attention: Thierry C. Le Jouan

Telephone: 212-934-3921

Email: gsd.link@gs.com

 

$40,000,000.00

2.631578947368%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 46

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

Stifel Bank & Trust

501 North Broadway

St. Louis, Missouri  63102

Attention:  Suzanne Agin

Telephone:  314-342-2992

 

$35,000,000.00

2.302631578947%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Synovus Bank

800 Shades Creek Parkway
Birmingham, Alabama  35209
Attention:  David Bowman
Telephone:  205-803-4591

 

$35,000,000.00

2.302631578947%

LIBOR Lending Office
Same as Above

 

 

 

 

 

Morgan Stanley Bank, N.A.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$21,500,000.00

1.414473684211%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 47

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

Morgan Stanley Senior Funding, Inc.
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland  21231
Attention:  Morgan Stanley Loan Servicing
Telephone:  443-627-4355

Facsimile: 718-233-2140

Email: msloanservicing@morganstanley.com, doc4secportfolio@morganstanley.com

 

$18,500,000.00

1.217105263158%

LIBOR Lending Office
Same as Above

 

 

 

 

 

 

 

 

Bank of Blue Valley
11935 Riley Street
Overland Park, KS 66213
Attention: Bruce V. McCune
Telephone:  913-234-2238
Facsimile:  913-234-7038

 

$10,000,000.00

0.657894736842%

LIBOR Lending Office
Same as Above

 

 

 

 

 

CrossFirst Bank

4435 Main St., Suite 1100

Kansas City, MO 64111
Attention:  Andrew Gillenwater
Telephone:  816-895-4600
Facsimile:  816-569-5506

Email: andrew.gillenwater@crossfirstbank.com

 

$10,000,000.00

0.657894736842%

LIBOR Lending Office
Same as Above

 

 

 





Schedule 1.1 - Page 48

--------------------------------------------------------------------------------

 

 

 

 


Name and Address

Total Commitment

Total Commitment Percentage

Jefferies Group LLC
101 Hudson Street, 11th Floor
Jersey City, New Jersey 07311
Attention:  Bank Debt Servicing Group
Telephone: 201-761-7642
Facsimile:  201-221-8265

 

$10,000,000.00

0.657894736842%

LIBOR Lending Office
Same as Above

 

 

 

 

 

UMB Bank, N.A.
1010 Grand Blvd.
Kansas City, Missouri 64106
Attention: Jess M. Adams
Telephone: 816-860-3823

 

$10,000,000.00

0.657894736842%

LIBOR Lending Office
Same as Above

 

 

 

 

 

TOTAL

$1,520,000,000.00

100.0%

 

 



Schedule 1.1 - Page 49

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.2

ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS

With respect to any parcel of Real Estate of a Subsidiary Guarantor proposed to
be included in the Unencumbered Asset Pool, each of the following:

(a)        Description of Property.  A narrative description of the Real Estate,
the improvements thereon and the tenants or licensees and Leases relating to
such Real Estate.

(b)        UCC Certification.  To the extent requested by the Agent,
certification from a title insurance company reasonably acceptable to the Agent
and the Borrower, records search firm, or counsel satisfactory to the Agent that
a search of the appropriate public records disclosed no conditional sales
contracts, security agreements, chattel mortgages, leases of personalty,
financing statements or title retention agreements which affect any property,
rights or interests of the Borrower relating to such Real Estate except to the
extent that the same are discharged and removed prior to or simultaneously with
the inclusion of the Real Estate in the Unencumbered Asset Pool.

(c)        Rent Roll. A Rent Roll for such Real Estate certified by Parent or
Subsidiary Guarantor as accurate and complete in all material respects as of a
recent date.

(d)        Budget.  An operating and capital expenditure budget for such Real
Estate in form and substance reasonably satisfactory to the Required Lenders,
together with a twelve (12) month cash flow projection.  The capital expenditure
budget for the Real Estate must show adequate reserves or cash flow to cover
capital expenditure needs of the Real Estate.

(e)        Operating Statements.  To the extent available, Operating statements
for such Real Estate in the form of such statements delivered to the Lenders
under §7.4(f) covering each of the four (4) fiscal quarters ending immediately
prior to the addition of such Real Estate to the Unencumbered Asset Pool, to the
extent available.

(f)        Subsidiary Guarantor Documents.  With respect to Real Estate owned by
an Additional Subsidiary Guarantor, the Joinder Agreement (and, for any such
Subsidiary which is an Approved Foreign Entity, a separate Guaranty to the
extent required by §5.3) executed by each such Subsidiary, and such other
documents, instruments, reports, assurances, or opinions as the Agent may
reasonably require.

(g)        Leases.  True copies of all Ground Leases or Operating Leases
relating to such Real Estate as the Agent may request.

(h)        Additional Documents.  Such other agreements, documents,
certificates, reports or assurances as the Agent may reasonably require.

 

 



Schedule 1.2 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.3

DISCLOSED COMPETITOR

[Attach list of specific companies]

 

 

 



Schedule 1.3 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.4

REQUIRED CONSENTS

[TO BE PROVIDED]

 

 

 



Schedule 1.4 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.5

INITIAL SUBSIDIARY GUARANTORS

[TO BE PROVIDED]

 

 

 



Schedule 1.5 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.6

INITIAL UNENCUMBERED ASSET POOL PROPERTIES

[TO BE PROVIDED]

 

 

 



Schedule 1.6 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 2.10

EXISTING LETTERS OF CREDIT

[TO BE PROVIDED]

 

 

 



Schedule 2.10 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.3

LIST OF ALL ENCUMBRANCES ON ASSETS

[TO BE PROVIDED]

 

 

 



Schedule 6.3 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.5

NO MATERIAL CHANGES

[TO BE PROVIDED]

 

 

 



Schedule 6.5 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.7

PENDING LITIGATION

[TO BE PROVIDED]

 

 

 



Schedule 6.7 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.15

CERTAIN TRANSACTIONS

[TO BE PROVIDED]

 

 

 



Schedule 6.15 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.18

TRADENAMES

[TO BE PROVIDED]

 

 

 



Schedule 6.18 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.20(c)

ENVIRONMENTAL RELEASES

[TO BE PROVIDED]

 

 

 



Schedule 6.20(c) - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.20(d)

REQUIRED ENVIRONMENTAL ACTIONS

[TO BE PROVIDED]

 

 

 



Schedule 6.20(d) - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.21(a)

PARENT COMPANY SUBSIDIARIES

[TO BE PROVIDED]

 

 

 



Schedule 6.21(a) - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.21(b)

UNCONSOLIDATED AFFILIATES OF PARENT COMPANY AND ITS SUBSIDIARIES

[TO BE PROVIDED]

 

 

 



Schedule 6.21(b) - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.22

EXCEPTIONS TO RENT ROLL

[TO BE PROVIDED]

 

 

 



Schedule 6.22 - Page 1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 6.25

MATERIAL LOAN AGREEMENTS

[TO BE PROVIDED]

 

 

 



Schedule 6.25 - Page 1

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

 

PAGE

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION


2

 

§1.1

Definitions


2

 

§1.2

Rules of Interpretation


55

 

§1.3

Currencies; Currency Equivalents.


56

§2.

THE CREDIT FACILITY


57

 

§2.1

Revolving Credit Loans


57

 

§2.2

Commitment to Lend Term Loan


64

 

§2.3

Facility Unused Fee


64

 

§2.4

Reduction and Termination of the Revolving Credit Commitments


65

 

§2.5

Swing Loan Commitment


66

 

§2.6

Interest on Loans


69

Unless the Alternate Rate is applicable pursuant to the terms of §4.1, §4.6 or
§4.7, all Alternative Currency/Dollar Revolving Credit Loans shall be LIBOR Rate
Loans.


70

 

§2.7

Requests for Revolving Credit Loans


71

 

§2.8

Funds for Loans


72

 

§2.9

Use of Proceeds


72

 

§2.10

Letters of Credit


71

 

§2.11

Increase in Total Commitment


76

 

§2.12

Cash Collateral


81

 

§2.13

Termination of Agreement


82

 

§2.14

Defaulting Lenders


82

 

§2.15

Extension of Revolving Credit Maturity Date


86

§3.

REPAYMENT OF THE LOANS


87

 

§3.1

Stated Maturity


87

 

§3.2

Mandatory Prepayments


88

 

§3.3

Optional Prepayments


89

 

§3.4

Partial Prepayments


89

 

§3.5

[Intentionally Omitted.]


90

 

§3.6

Effect of Prepayments


90

§4.

CERTAIN GENERAL PROVISIONS


90

 

§4.1

Conversion Options


90

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

§4.2

Fees


92

 

§4.3

Agent Fee


92

 

§4.4

Funds for Payments


92

 

§4.5

Computations


95

 

§4.6

Suspension of LIBOR Rate Loans


95

 

§4.7

Illegality


95

 

§4.8

Additional Interest


96

 

§4.9

Additional Costs, Etc.


97

 

§4.10

Capital Adequacy


98

 

§4.11

Breakage Costs


99

 

§4.12

Default Interest


99

 

§4.13

Certificate


100

 

§4.14

Limitation on Interest


100

 

§4.15

Certain Provisions Relating to Increased Costs and Non-Funding Lenders


100

 

§4.16

Successor LIBOR Rate Index


101

 

§4.17

 


101

§5.

UNENCUMBERED ASSET POOL


102

 

§5.1

Unsecured Obligations


102

 

§5.2

Initial Unencumbered Asset Pool


103

 

§5.3

Additional Subsidiary Guarantors


103

 

§5.4

Removal of Real Estate from the Unencumbered Asset Pool


104

 

§5.5

Release of Certain Guarantors


104

§6.

REPRESENTATIONS AND WARRANTIES


105

 

§6.1

Corporate Authority, Etc.


105

 

§6.2

Governmental Approvals


106

 

§6.3

Title to Properties


106

 

§6.4

Financial Statements


106

 

§6.5

No Material Changes


107

 

§6.6

Franchises, Patents, Copyrights, Etc.


107

 

§6.7

Litigation


107

 

§6.8

No Material Adverse Contracts, Etc.


107

 

§6.9

Compliance with Other Instruments, Laws, Etc.


108

 

§6.10

Tax Status


108

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

§6.11

No Event of Default


108

 

§6.12

Investment Company Act


108

 

§6.13

Absence of UCC Financing Statements, Etc.


109

 

§6.14

[Intentionally Omitted.]


109

 

§6.15

Certain Transactions


109

 

§6.16

Employee Benefit Plans


109

 

§6.17

Disclosure


110

 

§6.18

Trade Name; Place of Business


110

 

§6.19

Regulations T, U and X


110

 

§6.20

Environmental Compliance


111

 

§6.21

Subsidiaries; Organizational Structure


113

 

§6.22

Leases


113

 

§6.23

Property


114

 

§6.24

Brokers


115

 

§6.25

Other Debt


115

 

§6.26

Solvency


115

 

§6.27

No Bankruptcy Filing


115

 

§6.28

No Fraudulent Intent


115

 

§6.29

Transaction in Best Interests of the Borrower; Consideration


116

 

§6.30

OFAC


116

 

§6.31

Metro Ground Lease


116

 

§6.32

Other Ground Leases


117

 

§6.33

EEA Financial Institutions.


118

 

None of the Borrower, any Guarantor, nor their respective Subsidiaries is an EEA
Financial Institution.


118

 

§6.34

Eligible Real Estate Requirements


118

§7.

AFFIRMATIVE COVENANTS


119

 

§7.1

Punctual Payment


119

 

§7.2

Maintenance of Office


119

 

§7.3

Records and Accounts


119

 

§7.4

Financial Statements, Certificates and Information


119

 

§7.5

Notices


123

 

§7.6

Existence; Maintenance of Properties


125

 





iii

--------------------------------------------------------------------------------

 

 

 

 

 

§7.7

Insurance


125

 

§7.8

Taxes


126

 

§7.9

Inspection of Properties and Books


126

 

§7.10

Compliance with Laws, Contracts, Licenses, and Permits


126

 

§7.11

Further Assurances


127

 

§7.12

Covenants Regarding REIT


127

 

§7.13

[Intentionally Omitted.]


128

 

§7.14

Business Operations


128

 

§7.15

[Intentionally Omitted.]


128

 

§7.16

Ownership of Real Estate


128

 

§7.17

Distributions of Income to Borrower


128

 

§7.18

Unencumbered Asset Pool Properties


129

 

§7.19

Plan Assets


131

 

§7.20

Sanctions Laws and Regulations


131

 

§7.21

Certificate of Beneficial Ownership and Other Additional Information


131

 

§7.22

Power Generators


131

§8.

NEGATIVE COVENANTS


132

 

§8.1

Restrictions on Indebtedness


132

 

§8.2

Restrictions on Liens, Etc.


133

 

§8.3

Restrictions on Investments


135

 

§8.4

Merger, Consolidation


136

 

§8.5

Sale and Leaseback


137

 

§8.6

Compliance with Environmental Laws


137

 

§8.7

Distributions


139

 

§8.8

Asset Sales


139

 

§8.9

Cross-Collateralization


140

 

§8.10

Restriction on Prepayment of Indebtedness


140

 

§8.11

Zoning and Contract Changes and Compliance


140

 

§8.12

Derivatives Contracts


140

 

§8.13

Transactions with Affiliates


140

 

§8.14

Equity Pledges


141

 

§8.15

Management Fees


141

 

§8.16

[Intentionally Omitted.]


141





iv

--------------------------------------------------------------------------------

 

 

 

 

§8.17

[Intentionally Omitted.]


141

 

§8.18

Tax Driven Lease Transactions


141

 

§8.19

Subordinate Debt


141

 

§8.20

Other Unsecured Debt Restrictions


142

§9.

FINANCIAL COVENANTS


142

 

§9.1

Unencumbered Asset Tests


142

 

§9.2

[Intentionally Omitted.]


142

 

§9.3

Adjusted Consolidated EBITDA to Consolidated Fixed Charges


142

 

§9.4

Consolidated Total Indebtedness to Gross Asset Value


143

 

§9.5

Minimum Consolidated Tangible Net Worth


143

§10.

CLOSING CONDITIONS


143

 

§10.1

Loan Documents


143

 

§10.2

Certified Copies of Organizational Documents


143

 

§10.3

Resolutions


143

 

§10.4

Incumbency Certificate; Authorized Signers


143

 

§10.5

Opinion of Counsel


144

 

§10.6

Payment of Fees


144

 

§10.7

Performance; No Default


144

 

§10.8

Representations and Warranties


144

 

§10.9

Proceedings and Documents


144

 

§10.10

Eligible Real Estate Qualification Documents


144

 

§10.11

Compliance Certificate


145

 

§10.12

Consents


145

 

§10.13

Contribution Agreement


145

 

§10.14

Bond Subordination and Standstill Agreement


145

 

§10.15

Other


145

§11.

CONDITIONS TO ALL BORROWINGS


145

 

§11.1

Prior Conditions Satisfied


145

 

§11.2

Representations True; No Default


145

 

§11.3

Borrowing Documents


145

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.


146

 

§12.1

Events of Default and Acceleration


146

 

§12.2

Certain Cure Periods; Limitation of Cure Periods


149

 





v

--------------------------------------------------------------------------------

 

 

 

 

 

§12.3

Termination of Commitments


150

 

§12.4

Remedies


150

 

§12.5

Distribution of Proceeds


151

§13.

SETOFF


151

§14.

THE AGENT


152

 

§14.1

Authorization


152

 

§14.2

Employees and Agents


153

 

§14.3

No Liability


153

 

§14.4

No Representations


153

 

§14.5

Payments


154

 

§14.6

Holders of Notes


155

 

§14.7

Indemnity


155

 

§14.8

Agent as Lender


155

 

§14.9

Resignation


155

 

§14.10

Duties in the Case of Enforcement


156

 

§14.11

Bankruptcy


157

 

§14.12

[Intentionally Omitted.]


157

 

§14.13

Reliance by Agent


157

 

§14.14

Approvals


157

 

§14.15

Borrower Not Beneficiary


158

 

§14.16

[Intentionally Omitted.]


158

 

§14.17

Bond Subordination and Standstill Agreement


159

 

§14.18

Reliance on Hedge Provider


159

§15.

EXPENSES


159

§16.

INDEMNIFICATION


160

§17.

SURVIVAL OF COVENANTS, ETC.


161

§18.

ASSIGNMENT AND PARTICIPATION


161

 

§18.1

Conditions to Assignment by Lenders


161

 

§18.2

Register


163

 

§18.3

New Notes


163

 

§18.4

Participations


164

 

§18.5

Pledge by Lender


165

 

§18.6

No Assignment by the Borrower or the Guarantors


165

 





vi

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

§18.7

Disclosure


165

 

§18.8

Amendments to Loan Documents


166

 

§18.9

Mandatory Assignment


166

 

§18.10

Titled Agents


167

§19.

NOTICES


167

§20.

RELATIONSHIP


169

§21.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE


170

§22.

HEADINGS


170

§23.

COUNTERPARTS


170

§24.

ENTIRE AGREEMENT, ETC.


171

§25.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS


171

§26.

DEALINGS WITH THE BORROWER AND THE GUARANTORS


171

§27.

CONSENTS, AMENDMENTS, WAIVERS, ETC.


172

§28.

SEVERABILITY


174

§29.

TIME OF THE ESSENCE


174

§30.

NO UNWRITTEN AGREEMENTS


174

§31.

REPLACEMENT NOTES


175

§32.

NO THIRD PARTIES BENEFITED


175

§33.

PATRIOT ACT


175

§34.

INVESTOR GUARANTIES


175

§35.

NON-RECOURSE TO REIT


176

§36.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS


176

TABLE OF CONTENTS

i

Page

 

 

i

 

 

 

 





vii

--------------------------------------------------------------------------------

 

 

 

EXHIBITS AND SCHEDULES

Exhibit A-1                 FORM OF REVOLVING CREDIT NOTE

Exhibit A-2                 FORM OF SWING LOAN NOTE

Exhibit A-3                 FORM OF TERM LOAN A NOTE

Exhibit A-4                 FORM OF TERM LOAN B NOTE

Exhibit B                     [INTENTIONALLY OMITTED]

Exhibit C                     [INTENTIONALLY OMITTED]

Exhibit D                     FORM OF BID LOAN NOTE

Exhibit E-1                  [INTENTIONALLY OMITTED]

Exhibit E-2                  FORM OF GUARANTOR JOINDER AGREEMENT

Exhibit F                     [INTENTIONALLY OMITTED]

Exhibit G                     FORM OF REQUEST FOR LOAN

Exhibit H                     FORM OF LETTER OF CREDIT REQUEST

Exhibit I                      FORM OF BORROWING BASE CERTIFICATE

Exhibit J                      FORM OF COMPLIANCE CERTIFICATE

Exhibit K                     FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

Exhibit L                     FORM OF CREDIT APPLICATION





viii

--------------------------------------------------------------------------------

 

 

 

Exhibit M-1                 FORM OF BID LOAN QUOTE REQUEST

Exhibit M-2                 FORM OF BID LOAN QUOTE

Schedule 1.1                LENDERS AND COMMITMENTS

Schedule 1.2                REAL ESTATE QUALIFICATION DOCUMENTS

Schedule 1.3                DISCLOSED COMPETITOR

Schedule 1.4                REQUIRED CONSENTS

Schedule 1.5                INITIAL SUBSIDIARY GUARANTORS

Schedule 1.6                INITIAL UNENCUMBERED ASSET POOL PROPERTIES

Schedule 2.10              EXISTING LETTERS OF CREDIT

Schedule 6.3                LIST OF ALL ENCUMBRANCES ON ASSETS

Schedule 6.5                NO MATERIAL CHANGES

Schedule 6.7                PENDING LITIGATION

Schedule 6.15              CERTAIN TRANSACTIONS

Schedule 6.18              TRADENAMES

Schedule 6.20(c)         ENVIRONMENTAL RELEASES

Schedule 6.20(d)         REQUIRED ENVIRONMENTAL ACTIONS

Schedule 6.21(a)         PARENT COMPANY SUBSIDIARIES

Schedule 6.21(b)         UNCONSOLIDATED AFFILIATES OF PARENT COMPANY AND ITS
SUBSIDIARIES

Schedule 6.22              EXCEPTIONS TO RENT ROLL

Schedule 6.25              MATERIAL LOAN AGREEMENTS

 

 

ix

--------------------------------------------------------------------------------